UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  April 30, 2012 Item 1: Reports to Shareholders Vanguard ® Municipal Bond Funds Statement of Net Assets (unaudited) As of April 30, 2012 The Statement of Net Assets should be read in conjunction with each fund’s Statement of Operations , Statement of Changes in Net Assets , Financial Highlights , and Notes to Financial Statements , all of which appear in the accompanying report. Each fund provides a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of the accompanying report for further information). Contents Short-Term Tax-Exempt Fund 1 Limited-Term Tax-Exempt Fund 25 Intermediate-Term Tax-Exempt Fund 55 Long-Term Tax-Exempt Fund 110 High-Yield Tax-Exempt Fund 127 Key to Abbreviations Back cover Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.9%) Alabama (1.3%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 4,000 4,000 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 3,500 3,500 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 21,510 22,111 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 7,500 7,852 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 11,760 12,312 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 8,000 8,726 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.300% 5/7/12 12,360 12,360 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/12 6,975 6,975 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.950% 5/15/12 18,500 18,502 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.950% 6/1/12 9,200 9,200 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 8/1/12 5,925 5,925 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/13 1,715 1,762 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,381 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,745 1,2 University of Alabama at Birmingham Highlands Health Care Authority Health System Revenue 1.000% 10/1/12 23,000 23,000 142,351 Alaska (1.0%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.240% 5/7/12 76,870 76,870 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,348 Anchorage AK GO 5.500% 7/1/12 (Prere.) 5,680 5,731 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,097 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,563 North Slope Borough AK GO 5.000% 6/30/12 1,750 1,764 North Slope Borough AK GO 5.000% 6/30/13 1,500 1,582 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,257 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,287 108,499 Arizona (1.2%) Arizona COP 5.000% 10/1/12 (4) 1,000 1,019 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,655 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.270% 5/7/12 8,840 8,840 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,462 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/12 5,000 5,040 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 5,000 5,275 1 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.250% 5/7/12 7,260 7,260 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/13 1,105 1,179 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 3,200 3,224 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 4.000% 7/1/12 4,985 5,016 1 Mesa AZ Utility System Revenue TOB VRDO 0.260% 5/7/12 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.260% 5/7/12 (4) 7,500 7,500 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.350% 5/7/12 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.400% 5/7/12 4,000 4,000 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.250% 5/7/12 4,500 4,500 Pima County AZ Sewer Revenue 4.000% 7/1/14 1,500 1,603 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,404 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,302 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.250% 5/7/12 1,750 1,750 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.250% 5/7/12 15,910 15,910 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 3.000% 10/1/13 780 804 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 4.000% 10/1/14 1,175 1,257 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,962 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 2,120 2,416 Yavapai County AZ Industrial Development Authority Solid Waste Disposal Revenue (Republic Services Inc.) PUT 0.650% 6/1/12 25,000 25,000 136,618 California (10.0%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Valley Christian Schools) VRDO 0.300% 5/7/12 LOC 21,600 21,600 California Department of Water Resources Power Supply Revenue 3.000% 5/1/12 6,535 6,535 California Department of Water Resources Power Supply Revenue 4.000% 5/1/12 2,000 2,000 California Department of Water Resources Power Supply Revenue 5.000% 5/1/12 22,130 22,133 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 35,000 35,356 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 16,365 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 15,560 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,891 California Economic Recovery Bonds GO 5.250% 7/1/13 (14) 1,025 1,083 California Economic Recovery Bonds GO 5.250% 7/1/13 (ETM) 975 1,032 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,640 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 10,700 11,778 California GO 5.000% 3/1/13 2,500 2,599 California GO 5.000% 4/1/13 2,205 2,301 California GO 5.000% 6/1/13 2,025 2,128 California GO 4.000% 11/1/14 2,650 2,869 California GO 5.000% 11/1/15 1,600 1,819 California GO 5.000% 9/1/16 8,000 9,282 California GO 5.000% 9/1/16 1,465 1,700 California GO 5.000% 10/1/16 12,070 14,035 California GO 5.000% 9/1/17 4,250 5,016 California GO 5.000% 10/1/17 35,000 41,373 California GO 5.000% 4/1/18 30,385 35,962 1 California GO TOB VRDO 0.400% 5/7/12 (4) 15,925 15,925 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 15,240 15,357 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 12,000 12,092 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 19,323 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 3.000% 8/15/13 2,000 2,058 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/14 1,500 1,608 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,259 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,448 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/14 900 976 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 1,067 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,739 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,183 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 16,649 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.250% 5/7/12 22,685 22,685 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.250% 5/7/12 20,885 20,885 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,676 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 20,550 20,965 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.750% 4/1/14 34,200 34,200 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 2,000 2,042 2 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 1,160 1,184 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,960 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,297 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,165 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/12 5,000 5,020 California Public Works Board Lease Revenue (Department of Corrections) 2.000% 10/1/12 4,790 4,823 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,399 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,878 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,717 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/14 8,375 8,973 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,392 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,261 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,854 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,372 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,726 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,149 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.440% 5/4/12 (4) 20,725 20,725 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.480% 5/4/12 (4) 16,575 16,575 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/13 5,000 5,206 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,000 10,828 3 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,784 3 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 6,122 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 74,000 77,756 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.230% 5/7/12 LOC 2,900 2,900 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 4.000% 7/1/12 650 654 1 Desert CA Community College District GO TOB VRDO 0.250% 5/7/12 14,340 14,340 1 East Bay CA Municipal Utility District Waste Water System Revenue TOB VRDO 0.250% 5/7/12 10,475 10,475 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.220% 5/7/12 15,850 15,850 Fontana CA Unified School District BAN 4.000% 12/1/12 20,000 20,413 Fresno County CA TRAN 3.000% 6/29/12 10,000 10,047 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 44,730 47,196 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 11,500 12,134 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 5,000 5,282 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 15,485 16,105 Golden State Tobacco Securitization Corp. California 6.625% 6/1/13 (Prere.) 3,000 3,204 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 19,490 20,839 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.310% 5/7/12 18,455 18,455 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.320% 5/7/12 15,295 15,295 Los Angeles CA Department of Water & Power Revenue VRDO 0.220% 5/1/12 13,500 13,500 3 Los Angeles CA GO 5.000% 9/1/18 22,900 27,855 Los Angeles CA Unified School District GO 4.000% 7/1/14 13,000 13,972 1 Los Angeles CA Unified School District GO TOB VRDO 0.250% 5/7/12 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/12 5,500 5,545 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,608 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 12,170 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,933 2 Metropolitan Water District of Southern California Revenue PUT 0.400% 6/1/13 11,250 11,250 2 Metropolitan Water District of Southern California Revenue PUT 0.400% 6/1/13 5,750 5,752 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,090 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,124 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,563 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/13 2,500 2,590 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,065 Orange County CA Airport Revenue 3.000% 7/1/13 1,670 1,717 1 Peralta CA Community College District Revenue TOB VRDO 0.250% 5/7/12 (4) 7,715 7,715 1 Peralta CA Community College District Revenue TOB VRDO 0.400% 5/7/12 (4) 15,000 15,000 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/12 500 504 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 653 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 6,000 6,276 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,441 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,249 San Bernardino County CA Transportation Authority Sales Tax RAN 5.000% 5/1/12 (ETM) 15,000 15,002 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,558 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,625 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,435 4,983 3 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 24,368 San Francisco CA City & County International Airport Revenue PUT 2.250% 12/4/12 29,755 30,083 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/13 (14) 1,000 1,024 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.260% 5/7/12 (13) 5,000 5,000 Tuolumne CA Wind Project Authority Revenue 4.000% 1/1/13 2,375 2,427 1,136,891 Colorado (2.6%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,567 Colorado Department of Transportation RAN 5.250% 6/15/12 (14) 21,350 21,484 Colorado Education Loan Program Revenue TOB VRDO 0.250% 5/1/12 3,000 3,000 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 2.000% 2/1/13 18,250 18,492 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/13 4,460 4,707 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/8/12 4,375 4,483 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 12,811 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,086 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 7,490 8,032 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.270% 5/7/12 10,000 10,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 1,605 1,653 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 5,165 5,318 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,749 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 9,202 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,149 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,867 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.240% 5/7/12 19,850 19,850 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.240% 5/7/12 9,800 9,800 Denver CO City & County Airport Revenue 0.485% 5/2/12 (12) 16,075 16,075 Denver CO City & County Airport Revenue 0.460% 5/3/12 (12) 12,700 12,700 Denver CO City & County Airport Revenue 0.470% 5/4/12 (12) 15,475 15,475 Denver CO City & County Airport Revenue 0.470% 5/8/12 (12) 18,625 18,625 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,407 2 E-470 Public Highway Authority Colorado Revenue PUT 2.970% 9/1/14 17,065 17,070 1 Jefferson County CO School District GO TOB VRDO 0.250% 5/7/12 13,660 13,660 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.240% 5/7/12 LOC 9,000 9,000 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/14 3,230 3,566 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,916 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,464 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 2,053 Regional Transportation District of Colorado COP 3.000% 6/1/12 1,000 1,002 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,616 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,586 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,609 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,000 5,563 1 University of Colorado Enterprise System Revenue TOB VRDO 0.750% 5/7/12 LOC 7,920 7,920 University of Colorado Hospital Authority Revenue VRDO 0.270% 5/7/12 LOC 4,870 4,870 291,427 Connecticut (1.6%) Connecticut GO 5.375% 11/15/12 (Prere.) 7,985 8,206 Connecticut GO 5.000% 12/1/14 (14) 4,610 5,050 Connecticut GO 5.000% 3/1/15 (14) 3,000 3,237 2 Connecticut GO 0.650% 4/15/15 5,100 5,100 2 Connecticut GO 0.750% 5/15/15 35,400 35,401 Connecticut GO 5.000% 12/1/15 (14) 28,150 30,668 2 Connecticut GO 0.780% 4/15/16 5,000 5,000 2 Connecticut GO 0.900% 5/15/16 20,000 20,000 2 Connecticut GO 0.900% 5/15/16 8,300 8,300 2 Connecticut GO 0.930% 4/15/17 4,000 4,000 2 Connecticut GO PUT 1.600% 3/1/18 17,500 17,712 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 4.000% 7/1/12 1,235 1,241 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/13 1,915 2,013 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,221 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 7,610 7,831 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,336 179,316 Delaware (0.2%) Delaware GO 5.000% 10/1/12 9,445 9,636 University of Delaware Revenue PUT 0.850% 6/4/13 12,000 12,082 21,718 4 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) District of Columbia (0.7%) 1 District of Columbia GO TOB VRDO 0.350% 5/7/12 (4) 20,900 20,900 2 District of Columbia Income Tax Revenue 0.550% 12/1/13 15,000 15,000 2 District of Columbia Income Tax Revenue 0.600% 12/1/13 10,665 10,665 District of Columbia Revenue (Georgetown University) 5.000% 4/1/13 5,000 5,189 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,146 District of Columbia Revenue (Medlantic/Helix) VRDO 0.260% 5/7/12 LOC 14,000 14,000 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.730% 6/1/15 7,390 7,391 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.830% 6/1/16 6,000 6,001 81,292 Florida (8.7%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,415 3 Broward County FL School Board COP 4.000% 7/1/14 1,300 1,386 3 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,085 3 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,278 3 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,792 3 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,152 2 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 2.000% 6/1/13 37,000 37,179 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,788 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 33,201 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 16,600 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 18,487 1 Collier County FL School Board COP TOB VRDO 0.240% 5/7/12 21,305 21,305 Escambia County FL Health Facilities Authority Revenue (Ascension Health Credit Group) 5.250% 11/15/13 5,350 5,756 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.750% 6/15/12 5,600 5,609 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,764 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 13,684 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 13,622 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 19,530 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/12 1,945 1,951 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 4,500 4,519 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 4,020 4,037 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 16,195 16,262 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,820 9,273 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 9,580 10,072 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 10,116 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,548 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 (4) 11,315 11,991 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,250 7,672 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,290 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/12 5,545 5,590 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 31,580 31,851 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 34,040 35,840 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 14,605 15,973 Florida Department of Management Services COP 5.000% 8/1/12 8,850 8,950 Florida Department of Management Services COP 5.000% 8/1/13 6,595 6,931 Florida Department of Transportation GO 5.000% 7/1/12 6,940 6,996 Florida Department of Transportation GO 5.000% 7/1/13 9,605 10,135 3 Florida Department of Transportation GO 5.000% 7/1/16 9,405 11,034 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 10,000 10,520 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,495 22,852 Florida Turnpike Authority Revenue 5.000% 7/1/13 3,825 4,031 Florida Turnpike Authority Revenue 5.000% 7/1/13 (4) 4,780 5,037 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 10,000 10,617 Gainesville FL Utility System Revenue VRDO 0.380% 5/1/12 28,865 28,865 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,068 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,213 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.260% 5/7/12 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/12 2,250 2,292 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/12 (4) 5,670 5,789 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/13 2,000 2,115 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/13 (4) 3,000 3,195 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,287 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,285 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,303 Jacksonville FL Capital Project Revenue VRDO 0.320% 5/7/12 LOC 31,200 31,200 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/12 12,000 12,240 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,387 5 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Jacksonville FL Electric Authority Electric System Revenue VRDO 0.260% 5/7/12 12,725 12,725 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.250% 5/7/12 21,485 21,485 Jacksonville FL Excise Taxes Revenue 4.000% 10/1/12 1,000 1,015 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,098 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/13 1,000 1,047 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,342 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,929 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,191 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,196 Lakeland FL Hospital System Revenue (Lakeland Regional Health) 3.000% 11/15/12 500 506 3 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,661 3 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,167 Manatee County FL School District Sales Tax Revenue TOB VRDO 0.250% 5/1/12 14,000 14,000 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.250% 5/7/12 26,340 26,340 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.250% 5/7/12 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.410% 5/7/12 10,140 10,140 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.250% 11/3/14 6,250 6,336 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 4,000 4,045 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,053 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.310% 5/7/12 (4) 32,570 32,570 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,155 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/13 335 342 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 525 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 537 3 Orange County FL School Board COP 5.000% 8/1/13 700 740 3 Orange County FL School Board COP 5.000% 8/1/14 4,000 4,391 3 Orange County FL School Board COP 5.000% 8/1/15 2,700 3,044 Orange County FL Tourist Development Revenue 5.000% 10/1/12 7,335 7,471 Orange County FL Tourist Development Revenue 5.000% 10/1/13 7,705 8,146 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,488 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/12 (2) 5,000 5,040 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.250% 5/7/12 LOC 26,000 26,000 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.260% 5/7/12 LOC 27,775 27,775 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/12 1,750 1,785 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,663 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,663 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,401 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,425 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,750 South Broward FL Hospital District Revenue 5.625% 5/1/12 (Prere.) 4,640 4,687 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 8,045 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.750% 2/1/13 (Prere.) 5,000 5,206 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.260% 5/7/12 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue ( Baptist Health South Florida Obligated Group) TOB VRDO 0.350% 5/7/12 8,850 8,850 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.350% 5/7/12 20,595 20,595 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/13 9,405 9,885 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,978 1 Tallahassee FL Energy System Revenue TOB VRDO 0.290% 5/7/12 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,483 993,351 Georgia (1.9%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,440 2,697 Atlanta GA Airport Revenue 4.000% 1/1/13 5,000 5,121 Atlanta GA Airport Revenue 4.000% 1/1/15 500 541 3 Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,141 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 7,419 3 Atlanta GA Airport Revenue 5.000% 1/1/18 500 592 1 Atlanta GA Airport Revenue TOB VRDO 0.400% 5/7/12 (4) 11,170 11,170 Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.250% 5/7/12 LOC 14,750 14,750 Atlanta GA Water & Wastewater Revenue 4.000% 11/1/12 3,000 3,055 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,728 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,284 6 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,527 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,533 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,529 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,503 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.310% 5/7/12 LOC 5,445 5,445 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,103 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,187 Georgia GO 5.000% 5/1/12 (Prere.) 5,125 5,126 Georgia GO 5.000% 9/1/14 4,000 4,430 Georgia GO 4.750% 11/1/15 8,035 9,206 Georgia Road & Tollway Authority Revenue 5.000% 6/1/13 14,225 14,948 Gwinnett County GA Water & Sewer Authority Revenue 4.000% 8/1/12 10,020 10,117 Henry County GA School District GO 3.000% 12/1/13 1,500 1,564 Henry County GA School District GO 4.000% 12/1/14 2,500 2,726 Henry County GA School District GO 4.000% 12/1/15 4,000 4,474 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 7,500 7,716 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 10,995 11,476 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,715 7,340 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 13,000 13,819 Monroe County GA Development Authority Pollution Control Revenue (Gulf Power Co. Plant Scherer Project) PUT 2.125% 6/4/13 5,000 5,037 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) PUT 2.500% 3/1/13 7,500 7,591 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 3.000% 11/1/13 10,440 10,828 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,000 1,164 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 2,011 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,216 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,411 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.000% 1/1/13 1,330 1,364 210,889 Hawaii (0.5%) Hawaii GO 3.000% 12/1/13 6,000 6,256 Hawaii GO 5.000% 12/1/13 10,000 10,742 Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,146 Hawaii GO 5.000% 6/1/14 1,195 1,309 Hawaii GO 5.000% 2/1/15 3,600 4,042 Hawaii GO 5.000% 2/1/16 4,000 4,633 Hawaii GO 5.000% 7/1/16 (2) 21,765 24,657 Honolulu HI City & County GO 5.250% 7/1/12 (ETM) 4,950 4,992 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,558 62,335 Idaho (0.4%) Idaho Housing & Finance Association RAN 5.000% 7/15/12 6,675 6,740 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 35,580 42,320 Illinois (4.3%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,280 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,323 1 Chicago IL Board of Education GO TOB VRDO 0.350% 5/7/12 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (4) 2,715 3,006 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,827 1 Chicago IL GO TOB VRDO 0.250% 5/7/12 9,995 9,995 1 Chicago IL GO TOB VRDO 0.350% 5/7/12 10,015 10,015 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,925 11,859 Chicago IL O’Hare International Airport Revenue 4.000% 1/1/15 1,000 1,082 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/16 3,000 3,413 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.400% 5/7/12 (4) 7,000 7,000 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.400% 5/7/12 (4) 7,495 7,495 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.400% 5/7/12 (12) 27,185 27,185 1 Chicago IL Park District GO TOB VRDO 0.250% 5/7/12 19,595 19,595 1 Chicago IL Water Revenue TOB VRDO 0.270% 5/7/12 7,495 7,495 1 Chicago IL Water Revenue TOB VRDO 0.270% 5/7/12 7,745 7,745 Du Page & Cook Counties IL Community Consolidated School District GO 5.250% 12/1/12 (Prere.) 3,750 3,861 Illinois Development Finance Authority Revenue (St. Vincent De Paul Center) PUT 1.400% 2/28/13 11,650 11,755 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.125% 2/14/13 8,325 8,377 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,241 7 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Illinois Educational Facilities Authority Student Housing Revenue (Educational Advancement Fund) 6.250% 5/1/12 (Prere.) 4,000 4,041 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,566 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 1.400% 2/1/13 11,180 11,280 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 5,450 5,450 3 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,000 7,854 3 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,921 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,445 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.260% 5/7/12 LOC 9,000 9,000 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/12 4,630 4,693 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/13 3,250 3,430 Illinois Finance Authority Revenue (Northwestern University) PUT 1.200% 3/1/13 10,000 10,077 Illinois Finance Authority Revenue (OSF Healthcare System) VRDO 0.590% 5/7/12 (4) 30,510 30,510 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.450% 5/7/12 (4) 19,300 19,300 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.450% 5/7/12 (4) 17,690 17,690 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/12 1,840 1,840 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,378 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,773 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/12 (4) 4,200 4,206 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 1,991 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,681 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 572 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 580 683 Illinois GO 5.000% 1/1/16 25,160 27,826 1 Illinois GO TOB VRDO 0.250% 5/7/12 LOC 17,000 17,000 1 Illinois GO TOB VRDO 0.750% 5/7/12 3,750 3,750 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,450 4,747 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.240% 5/7/12 35,265 35,265 Illinois Regional Transportation Authority Revenue PUT 0.700% 6/1/12 31,300 31,300 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.260% 5/7/12 8,335 8,335 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,719 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,619 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.250% 5/7/12 7,835 7,835 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/12 8,000 8,024 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/13 8,130 8,400 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,765 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,507 488,542 Indiana (2.0%) Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/12 3,415 3,441 Indiana Finance Authority Facilities Revenue (Pendleton Juvenile Correctional Facility) 5.000% 7/1/12 1,495 1,506 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/12 1,700 1,737 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,551 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/13 2,000 2,039 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/14 2,250 2,334 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,615 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 5,129 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 4,969 Indiana Finance Authority Lease Revenue 5.000% 11/1/12 12,130 12,402 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 24,705 24,715 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.350% 5/7/12 9,975 9,975 Indiana Finance Authority Revenue (Marion General Hospital) VRDO 0.250% 5/7/12 LOC 11,200 11,200 Indiana Finance Authority Water Utility Revenue (Citizens Energy Project) 3.000% 10/1/14 5,000 5,230 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/1/12 10,790 10,790 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 2,000 2,092 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 8/1/13 7,605 8,038 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 15,000 15,221 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,212 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 17,236 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 3,117 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,052 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 907 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,450 1 Indiana Transportation Finance Authority Highway Revenue TOB VRDO 0.250% 5/7/12 8,975 8,975 Indianapolis IN Gas Utility Revenue 5.000% 6/1/12 8,870 8,903 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/13 1,000 1,055 8 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,247 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 35,500 37,004 224,142 Iowa (0.2%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/13 (12) 3,265 3,375 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) PUT 5.000% 8/15/12 9,500 9,625 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) VRDO 0.310% 5/1/12 LOC 4,400 4,400 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 4.000% 7/1/12 1,860 1,871 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/12 1,700 1,748 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,617 Polk County IA GO 3.000% 6/1/12 510 511 23,147 Kansas (0.2%) Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,052 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,735 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,487 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/12 1,000 1,022 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/13 225 236 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 2,000 2,126 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/14 200 215 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,060 2,266 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,000 2,200 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 355 391 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 750 857 18,587 Kentucky (0.4%) Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 4,160 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,563 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,620 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 3,850 4,496 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/12 4,335 4,370 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/13 3,730 3,932 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,974 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,099 1 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue TOB VRDO 0.260% 5/7/12 (13) 10,715 10,715 42,929 Louisiana (1.6%) 2 Louisiana Gasoline & Fuel Tax Revenue PUT 1.000% 6/1/13 26,300 26,328 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.250% 5/7/12 6,490 6,490 Louisiana GO 0.969% 5/1/12 37,250 37,312 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 4.000% 10/1/12 2,000 2,028 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 3,124 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,463 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,674 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.600% 10/1/12 4,000 4,013 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,048 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,561 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,053 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.400% 5/7/12 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/12 (4) 6,000 6,044 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/13 (4) 6,000 6,278 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,517 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,311 Orleans Parish LA GO 4.000% 9/1/12 (4) 1,500 1,516 Orleans Parish LA GO 4.000% 9/1/13 (4) 2,500 2,597 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.270% 5/7/12 LOC 35,740 35,740 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.270% 5/7/12 LOC 22,500 22,500 186,927 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.250% 5/7/12 LOC 5,500 5,500 1 Maine Turnpike Authority Turnpike Revenue TOB VRDO 0.330% 5/7/12 10,000 10,000 15,500 9 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Maryland (0.9%) Baltimore County MD GO 4.000% 2/1/15 2,900 3,182 Maryland GO 5.000% 7/15/14 1,000 1,102 Maryland GO 5.000% 8/1/15 1,455 1,666 Maryland GO 5.000% 8/1/16 27,680 32,684 3 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,212 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 3.000% 8/15/13 1,000 1,025 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/14 1,000 1,091 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/12 1,000 1,007 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 6.000% 7/1/12 (Prere.) 6,500 6,563 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.240% 5/7/12 LOC 14,500 14,500 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 8,130 Washington Suburban Sanitation District Maryland GO VRDO 0.320% 5/7/12 27,900 27,900 100,062 Massachusetts (3.3%) Boston MA GO 5.000% 2/1/18 7,965 9,731 3 Boston MA GO 5.000% 8/1/18 4,045 5,000 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 5/1/12 25,560 25,560 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.600% 5/7/12 19,976 19,976 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/13 8,000 8,242 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,263 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,631 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 20,000 20,416 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,791 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 4.000% 1/1/13 1,400 1,422 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,334 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.750% 7/1/14 14,350 14,371 2 Massachusetts GO 0.630% 2/1/13 20,630 20,630 2 Massachusetts GO 0.730% 2/1/14 15,000 15,000 2 Massachusetts GO 0.780% 2/1/14 15,250 15,258 2 Massachusetts GO 0.630% 9/1/14 19,550 19,550 Massachusetts GO 5.000% 1/1/15 4,000 4,481 2 Massachusetts GO 0.650% 2/1/15 7,500 7,500 2 Massachusetts GO 0.910% 2/1/15 8,300 8,306 2 Massachusetts GO 0.700% 9/1/15 20,000 20,000 Massachusetts GO 5.000% 10/1/15 2,980 3,426 1 Massachusetts GO TOB VRDO 0.250% 5/7/12 2,740 2,740 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.000% 11/1/14 8,400 8,486 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,750 6,898 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/12 3,000 3,023 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 4.000% 10/1/12 5,000 5,077 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/12 2,500 2,547 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,166 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.700% 5/2/12 (4) 3,665 3,665 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.230% 5/7/12 29,635 29,635 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.330% 5/7/12 11,275 11,275 Massachusetts Special Obligation Revenue 4.000% 6/15/12 5,695 5,723 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,897 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.250% 5/7/12 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.740% 5/7/12 (4)LOC 19,755 19,755 Massachusetts Water Resources Authority Revenue VRDO 0.240% 5/7/12 26,340 26,340 376,035 Michigan (1.8%) Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 14,935 15,750 1 Detroit MI Water Supply System Revenue TOB VRDO 0.250% 5/7/12 (13) 7,500 7,500 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/13 1,000 1,060 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,093 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 10,409 Michigan Building Authority Revenue 3.000% 10/15/12 1,150 1,163 3 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/17 6,800 8,091 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 611 3 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 6,500 7,864 3 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/17 2,500 2,975 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,392 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/12 17,300 17,320 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 4,735 4,848 10 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,000 10,093 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 15,969 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 7,826 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,036 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,582 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 5/7/12 LOC 11,700 11,700 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 2,000 2,106 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.260% 5/7/12 8,885 8,885 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 1,910 1,949 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 3,065 3,127 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 2,110 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,661 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 3.050% 12/3/12 9,000 9,108 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,180 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.250% 5/7/12 LOC 3,475 3,475 Oakland University of Michigan Revenue VRDO 0.250% 5/7/12 LOC 4,685 4,685 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,723 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 4.000% 7/1/12 2,150 2,158 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/13 2,250 2,320 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,438 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,383 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.450% 5/7/12 (4) 5,000 5,000 University of Michigan University Revenue 4.000% 4/1/15 9,600 10,536 Wayne State University Michigan Revenue 5.000% 11/15/12 1,500 1,535 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,632 210,293 Minnesota (0.6%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,647 Minnesota GO 4.000% 8/1/12 17,810 17,981 Minnesota GO 5.000% 10/1/15 8,250 9,492 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.240% 5/7/12 9,470 9,470 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 12,578 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 13,381 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/12 1,000 1,000 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/13 1,000 1,042 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,080 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/12 5,000 5,039 72,710 Mississippi (0.6%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/12 1,250 1,254 Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,064 Mississippi Business Finance Corp. Revenue (Mississippi Power Co. Project) PUT 2.250% 1/15/13 6,000 6,040 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 4,900 4,965 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.250% 11/3/14 5,750 5,829 Mississippi GO (Nissan Project) VRDO 0.280% 5/7/12 41,120 41,120 1 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Memorial Health Care) TOB VRDO 0.310% 5/7/12 11,600 11,600 71,872 Missouri (1.3%) Missouri GO 5.000% 10/1/15 2,500 2,878 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Episcopal - Presbyterian Hospital) 5.000% 12/1/13 1,000 1,063 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) VRDO 0.300% 5/7/12 LOC 18,025 18,025 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) VRDO 0.300% 5/7/12 LOC 18,550 18,550 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) VRDO 0.300% 5/7/12 LOC 41,200 41,200 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 16,050 16,050 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 29,100 29,114 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,500 15,825 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/13 800 821 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/14 1,000 1,051 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 2,055 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,513 149,145 11 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 3,035 3,123 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,558 9,681 Nebraska (0.4%) Municipal Energy Agency of Nebraska Power Supply System Revenue 2.000% 4/1/13 715 725 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/14 600 627 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 584 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,110 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.230% 5/7/12 32,895 32,895 1 Nebraska Public Power District Revenue TOB VRDO 0.260% 5/7/12 (13) 5,665 5,665 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.250% 5/7/12 2,840 2,840 44,446 Nevada (0.9%) Clark County NV Airport BAN 5.000% 7/1/12 30,000 30,218 Clark County NV Bond Bank GO 5.000% 6/1/12 (ETM) 5,000 5,021 Clark County NV GO 5.000% 11/1/12 6,755 6,915 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 3.000% 7/1/12 2,000 2,008 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/12 2,700 2,720 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.000% 7/1/13 2,000 2,069 Clark County NV School District GO 5.000% 6/15/13 (14) 9,645 10,147 Clark County NV School District GO 5.250% 6/15/13 (14) 20,335 21,449 Las Vegas Valley Water District Nevada GO 5.000% 6/1/12 (14) 5,125 5,146 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 500 525 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 273 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 563 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/12 2,545 2,545 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/13 4,000 4,185 1 Nevada System of Higher Education University Revenue TOB VRDO 0.360% 5/7/12 7,515 7,515 101,299 New Hampshire (0.1%) New Hampshire GO 5.000% 8/15/14 2,500 2,761 New Hampshire GO 5.000% 2/15/15 1,285 1,444 New Hampshire GO 5.000% 8/15/15 5,000 5,717 9,922 New Jersey (3.2%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 10,000 10,252 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,561 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,232 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,370 New Jersey Building Authority Revenue 5.000% 12/15/12 11,145 11,463 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 12,541 New Jersey COP 5.000% 6/15/12 3,800 3,823 New Jersey COP 5.000% 6/15/13 5,000 5,241 New Jersey COP 5.000% 6/15/14 5,120 5,542 3 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,968 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/14 4,500 4,858 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 13,500 15,136 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,677 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,692 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,655 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 12,000 13,572 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,800 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,125 5,990 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,836 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 8,200 8,677 New Jersey Equipment Lease Purchase COP 5.000% 6/15/12 7,570 7,615 New Jersey GO 6.000% 2/15/13 6,560 6,858 New Jersey GO 6.000% 2/15/13 15,000 15,681 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/12 3,995 4,068 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 4.000% 7/1/13 1,000 1,039 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/14 2,000 2,171 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,000 2,226 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,262 12 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,296 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 3.000% 7/1/12 2,200 2,204 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/13 3,035 3,170 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,853 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,652 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,783 New Jersey TRAN 2.000% 6/21/12 33,000 33,084 New Jersey Transportation Corp. COP 5.500% 9/15/12 (2) 1,650 1,682 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 1,000 1,035 New Jersey Transportation Trust Fund Authority Transportation System Revenue 4.000% 6/15/13 1,000 1,040 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 6,165 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,305 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,515 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.250% 5/7/12 LOC 10,800 10,800 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 24,065 24,179 Tobacco Settlement Financing Corp. New Jersey Revenue 6.000% 6/1/12 (Prere.) 12,900 12,964 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 1,455 1,462 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 17,285 17,373 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 14,000 14,893 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 19,140 20,159 363,420 New Mexico (1.1%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,811 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,177 New Mexico GO 5.000% 3/1/13 7,845 8,155 New Mexico GO 5.000% 3/1/13 5,535 5,754 New Mexico GO 5.000% 3/1/14 9,405 10,198 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.240% 5/7/12 8,760 8,760 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.250% 5/7/12 27,800 27,800 New Mexico Severance Tax Revenue 5.000% 7/1/13 27,900 29,456 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 10,440 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,815 6,635 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,545 8,859 125,045 New York (13.9%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 4,620 4,829 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 1,350 1,411 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,086 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,120 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,150 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 4,036 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,680 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 1,000 1,121 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 9,330 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,956 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.230% 5/7/12 9,900 9,900 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.240% 5/7/12 39,500 39,500 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.350% 5/7/12 13,100 13,100 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 832 Nassau County NY Sewer & Storm Water Finance Authority System Revenue 5.000% 11/1/12 4,980 5,089 Nassau County NY TAN 2.500% 9/30/12 15,000 15,135 Nassau Health Care Corp. New York RAN 3.125% 12/15/12 (12) 6,000 6,088 New York City NY Cultural Resources Revenue (Juilliard School) PUT 2.750% 7/1/12 8,675 8,712 New York City NY GO 0.550% 5/2/12 (4) 38,575 38,575 New York City NY GO 0.340% 5/4/12 (4) 26,950 26,950 New York City NY GO 0.480% 5/7/12 (12) 15,675 15,675 New York City NY GO 0.480% 5/7/12 (4) 36,875 36,875 New York City NY GO 5.000% 8/1/12 27,760 28,097 New York City NY GO 5.250% 8/1/12 (ETM) 1,215 1,231 13 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York City NY GO 5.250% 8/1/12 7,320 7,413 New York City NY GO 5.500% 2/1/13 (Prere.) 180 187 New York City NY GO 4.000% 3/1/13 2,710 2,795 New York City NY GO 5.000% 2/1/14 3,500 3,777 New York City NY GO 5.000% 8/1/14 11,525 12,673 New York City NY GO 5.000% 8/1/15 1,500 1,706 New York City NY GO 5.250% 8/1/15 10,605 11,737 New York City NY GO 5.500% 8/1/15 9,495 9,843 New York City NY GO 5.000% 8/1/16 5,000 5,835 1 New York City NY GO TOB VRDO 0.250% 5/7/12 6,845 6,845 1 New York City NY GO TOB VRDO 0.400% 5/7/12 8,250 8,250 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 1,500 1,663 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 10,960 10,961 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.500% 12/27/13 27,745 27,798 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.250% 5/1/12 8,530 8,530 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.250% 5/7/12 130 130 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.270% 5/7/12 6,400 6,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 (4) 5,100 5,588 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 5/1/12 4,745 4,745 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 5/7/12 3,000 3,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 5/7/12 5,840 5,840 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.310% 5/7/12 13,000 13,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.310% 5/7/12 2,970 2,970 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.260% 5/3/12 5,000 5,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.290% 5/7/12 25,650 25,650 New York City NY Transitional Finance Authority Future Tax Revenue 0.200% 5/3/12 (4) 8,100 8,100 New York City NY Transitional Finance Authority Future Tax Revenue 0.550% 5/4/12 (4) 53,400 53,400 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 15,860 16,980 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 28,475 30,479 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 8,740 9,737 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 17,010 18,932 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 10,000 11,517 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 4,000 4,724 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,811 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.250% 5/1/12 10,450 10,450 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.250% 5/7/12 1,000 1,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.270% 5/7/12 2,200 2,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.260% 5/7/12 29,600 29,600 3 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 7,186 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.250% 5/7/12 17,930 17,930 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 2,675 2,957 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 3,500 3,869 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 6,193 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,683 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,845 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/15 (14) 5,000 5,324 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 5/1/12 LOC 25,500 25,500 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.250% 5/7/12 (13) 20,000 20,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.650% 11/1/12 11,500 11,500 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.800% 11/1/13 17,000 17,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.930% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 3.000% 11/15/13 725 752 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/14 1,000 1,080 3 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,300 1,481 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,279 3 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,122 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,630 3 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,000 1,189 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/17 (2) 12,000 12,328 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/12 20,000 20,491 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 20,710 22,044 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,585 3,942 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.260% 5/7/12 (13) 19,780 19,780 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.250% 5/7/12 8,995 8,995 14 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.270% 5/7/12 7,500 7,500 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.310% 5/7/12 3,320 3,320 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,951 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/12 7,025 7,121 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 1,990 2,218 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 17 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 4,985 5,646 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/13 2,000 2,096 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,163 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,095 1,220 3 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,730 3 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,965 3 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,317 3 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,931 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 15,867 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,240 11,849 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/12 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.310% 5/7/12 6,500 6,500 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.240% 5/7/12 1,500 1,500 New York State Dormitory Authority Revenue (School Districts Financing Program) 3.000% 10/1/12 1,645 1,662 New York State Dormitory Authority Revenue (School Districts Financing Program) 3.000% 10/1/12 3,525 3,562 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/13 2,220 2,320 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 (4) 2,375 2,549 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 5,166 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,867 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,807 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,130 3,641 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/12 13,210 13,289 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/13 15,095 15,873 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,359 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (Prere.) 10,670 10,692 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,114 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,080 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,080 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.230% 5/7/12 LOC 1,800 1,800 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.250% 5/7/12 7,100 7,100 1 New York State Local Government Assistance Corp. Revenue TOB VRDO 0.310% 5/7/12 6,305 6,305 New York State Local Government Assistance Corp. Revenue VRDO 0.270% 5/7/12 30,410 30,410 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/12 6,955 7,160 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 16,675 17,793 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,500 2,668 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,665 2,844 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 9,291 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 3,111 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 16,828 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,870 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,460 30,681 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 14,475 14,936 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 4,000 4,127 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 31,193 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,613 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/12 32,100 32,100 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/12 13,420 13,420 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/12 44,725 44,725 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.230% 5/7/12 LOC 7,100 7,100 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,411 Suffolk County NY TAN 2.000% 7/12/12 10,500 10,517 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 20,000 20,066 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/13 11,000 11,430 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 21,666 15 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,871 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,542 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.250% 5/7/12 9,500 9,500 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.400% 5/7/12 (4) 51,950 51,950 Westchester County NY Health Care Corp. Revenue 4.000% 11/1/12 500 508 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/12 1,400 1,428 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,538 1,578,666 North Carolina (2.8%) Charlotte NC Airport Revenue 5.000% 7/1/12 6,530 6,582 Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,711 Charlotte NC GO 5.000% 7/1/15 850 970 Charlotte NC GO 5.000% 7/1/18 5,000 6,175 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,393 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,655 1 Charlotte-Mecklenburg Hospital North Carolina Health Care Authority Health Care System Revenue (Carolinas Healthcare System) TOB VRDO 0.310% 5/7/12 3,350 3,350 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/13 250 258 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 598 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.350% 5/7/12 (4) 5,025 5,025 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.350% 5/7/12 (4) 6,565 6,565 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.350% 5/7/12 (4) 6,000 6,000 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/13 2,700 2,807 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,429 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.240% 5/7/12 LOC 2,545 2,545 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.650% 6/1/12 32,500 32,500 North Carolina Capital Improvement Revenue 3.000% 5/1/12 12,295 12,296 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,534 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 6,000 6,193 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/14 2,170 2,323 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,214 North Carolina Eastern Municipal Power Agency Revenue 5.300% 1/1/15 3,500 3,614 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/15 8,000 8,271 North Carolina GAN 5.000% 3/1/13 11,740 12,204 North Carolina GO 5.500% 3/1/13 9,000 9,398 North Carolina GO 5.000% 3/1/17 5,000 5,612 1 North Carolina Infrastructure Financial Corp. Capital Improvements COP TOB VRDO 0.240% 5/7/12 19,000 19,000 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.300% 5/7/12 LOC 26,985 26,985 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.230% 5/7/12 LOC 2,000 2,000 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.400% 5/7/12 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.300% 5/7/12 LOC 19,960 19,960 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) 4.000% 10/1/13 1,055 1,104 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/13 1,560 1,638 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,495 2,731 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,679 North Carolina Municipal Power Agency Revenue 5.250% 1/1/13 6,000 6,191 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 4,540 4,700 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 9,635 9,958 North Carolina Turnpike Authority Revenue 3.000% 7/1/13 1,205 1,243 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.300% 5/7/12 44,325 44,325 Wake County NC GO 4.000% 2/1/14 16,060 17,092 315,628 Ohio (3.1%) Akron OH BAN 1.125% 11/15/12 15,000 15,053 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.230% 5/7/12 LOC 5,200 5,200 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/12 5,640 5,723 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/13 21,675 22,877 Columbus OH GO 5.000% 7/1/12 1,250 1,260 Columbus OH GO 5.000% 7/1/15 3,000 3,425 Columbus OH GO 5.000% 7/1/15 2,310 2,637 Columbus OH GO 5.000% 7/1/16 6,760 7,937 Columbus OH Sewer Revenue VRDO 0.230% 5/7/12 32,040 32,040 2 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.700% 6/3/13 10,000 10,000 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.230% 5/7/12 13,030 13,030 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.240% 5/7/12 19,170 19,170 16 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Hocking Technical College District Ohio (Residence Hall Facilities Project) COP VRDO 0.260% 5/7/12 LOC 9,600 9,600 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.240% 5/7/12 LOC 17,020 17,020 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,533 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 4.750% 8/1/12 14,000 14,107 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,627 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,118 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/14 6,085 6,712 Ohio Conservation Projects GO 5.000% 8/1/14 15,000 16,538 Ohio GO 5.000% 5/1/12 2,100 2,100 Ohio GO 5.000% 8/1/12 9,800 9,919 Ohio GO 5.000% 9/15/15 10,000 11,457 Ohio GO 5.000% 9/15/16 10,000 11,793 Ohio GO VRDO 0.230% 5/7/12 2,300 2,300 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.250% 5/7/12 6,275 6,275 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.260% 5/7/12 LOC 2,390 2,390 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,319 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/13 1,600 1,676 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,097 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,129 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 691 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.250% 5/1/12 8,835 8,835 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 660 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 542 Ohio Infrastructure Improvement GO 4.000% 8/1/12 12,315 12,433 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/12 10,000 10,060 Ohio State University General Receipts Revenue 5.000% 6/1/13 1,150 1,209 Ohio State University General Receipts Revenue VRDO 0.230% 5/7/12 5,000 5,000 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.600% 5/7/12 9,895 9,895 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) 1.750% 6/1/13 3,100 3,132 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.625% 1/2/13 4,000 4,041 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.050% 6/1/12 (Prere.) 11,780 11,829 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,618 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,274 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,664 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,578 Wright State University Ohio General Revenue 2.000% 5/1/12 600 600 Wright State University Ohio General Revenue 3.000% 5/1/13 335 342 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,228 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,373 355,066 Oklahoma (0.5%) Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/12 1,875 1,900 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.350% 5/7/12 (12) 32,940 32,940 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 3.875% 7/1/12 (4) 5,000 5,029 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 1.000% 8/1/13 6,190 6,203 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.310% 5/7/12 7,041 7,041 53,113 Oregon (0.5%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) PUT 5.000% 7/15/12 7,000 7,062 Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 10,000 10,064 Oregon Department of Administrative Services COP 5.000% 5/1/12 2,500 2,500 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,179 Oregon Facilities Authority Revenue (Legacy Health Project) 3.000% 5/1/12 1,000 1,000 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/13 1,285 1,323 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,213 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,596 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/13 1,000 1,038 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 524 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,123 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,651 Oregon GO 5.000% 5/1/16 2,000 2,327 Oregon GO 5.000% 5/1/16 3,500 4,072 Oregon GO 5.000% 11/1/16 3,000 3,544 Oregon GO 5.000% 5/1/18 1,125 1,372 Oregon GO 5.000% 5/1/18 1,500 1,829 17 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Oregon GO 5.000% 11/1/18 3,750 4,621 1 Oregon GO TOB VRDO 0.240% 5/1/12 6,500 6,500 56,538 Pennsylvania (6.0%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 6,492 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 5/15/12 5,000 5,008 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/12 2,000 2,012 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/13 13,000 13,598 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/13 1,000 1,033 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 11,410 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/14 1,000 1,050 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 9,312 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 820 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,178 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.300% 8/1/13 10,000 10,001 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.250% 5/7/12 48,200 48,200 Allegheny County PA Industrial Development Authority Revenue (University of Pittsburgh Medical Center Children’s Hospital) VRDO 0.250% 5/7/12 LOC 33,655 33,655 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 3,785 3,793 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 2,400 2,405 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 1,500 1,503 Delaware County PA GO 5.000% 10/1/12 1,115 1,137 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 10,000 10,182 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.230% 5/7/12 LOC 30,200 30,200 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.260% 5/7/12 LOC 16,000 16,000 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.250% 5/7/12 5,000 5,000 Governor Mifflin PA School District GO VRDO 0.290% 5/7/12 (4) 12,550 12,550 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.290% 5/1/12 LOC 2,300 2,300 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.310% 5/7/12 LOC 3,500 3,500 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/13 2,000 2,080 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,861 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.230% 5/7/12 6,970 6,970 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.230% 5/7/12 13,700 13,700 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.230% 5/7/12 9,855 9,855 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.230% 5/7/12 9,055 9,055 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,408 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,096 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,332 Pennsylvania Economic Development Financing Authority Revenue (Convention Center Project) 5.000% 6/15/12 3,730 3,752 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 4,500 4,596 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,501 Pennsylvania GO 5.100% 5/1/12 (Prere.) 6,800 6,801 Pennsylvania GO 5.000% 4/15/13 10,745 11,239 Pennsylvania GO 4.000% 7/15/13 16,995 17,769 Pennsylvania GO 5.000% 9/1/13 4,300 4,574 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 13,290 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,504 Pennsylvania GO 5.000% 9/1/15 (4) 20,230 22,303 18 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Pennsylvania GO 5.000% 7/1/18 2,675 3,279 Pennsylvania GO 5.000% 11/15/18 2,885 3,563 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.240% 5/7/12 LOC 2,450 2,450 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 3.500% 5/15/12 3,000 3,004 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,740 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/12 2,750 2,766 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/12 8,470 8,521 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 3,000 3,155 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 13,945 14,664 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,748 Pennsylvania State University Revenue 5.250% 8/15/12 5,980 6,068 1 Pennsylvania State University Revenue TOB VRDO 0.750% 5/7/12 12,655 12,655 1 Pennsylvania Turnpike Commission Registration Fee Revenue TOB VRDO 0.350% 5/7/12 (4) 9,760 9,760 2 Pennsylvania Turnpike Commission Revenue 0.870% 12/1/12 12,000 12,000 Pennsylvania Turnpike Commission Revenue 2.000% 12/1/12 3,105 3,131 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 8,095 8,759 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,619 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.250% 5/1/12 (13) 17,500 17,500 Pennsylvania Turnpike Commission Revenue VRDO 0.250% 5/7/12 27,033 27,033 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/12 3,000 3,039 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,085 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,456 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.240% 5/7/12 5,400 5,400 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,199 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,724 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.300% 5/7/12 LOC 72,750 72,750 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/12 5,755 5,780 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.370% 5/7/12 6,200 6,200 Uniontown PA Area School District GO 5.500% 10/1/12 (Prere.) 9,950 10,171 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/12 8,090 8,238 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 3.500% 7/1/13 1,830 1,866 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,439 676,787 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 10/1/12 4,000 4,079 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.310% 5/7/12 LOC 18,715 18,715 22,794 South Carolina (0.8%) Charleston County SC GO 5.250% 11/1/15 3,270 3,801 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.250% 5/7/12 7,400 7,400 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/12 5,275 5,276 Greenville County SC Hospital System Revenue VRDO 0.220% 5/7/12 LOC 2,100 2,100 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,733 1 Greer SC Combined Utility System Revenue TOB VRDO 0.250% 5/7/12 (13) 9,640 9,640 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,231 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,999 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,205 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 2,044 3 South Carolina GO 5.000% 4/1/16 1,450 1,691 3 South Carolina GO 5.000% 4/1/16 7,260 8,466 3 South Carolina GO 5.000% 4/1/16 730 851 3 South Carolina GO 5.000% 4/1/16 6,475 7,551 3 South Carolina GO 5.000% 4/1/16 2,275 2,653 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/13 1,000 1,031 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,134 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,100 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) PUT 2.875% 2/1/15 2,000 2,030 South Carolina Ports Authority Revenue 4.000% 7/1/13 1,000 1,040 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,580 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,227 19 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 15,629 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,903 96,315 Tennessee (1.5%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.000% 4/1/13 645 667 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.360% 5/7/12 7,435 7,435 Lewisburg TN Industrial Development Board Solid Waste Disposal Revenue (Waste Management Inc. of Tennessee Project) 2.500% 7/1/12 5,250 5,258 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,200 5,583 Memphis TN Electric System Revenue 5.000% 12/1/14 25,100 27,992 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 28,840 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.650% 10/1/15 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,507 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,751 Murfreesboro TN GO 5.000% 6/1/12 8,090 8,123 Shelby County TN GO VRDO 0.240% 5/7/12 12,250 12,250 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 4.000% 9/1/12 6,135 6,209 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/13 9,600 10,150 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,500 2,740 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/12 5,000 5,019 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/13 5,965 6,179 Tennessee GO 5.000% 5/1/12 3,500 3,500 Tennessee GO 5.000% 5/1/14 3,000 3,279 Tennessee School Bond Authority Revenue 5.000% 5/1/13 5,460 5,725 175,207 Texas (11.7%) 1 Brownsville TX Utility System Revenue TOB VRDO 0.450% 5/7/12 (4) 6,060 6,060 1 Corpus Christi TX Utility Systems Revenue TOB VRDO 0.350% 5/7/12 (4) 5,130 5,130 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.250% 5/7/12 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/13 (12) 2,775 2,919 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 3,023 Dallas TX GO 5.000% 2/15/15 6,295 7,072 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,612 Dallas-Fort Worth TX International Airport Revenue 2.000% 11/1/12 5,485 5,530 Dallas-Fort Worth TX International Airport Revenue 2.000% 11/1/12 13,835 13,949 Dallas-Fort Worth TX International Airport Revenue 4.000% 11/1/12 3,500 3,564 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,263 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,230 Denton TX Independent School District GO VRDO 0.300% 5/7/12 34,550 34,550 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,585 Fort Bend County TX GO 4.000% 3/1/13 1,305 1,346 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,000 1,159 Frisco TX GO 4.000% 2/15/15 1,580 1,731 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 5,000 5,099 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,011 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/12 17,000 17,500 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/13 4,335 4,485 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/14 5,915 6,349 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 835 894 Harris County TX GO 5.000% 10/1/12 3,000 3,061 Harris County TX GO 6.000% 8/1/14 (14) 23,045 25,935 1 Harris County TX GO TOB VRDO 0.250% 5/7/12 13,395 13,395 1 Harris County TX GO TOB VRDO 0.260% 5/7/12 (13) 9,600 9,600 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.250% 5/7/12 58,600 58,600 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.250% 5/1/12 (ETM) 2,485 2,485 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.260% 5/1/12 29,200 29,200 20 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.300% 5/7/12 10,000 10,000 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.250% 5/7/12 5,860 5,860 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 3,250 3,299 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 6,000 6,090 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 9,950 10,082 Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,175 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,237 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.240% 5/7/12 34,455 34,455 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/13 3,000 3,175 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,181 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,418 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,767 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,442 Houston TX Independent School District GO 4.000% 7/15/12 3,010 3,034 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,746 Houston TX Utility System Revenue 5.250% 5/15/15 (14) 1,020 1,117 1 Houston TX Utility System Revenue TOB VRDO 0.270% 5/7/12 9,995 9,995 1 Houston TX Utility System Revenue TOB VRDO 0.310% 5/7/12 17,540 17,540 1 Houston TX Utility System Revenue TOB VRDO 0.320% 5/7/12 25,395 25,395 Houston TX Water & Sewer System Revenue 5.250% 12/1/12 (Prere.) 10,260 10,559 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,830 Lone Star College System Texas GO 5.000% 8/15/12 615 624 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 11 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,409 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 2,013 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,228 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/13 1,000 1,048 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,638 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,441 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) PUT 3.050% 10/16/12 17,075 17,271 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,625 1,761 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,185 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 2,007 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,399 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 20,000 20,583 Northside TX Independent School District GO PUT 1.500% 8/1/12 17,000 17,052 Northside TX Independent School District GO PUT 1.750% 6/1/13 19,600 19,625 Northside TX Independent School District GO PUT 0.950% 8/1/13 19,275 19,426 Northside TX Independent School District GO PUT 1.350% 6/1/14 21,335 21,650 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,324 Plano TX Independent School District GO 4.000% 2/15/13 1,210 1,245 1 Port Arthur TX Independent School District GO TOB VRDO 0.260% 5/7/12 (12) 9,125 9,125 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 515 534 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 9,410 9,766 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 8,000 8,310 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,767 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 16,016 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.250% 5/7/12 5,865 5,865 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.310% 5/7/12 11,985 11,985 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.400% 5/7/12 7,000 7,000 San Antonio TX GO PUT 1.150% 12/3/12 17,965 18,044 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) 5.000% 11/15/14 1,600 1,776 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/12 2,745 2,780 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/13 1,155 1,206 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,910 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) 5.000% 12/1/15 1,580 1,807 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) VRDO 0.250% 5/7/12 22,000 22,000 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/13 2,000 2,079 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/12 7,000 7,014 Texas GO 5.000% 10/1/12 7,000 7,143 Texas GO 5.000% 10/1/13 7,500 8,011 Texas GO 5.000% 10/1/14 8,470 9,400 Texas GO 5.000% 10/1/15 10,905 12,529 1 Texas GO TOB VRDO 0.250% 5/1/12 11,900 11,900 1 Texas GO TOB VRDO 0.250% 5/1/12 500 500 1 Texas GO TOB VRDO 0.250% 5/1/12 9,470 9,470 21 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 1 Texas GO TOB VRDO 0.250% 5/7/12 74,750 74,750 1 Texas GO TOB VRDO 0.250% 5/7/12 13,900 13,900 1 Texas GO TOB VRDO 0.250% 5/7/12 17,370 17,370 1 Texas GO TOB VRDO 0.310% 5/7/12 12,190 12,190 Texas GO VRDO 0.230% 5/7/12 7,155 7,155 Texas Public Finance Authority Revenue (Unemployment Compensation) 3.000% 7/1/12 5,200 5,225 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/12 45,000 45,366 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,865 22,936 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 9,000 10,075 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 39,305 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 9,241 Texas State University System Revenue 5.000% 3/15/13 1,000 1,041 Texas TRAN 2.500% 8/30/12 110,000 110,844 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,365 20,566 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.260% 5/7/12 11,700 11,700 1 Texas Transportation Commission Revenue TOB VRDO 0.250% 5/7/12 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,495 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,802 Tyler TX Independent School District GO 3.750% 2/15/13 2,150 2,210 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 10,000 10,608 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 24,900 26,414 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.250% 5/7/12 4,500 4,500 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.240% 5/7/12 51,730 51,730 1,327,929 Utah (0.5%) Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/14 4,335 4,597 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,458 Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,265 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,843 Utah GO 5.375% 7/1/12 11,000 11,097 Utah GO 4.000% 7/1/14 10,740 11,591 Utah GO 5.000% 7/1/14 4,000 4,403 Utah GO 5.000% 7/1/18 6,000 7,410 59,664 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,560 Virginia (1.3%) Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 14,500 15,406 Norfolk VA BAN 3.000% 1/1/14 5,000 5,023 Norfolk VA Water Revenue 5.000% 11/1/18 725 893 1 Richmond VA Public Utility Revenue TOB VRDO 0.310% 5/7/12 7,490 7,490 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 2,023 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 4,069 1 University of Virginia Revenue TOB VRDO 0.250% 5/1/12 2,345 2,345 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 3,525 3,652 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 2,010 2,082 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 11,615 14,247 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.310% 5/7/12 9,705 9,705 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/12 6,525 6,604 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,491 Virginia Public Building Authority Revenue 5.000% 8/1/12 1,100 1,113 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,277 Virginia Public School Authority Revenue 4.000% 8/1/12 6,435 6,498 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 22,084 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 13,094 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,732 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,527 142,355 Washington (2.5%) 1 Bellevue WA GO TOB VRDO 0.380% 5/7/12 5,445 5,445 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.250% 5/7/12 8,280 8,280 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.250% 5/7/12 6,295 6,295 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,653 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/16 (2) 11,985 13,565 22 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/13 5,000 5,275 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,627 King County WA GO 5.000% 1/1/18 2,000 2,418 King County WA GO 5.000% 7/1/18 7,515 9,178 King County WA School District GO 5.000% 6/1/12 6,700 6,728 1 King County WA Sewer Revenue TOB VRDO 0.230% 5/7/12 LOC 30,315 30,315 1 King County WA Sewer Revenue TOB VRDO 0.250% 5/7/12 25,390 25,390 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.250% 5/7/12 8,100 8,100 Spokane County WA School District No. 81 GO 5.125% 6/1/13 (Prere.) 4,985 5,248 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/12 5,555 5,601 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/13 5,050 5,329 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/13 9,215 9,760 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 10,412 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,409 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 5,000 5,032 Washington GO 5.000% 1/1/13 10,535 10,873 Washington GO 5.000% 1/1/13 13,605 14,042 Washington GO 5.000% 2/1/13 5,285 5,475 Washington GO 5.000% 1/1/15 (2) 4,500 5,036 Washington GO 5.000% 1/1/16 5,000 5,774 1 Washington GO TOB VRDO 0.250% 5/7/12 6,145 6,145 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) 2.000% 2/1/13 1,750 1,772 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/12 1,625 1,643 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/13 1,450 1,510 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,700 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/12 1,315 1,343 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,633 Washington Health Care Facilities Authority Revenue (Southwest Washington Medical Center) VRDO 0.300% 5/7/12 LOC 26,360 26,360 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.250% 5/7/12 27,670 27,670 285,036 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,040 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 5,048 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,645 4,924 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,171 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/13 1,300 1,354 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,496 West Virginia University Revenue 3.000% 10/1/12 1,000 1,012 West Virginia University Revenue 5.000% 10/1/16 725 848 2 West Virginia University Revenue PUT 0.900% 10/1/14 10,000 10,000 43,893 Wisconsin (2.0%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 5.750% 6/1/12 (ETM) 8,610 8,651 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.000% 6/1/12 (Prere.) 26,580 26,712 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 38,090 38,282 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.375% 6/1/12 (Prere.) 42,920 43,144 Wisconsin GO 5.000% 5/1/12 2,250 2,250 Wisconsin GO 5.000% 5/1/14 6,490 7,089 Wisconsin GO 5.000% 5/1/15 10,000 11,331 Wisconsin GO 4.000% 11/1/16 6,000 6,829 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,067 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,101 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.400% 5/7/12 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/13 1,500 1,560 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/13 6,000 6,299 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,515 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,658 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 757 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,677 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,407 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 15,451 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.250% 5/7/12 LOC 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.260% 5/7/12 LOC 3,860 3,860 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/12 (4) 1,330 1,342 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/13 (4) 1,320 1,371 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/13 1,500 1,573 23 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,973 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,839 3 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 750 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,471 Wisconsin Transportation Revenue 5.000% 7/1/13 (Prere.) 4,000 4,218 Wisconsin Transportation Revenue 4.000% 7/1/14 2,500 2,694 Wisconsin Transportation Revenue 5.000% 7/1/14 5,000 5,496 233,117 Total Tax-Exempt Municipal Bonds (Cost $11,335,172) Shares Temporary Cash Investment (0.7%) Money Market Fund (0.7%) 4 Vanguard Municipal Cash Management Fund (Cost $72,271) 0.227% 72,270,858 72,271 Total Investments (101.6%) (Cost $11,407,443) Other Assets and Liabilities (–1.6%) Other Assets 174,208 Liabilities (352,453) (178,245) Net Assets (100%) At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 11,250,698 Undistributed Net Investment Income — Accumulated Net Realized Losses (21,500) Unrealized Appreciation (Depreciation) 131,207 Net Assets 11,360,405 Investor Shares—Net Assets Applicable to 164,348,909 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,618,223 Net Asset Value Per Share—Investor Shares $15.93 Admiral Shares—Net Assets Applicable to 548,756,012 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 8,742,182 Net Asset Value Per Share—Admiral Shares $15.93 s See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the aggregate value of these securities was $1,642,237,000, representing 14.5% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2012. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 24 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) Alabama (0.6%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 20,000 20,558 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 38,471 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.250% 5/7/12 7,225 7,225 Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,447 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,745 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,878 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,749 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,107 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,984 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,954 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,273 88,391 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,257 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,287 13,544 Arizona (1.6%) Arizona Board Regents Arizona State University System Revenue VRDO 0.230% 5/7/12 LOC 4,000 4,000 Arizona COP 5.000% 9/1/14 (4) 4,800 5,227 Arizona COP 5.000% 9/1/15 (4) 4,000 4,485 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 10,000 10,078 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.350% 5/7/12 LOC 26,000 26,000 Arizona School Facilities Board COP 5.250% 9/1/12 (4) 12,350 12,528 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 17,303 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,979 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,596 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,387 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 2,415 2,547 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,480 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 6,149 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,851 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,716 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 6,029 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,690 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 9,972 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,755 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,489 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,960 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,639 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,857 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,531 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 3,053 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,855 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/12 5,075 5,114 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/13 3,660 3,842 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,718 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,506 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/12 (14) 5,100 5,141 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,163 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,586 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.250% 5/7/12 13,220 13,220 Scottsdale AZ GO 5.000% 7/1/13 5,000 5,275 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,676 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,567 245,964 California (12.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,182 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 549 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 8,759 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 17,418 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.270% 5/7/12 9,270 9,270 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.400% 5/7/12 9,320 9,320 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 3,000 3,030 25 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 10,955 11,066 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 32,729 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 45,264 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 24,047 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 14,043 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 26,280 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 12,331 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 2,984 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,660 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 4,930 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,640 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,390 3,754 California Economic Recovery Bonds GO 5.250% 7/1/14 11,610 12,780 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 2,500 2,752 California Economic Recovery Bonds GO 5.000% 7/1/16 1,500 1,747 California Economic Recovery Bonds GO 5.000% 7/1/17 15,090 17,948 California Economic Recovery Bonds GO 5.000% 7/1/18 41,600 50,216 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.240% 5/7/12 LOC 13,450 13,450 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.240% 5/7/12 LOC 9,100 9,100 California GO 5.000% 5/1/13 23,475 24,582 California GO 5.000% 9/1/13 32,125 34,111 California GO 5.000% 11/1/13 13,695 14,637 California GO 5.000% 8/1/14 1,970 2,163 California GO 5.000% 4/1/15 21,300 23,827 California GO 5.000% 6/1/15 3,250 3,588 California GO 5.000% 6/1/15 (14) 5,100 5,731 California GO 5.000% 3/1/16 3,210 3,673 California GO 5.000% 3/1/16 (14) 1,120 1,282 California GO 5.000% 3/1/16 4,460 5,103 California GO 5.000% 3/1/16 (14) 6,510 7,097 California GO 5.000% 4/1/16 6,670 7,650 California GO 5.000% 5/1/16 2,150 2,423 California GO 5.000% 8/1/16 2,825 3,270 California GO 5.000% 10/1/16 1,225 1,425 California GO 5.000% 10/1/16 28,605 33,263 California GO 5.000% 11/1/16 (2) 5,375 6,264 California GO 5.000% 12/1/16 2,500 2,920 California GO 6.000% 2/1/17 (2) 3,500 4,253 California GO 5.000% 3/1/17 (14) 1,300 1,476 California GO 5.000% 3/1/17 3,755 4,390 California GO 5.000% 4/1/17 7,275 8,520 3 California GO 1.000% 5/1/17 3,500 3,500 California GO 5.000% 9/1/17 4,250 5,016 California GO 5.000% 10/1/17 20,000 23,642 California GO 5.000% 10/1/17 4,005 4,734 California GO 5.000% 9/1/18 32,260 38,485 California GO 5.000% 10/1/18 25,000 29,871 California GO 5.000% 4/1/19 18,580 22,198 California GO 5.000% 9/1/19 19,000 22,846 California GO VRDO 0.270% 5/7/12 LOC 44,600 44,600 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,274 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,953 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 25,349 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/12 3,000 3,070 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,497 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,547 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 4,968 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 21,764 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,746 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/12 5,000 5,068 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,337 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,492 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,666 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.750% 4/1/14 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.320% 5/7/12 LOC 18,170 18,170 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,290 26 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,661 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 12,600 12,689 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,165 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,697 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,878 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,130 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,208 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 5,996 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,624 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/12 2,500 2,500 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/13 7,500 7,825 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 11,260 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,944 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,726 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,452 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,149 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,041 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,116 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.100% 4/1/13 (10) 5,000 5,160 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 16,243 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.850% 6/1/12 10,000 10,031 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.400% 5/7/12 5,768 5,768 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 860 883 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/15 750 834 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/16 805 914 Desert Sands CA School District GO 0.000% 6/1/12 (2) 10,000 9,998 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.220% 5/7/12 4,300 4,300 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,275 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,400 Fresno County CA TRAN 3.000% 6/29/12 10,000 10,047 Golden State Tobacco Securitization Corp. California 5.000% 6/1/12 10,000 10,023 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 5,655 5,814 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 37,210 39,261 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 21,410 22,619 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 48,920 50,878 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 32,000 34,215 Golden State Tobacco Securitization Corp. California 7.900% 6/1/13 (Prere.) 20,000 21,626 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.250% 5/7/12 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 39,032 Los Angeles CA GO 5.000% 9/1/19 5,000 6,150 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 35,076 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 6,276 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 16,443 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 22,664 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,604 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,759 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 22,796 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 22,736 1 Los Angeles CA Unified School District GO TOB VRDO 0.260% 5/7/12 22,500 22,500 Los Angeles CA Wastewater System Revenue 5.000% 6/1/13 11,205 11,783 Los Angeles CA Wastewater System Revenue VRDO 0.300% 5/7/12 LOC 8,800 8,800 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 26,141 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,895 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/12 (14) 7,710 7,895 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,933 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,788 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,588 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 8,490 8,781 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 3,006 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,263 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,496 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,970 Orange County CA Public Financing Authority Lease Revenue 5.000% 7/1/12 (14) 3,165 3,190 Orange County CA Water District COP VRDO 0.230% 5/7/12 12,000 12,000 Palomar Pomerado Health System California Revenue COP 4.500% 11/1/15 2,265 2,398 Palomar Pomerado Health System California Revenue COP 5.000% 11/1/16 3,500 3,771 27 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 1 Riverside CA Electric Revenue TOB VRDO 0.250% 5/1/12 6,000 6,000 Riverside CA Electric Revenue VRDO 0.240% 5/7/12 LOC 55,315 55,315 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.250% 5/7/12 5,300 5,300 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/13 750 787 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 784 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,148 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 9,108 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,532 Sacramento County CA Airport Revenue 5.000% 7/1/13 7,200 7,531 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 7,144 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 9,171 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,441 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,288 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 6,067 1 San Diego CA Community College District GO TOB VRDO 0.260% 5/7/12 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,730 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 16,234 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.310% 5/7/12 8,280 8,280 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.250% 5/7/12 4,780 4,780 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,625 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,532 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 19,540 San Francisco CA City & County International Airport Revenue VRDO 0.240% 5/7/12 LOC 9,200 9,200 1 San Mateo County CA Community College District GO TOB VRDO 0.250% 5/7/12 15,130 15,130 1 Sonoma County CA Junior College District GO TOB VRDO 0.350% 5/7/12 3,440 3,440 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,428 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,810 1 Sweetwater CA Unified School District GO TOB VRDO 0.270% 5/7/12 (13) 13,600 13,600 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.250% 5/7/12 LOC 5,400 5,400 University of California Revenue 5.000% 5/15/12 (14) 3,000 3,006 University of California Revenue 5.000% 5/15/17 2,250 2,695 University of California Revenue 5.000% 5/15/18 2,000 2,433 University of California Revenue 5.000% 5/15/19 4,435 5,463 1 University of California Revenue TOB VRDO 0.250% 5/7/12 4,600 4,600 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,153 1,900,639 Colorado (1.3%) 2 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,702 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,466 Colorado Education Loan Program Revenue TOB VRDO 0.250% 5/1/12 13,000 13,000 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.240% 5/1/12 LOC 3,225 3,225 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,784 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.240% 5/7/12 25,050 25,050 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,563 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 7,221 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,303 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 9,173 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.240% 5/7/12 18,755 18,755 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 2,034 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,904 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 11,992 3 E-470 Public Highway Authority Colorado Revenue PUT 2.970% 9/1/14 16,500 16,504 Jefferson County CO School District GO 5.000% 12/15/12 (2) 3,500 3,604 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 9,160 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/16 (Prere.) 22,500 26,770 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,433 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 3,083 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,233 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 2,064 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,081 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,443 University of Colorado Hospital Authority Revenue VRDO 0.270% 5/7/12 LOC 21,390 21,390 University of Colorado Hospital Authority Revenue VRDO 0.270% 5/7/12 LOC 5,000 5,000 207,937 Connecticut (1.7%) Connecticut GO 5.000% 3/15/13 10,000 10,415 Connecticut GO 5.000% 12/1/13 (14) 3,930 4,221 Connecticut GO 5.000% 1/1/14 18,250 19,648 28 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Connecticut GO 5.000% 1/1/15 14,710 16,467 Connecticut GO 5.250% 11/1/15 1,000 1,159 Connecticut GO 5.000% 12/1/15 (14) 10,035 10,933 Connecticut GO 5.000% 1/1/16 30,000 34,618 Connecticut GO 5.000% 3/1/16 4,705 5,456 Connecticut GO 5.000% 5/1/16 10,000 11,651 3 Connecticut GO 0.900% 5/15/16 8,300 8,300 Connecticut GO 5.000% 4/1/17 1,165 1,391 3 Connecticut GO 1.020% 5/15/17 20,000 20,000 Connecticut GO 5.000% 12/1/17 15,000 17,729 3 Connecticut GO 1.130% 4/15/18 4,500 4,500 Connecticut GO 5.000% 11/1/18 1,000 1,227 3 Connecticut GO 1.350% 4/15/19 6,000 6,000 3 Connecticut GO PUT 1.600% 3/1/18 17,500 17,712 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,385 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 4,023 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,897 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,189 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,725 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,707 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 6,625 6,817 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,336 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.290% 5/7/12 10,335 10,335 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,695 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 6,135 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 9,166 274,837 Delaware (0.3%) Delaware GO 5.000% 1/1/13 9,450 9,753 Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,519 Delaware GO 5.000% 10/1/18 3,540 4,399 Delaware Health Facilities Authority Revenue (Christiana Care Health Services) VRDO 0.230% 5/7/12 4,000 4,000 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,475 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,268 University of Delaware Revenue PUT 0.850% 6/4/13 8,000 8,055 41,469 District of Columbia (0.7%) District of Columbia GO 5.000% 6/1/12 (4) 2,500 2,511 District of Columbia GO 5.000% 6/1/13 (4) 4,000 4,199 District of Columbia GO 5.000% 6/1/13 (Prere.) 5,000 5,251 District of Columbia GO 5.000% 6/1/13 (Prere.) 4,900 5,146 3 District of Columbia Income Tax Revenue 0.600% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,770 1 District of Columbia Income Tax Revenue TOB VRDO 0.250% 5/7/12 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.430% 5/7/12 LOC 39,200 39,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.260% 5/7/12 LOC 13,900 13,900 3 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.730% 6/1/15 7,300 7,301 3 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.830% 6/1/16 6,000 6,001 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/13 3,000 3,158 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,810 115,172 Florida (5.5%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,715 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,467 2 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,135 2 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,512 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.250% 5/7/12 5,665 5,665 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.250% 5/7/12 LOC 4,300 4,300 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 16,341 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 12,093 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 40,000 44,268 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,533 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,761 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 15,000 17,104 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,773 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,388 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.750% 6/15/12 5,500 5,509 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,764 Florida Board of Education Lottery Revenue 5.000% 7/1/12 7,630 7,692 Florida Board of Education Lottery Revenue 5.000% 7/1/13 8,010 8,450 29 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 9,240 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,855 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 10,031 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,766 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,982 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 5,065 5,368 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 16,417 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,406 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,698 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 4,000 4,000 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 20,000 20,171 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 5,820 6,128 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,682 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 7,227 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 10,237 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,856 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.250% 7/1/12 37,600 37,917 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 23,894 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 22,300 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,394 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,765 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,309 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 4,035 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 20,000 21,235 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,213 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,304 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.260% 5/7/12 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,190 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,885 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,446 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,490 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,762 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,195 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.260% 5/7/12 42,410 42,410 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.260% 5/7/12 31,325 31,325 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,259 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,369 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,370 Lee Memorial Health System Florida Hospital Revenue VRDO 0.250% 5/7/12 LOC 6,440 6,440 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.260% 5/7/12 (4) 11,500 11,500 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,195 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 4,000 4,444 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,053 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,713 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.350% 5/7/12 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,114 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.300% 5/7/12 LOC 29,400 29,400 2 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,255 2 Orange County FL School Board COP 5.000% 8/1/16 700 805 2 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,737 2 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,640 2 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,090 Orange County FL School Board COP VRDO 0.260% 5/7/12 LOC 15,265 15,265 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,494 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,561 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.250% 5/7/12 LOC 26,000 26,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,848 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 4,002 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 6,172 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,600 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,320 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 18,260 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,430 4,487 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,500 4,558 1 Palm Beach County FL School Board COP TOB VRDO 0.230% 5/7/12 11,315 11,315 South Broward FL Hospital District Revenue 5.625% 5/1/12 (Prere.) 9,000 9,091 30 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) South Florida Water Management District COP 5.000% 10/1/12 (2) 2,150 2,189 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/12 3,000 3,041 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 8,045 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.500% 2/1/13 (Prere.) 10,000 10,393 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/13 2,500 2,643 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.350% 5/7/12 20,000 20,000 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 11,064 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.250% 5/7/12 LOC 5,000 5,000 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,452 860,952 Georgia (2.4%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,934 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 10,070 2 Atlanta GA Airport Revenue 5.000% 1/1/18 500 592 2 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,452 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,514 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,939 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,284 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,527 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,533 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,529 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,503 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.260% 5/7/12 LOC 10,000 10,000 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,449 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,181 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,206 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,588 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.340% 5/7/12 LOC 7,000 7,000 Georgia GO 3.500% 1/1/13 8,315 8,498 Georgia GO 5.000% 4/1/13 10,815 11,289 Georgia GO 5.500% 7/1/14 4,000 4,444 Georgia GO 4.000% 1/1/15 2,110 2,310 Georgia GO 5.000% 7/1/16 9,500 11,188 Georgia GO 5.000% 7/1/16 5,000 5,889 Georgia GO 5.000% 7/1/16 20,000 23,555 Georgia GO 5.500% 7/1/16 5,000 5,529 Georgia GO 5.000% 10/1/16 1,910 2,267 Georgia GO 5.000% 7/1/17 13,695 16,571 Georgia GO 5.000% 7/1/17 2,840 3,436 Georgia GO 5.000% 7/1/18 23,075 28,498 Georgia GO 5.000% 7/1/18 2,340 2,890 Georgia GO 4.000% 11/1/18 11,000 12,997 Georgia GO 5.000% 7/1/19 8,200 10,283 Georgia Road & Tollway Authority GAN 5.000% 6/1/13 (4) 4,885 5,133 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 17,502 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 7,121 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 22,654 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 9,336 Gwinnett County GA School District GO 5.000% 2/1/13 10,000 10,358 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 2,029 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,358 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,378 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 10,310 11,062 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 6,910 7,779 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) PUT 2.500% 3/1/13 7,500 7,591 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 6,010 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,774 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,495 31 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,283 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 1,730 2,114 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,355 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 4,084 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,489 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,222 377,072 Hawaii (0.7%) Hawaii GO 5.000% 7/1/12 (2) 23,735 23,930 Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 10,755 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,664 Hawaii GO 5.000% 6/1/16 13,920 16,300 Hawaii GO 5.000% 12/1/18 17,250 21,245 Hawaii GO 5.000% 12/1/19 5,000 6,239 1 Hawaii GO TOB VRDO 0.250% 5/7/12 11,245 11,245 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,490 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,235 Honolulu HI City & County GO 5.000% 7/1/12 (14) 4,320 4,355 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,976 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,325 109,759 Idaho (0.1%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.250% 5/7/12 15,955 15,955 Idaho Housing & Finance Association RAN 5.000% 7/15/13 4,070 4,286 20,241 Illinois (2.9%) Chicago IL Board of Education (School Reform) GO 0.000% 12/1/13 (14) 13,400 13,179 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,712 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,910 1 Chicago IL Board of Education GO TOB VRDO 0.350% 5/7/12 (4) 4,995 4,995 Chicago IL GO 5.000% 1/1/14 (4) 37,590 40,202 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,456 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,941 Chicago IL GO 5.000% 1/1/19 5,000 5,705 Chicago IL GO 5.000% 1/1/19 (4) 4,645 5,132 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 6,116 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/13 (4) 4,200 4,318 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,304 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 7,500 8,701 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.330% 5/7/12 LOC 24,105 24,105 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.400% 5/7/12 (4) 21,135 21,135 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.250% 5/7/12 6,935 6,935 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.260% 5/7/12 3,700 3,700 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,241 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,072 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,908 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,566 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 5,000 5,000 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 21,795 26,048 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 11,100 2 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,921 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,663 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.250% 8/15/16 4,270 4,804 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 6,018 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,654 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,801 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.450% 5/7/12 (4) 19,300 19,300 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.450% 5/7/12 (4) 9,900 9,900 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/12 (4) 4,200 4,206 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,300 4,431 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,275 4,406 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,312 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,681 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,162 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,747 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.230% 5/7/12 16,000 16,000 Illinois GO 5.500% 8/1/14 (14) 8,295 9,088 Illinois GO 5.000% 3/1/19 6,500 7,289 Illinois GO 5.000% 3/1/20 4,000 4,473 32 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,450 4,747 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.240% 5/7/12 13,400 13,400 Illinois Sales Tax Revenue 5.250% 6/15/12 2,000 2,012 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 11,432 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,619 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,793 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,765 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,507 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,205 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,761 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.320% 5/7/12 (14) 9,455 9,455 Winnebago & Boone Counties IL School District GO 5.000% 2/1/13 (2) 5,000 5,130 449,163 Indiana (1.5%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,461 Indiana Finance Authority Facilities Revenue (Indiana Government Center South) 5.000% 7/1/12 13,725 13,830 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility) 5.000% 7/1/13 6,620 6,942 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,182 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,819 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,821 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 4,004 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,439 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 12,012 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,757 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 11,267 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,004 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.240% 5/1/12 2,000 2,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.270% 5/1/12 8,500 8,500 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.210% 5/7/12 9,600 9,600 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 9,051 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,178 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 11,083 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/1/12 600 600 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 3,750 3,923 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,696 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 3,111 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,040 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 3,190 3,278 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,764 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,204 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,220 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,896 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,856 1,3 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.340% 7/1/14 676 666 1,3 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.460% 7/1/16 5,637 5,538 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,726 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,523 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,198 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 12,016 1 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.260% 5/7/12 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,818 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 29,186 241,419 Iowa (0.1%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 2,998 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,642 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,875 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,157 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,628 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,513 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,265 19,078 33 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 34,635 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,136 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,187 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,321 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,198 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,351 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,581 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/12 1,525 1,549 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,620 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,220 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 4,000 4,476 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 1,130 1,297 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 2,250 2,610 68,181 Kentucky (0.7%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/12 (14) 13,065 13,272 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 18,693 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 45,758 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 7,182 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,250 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 3,033 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 5.625% 12/3/12 10,000 10,287 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/12 810 817 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 887 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,087 107,266 Louisiana (0.7%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,400 3 Louisiana Gasoline & Fuel Tax Revenue PUT 1.000% 6/1/13 25,000 25,027 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.250% 5/7/12 15,000 15,000 Louisiana GO 0.969% 5/1/12 10,000 10,017 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,735 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 3,925 4,200 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,048 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,561 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,053 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.250% 5/7/12 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,456 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,311 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/13 2,675 2,762 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,183 103,653 Maine (0.1%) Maine GO 5.000% 7/15/12 (2) 8,055 8,137 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.250% 5/7/12 LOC 8,400 8,400 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,221 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,971 23,729 Maryland (2.4%) Baltimore County MD GO 5.000% 2/1/18 2,900 3,547 Baltimore County MD GO 5.000% 2/1/18 9,000 11,007 Howard County MD GO 5.000% 8/15/19 5,000 6,284 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,925 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,000 3,681 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 17,443 Maryland GO 5.000% 8/1/14 10,000 11,041 Maryland GO 5.000% 3/1/16 10,000 11,645 34 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Maryland GO 5.000% 11/1/16 15,100 17,966 Maryland GO 5.000% 3/15/17 23,445 28,146 Maryland GO 5.000% 8/1/17 5,070 6,148 Maryland GO 5.000% 8/1/17 26,445 32,068 Maryland GO 5.000% 8/1/17 5,000 6,063 Maryland GO 5.000% 8/1/17 8,495 10,301 Maryland GO 5.000% 3/1/18 1,150 1,409 Maryland GO 5.250% 3/1/18 2,400 2,975 Maryland GO 5.000% 8/1/18 23,960 29,647 Maryland GO 5.000% 11/1/18 2,175 2,706 Maryland GO 5.000% 3/1/19 10,000 12,462 Maryland GO 5.000% 11/1/19 4,265 5,380 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/13 3,000 3,142 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,739 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,644 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,644 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/13 2,395 2,502 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,394 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,496 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.280% 5/7/12 LOC 4,200 4,200 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/13 9,085 9,588 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,572 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 11,391 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,695 Montgomery County MD GO 5.000% 5/1/14 12,310 13,456 Montgomery County MD GO 5.000% 7/1/18 32,050 39,582 Montgomery County MD GO 5.000% 11/1/19 2,740 3,457 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/13 4,200 4,372 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 9,144 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,982 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,827 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,320 2,858 372,529 Massachusetts (3.5%) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/12 (Prere.) 3,395 3,422 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.600% 5/7/12 19,976 19,976 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,263 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,631 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.290% 5/1/12 LOC 9,900 9,900 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 40,500 41,342 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 980 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,791 Massachusetts GO 5.000% 8/1/12 4,945 5,005 Massachusetts GO 5.000% 9/1/12 8,000 8,130 Massachusetts GO 5.500% 11/1/12 (4) 9,000 9,241 3 Massachusetts GO 0.630% 2/1/13 35,000 35,000 3 Massachusetts GO 0.730% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,965 13,203 Massachusetts GO 5.000% 8/1/14 11,635 12,839 Massachusetts GO 5.000% 11/1/14 2,350 2,618 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,329 Massachusetts GO 5.000% 8/1/15 (4) 10,000 11,435 3 Massachusetts GO 0.730% 2/1/16 15,645 15,645 Massachusetts GO 5.000% 10/1/16 6,800 8,044 Massachusetts GO 5.000% 10/1/17 23,000 27,812 Massachusetts GO 5.500% 12/1/17 (14) 3,255 4,039 Massachusetts GO 5.000% 10/1/18 24,000 29,468 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,837 Massachusetts GO 5.000% 12/1/18 30,000 36,948 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,756 Massachusetts GO VRDO 0.300% 5/1/12 4,300 4,300 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,250 6,387 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.220% 5/7/12 LOC 6,000 6,000 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,123 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,237 35 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,875 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,166 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,320 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.230% 5/7/12 15,400 15,400 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.230% 5/7/12 34,000 34,000 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,788 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,632 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 7,043 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 10,813 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 4,958 Massachusetts Special Obligation Revenue 5.500% 6/1/12 10,000 10,046 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 4,000 4,249 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,817 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.740% 5/7/12 (4)LOC 27,630 27,630 Massachusetts Water Resources Authority Revenue VRDO 0.240% 5/7/12 19,700 19,700 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,920 545,058 Michigan (1.8%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,625 Detroit MI GO 5.000% 4/1/13 (12) 9,345 9,583 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,862 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,198 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,753 Michigan Building Authority Revenue 5.000% 10/15/12 (2) 5,615 5,730 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 7,200 7,649 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,324 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 611 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,856 Michigan GO 5.000% 5/1/14 12,000 13,078 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,903 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/12 17,000 17,002 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 15,000 15,139 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,782 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 12,770 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,240 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,841 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,132 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 6,076 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.260% 5/7/12 1,330 1,330 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,661 Michigan State University Board of Trustees General Revenue VRDO 0.250% 5/7/12 26,575 26,575 Michigan State University Revenue 5.000% 8/15/13 6,620 7,021 Michigan State University Revenue 5.000% 2/15/14 5,385 5,827 Michigan State University Revenue 5.000% 8/15/14 7,005 7,731 Michigan State University Revenue 5.000% 2/15/15 3,910 4,392 Michigan State University Revenue 5.000% 8/15/15 1,000 1,143 Michigan State University Revenue 5.000% 2/15/17 6,135 7,281 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,504 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,360 Michigan Trunk Line Revenue 5.000% 9/1/12 (4) 13,015 13,224 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,561 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,589 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,157 University of Michigan University Revenue 5.250% 12/1/12 8,500 8,739 University of Michigan University Revenue 4.000% 4/1/16 10,650 11,938 University of Michigan University Revenue 4.000% 4/1/17 11,385 13,025 290,212 Minnesota (1.4%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,060 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,351 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,920 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,184 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children’s Hospital Clinics) VRDO 0.290% 5/1/12 (4) 31,300 31,300 Minneapolis MN Health Care System Revenue (Allina Health System) 5.750% 11/15/12 (Prere.) 39,000 40,164 Minneapolis MN Health Care System Revenue (Allina Health System) 6.000% 11/15/12 (Prere.) 4,000 4,125 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,823 36 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Minnesota GO 4.000% 12/1/13 3,900 4,130 Minnesota GO 5.000% 12/1/13 (ETM) 10,615 11,403 Minnesota GO 5.000% 8/1/14 6,970 7,690 Minnesota GO 5.000% 12/1/14 8,145 9,103 Minnesota GO 5.000% 12/1/15 8,145 9,422 Minnesota GO 5.000% 10/1/16 5,000 5,929 Minnesota GO 5.000% 12/1/16 8,150 9,713 Minnesota GO 5.000% 8/1/18 3,825 4,722 Minnesota GO 5.000% 8/1/18 3,000 3,704 Minnesota GO 5.000% 8/1/18 8,375 10,340 Minnesota GO 5.000% 11/1/19 2,000 2,516 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.240% 5/7/12 11,450 11,450 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 10,358 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,301 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,419 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,158 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/13 7,825 8,206 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,696 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,859 University of Minnesota Revenue 5.000% 12/1/17 10,000 12,163 219,209 Mississippi (0.4%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 12,562 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,833 Mississippi GO 5.250% 11/1/14 8,970 10,039 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,603 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/12 1,000 1,012 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,649 1 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Memorial Health Care) TOB VRDO 0.310% 5/7/12 2,525 2,525 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,940 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.230% 5/7/12 6,420 6,420 55,583 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 16,395 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,966 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,781 Missouri Development Finance Board Cultural Facilities Revenue (Kauffman Center Performing) VRDO 0.320% 5/1/12 2,600 2,600 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.260% 5/7/12 LOC 5,500 5,500 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) VRDO 0.300% 5/7/12 LOC 8,200 8,200 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,005 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,645 15,973 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,268 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,571 71,259 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,621 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 6,136 12,757 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,322 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,805 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,634 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.250% 5/7/12 9,275 9,275 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,090 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,148 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,173 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,790 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,208 1 Nebraska Public Power District Revenue TOB VRDO 0.240% 5/7/12 (4) 14,925 14,925 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 2,645 2,795 42,165 Nevada (0.9%) Clark County NV Airport BAN 5.000% 7/1/12 20,000 20,145 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/13 6,355 6,655 37 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,619 Clark County NV School District GO 5.000% 6/15/12 10,115 10,176 Clark County NV School District GO 5.000% 6/15/12 (14) 5,380 5,412 Clark County NV School District GO 5.000% 6/15/13 (14) 16,050 16,884 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,600 Clark County NV School District GO 5.000% 6/15/14 4,000 4,380 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 20,082 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,676 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,692 Nevada GO 5.000% 12/1/12 (4) 11,165 11,477 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/12 (14) 14,495 14,884 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,615 148,297 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,666 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,583 New Hampshire GO 5.000% 8/15/17 3,200 3,856 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 9,229 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 5,039 22,373 New Jersey (4.9%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 6,260 6,418 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.625% 12/3/12 4,625 4,676 New Jersey Building Authority Revenue 5.000% 6/15/12 11,465 11,532 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,393 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,602 New Jersey COP 5.000% 6/15/16 6,695 7,642 2 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,968 2 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 35,504 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.220% 5/1/12 LOC 2,200 2,200 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,692 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 34,142 New Jersey Economic Development Authority Revenue (Provident Group - Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,755 New Jersey Economic Development Authority Revenue (Provident Group - Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,213 New Jersey Economic Development Authority Revenue (Provident Group - Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,926 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/13 (ETM) 14,670 15,254 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 25,000 26,572 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 14,565 15,687 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 43,827 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,845 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,607 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 10,000 10,952 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,165 12,098 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,600 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 6,182 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,623 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,836 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 5,015 5,518 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,577 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 6,050 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 3,039 New Jersey GO 5.000% 8/15/16 12,120 14,232 New Jersey GO 5.000% 8/15/17 11,660 13,963 1 New Jersey GO TOB VRDO 0.250% 5/1/12 24,400 24,400 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/12 6,955 7,005 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,894 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,525 3,984 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,325 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,324 38 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.400% 5/7/12 (12) 9,565 9,565 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,652 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,754 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,350 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,783 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,310 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 11,330 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 66 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 7,070 New Jersey TRAN 2.000% 6/21/12 33,000 33,084 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/12 (14) 4,200 4,225 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 8,000 8,276 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,380 24,096 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 21,811 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,832 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,874 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,962 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 18,875 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,375 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.250% 5/7/12 LOC 20,110 20,110 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/12 5,000 5,010 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/12 (Prere.) 10,200 10,242 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 50,755 50,996 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 810 814 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 18,515 19,697 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 10,000 10,532 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 7,815 8,356 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 17,705 18,977 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,119 764,200 New Mexico (0.9%) Albuquerque NM GO 5.000% 7/1/12 (2) 11,350 11,443 Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 4.000% 8/1/12 (3) 8,000 8,048 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 11,041 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,760 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,577 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,805 New Mexico GO 5.000% 3/1/13 8,000 8,316 New Mexico GO 5.000% 3/1/13 10,000 10,395 New Mexico GO 5.000% 3/1/14 7,000 7,590 New Mexico GO 5.000% 3/1/16 19,290 22,400 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.250% 5/7/12 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.250% 5/7/12 27,945 27,945 New Mexico Severance Tax Revenue 5.000% 7/1/12 1,550 1,563 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 7,229 146,772 New York (12.5%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.350% 5/7/12 LOC 4,505 4,505 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 15,301 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,336 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,172 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 4,077 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,525 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,322 Hempstead NY GO 3.000% 4/15/15 5,260 5,658 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/12 (14) 48,900 48,906 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/13 15,690 16,494 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,363 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,793 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.230% 5/7/12 26,100 26,100 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.240% 5/7/12 25,550 25,550 Nassau County NY TAN 2.500% 9/30/12 15,000 15,135 New York City NY Cultural Resources Revenue (American Museum of Natural History) VRDO 0.300% 5/1/12 1,000 1,000 39 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.240% 5/7/12 LOC 4,640 4,640 New York City NY Cultural Resources Revenue (Juilliard School) PUT 2.750% 7/1/12 8,000 8,034 New York City NY GO 5.000% 8/1/12 8,450 8,552 New York City NY GO 5.000% 8/1/12 8,000 8,097 New York City NY GO 5.750% 8/1/12 (Prere.) 35 36 New York City NY GO 5.000% 8/15/13 2,690 2,853 New York City NY GO 5.000% 8/1/14 (Prere.) 35 39 New York City NY GO 5.000% 8/1/14 25,000 27,490 New York City NY GO 5.750% 8/1/14 (2) 7,750 7,855 New York City NY GO 5.000% 8/15/14 12,890 14,194 New York City NY GO 5.000% 9/1/14 16,860 18,595 New York City NY GO 5.000% 8/1/15 10,815 12,300 New York City NY GO 5.000% 8/1/15 7,970 8,744 New York City NY GO 5.000% 8/1/15 26,260 29,867 New York City NY GO 5.000% 8/15/15 17,910 20,393 New York City NY GO 5.000% 9/1/15 21,325 24,312 New York City NY GO 5.000% 2/1/16 1,000 1,150 New York City NY GO 5.000% 3/1/16 10,795 12,447 New York City NY GO 5.000% 3/1/16 2,500 2,883 New York City NY GO 5.000% 4/1/16 3,500 4,046 New York City NY GO 5.000% 8/1/16 1,000 1,167 New York City NY GO 5.000% 8/1/16 1,000 1,167 New York City NY GO 5.000% 8/1/16 27,500 32,093 New York City NY GO 5.000% 8/1/16 7,150 8,344 New York City NY GO 5.000% 8/1/16 5,000 5,835 New York City NY GO 5.000% 8/1/17 13,590 16,221 New York City NY GO 5.000% 8/1/17 9,750 11,638 New York City NY GO 5.000% 8/1/17 13,470 16,078 New York City NY GO 5.000% 8/1/17 6,000 7,162 New York City NY GO 5.000% 8/1/17 3,800 4,536 New York City NY GO 5.000% 10/1/17 2,500 2,997 New York City NY GO 5.000% 8/1/18 13,030 15,755 New York City NY GO 5.000% 8/1/18 6,000 7,255 New York City NY GO 5.000% 8/1/18 4,650 5,622 New York City NY GO 5.000% 8/1/18 25,315 30,609 New York City NY GO 5.000% 8/1/19 7,225 8,804 New York City NY GO 5.000% 8/1/19 20,155 24,561 New York City NY GO VRDO 0.320% 5/1/12 2,500 2,500 New York City NY GO VRDO 0.230% 5/7/12 LOC 7,900 7,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,470 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 5,000 5,001 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.270% 5/7/12 3,755 3,755 New York City NY Housing Development Corp. Revenue (Capital Fund Program) 5.000% 7/1/12 (14) 5,000 5,036 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,730 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 20,240 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.310% 5/7/12 20,855 20,855 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.310% 5/7/12 8,760 8,760 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.260% 5/7/12 23,375 23,375 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.290% 5/7/12 16,500 16,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 2,905 3,110 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 9,415 10,079 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 320 357 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,290 5,889 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,213 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,946 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 43,485 51,358 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,967 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,201 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 19,005 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,471 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,201 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.260% 5/7/12 16,000 16,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.260% 5/7/12 4,340 4,340 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,298 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.250% 5/7/12 15,000 15,000 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 7,012 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,945 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,792 40 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 2,986 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.250% 5/7/12 (13) 14,605 14,605 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.280% 5/7/12 (13) 10,980 10,980 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.800% 11/1/13 4,000 4,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.930% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 17,000 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/12 3,500 3,587 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/12 14,110 14,480 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,551 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,972 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,778 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,203 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,644 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 58,250 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 5/1/12 LOC 20,000 20,000 1 New York State Dormitory Authority Personal Income Tax Revenue TOB VRDO 0.250% 5/1/12 13,135 13,135 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 10,144 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.290% 5/7/12 LOC 37,605 37,605 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.290% 5/7/12 LOC 37,305 37,305 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 7,340 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 67 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,558 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,430 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 2,014 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/12 1,000 1,007 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,000 1,172 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/12 5,250 5,408 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 3,450 3,594 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 4,083 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,437 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 11,415 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 20,020 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 21,837 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,935 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 2,150 2,639 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 14,455 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 5,000 6,089 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,269 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,858 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,100 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,806 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 12,370 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/13 (14) 7,885 8,025 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 6,029 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,264 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (Prere.) 12,560 12,586 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,049 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,106 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) ARS 0.657% 4/01/34 (14) 14,650 13,147 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,620 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 8,500 8,636 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,465 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,399 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.230% 5/7/12 LOC 2,800 2,800 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.230% 5/7/12 LOC 10,800 10,800 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.240% 5/7/12 LOC 15,000 15,000 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.230% 5/7/12 LOC 3,225 3,225 New York State Local Government Assistance Corp. Revenue VRDO 0.240% 5/7/12 14,155 14,155 New York State Local Government Assistance Corp. Revenue VRDO 0.250% 5/7/12 2,300 2,300 41 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/15 5,410 5,698 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/18 7,000 7,347 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 12/1/18 8,415 8,832 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 (14) 15,000 15,666 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 46,198 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,623 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 21,486 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,239 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,680 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 10,234 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,752 New York State Urban Development Corp. Revenue 5.250% 1/1/17 8,000 9,463 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,721 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 23,672 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 24,200 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 31,249 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,613 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,823 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 22,084 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/12 25,335 25,335 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/12 19,015 19,015 Onondaga County NY Trust Cultural Resource Revenue (Syracuse University) VRDO 0.290% 5/7/12 LOC 5,200 5,200 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,290 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,635 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 8,365 9,691 Suffolk County NY TAN 2.000% 7/12/12 10,500 10,517 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 10,000 10,033 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/12 7,000 7,029 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/12 (Prere.) 13,345 13,403 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,655 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 6,655 6,681 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,198 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 13,018 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 16,176 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 9,152 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,724 1,966,312 North Carolina (3.1%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,684 Cabarrus NC COP 5.000% 1/1/16 4,555 5,226 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,364 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/13 1,420 1,499 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,450 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,662 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 1,250 1,554 Durham NC COP 5.000% 6/1/13 1,000 1,049 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,941 Guilford County NC GO 5.000% 8/1/15 8,250 9,445 Guilford County NC GO 5.000% 8/1/16 5,000 5,904 Guilford County NC GO 5.000% 8/1/17 5,000 6,063 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.550% 5/7/12 (4) 11,050 11,050 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.250% 5/1/12 8,000 8,000 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.650% 6/1/12 37,500 37,500 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 11,470 North Carolina Capital Improvement Revenue 5.000% 5/1/18 15,325 18,586 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,979 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 5,000 5,161 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/14 5,000 5,352 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/14 6,000 6,472 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 3,465 3,835 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 20,000 22,135 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 3,000 3,420 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 2,725 3,106 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/17 2,500 2,924 North Carolina GAN PUT 4.000% 3/1/18 21,000 23,785 North Carolina GO 5.000% 3/1/14 23,160 25,140 North Carolina GO 5.000% 3/1/18 12,000 14,513 North Carolina GO 5.000% 5/1/18 6,750 8,305 42 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) North Carolina GO 5.000% 6/1/18 15,100 18,613 North Carolina GO 5.000% 3/1/19 5,200 6,480 North Carolina GO 5.000% 6/1/19 2,000 2,504 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,933 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,790 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.220% 5/7/12 LOC 37,175 37,175 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.230% 5/7/12 LOC 7,170 7,170 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.300% 5/7/12 LOC 4,990 4,990 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) VRDO 0.210% 5/1/12 2,900 2,900 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,944 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,845 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 1,340 1,387 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 2,835 2,930 Raleigh NC GO 5.000% 12/1/16 2,470 2,946 Raleigh NC GO 5.000% 12/1/16 2,605 3,107 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.300% 5/7/12 7,555 7,555 Wake County NC GO 4.000% 2/1/14 13,000 13,836 Wake County NC GO 5.000% 2/1/19 5,100 6,345 Wake County NC GO 5.000% 2/1/20 17,845 22,484 Wake County NC GO 5.000% 2/1/20 4,500 5,670 Wake County NC Public Improvement GO 5.000% 3/1/13 16,000 16,642 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 24,966 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,951 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,292 Winston-Salem NC Water & Sewer System Revenue VRDO 0.250% 5/7/12 10,300 10,300 494,329 Ohio (4.3%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 22,001 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 11,413 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,567 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 10,000 10,391 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,849 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.370% 5/7/12 (12) 9,315 9,315 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,588 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/12 1,480 1,484 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,778 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,962 Cincinnati OH City School District GO 5.000% 12/1/12 1,140 1,172 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,145 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 5,935 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 8,018 Cleveland OH GO 5.250% 8/1/13 (Prere.) 2,400 2,549 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,384 1 Cleveland OH Water Works Revenue TOB VRDO 0.250% 5/7/12 2,900 2,900 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.260% 5/7/12 1,100 1,100 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,680 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,321 Columbus OH GO 5.000% 6/15/12 7,955 8,003 Columbus OH GO 5.000% 9/1/12 5,600 5,691 Columbus OH GO 5.000% 9/1/13 10,430 11,092 Columbus OH GO 5.000% 9/1/13 5,600 5,955 Columbus OH GO 5.000% 12/15/13 3,000 3,231 Columbus OH GO 5.000% 9/1/16 5,000 5,900 Columbus OH GO 5.000% 6/1/17 7,510 9,034 Columbus OH GO 5.000% 7/1/17 5,740 6,920 Columbus OH GO 5.000% 7/1/17 7,245 8,734 Columbus OH GO 5.000% 6/1/18 8,000 9,819 Columbus OH GO 5.000% 7/1/18 4,500 5,533 Columbus OH GO 5.000% 7/1/18 7,280 8,952 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.260% 5/7/12 LOC 2,700 2,700 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.230% 5/7/12 42,765 42,765 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.230% 5/7/12 6,145 6,145 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,399 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,780 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,660 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,586 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,784 43 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,829 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,829 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,743 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.250% 5/7/12 13,110 13,110 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.310% 5/7/12 7,500 7,500 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.350% 5/7/12 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,439 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,400 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,273 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,151 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,627 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,118 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 13,527 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 13,055 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,366 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 17,566 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,117 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,176 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,618 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,537 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,285 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,755 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,395 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,976 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,933 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,506 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,195 Ohio Common Schools GO VRDO 0.230% 5/7/12 26,195 26,195 Ohio GO 5.000% 9/15/14 5,920 6,556 Ohio GO 5.000% 9/15/15 5,000 5,729 Ohio GO 5.000% 9/15/16 10,000 11,793 Ohio GO 5.000% 9/15/17 19,680 23,714 Ohio GO 5.000% 9/15/18 5,000 6,110 Ohio GO 5.000% 9/15/18 3,000 3,666 Ohio GO VRDO 0.230% 5/7/12 4,300 4,300 Ohio Higher Education GO 5.000% 8/1/12 6,525 6,604 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,729 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.500% 10/1/12 (Prere.) 5,000 5,111 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 4,173 Ohio Highway Capital Improvements GO 5.000% 5/1/12 6,280 6,281 Ohio Highway Capital Improvements GO 5.250% 5/1/12 6,805 6,806 Ohio Highway Capital Improvements GO 5.000% 5/1/13 6,300 6,599 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.250% 5/7/12 4,845 4,845 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.250% 5/7/12 2,850 2,850 Ohio Hospital Revenue (University Hospitals Health System Inc.) PUT 3.750% 1/15/13 2,500 2,557 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,695 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,841 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,781 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,195 Ohio State University General Receipts Revenue 5.000% 12/1/13 6,000 6,441 Ohio State University General Receipts Revenue 5.000% 12/1/14 3,000 3,346 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,515 4,159 Ohio State University General Receipts Revenue 5.000% 12/1/17 5,000 6,036 Ohio State University General Receipts Revenue VRDO 0.230% 5/7/12 1,100 1,100 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,918 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,000 4,820 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,304 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,902 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.600% 5/7/12 17,930 17,930 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.240% 5/7/12 LOC 6,900 6,900 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/13 7,000 7,367 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,220 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,447 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,438 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/13 2,760 2,830 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 3,048 44 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Toledo OH City School District GO 5.000% 12/1/18 3,055 3,680 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,694 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,901 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,654 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,591 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,885 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,134 680,851 Oklahoma (0.4%) Grand River Dam Authority Oklahoma Revenue 5.000% 6/1/12 (4) 3,500 3,514 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,907 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,106 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,338 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,219 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.350% 5/7/12 (12) 16,465 16,465 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,527 3 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 1.000% 8/1/13 5,985 5,998 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 9,380 61,454 Oregon (0.4%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 4,086 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,692 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,105 3,614 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,552 1 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.250% 5/7/12 5,000 5,000 Oregon Department of Transportation Highway Usertax Revenue 5.000% 11/15/14 5,880 6,561 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,929 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,536 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 4,073 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,102 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,651 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,143 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,909 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,319 Oregon GO 5.000% 8/1/18 3,215 3,941 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 5/1/12 (14) 5,000 5,001 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/18 3,000 3,627 57,736 Pennsylvania (6.7%) 1 Abington PA School District GO TOB VRDO 0.230% 5/7/12 LOC 14,915 14,915 Allegheny County PA GO 5.000% 11/1/13 3,560 3,769 Allegheny County PA GO 5.000% 11/1/14 2,895 3,152 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 39,673 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 19,529 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 26,496 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,176 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,186 3 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.300% 8/1/13 10,000 10,001 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.250% 5/7/12 24,300 24,300 Allegheny County PA Industrial Development Authority Revenue (University of Pittsburgh Medical Center Children’s Hospital) VRDO 0.250% 5/7/12 LOC 33,655 33,655 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,716 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,504 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,335 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 5,540 5,552 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 15,180 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,379 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,911 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/12 2,970 3,022 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,467 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,231 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,688 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,222 45 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,775 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,264 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 17,000 17,309 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.260% 5/7/12 LOC 27,370 27,370 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.240% 5/1/12 1,300 1,300 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.250% 5/7/12 7,800 7,800 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 4,882 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,508 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,580 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,878 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,554 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,660 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,215 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,188 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,861 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.230% 5/7/12 18,100 18,100 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 17,195 19,657 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,408 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,096 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,332 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,617 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,501 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,338 Pennsylvania GO 5.000% 8/1/12 20,705 20,959 Pennsylvania GO 5.500% 1/1/13 10,000 10,357 Pennsylvania GO 5.000% 2/15/14 6,000 6,502 Pennsylvania GO 5.000% 4/15/14 16,300 17,785 Pennsylvania GO 5.000% 7/1/14 27,300 30,041 Pennsylvania GO 4.000% 7/15/14 15,070 16,277 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 48,176 Pennsylvania GO 5.000% 3/1/15 20,000 22,554 Pennsylvania GO 5.250% 7/1/15 28,630 32,891 Pennsylvania GO 5.000% 2/15/16 12,105 14,069 Pennsylvania GO 5.000% 7/1/16 5,355 6,302 Pennsylvania GO 5.000% 7/1/17 4,155 5,008 Pennsylvania GO 5.000% 7/15/17 15,005 18,103 1 Pennsylvania GO TOB VRDO 0.250% 5/7/12 4,400 4,400 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,576 1 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.250% 5/7/12 7,200 7,200 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.250% 5/7/12 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,495 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,256 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,375 Pennsylvania Housing Finance Agency Rental Housing Revenue (Section 8 Assisted) VRDO 0.300% 5/7/12 9,595 9,595 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/13 5,630 5,908 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/16 (2) 14,290 14,548 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,504 Pennsylvania State University Revenue VRDO 0.240% 5/7/12 46,000 46,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,185 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 6,111 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,960 46 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,586 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 4,078 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,796 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.250% 5/1/12 (13) 17,765 17,765 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.250% 5/7/12 LOC 15,000 15,000 Pennsylvania Turnpike Commission Revenue VRDO 0.250% 5/7/12 14,193 14,192 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,557 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 5,094 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 3,260 3,415 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,199 Philadelphia PA Gas Works Revenue VRDO 0.300% 5/7/12 LOC 10,600 10,600 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 19,900 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,338 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 22,052 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.300% 5/7/12 LOC 4,000 4,000 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 10,235 10,375 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,908 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,718 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 22,897 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/13 6,265 6,568 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,935 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,635 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.300% 5/7/12 10,000 10,000 State Public School Building Authority Pennsylvania School Revenue (Daniel Boone School District Project) 5.000% 4/1/13 (Prere.) 10,000 10,433 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.000% 6/1/13 (Prere.) 30,800 32,366 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,521 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,210 1,054,267 Puerto Rico (0.3%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/12 4,510 4,542 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/13 4,000 4,192 Puerto Rico GO PUT 5.000% 7/1/12 (Prere.) 16,000 16,130 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/12 (2) 3,000 3,020 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.270% 5/7/12 18,235 18,235 46,119 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,357 South Carolina (1.4%) Charleston County SC GO 5.000% 11/1/17 6,485 7,907 Charleston County SC GO 5.000% 11/1/17 1,045 1,274 Charleston County SC GO 5.000% 11/1/18 7,085 8,805 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.260% 5/7/12 24,750 24,750 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.250% 5/7/12 18,000 18,000 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/13 8,575 8,932 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 10,093 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 8,187 Greenville County SC School District GO 5.500% 12/1/16 13,450 16,056 1 Greenville County SC School District Installment Revenue TOB VRDO 0.240% 5/7/12 7,440 7,440 1 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.350% 5/7/12 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,110 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,588 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,000 16,322 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 9,174 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,322 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,254 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,666 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,799 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,756 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,363 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 7,289 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,903 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,815 Spartanburg County SC Regional Health Services District Revenue VRDO 0.650% 5/7/12 (12) 20,175 20,175 Tobacco Settlement Revenue (Authority of South Carolina Tobacco Settlement) 5.000% 6/1/18 1,735 1,737 225,342 47 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 12/1/12 (2) 3,005 3,088 Tennessee (2.7%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,605 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,528 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.260% 5/7/12 LOC 19,800 19,800 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 52,293 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 15,136 Memphis TN GO 5.000% 10/1/17 2,500 3,011 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 7,003 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,751 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 12,030 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 31,174 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 16,608 3 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.850% 10/1/17 9,500 9,501 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 5,998 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,364 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,271 Shelby County TN GO 5.000% 4/1/13 (ETM) 800 835 Shelby County TN GO 5.000% 4/1/13 3,200 3,341 Shelby County TN GO 5.000% 4/1/14 800 872 Shelby County TN GO 5.000% 4/1/14 (ETM) 200 218 Shelby County TN GO 5.000% 3/1/19 10,275 12,662 Shelby County TN GO VRDO 0.240% 5/7/12 33,590 33,590 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,954 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,500 4,693 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.450% 5/7/12 (12) 56,000 56,000 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/12 2,300 2,318 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/13 3,600 3,790 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/14 4,805 5,258 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/15 5,390 6,095 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/16 2,500 2,913 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/12 10,000 10,155 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,000 29,299 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,000 9,921 Tennessee GO 5.000% 5/1/14 2,825 3,087 Tennessee GO 5.000% 5/1/16 3,200 3,746 Tennessee GO 5.000% 8/1/18 5,185 6,409 Tennessee GO 5.000% 8/1/18 16,000 19,776 Tennessee GO 5.000% 10/1/18 3,730 4,627 421,632 Texas (8.2%) Austin TX GO 4.250% 9/1/16 2,480 2,847 Austin TX GO 5.000% 9/1/17 3,250 3,922 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,245 Board of Regents of the University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,168 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 620 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,589 Dallas TX GO 5.000% 2/15/16 4,000 4,634 Dallas TX GO 5.000% 2/15/17 8,880 10,557 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,775 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,315 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,664 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,230 Denton TX Independent School District GO VRDO 0.300% 5/7/12 5,600 5,600 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,585 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,357 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,685 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,202 48 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Fort Worth TX GO 5.000% 3/1/18 4,375 5,308 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,969 Frisco TX GO 5.000% 2/15/17 3,000 3,563 Frisco TX GO 5.000% 2/15/18 3,325 4,017 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,836 1 Galveston County TX GO TOB VRDO 0.250% 5/7/12 18,790 18,790 Grapevine-Colleyville TX Independent School District School Building GO PUT 4.000% 8/1/12 25,980 26,207 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,011 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children’s Hospital Project) TOB VRDO 0.250% 5/7/12 8,195 8,195 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 16,152 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 12,298 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,456 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 535 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,182 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 9,307 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,486 Harris County TX GO 6.000% 8/1/13 (14) 21,795 23,357 Harris County TX GO 5.000% 10/1/15 2,000 2,301 Harris County TX GO 5.000% 10/1/16 4,500 5,335 Harris County TX GO 5.000% 10/1/17 6,775 8,216 Harris County TX GO 5.000% 10/1/18 4,805 5,920 1 Harris County TX GO TOB VRDO 0.250% 5/7/12 8,155 8,155 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.240% 5/1/12 LOC 15,500 15,500 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.260% 5/1/12 28,500 28,500 1 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.280% 5/7/12 (12) 5,060 5,060 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,820 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 24,250 24,571 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,150 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,145 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,745 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 2,028 1 Houston TX Airport System Revenue TOB VRDO 0.250% 5/7/12 13,360 13,360 Houston TX Community College GO 5.000% 2/15/18 2,500 3,027 Houston TX Community College GO 5.000% 2/15/19 2,860 3,511 1 Houston TX Community College GO TOB VRDO 0.320% 5/7/12 (4) 4,085 4,085 Houston TX GO 5.500% 3/1/16 6,905 8,133 Houston TX Independent School District GO 5.000% 2/15/13 9,000 9,341 Houston TX Utility System Revenue 5.000% 11/15/12 (4) 4,270 4,381 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 6,000 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,762 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 10,888 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,199 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 16,346 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 16,650 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 3,064 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 8,728 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 25 27 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,970 9,770 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,498 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 2,024 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,937 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,304 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,102 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,821 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,047 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 9,016 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,123 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,962 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,760 49 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,656 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,848 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 11,180 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 31,190 32,099 Northside TX Independent School District GO PUT 0.950% 8/1/13 10,000 10,078 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,800 15,019 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,919 Pasadena TX Independent School District GO VRDO 0.360% 5/7/12 2,100 2,100 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 25,460 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 13,300 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,790 8,617 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 12,000 12,465 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 10,934 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,767 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 8,169 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.250% 5/7/12 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,917 San Antonio TX GO 5.000% 8/1/17 1,070 1,289 San Antonio TX GO 5.000% 8/1/18 1,000 1,224 San Antonio TX GO PUT 1.150% 12/3/12 17,900 17,979 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.250% 5/7/12 LOC 28,850 28,850 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,107 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,356 Spring Branch TX Independent School District GO 5.000% 2/1/13 3,000 3,108 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 3,930 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,241 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,487 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,306 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,451 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,960 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/13 1,835 1,897 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.230% 5/7/12 34,960 34,960 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,000 5,247 Texas GO 5.000% 10/1/17 7,500 9,069 Texas GO 5.000% 10/1/18 7,500 9,209 1 Texas GO TOB VRDO 0.250% 5/1/12 4,100 4,100 Texas GO TOB VRDO 0.250% 5/1/12 4,310 4,310 1 Texas GO TOB VRDO 0.250% 5/1/12 19,300 19,300 1 Texas GO TOB VRDO 0.250% 5/1/12 8,700 8,700 1 Texas GO TOB VRDO 0.250% 5/7/12 38,300 38,300 1 Texas GO TOB VRDO 0.250% 5/7/12 15,000 15,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/12 5,000 5,148 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,054 3 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.720% 9/15/17 8,740 8,369 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 38,985 43,496 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 2,111 Texas State University System Revenue 5.000% 3/15/15 7,005 7,891 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/13 3,000 3,089 Texas Tech University System Revenue Financing System Revenue 3.000% 2/15/14 5,000 5,234 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/15 4,000 4,494 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/17 2,115 2,546 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/18 3,065 3,748 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/19 3,040 3,756 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/20 5,000 6,222 Texas TRAN 2.500% 8/30/12 60,000 60,460 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,000 20,197 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.250% 5/7/12 20,410 20,410 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.280% 5/7/12 1,000 1,000 Texas Transportation Commission Revenue 5.000% 4/1/13 12,000 12,524 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 29,832 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,204 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.250% 5/7/12 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/13 5,275 5,582 Texas Water Development Board Revenue 5.000% 7/15/13 1,375 1,455 50 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,473 University of Houston Texas Revenue 4.000% 2/15/13 2,000 2,059 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,983 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,463 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,960 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 30,352 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 8,007 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,570 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 11,552 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 6,241 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.240% 5/7/12 14,580 14,580 1,292,973 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 5,168 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/13 7,590 8,001 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,485 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 19,849 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,534 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 3,998 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 11,323 Utah GO 5.000% 7/1/17 10,000 12,100 Utah GO 5.000% 7/1/18 19,000 23,465 Utah GO 5.000% 7/1/18 3,000 3,705 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (Prere.) 4,425 4,558 99,186 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,422 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,807 14,229 Virginia (2.0%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,229 Chesapeake VA Economic Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 3.600% 2/1/13 5,000 5,105 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,951 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 5,128 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 13,352 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 13,570 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 23,432 Loudoun County VA GO 5.000% 12/1/18 3,435 4,272 Norfolk VA GO 5.000% 3/1/15 5,910 6,657 Norfolk VA GO 5.000% 3/1/16 4,000 4,648 Norfolk VA GO VRDO 0.290% 5/7/12 7,450 7,450 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,903 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,727 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,765 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,690 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,228 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 8,129 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,459 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,579 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,533 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,333 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,212 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,400 2,750 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,398 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 590 Virginia GO 5.000% 6/1/14 8,750 9,598 51 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,696 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 15,107 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,290 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,805 Virginia Public School Authority Revenue 4.000% 8/1/12 3,605 3,640 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 8,110 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 4,208 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,327 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 17,169 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,714 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,857 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 37,767 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,849 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 20,420 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,727 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,527 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 7,106 322,007 Washington (3.3%) 1 Bellevue WA GO TOB VRDO 0.250% 5/7/12 17,870 17,870 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 9,036 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,653 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/12 2,500 2,520 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 16,795 Energy Northwest Washington Electric Revenue (Project No. 1) 5.500% 7/1/17 (14) 8,000 8,068 Energy Northwest Washington Electric Revenue (Project No. 1) 6.000% 7/1/17 (14) 7,300 7,368 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,618 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,830 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 28,147 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (4) 10,000 10,095 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (2) 9,000 9,086 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 23,992 1 King County WA GO TOB VRDO 0.250% 5/1/12 14,400 14,400 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,676 1 King County WA Sewer Revenue TOB VRDO 0.250% 5/7/12 21,390 21,390 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,689 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 4,048 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,305 Tacoma WA Electric System Revenue 5.000% 1/1/13 (4) 10,485 10,811 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 25,720 27,624 Thurston County Washington School District GO 5.000% 6/1/13 (Prere.) 7,100 7,465 University of Washington Revenue 5.000% 4/1/17 6,880 8,236 University of Washington Revenue 5.000% 4/1/18 7,225 8,808 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 12,351 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,548 Washington GO 5.000% 7/1/12 (2) 11,530 11,624 Washington GO 5.000% 2/1/13 5,290 5,481 Washington GO 5.000% 7/1/13 (4) 4,890 5,160 Washington GO 5.000% 1/1/14 19,395 20,898 Washington GO 5.000% 2/1/14 11,105 12,007 Washington GO 5.000% 7/1/15 (2) 2,400 2,733 Washington GO 5.700% 10/1/15 5,150 5,614 Washington GO 5.000% 1/1/16 20,000 23,094 Washington GO 5.000% 1/1/16 5,285 6,103 Washington GO 5.000% 2/1/16 3,995 4,626 Washington GO 5.000% 2/1/16 13,040 15,099 Washington GO 5.000% 7/1/17 5,000 6,004 Washington GO 5.000% 8/1/17 11,175 13,446 Washington GO 5.000% 7/1/18 21,220 25,902 Washington GO 5.000% 7/1/19 19,770 24,419 1 Washington GO TOB VRDO 0.250% 5/7/12 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,730 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,763 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,272 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,456 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,493 52 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,598 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) VRDO 0.300% 5/7/12 LOC 16,075 16,075 Washington Health Care Facilities Authority Revenue (Southwest Washington Medical Center) VRDO 0.300% 5/7/12 LOC 6,640 6,640 519,666 West Virginia (0.5%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,040 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 5,048 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 4,929 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 10,199 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 8,129 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,259 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,513 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,345 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,869 West Virginia University Revenue 5.000% 10/1/18 1,300 1,574 3 West Virginia University Revenue PUT 0.900% 10/1/14 10,000 10,000 76,905 Wisconsin (1.8%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.000% 6/1/12 (Prere.) 5,000 5,025 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 3,060 3,076 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,681 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 4,070 Madison WI Metropolitan School District Revenue TOB VRDO 0.250% 5/1/12 10,200 10,200 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,642 Wisconsin GO 5.000% 5/1/12 (14) 15,775 15,777 Wisconsin GO 5.000% 5/1/13 5,000 5,238 Wisconsin GO 5.250% 5/1/13 16,810 17,653 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,461 Wisconsin GO 5.000% 5/1/16 13,870 16,192 Wisconsin GO 5.000% 5/1/16 10,530 12,293 Wisconsin GO 5.000% 5/1/16 (14) 11,240 12,211 Wisconsin GO 5.000% 5/1/17 8,100 9,691 Wisconsin GO 5.000% 5/1/17 6,000 7,178 Wisconsin GO 5.000% 11/1/17 4,500 5,449 Wisconsin GO 5.000% 11/1/18 11,000 13,519 Wisconsin GO 5.000% 5/1/19 12,955 15,965 Wisconsin GO 5.000% 5/1/19 5,000 6,162 Wisconsin GO 5.000% 11/1/19 3,100 3,853 Wisconsin GO 5.000% 11/1/20 7,400 9,230 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,105 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,652 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,231 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,440 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,724 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,139 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,328 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,131 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,566 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.250% 5/7/12 LOC 11,000 11,000 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,411 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,225 2 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 839 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,652 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,533 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,869 Wisconsin Transportation Revenue 5.000% 7/1/12 1,000 1,008 Wisconsin Transportation Revenue 5.000% 7/1/13 1,100 1,161 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,392 276,972 Total Tax-Exempt Municipal Bonds (Cost $15,078,467) 15,574,305 53 Limited-Term Tax-Exempt Fund Market Value s Coupon Shares ($000) Temporary Cash Investment (1.6%) Money Market Fund (1.6%) 4 Vanguard Municipal Cash Management Fund (Cost $247,447) 0.227% 247,446,629 247,447 Total Investments (100.6%) (Cost $15,325,914) 15,821,752 Other Assets and Liabilities –0.6%) Other Assets 224,951 Liabilities (314,676) (89,725) Net Assets (100%) 15,732,027 At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 15,363,531 Undistributed Net Investment Income — Accumulated Net Realized Losses (127,342) Unrealized Appreciation (Depreciation) 495,838 Net Assets 15,732,027 Investor Shares—Net Assets Applicable to 294,172,767 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,285,752 Net Asset Value Per Share—Investor Shares $11.17 Admiral Shares—Net Assets Applicable to 1,114,312,811 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 12,446,275 Net Asset Value Per Share—Admiral Shares $11.17 s See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the aggregate value of these securities was $1,068,343,000, representing 6.8% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2012. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 54 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.7%) Alabama (1.0%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 1,000 1,191 Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/21 1,500 1,794 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,891 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 4,238 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 68,739 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 71,460 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 73,406 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 15,771 Auburn University Alabama General Fee Revenue 4.000% 6/1/15 2,500 2,754 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,300 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,847 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 3,160 3,766 Auburn University Alabama General Fee Revenue 5.000% 6/1/27 5,035 5,966 Auburn University Alabama General Fee Revenue 5.000% 6/1/30 1,000 1,161 Auburn University Alabama General Fee Revenue 5.000% 6/1/31 3,000 3,462 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 5,057 Huntsville AL GO 5.000% 3/1/26 2,540 3,019 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,156 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,729 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,227 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 4,054 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 10,000 10,532 Jefferson County AL Sewer Revenue (Capital Improvement) 5.000% 8/1/12 (Prere.) 15,040 15,214 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 8,700 8,694 University of Alabama at Birmingham Hospital Revenue VRDO 0.320% 5/7/12 LOC 35,500 35,500 353,928 Alaska (0.1%) Matanuska-Susitna Borough AK GO 5.000% 3/1/17 3,595 4,271 Northern Alaska Tobacco Securitization Corp. Revenue 4.625% 6/1/23 17,335 17,149 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 12,755 14,397 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,129 36,946 Arizona (2.6%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,771 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,765 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,916 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,335 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,866 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/31 1,000 1,150 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/32 1,290 1,473 Arizona Board Regents Arizona State University System Revenue VRDO 0.230% 5/7/12 LOC 35,175 35,175 Arizona COP 5.000% 9/1/25 (4) 10,000 10,941 Arizona COP 5.000% 9/1/27 (4) 5,000 5,405 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 10,986 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 8,186 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.260% 5/7/12 LOC 42,290 42,290 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 21,102 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 17,229 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 17,074 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 15,759 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 37,951 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 26,947 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 29,526 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 23,815 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 14,855 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,680 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,480 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,790 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,855 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,708 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 13,427 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 18,978 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 12,060 55 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 11,508 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 8,563 Arizona Transportation Board Highway Revenue 5.250% 7/1/12 (Prere.) 4,000 4,034 Arizona Transportation Board Highway Revenue 5.250% 7/1/12 (Prere.) 4,110 4,145 Arizona Transportation Board Highway Revenue 5.000% 7/1/17 9,460 10,701 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 10,035 11,522 Arizona Transportation Board Highway Revenue 5.000% 7/1/23 8,180 8,879 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 2,000 2,162 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,729 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,634 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/20 3,500 4,389 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/22 6,000 7,676 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 5,877 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,801 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,297 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,720 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,696 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,902 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,207 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 4,100 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 3,128 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,352 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 14,935 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.260% 5/7/12 LOC 9,900 9,900 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,717 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 7,293 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 11,398 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,776 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 7,290 Maricopa County AZ Unified School District GO 5.000% 7/1/21 11,915 14,733 Maricopa County AZ Unified School District GO 5.000% 7/1/22 (ETM) 4,810 6,071 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 10,469 Mesa AZ GO 5.250% 7/1/12 (14) 10,000 10,084 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 12,169 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 14,542 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,554 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,663 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,508 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/25 5,000 5,568 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 10,472 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 10,416 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 14,473 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,840 8,520 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 19,000 20,648 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 6,109 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 6,090 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,647 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 3,046 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.500% 7/1/12 (Prere.) 4,215 4,253 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,709 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/28 4,890 5,723 Phoenix AZ GO 5.000% 7/1/20 5,150 6,030 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,163 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 5,149 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 11,412 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 3,130 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/30 2,095 2,449 Salt Verde AZ Financial Project Revenue 5.250% 12/1/21 3,500 3,802 Salt Verde AZ Financial Project Revenue 5.250% 12/1/22 3,790 4,093 Salt Verde AZ Financial Project Revenue 5.250% 12/1/23 8,335 8,972 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 4,485 4,805 Salt Verde AZ Financial Project Revenue 5.250% 12/1/25 18,880 20,109 Salt Verde AZ Financial Project Revenue 5.250% 12/1/26 2,645 2,826 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,738 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,590 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 8,083 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 15,567 Tucson AZ GO 7.375% 7/1/13 3,750 4,038 56 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,118 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,100 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,706 922,173 Arkansas (0.1%) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/22 2,000 2,515 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/23 1,280 1,613 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/24 4,330 5,430 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 2,169 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 2,000 2,477 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,273 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 2,190 2,684 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 1,995 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 3,055 3,716 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/28 3,210 3,868 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/29 3,355 4,008 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/30 2,555 3,033 34,781 California (12.3%) Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 5,844 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 6,140 1 Atwater CA Public Financing Authority Wastewater Revenue TOB VRDO 0.400% 5/7/12 (4) 16,995 16,995 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 2,000 2,019 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 4,500 4,705 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 17,418 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 7,000 8,174 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 20,195 23,215 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/23 26,400 30,108 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.400% 5/7/12 9,325 9,325 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 2,536 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 3,827 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 37,000 37,375 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (14) 8,000 8,001 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 61,875 62,503 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 10,000 10,101 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 10,000 10,102 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 20,000 20,203 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,824 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 9,074 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 12,000 14,654 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 44,535 54,917 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 24,914 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 30,000 36,892 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,510 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 12,181 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 22,462 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/13 3,000 3,095 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 2,000 2,193 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 3,070 3,285 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 2,695 3,144 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 5,000 5,673 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 5,000 5,797 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 28,925 31,876 California Economic Recovery Bonds GO 5.000% 7/1/15 41,775 45,531 California Economic Recovery Bonds GO 5.000% 7/1/20 29,500 35,591 California Economic Recovery Bonds GO 5.250% 7/1/21 50,000 60,653 California Educational Facilities Authority Revenue (St. Mary’s College of California) VRDO 0.280% 5/7/12 LOC 17,000 17,000 California GO 5.250% 8/1/13 (Prere.) 19,415 20,622 California GO 5.250% 10/1/13 (14) 5,615 6,002 California GO 5.250% 2/1/14 585 620 California GO 5.000% 6/1/14 (Prere.) 8,580 9,383 California GO 5.000% 8/1/14 6,355 6,977 California GO 5.250% 11/1/14 10,000 10,719 California GO 5.000% 3/1/15 6,000 6,696 California GO 5.250% 11/1/15 10,225 10,960 California GO 6.000% 2/1/16 1,500 1,770 California GO 5.000% 4/1/16 10,000 11,469 California GO 5.000% 9/1/16 8,000 9,282 California GO 5.000% 3/1/17 3,000 3,508 California GO 5.000% 4/1/17 13,050 15,283 California GO 5.000% 4/1/17 9,500 11,126 57 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 3 California GO 1.000% 5/1/17 3,500 3,500 California GO 5.000% 10/1/17 20,000 23,642 California GO 5.500% 4/1/18 45,035 54,562 California GO 6.000% 4/1/18 11,480 14,259 California GO 5.000% 9/1/18 33,800 38,341 California GO 5.000% 12/1/18 85 91 California GO 5.500% 4/1/19 5,000 6,135 California GO 5.000% 10/1/19 10,000 12,040 California GO 5.000% 4/1/20 18,000 21,171 California GO 5.000% 8/1/20 18,970 21,895 California GO 5.000% 11/1/20 (14) 5,000 5,878 California GO 5.250% 11/1/20 9,000 9,612 California GO 5.000% 2/1/21 13,000 13,734 California GO 5.000% 12/1/21 16,365 19,147 California GO 5.000% 3/1/22 6,375 7,099 California GO 5.000% 3/1/22 (2) 9,225 10,156 California GO 5.250% 9/1/22 15,000 18,434 California GO 5.250% 10/1/22 15,000 17,550 California GO 5.000% 3/1/23 29,000 32,054 California GO 5.000% 3/1/23 36,120 39,661 California GO 5.125% 11/1/23 7,000 7,392 California GO 5.000% 3/1/24 30,115 32,972 California GO 5.500% 8/1/26 23,665 27,136 California GO 5.250% 10/1/27 26,440 30,193 California GO 5.750% 4/1/29 2,395 2,789 California GO 5.000% 10/1/29 27,000 29,441 California GO 5.250% 3/1/30 29,500 32,754 California GO 5.750% 4/1/31 79,190 91,792 California GO 5.000% 6/1/31 3,000 3,204 California GO 6.500% 4/1/33 54,500 66,414 California GO VRDO 0.220% 5/7/12 LOC 6,000 6,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/13 2,000 2,063 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/14 2,205 2,351 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 13,995 15,162 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 19,000 21,141 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/28 9,160 10,127 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 16,129 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,928 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,477 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,610 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,769 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 4,000 4,000 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,000 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 9,568 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,788 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 8,225 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,717 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 30,614 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 17,173 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,527 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,868 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 6,157 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 5,286 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 11,886 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.230% 5/7/12 12,210 12,210 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.250% 5/7/12 5,400 5,400 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 9,000 9,634 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.750% 4/1/14 25,800 25,799 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,739 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,248 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,712 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,818 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 5,272 58 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 9,313 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,308 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,955 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,258 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 5,815 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,331 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 18,175 20,338 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 7,000 7,882 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/26 5,000 5,569 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 13,000 14,137 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 8,000 8,638 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 10,705 11,488 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 8,370 9,054 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 9,980 11,154 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/16 8,750 9,783 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/17 4,985 5,526 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/18 5,700 6,319 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/19 11,820 13,103 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/20 10,000 10,970 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/21 15,230 16,708 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/22 15,235 16,888 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/23 8,765 9,802 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/24 9,650 10,517 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/25 7,500 8,174 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/28 8,145 9,218 California Public Works Board Lease Revenue (Secretary of State & State Archives Building Complex) 5.375% 12/1/12 7,895 7,896 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,116 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 16,581 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 10,000 11,247 California Public Works Board Lease Revenue (Various Capital Projects) 5.125% 10/1/31 4,250 4,546 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 9,650 10,222 California RAN 2.000% 5/24/12 43,000 43,048 California State University Revenue Systemwide 5.000% 11/1/26 14,775 16,594 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,811 California State University Revenue Systemwide 5.250% 11/1/28 7,395 8,616 California State University Revenue Systemwide 5.250% 11/1/29 7,790 9,027 California State University Revenue Systemwide 5.250% 11/1/30 7,960 9,154 California State University Revenue Systemwide 5.250% 11/1/31 4,000 4,586 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 8,520 9,476 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 42,021 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 24,824 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.230% 5/7/12 2,100 2,100 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 135,500 142,378 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.310% 5/7/12 20,000 20,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.400% 5/7/12 8,476 8,476 Castaic Lake CA Water Agency Revenue COP VRDO 0.210% 5/7/12 LOC 10,300 10,300 Cerritos CA Community College District GO 0.000% 8/1/28 1,000 452 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 4,034 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,584 Cerritos CA Community College District GO 0.000% 8/1/30 1,850 740 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,781 Cerritos CA Community College District GO 0.000% 8/1/31 1,000 378 1 Desert CA Community College District GO TOB VRDO 0.400% 5/7/12 5,000 5,000 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.220% 5/7/12 11,525 11,525 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 3,036 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,707 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 1,224 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 3,618 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 3,589 Fairfield CA (Fairfield Water) COP 0.000% 4/1/23 (10) 1,000 597 Fairfield CA (Fairfield Water) COP 0.000% 4/1/24 (10) 3,455 1,947 Fairfield CA (Fairfield Water) COP 0.000% 4/1/25 (10) 6,340 3,342 Fairfield CA (Fairfield Water) COP 0.000% 4/1/27 (10) 6,480 3,004 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,632 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 908 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 1,025 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,394 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 1,175 59 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Foothill/Eastern Corridor Agency California Toll Road Revenue 5.125% 1/15/19 (14) 5,200 5,200 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 15,000 15,266 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 9,270 9,823 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,557 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 8,286 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,704 Fresno County CA TRAN 3.000% 6/29/12 10,000 10,047 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,500 2,155 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 71,660 74,529 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 79,735 85,255 Golden State Tobacco Securitization Corp. California 5.000% 6/1/14 9,000 9,395 Golden State Tobacco Securitization Corp. California 5.000% 6/1/15 6,505 6,827 Golden State Tobacco Securitization Corp. California 5.000% 6/1/16 12,545 13,255 Golden State Tobacco Securitization Corp. California 5.000% 6/1/21 (2) 15,000 15,011 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 79,085 67,414 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 8,225 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 5,200 5,790 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,315 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 2,014 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 707 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,407 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 6,067 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,403 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,598 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 8,436 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 3,863 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,280 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,566 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 8,148 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 4,739 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,529 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,572 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,591 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,569 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,326 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 14,698 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,729 Los Angeles CA Department of Water & Power Revenue VRDO 0.220% 5/1/12 900 900 Los Angeles CA Department of Water & Power Revenue VRDO 0.270% 5/7/12 28,300 28,300 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 7,846 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 16,527 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 8,037 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,481 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 14,281 Los Angeles CA Unified School District GO 5.000% 7/1/19 3,635 4,418 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,657 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 11,643 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 26,092 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 35,392 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 27,398 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 7,422 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 10,443 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 5,910 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 10,000 11,112 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 8,324 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 8,458 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 9,195 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 7,097 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 7,329 Los Angeles CA Wastewater System Revenue VRDO 0.230% 5/7/12 LOC 18,895 18,895 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 12,140 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 6,068 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,933 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,788 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 7,659 Modesto CA Water Revenue VRDO 0.230% 5/7/12 LOC 27,580 27,580 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,171 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/24 (12) 1,130 1,273 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/25 1,675 1,957 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/26 1,800 2,078 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 (2) 14,775 14,887 60 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,180 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,374 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,482 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 8,173 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 5,057 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,774 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 10,575 10,576 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 9,466 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 10,590 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 9,598 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 5,394 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 6.500% 9/1/28 9,000 9,629 Poway CA Unified School District GO 0.000% 8/1/29 5,000 2,151 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,853 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 8,788 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 5,150 Riverside CA Electric Revenue VRDO 0.240% 5/7/12 LOC 46,775 46,775 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.250% 5/7/12 9,030 9,030 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 3,693 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,705 5,049 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,190 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 8,695 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,475 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 6,034 Sacramento County CA GO 5.000% 2/1/15 9,190 9,939 Sacramento County CA GO 5.000% 2/1/17 4,650 5,150 Sacramento County CA GO 5.250% 2/1/18 6,140 6,884 Sacramento County CA GO 5.250% 2/1/19 4,940 5,538 Sacramento County CA GO 5.500% 2/1/20 4,700 5,367 Saddleback Valley CA Unified School District GO 5.000% 8/1/23 (4) 5,460 5,936 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,808 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 10,156 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 9,661 1 San Bernardino County CA Transportation Authority Sales Tax Revenue TOB VRDO 0.250% 5/7/12 15,995 15,995 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,604 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,530 San Diego CA Community College District GO 5.000% 8/1/27 8,350 9,786 San Diego CA Community College District GO 5.000% 8/1/28 7,400 8,601 San Diego CA Community College District GO 5.000% 8/1/28 8,820 10,251 San Diego CA Community College District GO 5.000% 8/1/29 4,315 4,981 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 21,015 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,816 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/13 8,000 8,392 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 12,020 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,286 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 10,000 12,841 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,195 22,134 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 7,044 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,768 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.220% 5/7/12 12,305 12,305 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.230% 5/7/12 22,770 22,770 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.280% 5/7/12 6,300 6,300 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 15,000 17,950 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,965 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 10,731 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,560 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 3,000 3,476 San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 3,929 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 4,600 5,300 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 5,730 6,479 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 3,400 3,861 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 6,270 7,048 San Francisco CA City & County International Airport Revenue VRDO 0.240% 5/7/12 LOC 5,500 5,500 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/21 (ETM) 6,000 5,036 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 7,125 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.260% 5/7/12 (13) 4,600 4,600 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 20,794 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 25,289 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 30,006 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,461 61 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,207 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 27,920 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.350% 5/7/12 5,000 5,000 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,080 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,227 San Ramon Valley CA Unified School District GO 5.000% 8/1/26 (4) 12,800 13,777 1 San Ramon Valley CA Unified School District GO TOB VRDO 0.310% 5/7/12 4,925 4,925 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 16,465 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.230% 5/7/12 8,600 8,600 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 5,933 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 3,390 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 3,464 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 5,738 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 5,224 Southern California Public Power Authority Revenue 5.000% 7/1/17 3,000 3,580 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 12,154 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 11,486 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,392 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,825 1 Sweetwater CA Unified School District GO TOB VRDO 0.270% 5/7/12 (13) 2,845 2,845 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/30 4,735 5,030 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,590 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 15,497 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 15,701 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 10,327 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,309 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,527 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,693 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,427 University of California Revenue 5.000% 5/15/21 10,625 11,894 University of California Revenue 5.500% 5/15/24 14,675 17,802 University of California Revenue 5.000% 5/15/26 12,915 15,076 University of California Revenue 5.000% 5/15/27 5,000 5,802 University of California Revenue 5.000% 5/15/30 2,830 3,222 1 University of California Revenue TOB VRDO 0.310% 5/7/12 9,520 9,520 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 3,993 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 4,842 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 4,432 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 4,433 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 4,172 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,143 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 2,005 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 1,999 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,733 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,733 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 4,095 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 5,891 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,412 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,374 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,526 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 3,342 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 4,459 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 899 4,275,962 Colorado (1.3%) Aurora CO COP 5.000% 12/1/19 1,050 1,280 Aurora CO COP 5.000% 12/1/20 2,000 2,388 Aurora CO COP 5.000% 12/1/21 3,505 4,139 Aurora CO COP 5.000% 12/1/22 4,730 5,499 Aurora CO COP 5.000% 12/1/23 4,465 5,154 Aurora CO COP 5.000% 12/1/24 4,215 4,812 Aurora CO COP 5.000% 12/1/25 5,475 6,190 Broomfield CO City & County COP 5.000% 12/1/24 2,685 3,123 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,245 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,378 Broomfield CO City & County COP 5.000% 12/1/27 3,115 3,523 Broomfield CO City & County COP 5.000% 12/1/29 7,470 8,359 2 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,702 2 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/23 5,000 6,149 Colorado Department of Transportation RAN 5.375% 6/15/12 (Prere.) 8,500 8,640 62 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Colorado Department of Transportation Revenue 5.500% 6/15/12 (14) 11,780 11,858 Colorado Department of Transportation Revenue 5.500% 6/15/13 (14) 14,500 15,347 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 43,704 Colorado Education Loan Program Revenue TOB VRDO 0.250% 5/1/12 9,395 9,395 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 11,653 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 56,256 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 14,000 15,844 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 5,053 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 7,084 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 15,212 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 23,283 Denver CO City & County (Medical Facilities) GO 5.000% 8/1/14 7,065 7,474 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,909 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,625 Denver CO City & County School District No. 1 GO 5.000% 12/1/25 1,000 1,205 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 21,013 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,652 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 7,005 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 11,696 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 18,908 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 11,011 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,584 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,000 2,113 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.240% 5/7/12 LOC 5,900 5,900 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.250% 5/7/12 5,105 5,105 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (Prere.) 6,515 7,413 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,828 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 90 101 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,473 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 3,369 University of Colorado Enterprise System Revenue 5.000% 6/1/28 3,000 3,556 University of Colorado Enterprise System Revenue 5.000% 6/1/29 2,000 2,353 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 11,225 University of Colorado Hospital Authority Revenue VRDO 0.270% 5/7/12 LOC 30,000 30,000 466,788 Connecticut (1.0%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 4.375% 9/1/28 5,000 5,260 Connecticut GO 5.500% 12/15/12 (4) 5,020 5,187 Connecticut GO 5.000% 4/15/13 9,745 10,187 Connecticut GO 5.000% 11/1/13 10,000 10,702 Connecticut GO 5.500% 12/15/13 1,705 1,848 Connecticut GO 5.000% 4/15/14 13,690 14,912 Connecticut GO 5.500% 12/15/14 7,700 8,708 Connecticut GO 5.000% 4/15/15 16,155 18,278 Connecticut GO 5.000% 4/15/15 2,325 2,631 Connecticut GO 5.000% 5/1/15 1,865 2,113 3 Connecticut GO 0.750% 5/15/15 5,000 5,000 Connecticut GO 5.000% 11/1/15 5,000 5,754 Connecticut GO 5.000% 12/1/15 (14) 6,700 7,299 Connecticut GO 5.000% 12/15/15 14,345 16,562 Connecticut GO 5.000% 4/15/16 13,725 15,971 3 Connecticut GO 0.900% 5/15/16 5,000 5,000 3 Connecticut GO 0.900% 5/15/16 8,400 8,400 3 Connecticut GO 1.020% 5/15/17 5,000 5,000 Connecticut GO 5.000% 11/1/17 7,750 9,392 3 Connecticut GO 1.170% 5/15/18 14,000 14,000 Connecticut GO 5.000% 12/15/18 11,000 12,969 3 Connecticut GO 1.500% 4/15/20 9,000 9,000 Connecticut GO 5.000% 11/1/20 4,970 6,217 Connecticut GO 5.000% 11/1/21 5,000 6,301 Connecticut GO 5.000% 11/1/23 10,000 12,259 Connecticut GO 5.000% 11/1/26 9,250 11,048 Connecticut GO 5.000% 11/1/27 12,695 15,060 Connecticut GO 5.000% 11/1/28 8,935 10,533 Connecticut GO 5.000% 4/15/32 4,000 4,673 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University System) 5.000% 11/1/12 (4) 6,275 6,427 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,288 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 9,854 63 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 6,600 6,773 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/12 4,685 4,798 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/13 2,970 3,179 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 12,000 12,968 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 8,139 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,577 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 13,986 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 12,533 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 14,347 366,133 Delaware (0.1%) Delaware GO 5.000% 10/1/16 19,895 23,612 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/12 3,690 3,720 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/13 3,875 4,090 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 11,357 University of Delaware Revenue 5.000% 11/1/18 1,000 1,239 University of Delaware Revenue 5.000% 11/1/22 1,000 1,209 45,227 District of Columbia (0.7%) District of Columbia GO 0.000% 6/1/13 (14) 10,945 10,820 District of Columbia GO 5.000% 6/1/13 (Prere.) 10,880 11,427 District of Columbia GO 0.000% 6/1/14 (14) 16,650 16,197 District of Columbia GO 5.000% 6/1/19 (4) 5,325 6,286 District of Columbia GO 5.000% 6/1/20 (4) 11,840 13,798 District of Columbia GO 5.000% 6/1/21 (4) 10,380 12,064 District of Columbia Hospital Revenue (Medlantic Healthcare Group Inc.) 6.000% 8/15/12 (ETM) 2,995 3,045 District of Columbia Revenue (George Washington University) VRDO 0.350% 5/7/12 LOC 54,785 54,785 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 6,195 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,354 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 7,197 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,707 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 26,497 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.260% 5/7/12 14,000 14,000 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 9,595 11,124 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 5,115 5,930 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 5,000 5,754 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 7,695 8,855 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.250% 5/7/12 8,330 8,330 235,365 Florida (7.0%) Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 5,118 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,338 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,551 Broward County FL GO 5.000% 1/1/20 9,185 11,356 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 6,031 Broward County FL School Board COP 5.250% 7/1/13 (Prere.) 4,155 4,394 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 13,879 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/22 10,650 13,362 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,313 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.250% 5/7/12 LOC 3,800 3,800 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/14 (14) 35,000 37,461 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,788 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 77,468 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 17,878 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 11,174 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 26,226 Clay County FL Sales Surtax Revenue 5.000% 10/1/12 (12) 6,690 6,803 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 9,188 Florida Board of Education Capital Outlay GO 5.000% 1/1/16 8,000 8,980 Florida Board of Education Capital Outlay GO 5.000% 1/1/17 4,600 5,141 Florida Board of Education Lottery Revenue 5.250% 7/1/12 (Prere.) 7,150 7,276 Florida Board of Education Lottery Revenue 5.250% 7/1/12 (Prere.) 3,700 3,765 Florida Board of Education Lottery Revenue 5.375% 7/1/12 (Prere.) 6,000 6,107 Florida Board of Education Lottery Revenue 5.500% 7/1/12 (Prere.) 7,860 8,002 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 6,000 6,376 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 10,240 10,882 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,715 12,152 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,830 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,453 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 12,545 14,131 64 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Florida Board of Education Lottery Revenue 5.000% 7/1/21 (2) 11,590 13,028 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 16,708 Florida Board of Education Lottery Revenue 5.000% 7/1/23 (2) 11,235 12,566 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 15,514 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 13,002 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 16,148 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 14,955 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 15,580 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 17,595 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/12 (Prere.) 16,540 16,776 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/12 (Prere.) 1,285 1,303 Florida Board of Education Public Education Capital Outlay GO 5.375% 6/1/12 (Prere.) 6,820 6,919 Florida Board of Education Public Education Capital Outlay GO 5.375% 6/1/12 (Prere.) 11,000 11,046 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,395 8,826 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,720 3,911 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,815 4,011 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 5,045 5,318 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 3,845 4,055 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,387 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,040 5,341 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 4,283 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,774 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,290 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,295 7,719 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,661 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,579 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 29,398 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,855 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 4,107 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,993 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 9,245 11,268 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,513 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 5,635 6,833 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 9,577 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/27 2,600 2,982 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/30 15,000 17,448 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/31 5,000 5,777 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/12 (14) 3,000 3,024 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 20,000 20,171 Florida Department of Environmental Protection & Preservation Revenue 5.375% 7/1/12 (Prere.) 7,645 7,787 Florida Department of Environmental Protection & Preservation Revenue 5.500% 7/1/13 (4) 11,920 12,620 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/17 8,175 9,622 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 6,983 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 10,015 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 11,241 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 11,292 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 11,302 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,466 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 10,419 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 11,739 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 11,119 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 10,869 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 12,235 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 5,914 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 12,758 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 11,860 Florida Department of General Services Division Facilities Management Revenue (Florida Facilities Pool) 5.000% 9/1/13 (2) 3,060 3,231 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,745 Florida Department of Transportation GO 5.000% 7/1/22 6,055 7,292 Florida Department of Transportation GO 5.000% 7/1/25 10,000 10,540 Florida Division Board Financial Department of General Services Systems Revenue (Department of Environmental Protection) 6.000% 7/1/12 (2) 11,500 11,611 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.000% 4/1/32 1,000 1,046 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/12 40,000 40,320 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.250% 7/1/12 17,865 18,016 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 38,000 39,976 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 15,205 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 56,613 Florida Keys Aqueduct Authority Water Revenue VRDO 0.220% 5/7/12 LOC 14,425 14,425 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 12,171 65 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 13,592 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,467 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/18 3,630 4,263 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/19 3,535 4,194 Florida Municipal Power Agency Revenue (Stanton Project) 5.500% 10/1/13 (4) 3,905 3,984 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,450 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,632 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,259 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 10,000 10,617 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,675 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,605 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 3,078 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,468 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,742 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,423 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 7,829 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,918 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.400% 5/7/12 12,000 12,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 144 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 167 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 300 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 219 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 945 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,535 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,383 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,881 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,575 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,594 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 875 952 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,540 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,088 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 8,251 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,550 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 135 146 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,083 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,369 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 740 798 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,076 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,405 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 500 536 Hillsborough County FL Assessment Revenue 5.000% 3/1/22 (14) 6,260 6,690 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,817 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,222 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 4,035 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,489 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,367 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,757 66 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/27 12,000 13,616 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/28 14,000 15,758 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/29 10,000 11,183 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 18,702 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,808 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (ETM) 5,255 5,591 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (2) 4,745 5,043 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 2,999 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,440 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,348 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.260% 5/7/12 10,200 10,200 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/17 6,000 7,147 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/19 (14) 5,000 5,565 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/20 (14) 5,000 5,565 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 6,160 7,004 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/30 7,160 8,076 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 17,495 19,719 Jacksonville FL Sales Taxes Revenue 5.500% 10/1/13 (14) 3,045 3,264 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 6,164 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,413 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,677 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 14,338 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 18,682 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,513 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/18 (4) 3,000 3,614 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,536 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,282 Lakeland FL Electric & Water Revenue 6.050% 10/1/12 (4) 10,000 10,236 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 7,015 Lee Memorial Health System Florida Hospital Revenue VRDO 0.250% 5/7/12 LOC 1,280 1,280 Manatee County FL School District Sales Tax Revenue 5.000% 10/1/13 (2) 5,140 5,447 Manatee County FL School District Sales Tax Revenue TOB VRDO 0.250% 5/1/12 1,200 1,200 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 2,014 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,651 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 2,937 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 5,761 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 7,101 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 7,780 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,332 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 5,914 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.260% 5/7/12 (4) 5,620 5,620 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 13,760 14,947 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 10,910 11,851 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,299 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,773 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 8,525 8,621 Miami-Dade County FL School Board COP 5.000% 2/1/13 (ETM) 5,175 5,357 Miami-Dade County FL School Board COP 5.000% 8/1/13 (2) 10,000 10,509 Miami-Dade County FL School Board COP 5.000% 5/1/16 (12) 9,335 10,611 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,784 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 6,435 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 5,942 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,601 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 2,890 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 28,511 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,714 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 31,060 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 15,853 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 5,379 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 14,356 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 16,972 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 11,019 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 24,647 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 8,134 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 5,342 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 9,077 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/21 2,215 2,571 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/23 2,000 2,270 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/29 11,000 12,111 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,784 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,326 67 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Orange County FL School Board COP 4.500% 8/1/26 8,400 8,903 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,366 Orange County FL School Board COP VRDO 0.260% 5/7/12 LOC 22,000 22,000 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,878 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 21,696 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 15,345 17,245 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 18,500 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 13,920 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/13 (2) 5,000 5,256 Orlando & Orange County FL Expressway Authority Revenue 5.250% 7/1/14 (2) 4,000 4,228 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 8,655 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 3,852 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.250% 5/7/12 LOC 26,000 26,000 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/21 5,000 6,332 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 4,126 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 9,500 10,160 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 5,026 Palm Beach County FL School Board COP 5.000% 8/1/13 (14) 2,095 2,202 Palm Beach County FL School Board COP 5.375% 8/1/13 (2) 2,690 2,840 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,750 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/17 6,000 7,136 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/18 6,000 7,234 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 16,757 1 Palm Beach County FL Solid Waste Authority Revenue TOB VRDO 0.250% 5/7/12 6,400 6,400 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,601 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 7,500 8,438 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,557 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,375 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 6,156 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,679 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,278 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,557 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,622 South Florida Water Management District COP 5.000% 10/1/13 (2) 5,000 5,283 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 10,345 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,520 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,445 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,559 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 8,957 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.250% 5/7/12 14,120 14,120 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.350% 5/7/12 10,000 10,000 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,619 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 6,785 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 5,228 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.250% 5/7/12 LOC 11,950 11,950 Tallahassee FL Energy System Revenue 5.250% 10/1/13 (4) 4,380 4,664 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,396 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 10,075 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 13,444 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,281 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 21,615 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 15,489 2 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 14,686 16,107 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,020 2,327 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/18 (2) 2,675 2,957 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/19 (2) 9,450 10,448 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/21 (2) 11,355 12,491 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/22 (2) 13,470 14,818 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/23 (2) 5,000 5,500 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/24 (2) 15,100 16,666 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/25 (2) 5,000 5,492 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,763 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,720 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,213 2,443,289 68 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Georgia (2.8%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,700 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 11,576 Atlanta GA Airport Revenue 5.000% 1/1/20 1,000 1,205 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,375 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,692 2 Atlanta GA Airport Revenue 5.000% 1/1/23 2,000 2,389 2 Atlanta GA Airport Revenue 5.000% 1/1/24 1,620 1,910 2 Atlanta GA Airport Revenue 5.000% 1/1/24 2,865 3,377 Atlanta GA Airport Revenue 5.875% 1/1/24 3,145 3,882 2 Atlanta GA Airport Revenue 5.000% 1/1/25 1,210 1,407 2 Atlanta GA Airport Revenue 5.000% 1/1/25 1,900 2,210 2 Atlanta GA Airport Revenue 5.000% 1/1/26 1,600 1,839 2 Atlanta GA Airport Revenue 5.000% 1/1/26 1,400 1,609 2 Atlanta GA Airport Revenue 5.000% 1/1/27 1,390 1,583 2 Atlanta GA Airport Revenue 5.000% 1/1/27 3,430 3,906 2 Atlanta GA Airport Revenue 5.000% 1/1/28 2,040 2,305 2 Atlanta GA Airport Revenue 5.000% 1/1/28 5,970 6,746 2 Atlanta GA Airport Revenue 5.000% 1/1/29 2,140 2,403 2 Atlanta GA Airport Revenue 5.000% 1/1/29 6,275 7,047 2 Atlanta GA Airport Revenue 5.000% 1/1/30 2,250 2,515 Atlanta GA Airport Revenue 5.000% 1/1/30 6,410 7,029 2 Atlanta GA Airport Revenue 5.000% 1/1/30 6,600 7,377 2 Atlanta GA Airport Revenue 5.000% 1/1/31 2,270 2,528 2 Atlanta GA Airport Revenue 5.000% 1/1/31 6,935 7,722 2 Atlanta GA Airport Revenue 5.000% 1/1/32 2,040 2,257 2 Atlanta GA Airport Revenue 5.000% 1/1/32 3,980 4,404 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 6,118 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 4,009 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 8,178 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,529 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,510 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,246 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 11,792 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 8,230 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 19,318 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 7,094 Carroll County GA School District GO 4.000% 4/1/14 1,400 1,491 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,422 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,481 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,188 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 8,278 Columbus GA Building Authority Lease Revenue 4.000% 1/1/19 1,910 2,224 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,474 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,649 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/23 1,410 1,731 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/24 1,500 1,817 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/25 1,250 1,495 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 2,225 2,566 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/32 4,000 4,571 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 13,054 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 6,979 Georgia GO 5.000% 10/1/13 20,095 21,448 Georgia GO 5.000% 7/1/14 7,800 8,581 Georgia GO 5.000% 7/1/14 16,550 18,208 Georgia GO 5.000% 7/1/14 7,290 8,020 Georgia GO 5.500% 7/1/14 10,750 11,943 Georgia GO 5.000% 10/1/14 18,385 20,426 Georgia GO 5.000% 7/1/15 15,000 17,125 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 8,137 Georgia GO 5.000% 10/1/15 16,495 18,990 Georgia GO 5.000% 12/1/15 10,000 11,575 Georgia GO 5.000% 7/1/16 5,300 6,035 Georgia GO 5.000% 7/1/16 8,625 10,158 Georgia GO 5.000% 7/1/16 2,705 3,186 Georgia GO 5.000% 7/1/16 18,290 21,541 Georgia GO 5.000% 5/1/17 1,000 1,205 Georgia GO 5.000% 11/1/17 5,590 6,822 Georgia GO 5.000% 7/1/19 10,050 12,603 Georgia GO 5.000% 7/1/20 14,920 18,914 Georgia GO 5.000% 9/1/20 10,000 12,706 69 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Georgia GO 5.000% 11/1/20 9,240 11,766 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 9,420 10,764 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,280 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 29,967 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 18,306 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 24,096 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 30,466 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,500 19,316 Georgia Road & Tollway Authority Revenue 5.000% 10/1/21 2,420 3,107 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 9,056 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,637 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,404 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,974 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,035 2,291 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 27,117 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 5,000 5,332 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 41,755 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 9,490 10,098 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.250% 7/1/26 (14) 4,800 6,011 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.250% 5/7/12 LOC 12,000 12,000 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,645 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,500 4,138 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,215 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,593 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,785 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 35,000 42,045 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 17,072 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 13,463 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,989 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 62,849 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,541 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/18 5,000 5,885 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 9,105 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,779 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 19,270 South Fulton GA Municipal Regional Water & Sewer Authority Water Revenue VRDO 0.320% 5/7/12 LOC 10,715 10,715 962,892 Hawaii (0.5%) Hawaii Airports System Revenue 5.250% 7/1/30 16,975 18,890 Hawaii GO 5.375% 8/1/12 (14) 10,480 10,526 Hawaii GO 5.000% 10/1/14 (Prere.) 5,000 5,555 Hawaii GO 5.000% 10/1/14 (Prere.) 7,000 7,776 Hawaii GO 5.000% 11/1/16 8,275 9,810 Hawaii GO 5.000% 7/1/17 (2) 45,035 51,018 Hawaii GO 5.000% 12/1/18 9,250 11,392 Hawaii GO 5.000% 12/1/20 4,480 5,625 Hawaii GO 5.000% 12/1/22 10,000 12,396 Hawaii GO 5.000% 10/1/24 (14) 3,000 3,273 Hawaii GO 5.000% 3/1/25 (4) 6,000 6,802 Hawaii GO 5.000% 12/1/31 10,000 11,682 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,545 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,524 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 3,177 Honolulu HI City & County GO 5.000% 8/1/24 4,535 5,515 Honolulu HI City & County GO 5.000% 8/1/28 5,000 5,882 Honolulu HI City & County Wastewater System Revenue 4.500% 7/1/27 3,075 3,438 178,826 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,368 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,167 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 14,167 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 5,337 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 5,993 29,032 Illinois (5.3%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,431 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/13 (14) 29,170 28,959 Chicago IL Board of Education (School Reform) GO 0.000% 12/1/19 (14) 5,610 4,480 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 1,985 2,310 70 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 3,781 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,878 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,941 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 7,047 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,976 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,300 6,249 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,711 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,000 22,807 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,694 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 13,543 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 5,180 1,954 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,652 Chicago IL GO 5.500% 1/1/17 (4) 18,430 21,452 Chicago IL GO 5.000% 1/1/18 1,525 1,766 Chicago IL GO 5.000% 1/1/18 (4) 17,530 19,043 Chicago IL GO 5.000% 1/1/19 3,825 4,483 Chicago IL GO 5.000% 1/1/21 (4) 18,155 19,984 Chicago IL GO 5.000% 1/1/21 5,490 6,143 Chicago IL GO 5.000% 12/1/21 5,730 6,672 Chicago IL GO 0.000% 1/1/22 4,750 3,332 Chicago IL GO 0.000% 1/1/23 4,900 3,266 Chicago IL GO 5.000% 1/1/23 10,585 11,856 Chicago IL GO 5.000% 12/1/23 7,000 7,925 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,793 Chicago IL GO 0.000% 1/1/27 7,000 3,541 Chicago IL GO 5.000% 1/1/27 (14) 8,200 8,884 Chicago IL GO 5.000% 1/1/28 (14) 5,000 5,385 Chicago IL GO VRDO 0.270% 5/1/12 1,500 1,500 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 5,540 5,588 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 13,425 13,542 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 7,150 7,213 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 3,715 3,747 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 40,730 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/14 (14) 2,000 2,145 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/15 (14) 5,200 5,782 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,973 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,200 4,916 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,000 4,633 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 25,807 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 10,270 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 20,421 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 16,957 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 20,119 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 10,000 11,484 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 13,495 15,498 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 5,419 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,762 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 3,054 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/13 4,000 4,161 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,487 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,649 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 12/1/16 (Prere.) 2,455 2,934 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 7,545 8,353 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,636 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,623 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,489 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,516 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 12,017 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 8,953 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 33,376 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 14,011 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 32,080 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 11,945 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 10,000 11,336 Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 7,260 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 7,143 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 20,956 Cook County IL Community College District GO 5.000% 12/1/23 1,100 1,255 Cook County IL GO 5.000% 11/15/18 8,000 9,383 Cook County IL GO 5.000% 11/15/20 7,500 8,776 Cook County IL GO 5.000% 11/15/21 5,410 6,240 71 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Cook County IL GO 5.250% 11/15/28 35,500 39,768 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,303 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,425 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,418 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,737 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,158 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,531 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,445 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.240% 5/7/12 LOC 5,000 5,000 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.260% 5/7/12 6,200 6,200 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 10,000 10,481 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,908 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,765 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,309 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,470 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 11,293 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,625 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 8,000 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 10,870 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.400% 5/7/12 (12) 12,680 12,680 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.400% 5/7/12 (12) 15,000 15,000 Illinois Finance Authority Revenue (Central DuPage Health) 5.000% 11/1/27 18,725 20,422 Illinois Finance Authority Revenue (Central DuPage Health) 5.125% 11/1/29 15,000 16,358 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.500% 8/15/28 21,760 23,483 Illinois Finance Authority Revenue (ITT Research Institute) VRDO 0.250% 5/7/12 LOC 5,600 5,600 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.250% 8/15/36 6,500 6,802 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 13,477 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 9,191 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 10,349 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.250% 5/1/12 7,665 7,665 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 11,893 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 34,070 36,801 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 5,402 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 3,246 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 8,571 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 8,000 8,105 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 7,692 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/18 3,555 4,201 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 13,794 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,789 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 11,593 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/17 1,415 1,704 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,477 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 4,000 4,880 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/24 5,195 6,289 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/25 2,990 3,583 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/26 3,500 4,157 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/27 4,140 4,894 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 4,400 5,165 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 4,250 4,954 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 5,250 6,073 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 5,300 6,117 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 1,050 1,205 Illinois GO 5.375% 7/1/12 (Prere.) 5,500 5,548 Illinois GO 5.375% 7/1/12 (Prere.) 5,000 5,044 Illinois GO 5.250% 10/1/12 14,000 14,286 Illinois GO 5.500% 8/1/13 (14) 14,005 14,812 Illinois GO 5.250% 10/1/14 40,000 42,451 Illinois GO 5.000% 1/1/15 6,050 6,600 Illinois GO 5.500% 8/1/17 (14) 7,500 7,582 Illinois GO 5.500% 8/1/18 (14) 6,000 6,061 Illinois GO 5.000% 1/1/19 15,475 17,333 Illinois GO 5.000% 1/1/20 (4) 8,635 9,672 Illinois GO 5.000% 1/1/21 (4) 21,470 23,725 Illinois GO 5.250% 1/1/21 7,425 8,383 Illinois GO 5.000% 1/1/22 2,740 2,985 Illinois GO 5.000% 11/1/24 (2) 5,000 5,358 Illinois GO 5.000% 4/1/26 (2) 12,600 13,310 Illinois GO 5.000% 6/1/26 900 929 Illinois GO 5.000% 6/1/26 5,100 5,313 Illinois GO 5.000% 6/1/27 (14) 4,000 4,130 72 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Illinois GO 5.000% 3/1/28 5,500 5,726 Illinois GO 5.000% 9/1/31 2,500 2,613 1 Illinois GO TOB VRDO 0.250% 5/7/12 LOC 12,625 12,625 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) 6.250% 1/1/17 5,060 5,305 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,628 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 6,562 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 15,376 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.250% 5/7/12 14,210 14,210 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,414 Illinois Sales Tax Revenue 5.000% 6/15/18 12,000 14,322 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 11,970 Illinois Sales Tax Revenue 5.000% 6/15/19 6,000 7,243 Illinois Sales Tax Revenue 5.000% 6/15/20 5,225 6,199 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 12,060 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,557 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 23,000 25,641 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,635 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 22,485 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 6,322 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 2,500 2,748 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 4,261 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 4,092 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 4,257 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 12,045 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 10,134 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 38,340 30,274 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 4,150 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 12,971 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 20,083 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 23,795 13,910 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 29,785 16,398 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 5,696 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 3,207 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 13,003 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,692 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,618 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,626 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,205 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,761 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,644 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 27,000 30,855 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 11,348 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 10,846 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 14,207 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 4,053 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 6,953 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,513 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.290% 5/7/12 14,300 14,300 1,830,660 Indiana (1.2%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,388 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 2,947 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/24 (14) 2,735 2,964 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/25 (14) 2,875 3,093 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 3,865 4,329 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 3,315 3,882 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 4,085 4,853 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,729 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,923 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 5,018 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 3,980 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 12,186 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 15,512 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 15,990 73 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 9,459 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.270% 5/7/12 LOC 10,300 10,300 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,884 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.250% 5/1/12 31,225 31,225 Indiana Finance Authority Revenue (Marion General Hospital) VRDO 0.250% 5/7/12 LOC 10,000 10,000 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 6,946 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.250% 10/1/31 10,000 11,454 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,117 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 14,756 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 19,368 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,052 1 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.400% 5/7/12 12,750 12,750 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 750 771 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,254 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,273 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 3,046 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 4,500 4,626 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,142 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,943 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,194 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,169 Indiana University Student Fee Revenue 5.000% 6/1/30 2,000 2,353 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,816 Indiana University Student Fee Revenue 5.000% 6/1/31 1,500 1,755 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 4,137 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 18,142 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,611 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,870 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,952 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 10,263 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 8,256 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,670 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,204 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,419 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,300 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 11,256 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 5,054 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 4,068 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,723 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 5,067 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 14,474 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 12,836 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,818 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 18,000 18,762 407,329 Iowa (0.2%) Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.500% 6/15/29 2,000 2,184 Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.625% 6/15/31 2,000 2,193 Des Moines IA Independent Community School District School Infrastructure Revenue 5.000% 6/1/19 3,400 4,024 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 14,771 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 6,051 Iowa GO 5.500% 2/15/13 (14) 8,945 9,307 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 6,982 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 7,273 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,418 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,557 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,669 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,647 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,502 77,578 Kansas (0.3%) Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,680 4,036 Cowley County KS Unified School District GO 4.750% 9/1/27 (4) 3,500 3,820 Kansas Department of Transportation Highway Revenue 5.000% 9/1/12 7,400 7,518 74 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/30 1,000 1,084 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/31 1,000 1,054 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/34 2,000 2,087 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,679 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 3,088 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,500 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 11,994 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 8,228 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,710 Kansas Development Finance Authority Revenue (Kansas Department of Health & Environment) 5.000% 3/1/21 5,000 6,190 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,593 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,206 Leavenworth County KS Unified School District GO 4.500% 9/1/18 (12) 1,030 1,215 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,182 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 714 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,313 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,377 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,490 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,258 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,609 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,145 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,708 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,702 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,702 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,463 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,590 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 1,000 1,142 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.250% 11/15/24 5,000 5,591 108,988 Kentucky (0.8%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 6,126 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 16,943 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 8,354 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,098 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,680 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,288 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,249 Kentucky Property & Building Commission Revenue 5.500% 8/1/12 (4) 10,000 10,129 Kentucky Property & Building Commission Revenue 5.250% 10/1/13 (4) 14,965 15,953 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,716 Kentucky Property & Building Commission Revenue 5.000% 10/1/17 1,170 1,372 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 10,191 Kentucky Property & Building Commission Revenue 5.000% 11/1/18 14,880 17,894 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,530 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 6,053 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,389 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,273 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 45,000 53,748 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 7,289 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 5,855 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,669 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,775 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 11,425 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 8,130 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 8,076 75 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.750% 12/2/13 23,000 24,651 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 14,500 14,486 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/30 14,775 16,419 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/31 9,000 9,962 292,723 Louisiana (1.1%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 6,112 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,154 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,170 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,219 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,170 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,156 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 16,022 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 21,930 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 14,858 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 10,843 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/20 (14) 6,200 6,977 Louisiana GO 5.000% 5/1/12 (4) 18,955 18,957 Louisiana GO 5.250% 5/1/12 (14) 10,000 10,001 Louisiana GO 5.500% 5/15/12 (14) 12,660 12,688 Louisiana GO 5.000% 8/1/14 (14) 22,880 25,215 Louisiana GO 5.000% 11/15/17 10,000 12,102 Louisiana GO 5.000% 11/15/17 17,040 20,623 Louisiana GO 5.000% 5/1/18 (4) 25,210 28,785 Louisiana GO 5.000% 11/15/18 18,500 22,714 Louisiana GO 5.000% 5/1/21 (4) 9,765 11,101 Louisiana GO 5.000% 5/1/23 (4) 26,665 30,312 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,257 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 12,604 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,272 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.625% 10/1/30 15,905 17,101 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 6,191 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 5,400 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/29 4,000 4,523 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/30 4,930 5,558 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/31 2,485 2,791 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,389 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,685 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 15,721 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 2,026 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,939 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,153 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,696 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,762 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,490 372,667 Maine (0.1%) Maine GO 4.000% 6/1/13 1,640 1,708 Maine GO 5.000% 6/1/16 3,770 4,428 Maine Turnpike Authority Turnpike Revenue 5.000% 7/1/31 1,005 1,156 Maine Turnpike Authority Turnpike Revenue 5.000% 7/1/33 1,125 1,282 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,167 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,153 Portland ME Airport Revenue 5.000% 1/1/23 1,000 1,143 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,824 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,123 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,913 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,314 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,389 19,600 Maryland (1.2%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 (2) 1,365 1,504 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/19 (2) 2,185 2,406 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,883 76 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,485 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 2,060 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,841 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,233 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,416 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,210 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,776 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,308 Howard County MD GO 5.000% 8/15/20 14,125 17,886 Howard County MD GO 5.000% 8/15/21 14,440 18,451 Howard County MD GO 5.000% 8/15/24 4,500 5,568 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,825 2,081 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,281 Maryland GO 5.000% 8/1/12 10,000 10,122 Maryland GO 5.000% 8/1/12 10,000 10,122 Maryland GO 5.000% 2/15/13 58,765 60,997 Maryland GO 5.000% 8/1/13 10,685 11,324 Maryland GO 5.000% 8/1/15 19,620 22,462 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 17,516 Maryland GO 5.000% 3/1/16 2,900 3,377 Maryland GO 5.000% 8/1/16 1,100 1,299 Maryland GO 5.000% 8/1/16 1,010 1,193 Maryland GO 5.000% 8/1/16 10,000 11,808 Maryland GO 5.000% 3/1/17 3,440 4,125 Maryland GO 5.000% 8/1/17 20,000 24,253 Maryland GO 5.000% 3/15/18 37,780 46,342 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,905 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,272 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 4,298 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,350 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,411 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,874 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,951 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,641 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,251 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 967 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,311 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 9,882 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.240% 5/7/12 LOC 10,500 10,500 Maryland Transportation Authority GAN 5.000% 3/1/14 13,240 14,390 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,919 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,708 Maryland Transportation Authority GAN 5.000% 3/1/17 2,070 2,482 Maryland Transportation Authority GAN 5.250% 3/1/17 4,950 5,994 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 10,039 Montgomery County MD GO 5.000% 7/1/17 3,460 4,187 Montgomery County MD GO 5.000% 7/1/21 2,275 2,911 Prince Georges County MD GO 5.000% 9/15/21 4,975 6,383 Prince Georges County MD GO 5.000% 9/15/30 1,545 1,835 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 14,500 17,499 427,289 Massachusetts (3.7%) 2 Boston MA GO 5.000% 8/1/17 5,035 6,100 Boston MA GO 5.000% 2/1/22 4,235 5,425 Boston MA GO 5.000% 2/1/23 4,760 6,021 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 2,145 2,246 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.600% 5/7/12 41,057 41,057 Massachusetts College Building Authority Revenue 5.000% 5/1/26 3,360 4,039 Massachusetts College Building Authority Revenue 5.000% 5/1/27 2,395 2,860 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,483 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,620 77 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Massachusetts College Building Authority Revenue 5.000% 5/1/29 2,905 3,371 Massachusetts College Building Authority Revenue 5.000% 5/1/29 570 666 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,580 Massachusetts College Building Authority Revenue 5.000% 5/1/30 4,820 5,593 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,000 1,163 Massachusetts College Building Authority Revenue 5.000% 5/1/31 6,040 6,970 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,942 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,231 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/22 11,000 12,825 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 17,041 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 13,625 15,232 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.230% 5/7/12 13,900 13,900 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/13 (14) 16,670 16,883 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/14 (14) 7,340 7,431 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/15 (14) 8,310 8,413 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/16 (14) 3,500 3,543 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/29 3,110 3,503 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,200 1,341 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 10,942 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.240% 5/1/12 LOC 2,900 2,900 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.290% 5/1/12 LOC 4,115 4,115 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 7,946 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 16,473 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,690 2,873 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.250% 5/7/12 LOC 14,600 14,600 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 4,056 Massachusetts GO 5.000% 11/1/13 8,000 8,570 Massachusetts GO 5.500% 11/1/13 (3) 8,905 9,607 3 Massachusetts GO 0.630% 9/1/14 14,545 14,545 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,379 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,130 Massachusetts GO 5.000% 1/1/15 1,500 1,680 3 Massachusetts GO 0.650% 2/1/15 7,500 7,500 Massachusetts GO 5.000% 8/1/15 11,745 13,430 Massachusetts GO 5.250% 8/1/15 5,000 5,758 Massachusetts GO 5.000% 9/1/15 14,360 16,466 Massachusetts GO 5.250% 8/1/16 5,615 6,670 3 Massachusetts GO 0.770% 9/1/16 2,000 2,000 Massachusetts GO 5.000% 9/1/16 7,710 9,099 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 88,469 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 29,692 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 60,595 Massachusetts GO 5.000% 8/1/17 24,060 28,977 Massachusetts GO 5.500% 11/1/17 (14) 20,000 24,765 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,668 Massachusetts GO 5.500% 11/1/17 10,000 12,382 Massachusetts GO 5.500% 8/1/18 (14) 5,000 6,270 Massachusetts GO 5.500% 10/1/18 9,500 11,956 Massachusetts GO 5.500% 10/1/20 (14) 11,065 14,307 Massachusetts GO 5.250% 8/1/21 (2) 4,445 5,699 Massachusetts GO 5.250% 8/1/21 20,870 26,760 Massachusetts GO 5.000% 4/1/27 28,000 33,069 Massachusetts GO 5.000% 4/1/29 26,675 31,049 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.220% 5/7/12 LOC 4,600 4,600 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 6,425 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/12 (14) 1,850 1,854 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 18,046 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,840 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 6,194 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,922 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.500% 7/1/12 (ETM) 2,675 2,701 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,286 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/22 6,750 9,069 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,515 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,630 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,216 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,265 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.330% 5/7/12 13,575 13,575 78 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.290% 5/1/12 LOC 7,275 7,275 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,698 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/25 6,815 7,067 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/13 (4) 5,000 5,305 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 11,437 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 (4) 41,095 46,540 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 (4) 6,800 7,680 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 7,830 8,611 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 27,615 30,548 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 8,685 9,391 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 6,107 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/21 (14) 6,875 8,293 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 36,558 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 13,326 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 17,664 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 11,369 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/12 295 296 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,662 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 37,515 45,506 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 26,708 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 3,300 4,299 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,767 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 4,093 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 5,000 5,847 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,326 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 5,000 5,816 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.740% 5/7/12 LOC 38,545 38,545 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,453 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 3,911 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,100 5,755 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 12,941 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 12,220 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 12,811 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 29,038 1,286,018 Michigan (2.1%) Detroit MI GO 5.000% 4/1/14 (12) 9,780 10,235 Detroit MI GO 5.000% 4/1/15 (12) 7,970 8,488 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,693 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,849 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 15,665 16,520 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 12,000 13,686 Detroit MI Sewer System Revenue 0.000% 7/1/16 (14) 7,500 6,657 Detroit MI Sewer System Revenue 5.250% 7/1/22 (14) 5,735 6,199 Detroit MI Sewer System Revenue 7.000% 7/1/27 (4) 10,300 12,488 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 5,312 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 9,243 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 8,063 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 4,157 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 4,132 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 28,393 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 4,218 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,698 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 19,160 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.250% 1/15/14 10,000 10,722 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 12,848 Michigan Building Authority Revenue 5.250% 10/15/13 (4) 12,000 12,833 Michigan Building Authority Revenue 5.250% 10/15/14 (4) 15,000 16,002 Michigan Building Authority Revenue 5.250% 10/15/15 (4) 22,445 23,862 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 9,000 9,561 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 14,900 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 9,958 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,908 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,489 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 6,814 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/32 1,500 1,743 Michigan GO 5.500% 12/1/13 6,125 6,617 Michigan GO 5.000% 5/1/17 33,880 39,719 Michigan GO 5.250% 9/15/25 (4) 10,810 12,010 79 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Michigan GO 5.250% 9/15/26 (4) 12,805 14,131 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/12 9,595 9,596 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,560 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,000 10,093 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,000 31,174 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 45,000 44,722 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.375% 10/1/13 (ETM) 4,000 4,190 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,483 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 17,386 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,852 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,631 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,596 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,363 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 8,914 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,800 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,848 Michigan State University Board of Trustees General Revenue VRDO 0.250% 5/7/12 16,000 16,000 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 9,350 9,518 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 36,004 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 23,143 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 28,619 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 17,652 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,420 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,519 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,187 University of Michigan University Revenue 5.000% 4/1/17 30,000 35,767 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,569 722,914 Minnesota (1.5%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 2,075 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,554 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,832 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 2,080 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,505 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,459 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,723 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 7,674 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.230% 5/7/12 LOC 5,650 5,650 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children’s Hospital Clinics) VRDO 0.290% 5/1/12 (4) 12,400 12,400 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 17,195 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 18,063 Minnesota GO 5.000% 6/1/12 21,700 21,790 Minnesota GO 5.000% 11/1/12 (ETM) 8,235 8,433 Minnesota GO 5.000% 11/1/12 13,685 14,015 Minnesota GO 5.000% 11/1/12 3,650 3,738 Minnesota GO 5.000% 11/1/12 (ETM) 16,125 16,513 Minnesota GO 5.000% 8/1/13 (ETM) 5,780 6,121 Minnesota GO 5.000% 10/1/13 3,335 3,558 Minnesota GO 5.000% 10/1/13 (ETM) 2,110 2,251 Minnesota GO 5.000% 11/1/13 (ETM) 10,655 11,406 Minnesota GO 5.000% 11/1/13 17,615 18,864 Minnesota GO 5.000% 11/1/13 3,600 3,855 Minnesota GO 5.000% 11/1/13 (ETM) 15,900 17,020 Minnesota GO 5.000% 12/1/13 (ETM) 10,610 11,398 Minnesota GO 5.000% 11/1/14 19,275 21,474 Minnesota GO 4.000% 12/1/14 3,730 4,073 Minnesota GO 5.000% 12/1/14 8,150 9,109 Minnesota GO 5.000% 11/1/15 19,775 22,813 Minnesota GO 5.000% 12/1/15 8,150 9,428 Minnesota GO 5.000% 12/1/16 5,145 6,131 Minnesota GO 5.000% 8/1/17 1,000 1,211 80 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Minnesota GO 5.000% 8/1/18 2,275 2,809 Minnesota GO 5.000% 10/1/24 10,000 12,394 Minnesota GO 5.000% 8/1/28 15,085 18,307 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.240% 5/7/12 1,895 1,895 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/16 1,120 1,284 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/18 4,305 5,029 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,186 Minnesota Technology Lease Purchase COP 5.000% 6/1/17 9,690 11,208 Minnesota Technology Lease Purchase COP 5.000% 6/1/18 8,925 10,179 Minnesota Technology Lease Purchase COP 5.000% 6/1/19 10,680 12,181 Rochester MN Healthcare Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 13,143 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,233 St. Cloud MN Health Care Revenue (Centracare Health System) 5.125% 5/1/30 7,000 7,570 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 6,336 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 13,385 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 24,197 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,614 University of Minnesota Revenue 5.000% 12/1/14 9,840 10,986 University of Minnesota Revenue 5.000% 12/1/15 16,235 18,755 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,420 University of Minnesota Revenue 5.000% 4/1/22 500 598 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,917 University of Minnesota Revenue 5.000% 8/1/23 2,500 2,991 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,365 University of Minnesota Revenue 5.250% 12/1/27 5,000 6,014 University of Minnesota Revenue 5.250% 12/1/28 7,045 8,455 University of Minnesota Revenue 5.000% 8/1/29 5,615 6,439 University of Minnesota Revenue 5.250% 12/1/29 3,500 4,180 University of Minnesota Revenue 5.000% 8/1/30 2,500 2,855 517,336 Mississippi (0.2%) Mississippi GO 5.500% 9/1/12 (4) 5,000 5,089 Mississippi GO 5.500% 12/1/16 3,435 4,150 Mississippi GO 5.000% 12/1/20 10,000 11,816 Mississippi GO 5.000% 12/1/21 16,890 19,806 Mississippi GO 5.000% 10/1/30 12,035 13,986 Mississippi GO 5.000% 10/1/31 11,735 13,565 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,940 71,352 Missouri (0.7%) Cape Girardeau County MO Industrial Development Authority Health Facilities Revenue (Southeast Missouri Hospital Association) 5.625% 6/1/12 (Prere.) 5,655 5,681 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,193 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,191 Kansas City MO Airport Revenue 5.000% 9/1/13 11,550 12,210 Kansas City MO Airport Revenue 5.000% 9/1/14 10,000 10,947 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,517 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 6,060 Missouri Board Public Building Special Obligation Revenue 5.000% 10/15/27 13,275 13,984 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,334 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/12 2,215 2,234 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/13 5,250 5,482 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,872 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/21 4,000 4,763 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 6,191 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.260% 5/7/12 LOC 10,900 10,900 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/20 3,975 4,641 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.250% 11/15/25 8,000 9,017 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/30 5,000 5,400 Missouri Health & Educational Facilities Authority Revenue (Children’s Mercy Hospital) 5.250% 5/15/29 19,230 20,680 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 17,857 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.250% 5/1/12 1,610 1,610 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.250% 5/7/12 11,300 11,300 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.310% 5/7/12 28,475 28,475 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/19 1,825 2,257 81 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 13,321 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 16,913 1 Springfield MO Public Utility Revenue TOB VRDO 0.310% 5/7/12 3,430 3,430 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 6,951 232,411 Nebraska (0.1%) 2 Douglas County NE School District No. 1 GO 4.000% 6/15/18 2,530 2,937 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/26 3,065 3,557 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/27 3,740 4,298 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,125 2,407 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/30 4,215 4,760 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 2,500 2,812 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/32 2,850 3,183 Nebraska Investment Finance Authority Single Family Housing Revenue 5.700% 9/1/31 8,000 8,986 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,090 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,148 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 9,010 Nebraska Public Power District Revenue 5.000% 1/1/28 1,500 1,731 Nebraska Public Power District Revenue 5.000% 1/1/29 2,000 2,295 Nebraska Public Power District Revenue 5.000% 1/1/31 1,700 1,941 Nebraska Public Power District Revenue 5.000% 1/1/32 1,000 1,136 University of Nebraska Student Fee Revenue 4.000% 7/1/22 1,385 1,608 52,899 Nevada (1.0%) Clark County NV Airport Improvement Revenue 5.000% 7/1/21 2,000 2,350 Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 16,218 1 Clark County NV GO TOB VRDO 0.250% 5/7/12 14,410 14,410 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 7,290 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,373 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 16,135 Clark County NV School District GO 5.375% 6/15/12 (Prere.) 28,385 28,569 Clark County NV School District GO 5.375% 6/15/12 (Prere.) 29,765 29,958 Clark County NV School District GO 5.000% 6/15/14 6,320 6,920 Clark County NV School District GO 5.000% 6/15/20 14,335 16,461 Clark County NV School District GO 5.000% 6/15/21 8,980 10,230 Clark County NV School District GO 5.000% 6/15/22 14,655 16,557 Clark County NV School District GO 5.000% 6/15/23 16,360 18,364 Clark County NV School District GO 5.000% 6/15/24 (4) 5,000 5,660 Clark County NV School District GO 5.000% 6/15/25 12,445 13,851 Clark County NV School District GO 5.000% 6/15/26 29,900 33,039 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,527 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,280 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 (14) 11,165 11,718 Las Vegas Valley Water District Nevada GO 5.000% 6/1/17 5,000 5,875 Las Vegas Valley Water District Nevada GO 5.000% 6/1/18 7,370 8,795 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 17,767 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 16,735 Las Vegas Valley Water District Nevada GO 5.250% 6/1/27 10,460 12,023 Nevada GO 5.000% 12/1/14 (4) 8,435 9,376 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,856 335,337 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,225 New Hampshire GO 5.000% 2/15/19 1,010 1,242 New Hampshire GO 5.000% 8/15/19 1,500 1,861 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 12,341 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 11,304 27,973 New Jersey (5.7%) Essex County NJ Improvement Authority Revenue 5.250% 12/15/18 (2) 1,000 1,207 Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 12,766 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,503 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,648 2 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/18 2,000 2,337 2 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/19 1,895 2,232 New Jersey Building Authority Revenue 5.000% 12/15/18 5,610 6,698 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 4,082 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,659 New Jersey COP 5.000% 6/15/17 4,840 5,602 82 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New Jersey COP 5.000% 6/15/18 12,915 15,111 New Jersey COP 5.250% 6/15/28 4,675 5,171 New Jersey COP 5.250% 6/15/29 1,000 1,096 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.220% 5/1/12 LOC 3,100 3,100 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.625% 5/20/12 (Prere.) 8,835 8,861 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.625% 5/20/12 (Prere.) 5,565 5,581 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/12 (Prere.) 12,000 12,078 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 1,100 1,219 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 1,055 1,174 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,230 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,258 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,252 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 5,417 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,800 5,102 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 12,475 13,259 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 12,315 13,035 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 11,403 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,429 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 4,100 4,713 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 44,862 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 38,000 45,074 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 62,500 75,006 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/19 (3) 4,285 5,285 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 38,410 46,238 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (4) 5,000 6,139 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 9,745 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,690 10,142 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 81,630 101,586 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,172 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 15,000 18,701 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 17,000 19,738 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 22,746 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 8,000 9,918 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 11,658 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,622 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 40,455 44,307 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.400% 5/7/12 (12) 6,975 6,975 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/13 7,215 7,534 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 25,170 27,980 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,548 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,589 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 12/1/23 6,000 7,394 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 3,000 3,467 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 7,352 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,853 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 12,159 New Jersey GO 5.250% 7/1/14 (4) 25,000 27,608 New Jersey GO 5.250% 7/15/15 (2) 8,500 9,751 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,771 New Jersey GO 5.250% 7/15/19 (2) 5,000 6,257 New Jersey GO 5.000% 8/15/20 30,000 37,363 1 New Jersey GO TOB VRDO 0.250% 5/1/12 14,800 14,800 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 9,433 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 10,101 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 5,000 5,754 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,610 2,952 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,412 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,660 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Hospital) 5.000% 7/1/18 1,925 2,122 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 14,640 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/20 3,000 3,520 83 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,347 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/22 2,000 2,311 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 1,000 1,095 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 3,422 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 22,267 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 6,500 7,154 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 2,130 2,168 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 9,900 11,416 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 (ETM) 100 121 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/18 (Prere.) 20 24 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,035 2,177 New Jersey TRAN 2.000% 6/21/12 34,000 34,086 New Jersey Transportation Corp. COP 5.500% 9/15/13 (2) 1,410 1,499 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,305 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 11,226 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 8,295 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,335 6,033 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 6,980 New Jersey Transportation Trust Fund Authority Transportation System Revenue 7.000% 6/15/12 (14) 12,490 12,595 New Jersey Transportation Trust Fund Authority Transportation System Revenue 7.000% 6/15/12 (ETM) 7,510 7,574 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 11,900 13,108 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 2,029 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,507 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 17,748 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,000 17,908 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,273 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 30,612 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 6,122 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/20 (3) 17,680 19,422 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,477 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 34,121 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 11,001 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 34,200 42,466 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 13,463 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,677 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 11,977 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 31,126 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 45,900 56,144 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 3,058 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 27,412 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 31,807 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 24,114 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 41,076 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 550 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 24,000 12,288 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 47,198 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 3,500 4,012 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 25,000 11,326 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 39,000 17,668 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 47,325 20,197 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 5,953 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 15,000 5,373 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.600% 5/7/12 LOC 33,150 33,150 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 2,325 2,408 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 14,440 17,112 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 23,070 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 5,205 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,500 16,793 Newark NJ GO 5.000% 10/1/19 3,505 4,145 Newark NJ GO 5.000% 10/1/20 2,455 2,914 Rutgers State University New Jersey Revenue 6.400% 5/1/13 900 924 Rutgers State University New Jersey Revenue VRDO 0.230% 5/1/12 6,190 6,190 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,682 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/12 6,385 6,398 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 28,445 28,580 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 1,620 1,628 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 14,945 15,425 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 12,107 84 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 15,524 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 16,907 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 17,669 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,595 31,268 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 51,472 48,670 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 30,112 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/23 (2) 7,330 7,463 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/27 (2) 10,100 10,301 1,967,110 New Mexico (0.4%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 18,384 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,990 6,722 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,790 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,677 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 12,395 13,038 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 33,726 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 19,887 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 8,600 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.240% 5/7/12 24,135 24,135 Santa Fe NM Gross Receipts Tax Revenue 4.000% 6/1/12 3,260 3,271 131,230 New York (14.8%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,276 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,797 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,875 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 7,456 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,000 3,325 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,750 4,156 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 7,000 7,758 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,683 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,122 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 4,570 5,530 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 7,929 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 9,923 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 7,225 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,844 Liberty New York Development Corp. Revenue (Greenwich LLC) VRDO 0.240% 5/7/12 LOC 5,200 5,200 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/12 40,505 40,680 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,524 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,311 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/20 (14) 10,000 11,374 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 33,615 37,761 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 10,000 11,233 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,642 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 23,701 1 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) TOB VRDO 0.280% 5/7/12 6,665 6,665 Nassau County NY GO 4.000% 10/1/22 8,755 9,438 Nassau County NY GO 4.000% 10/1/23 5,245 5,600 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.240% 5/7/12 5,000 5,000 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.330% 5/7/12 LOC 11,907 11,907 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.240% 5/7/12 LOC 4,835 4,835 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 9,151 New York City NY GO 5.750% 8/1/12 (Prere.) 350 355 New York City NY GO 5.000% 3/1/13 (Prere.) 9,000 9,360 New York City NY GO 5.000% 8/1/13 2,370 2,509 New York City NY GO 5.250% 8/1/13 17,515 18,599 New York City NY GO 5.750% 8/1/13 7,650 7,757 New York City NY GO 5.000% 8/1/14 6,500 7,147 New York City NY GO 5.000% 8/1/14 2,505 2,754 85 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/14 2,500 2,749 New York City NY GO 5.250% 9/1/14 3,560 3,947 New York City NY GO 5.000% 4/1/15 (4) 4,760 5,368 New York City NY GO 5.750% 8/1/15 (2) 38,000 38,510 New York City NY GO 5.000% 8/1/17 7,610 9,083 New York City NY GO 5.000% 3/1/18 1,990 2,383 New York City NY GO 5.000% 6/1/19 8,675 10,542 New York City NY GO 5.000% 8/1/19 4,500 5,484 New York City NY GO 5.000% 8/1/19 12,130 14,197 New York City NY GO 5.000% 8/1/19 5,000 6,093 New York City NY GO 5.000% 8/1/19 3,100 3,778 New York City NY GO 5.000% 8/1/20 10,000 11,730 New York City NY GO 5.000% 8/1/20 9,010 10,569 New York City NY GO 5.000% 8/1/20 32,355 39,142 New York City NY GO 5.250% 9/1/20 4,565 5,508 New York City NY GO 5.000% 10/1/20 1,445 1,686 New York City NY GO 5.000% 2/1/21 12,300 14,104 New York City NY GO 5.250% 3/1/21 4,255 5,121 New York City NY GO 5.000% 8/1/21 9,600 11,261 New York City NY GO 5.000% 8/1/21 23,065 26,347 New York City NY GO 5.000% 8/1/21 14,000 15,788 New York City NY GO 5.000% 8/1/21 15,750 19,211 New York City NY GO 5.000% 8/1/21 59,135 70,715 New York City NY GO 5.250% 9/1/21 20,000 23,859 New York City NY GO 5.000% 1/1/22 15,000 17,359 New York City NY GO 5.000% 8/1/22 7,050 8,270 New York City NY GO 5.000% 8/1/22 18,475 22,271 New York City NY GO 5.000% 8/1/22 6,020 7,257 New York City NY GO 5.000% 8/1/22 32,000 37,865 New York City NY GO 5.250% 8/15/22 25,250 29,816 New York City NY GO 5.000% 8/1/23 2,000 2,346 New York City NY GO 5.250% 8/15/23 21,820 25,574 New York City NY GO 5.000% 11/1/23 8,000 8,793 New York City NY GO 5.000% 8/1/24 8,085 9,565 New York City NY GO 5.000% 8/1/24 5,310 6,353 New York City NY GO 5.250% 8/15/24 25,945 30,190 New York City NY GO 5.000% 6/1/25 5,145 5,672 New York City NY GO 5.000% 8/1/25 5,000 5,759 New York City NY GO 5.000% 4/1/26 3,590 4,078 New York City NY GO 5.000% 8/1/26 1,455 1,660 New York City NY GO 5.000% 8/1/27 10,000 11,599 New York City NY GO 5.000% 8/1/28 17,000 19,595 New York City NY GO 5.000% 5/15/29 7,900 8,912 New York City NY GO 5.000% 8/1/29 17,500 20,095 New York City NY GO 5.000% 8/1/30 23,000 26,312 New York City NY GO 5.000% 10/1/30 18,425 21,119 New York City NY GO 5.450% 4/1/31 6,560 7,611 New York City NY GO 5.000% 5/15/31 5,000 5,610 New York City NY GO 5.000% 8/1/31 10,000 11,470 New York City NY GO 5.000% 10/1/31 34,050 38,910 New York City NY GO 5.000% 8/1/32 1,475 1,678 New York City NY GO VRDO 0.260% 5/1/12 LOC 4,520 4,520 New York City NY GO VRDO 0.230% 5/7/12 LOC 12,100 12,100 New York City NY GO VRDO 0.260% 5/7/12 LOC 3,100 3,100 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/18 1,500 1,766 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 21,217 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 41,362 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 30,584 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 48,171 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 5,153 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 3,983 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 11,394 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 10,206 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 28,132 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 30,000 34,863 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 17,160 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,545 6,343 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 5/1/12 15,700 15,700 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 5/1/12 29,195 29,195 86 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.310% 5/7/12 6,245 6,245 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.240% 5/1/12 4,000 4,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.250% 5/1/12 4,000 4,000 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 10,357 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/13 (ETM) 2,000 2,068 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/14 3,525 3,792 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 3,145 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,348 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 6,044 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,528 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,681 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 5,171 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 8,134 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 11,244 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 15,219 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,379 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 9,452 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 12,148 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 5,308 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 3,934 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 3,932 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 10,634 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 18,000 20,321 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.250% 5/7/12 6,480 6,480 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 750 760 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 15 15 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,752 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,213 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 515 610 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 8,965 10,848 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 12,000 14,521 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 13,630 16,328 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,588 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 6,137 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 20,000 24,548 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 11,000 13,502 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 3,145 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 12,203 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/20 2,735 3,174 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 2,480 3,096 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/21 7,740 9,610 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/21 51,100 59,193 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,030 20,063 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 36,827 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 13,206 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 2,500 2,896 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/24 6,000 7,160 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 15,550 18,730 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 1,000 1,204 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 8,000 9,636 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/25 4,285 5,062 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 5,957 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 5,957 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,795 12,635 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 12,044 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 8,620 10,194 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 2,635 3,116 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 9,839 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 4,000 4,708 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 1,435 1,689 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 29,708 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 10,000 11,616 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 9,111 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 24,475 28,125 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 16,500 18,888 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.250% 5/1/12 21,095 21,095 New York GO 4.500% 2/1/17 14,125 16,414 New York GO 4.500% 2/1/18 24,735 29,165 New York GO 4.500% 2/1/19 10,670 12,711 New York GO 5.000% 2/1/30 3,000 3,430 87 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York GO 5.000% 2/15/30 20,000 23,070 New York Liberty Development Corp. Revenue 5.000% 11/15/31 6,000 6,627 New York Metropolitan Transportation Authority Revenue 5.750% 7/1/18 1,975 2,448 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,425 4,091 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 2,685 3,092 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 20,151 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 11,358 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 10,115 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 10,352 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,720 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 10,000 11,465 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 15,000 17,091 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,850 4,352 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/27 22,625 25,958 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 9,000 10,239 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 20,730 23,454 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 13,403 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 24,500 27,642 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 8,663 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 5/1/12 LOC 7,200 7,200 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 26,942 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.250% 5/7/12 (13) 8,000 8,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.000% 11/1/17 18,000 18,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.200% 11/1/19 8,000 8,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 12,376 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 7,317 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 12,881 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 8,554 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 13,359 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 13,494 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 12,301 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,343 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 19,778 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 7,000 8,386 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,615 1,935 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.750% 7/1/12 (Prere.) 25,835 26,035 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 5,210 5,824 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/15 (2) 45,130 46,393 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/16 (2) 38,075 39,140 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 34,994 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,777 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,719 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 31,500 33,530 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.280% 5/7/12 (13) 7,000 7,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 12,040 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,373 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 2,000 2,399 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,444 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,320 2,674 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,394 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 4,837 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 7,755 7,982 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 6,485 6,669 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,575 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 6,054 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 6,428 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 7,074 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.240% 5/7/12 4,160 4,160 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,203 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,832 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,355 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 20,288 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/26 1,500 1,765 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/29 1,000 1,159 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 7,500 8,047 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 1,000 1,156 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/31 2,480 2,853 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/32 1,500 1,716 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,672 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,573 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 5,991 88 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 (ETM) 10 13 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 13,280 16,287 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/23 (14) 6,415 7,038 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/24 (14) 6,740 7,395 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 3,096 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 3,916 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 3,780 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,753 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,339 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,553 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,504 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 4,189 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,186 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 4,073 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/23 2,455 3,017 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,217 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,475 2,611 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/13 2,135 2,297 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,635 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 (Prere.) 20 25 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 39,669 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,060 14,712 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 41,544 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 9,072 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 5,000 5,545 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,804 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 19,319 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 20,762 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 3,044 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 11,431 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 30,650 35,915 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 10,215 11,970 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,894 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,675 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 23,072 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 29,188 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,317 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 6,810 7,790 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 29,034 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,138 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 36,953 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/12 12,800 12,800 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/12 11,950 11,950 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.240% 5/7/12 16,700 16,700 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 3,006 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 4,178 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 12,053 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 12,081 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 8,258 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 19,528 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 23,001 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 5,145 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,827 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 8,214 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 21,146 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,597 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.240% 5/7/12 LOC 8,570 8,570 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.310% 5/7/12 LOC 2,010 2,010 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 1,905 2,101 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/20 3,500 4,294 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/22 9,200 11,469 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 4,000 4,633 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/29 3,000 3,455 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/30 1,000 1,151 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 9,500 9,702 89 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,080 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,080 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,818 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 19,069 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.375% 6/15/15 7,650 7,699 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.375% 6/15/16 6,000 6,038 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 17,601 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 13,427 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 20,774 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 30,390 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 4,230 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.260% 5/7/12 18,300 18,300 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 4.000% 5/15/14 1,415 1,518 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,725 4,374 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,790 4,610 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,475 4,189 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,035 7,198 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,350 3,950 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,160 7,209 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,320 6,236 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,840 2,147 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.230% 5/7/12 LOC 8,000 8,000 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.230% 5/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.240% 5/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.220% 5/7/12 LOC 42,900 42,900 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.310% 5/7/12 LOC 6,600 6,600 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,899 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,475 New York State Local Government Assistance Corp. Revenue VRDO 0.240% 5/7/12 20,300 20,300 New York State Local Government Assistance Corp. Revenue VRDO 0.250% 5/7/12 45,285 45,285 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.290% 5/7/12 11,500 11,500 New York State Mortgage Agency Revenue (NYHELP’s Education Loan) 5.000% 11/1/22 995 1,121 New York State Power Authority Revenue 5.250% 11/15/12 (Prere.) 2,600 2,671 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 10,570 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 9,364 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 11,612 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 20,000 21,863 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 14,885 16,169 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 2,500 2,611 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/14 12,055 13,094 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/14 (14) 3,515 3,835 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 9,411 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 5,000 5,716 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 15,967 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,995 6,829 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,758 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 13,336 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,527 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 12,481 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 11,989 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/21 28,535 35,338 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 10,015 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 20,945 25,732 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 5,207 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 8,010 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 25,142 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 15,525 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 30,966 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 30,142 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 8,292 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 8,041 90 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 27,249 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,125 3,492 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 21,802 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,620 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 25,592 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 14,194 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 43,479 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,700 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 10,330 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,430 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 3,155 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 8,766 New York State Urban Development Corp. Revenue (Correctional Capital Facilities) 5.250% 1/1/14 (4) 5,310 5,553 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 24,563 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 36,125 44,920 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 45,266 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 12,848 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 22,503 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 27,216 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 8,533 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 18,425 21,698 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 8,017 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/30 14,910 17,218 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 10,000 11,489 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 55,902 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 9,516 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 28,876 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 4,323 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 8,401 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 8,165 9,776 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 13,540 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 6,032 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 15,000 16,969 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/12 19,490 19,490 2 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/17 250 282 2 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/18 280 317 2 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/19 350 397 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 21,858 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 26,925 Suffolk County NY Water Authority Revenue 6.800% 6/1/12 (ETM) 665 669 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.230% 5/7/12 LOC 4,000 4,000 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 50,000 50,166 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,870 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.240% 5/7/12 2,700 2,700 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,000 3,360 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 3,000 3,481 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/16 3,000 3,452 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/20 4,550 5,383 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 28,264 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 15,000 17,792 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 15,000 17,570 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 7,415 8,379 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 21,942 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 22,563 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 3,500 3,837 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 8,416 Westchester County NY GO 5.000% 10/15/18 6,480 8,037 Westchester County NY GO 5.000% 7/1/21 12,315 15,782 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 3,435 3,610 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 1,137 5,161,058 North Carolina (2.1%) Charlotte NC COP 5.000% 6/1/16 2,000 2,325 Charlotte NC GO 5.000% 7/1/16 5,000 5,889 Charlotte NC GO 5.000% 7/1/17 4,300 5,203 Charlotte NC GO 5.000% 7/1/22 3,280 4,230 Charlotte NC GO 5.000% 7/1/23 3,355 4,273 Guilford County NC GO 5.000% 3/1/18 8,585 10,521 91 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Guilford County NC GO 5.000% 3/1/22 3,220 4,136 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,955 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,383 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,130 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,759 Mecklenburg County NC GO 5.000% 2/1/17 3,635 4,349 Mecklenburg County NC GO 5.000% 3/1/17 1,000 1,199 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,515 Mecklenburg County NC GO 5.000% 12/1/20 8,905 11,351 Mecklenburg County NC GO 5.000% 2/1/21 1,120 1,425 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 3,000 3,682 Moore County NC Revenue 4.000% 6/1/16 1,245 1,385 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 10,851 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.550% 5/7/12 (4) 11,055 11,055 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 10,000 10,462 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 4,250 4,446 North Carolina Capital Improvement Revenue 5.000% 5/1/17 11,115 13,280 North Carolina Capital Improvement Revenue 5.000% 5/1/19 15,500 18,998 North Carolina Capital Improvement Revenue 5.000% 5/1/20 15,385 19,026 North Carolina Capital Improvement Revenue 5.000% 5/1/21 13,495 16,786 North Carolina Capital Improvement Revenue 5.000% 5/1/22 5,000 6,136 North Carolina Capital Improvement Revenue 5.000% 5/1/26 10,000 11,807 North Carolina Capital Improvement Revenue 5.000% 5/1/27 30,510 35,309 North Carolina Capital Improvement Revenue 5.000% 5/1/29 28,585 32,669 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 25,000 25,805 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/14 15,000 16,180 North Carolina Eastern Municipal Power Agency Revenue 5.300% 1/1/15 4,000 4,130 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 4,000 4,560 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/16 3,000 3,099 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/17 4,700 4,855 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 22,510 25,082 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/26 3,000 3,440 North Carolina GAN PUT 4.000% 3/1/18 11,000 12,459 North Carolina GO 5.000% 5/1/14 16,780 17,572 North Carolina GO 5.000% 6/1/16 15,050 17,676 North Carolina GO 5.000% 9/1/16 1,165 1,379 North Carolina GO 5.000% 3/1/17 1,925 2,309 North Carolina GO 5.000% 3/1/18 10,000 11,878 North Carolina GO 5.000% 6/1/18 30,780 37,942 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 11,303 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 11,559 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/18 3,075 3,241 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,635 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.300% 5/7/12 LOC 6,395 6,395 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,646 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,634 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 5,877 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 5,795 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 (4) 10,000 10,318 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 (4) 15,290 15,775 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 5,000 5,909 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 (14) 69,495 71,674 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 6,012 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 (14) 38,600 39,797 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,669 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 10,251 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 (14) 10,000 10,303 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,347 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 4,921 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.300% 5/7/12 7,950 7,950 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 2,006 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,844 Wake County NC GO 5.000% 2/1/18 4,750 5,809 Wake County NC GO 5.000% 3/1/21 3,125 3,980 Wake County NC GO 5.000% 6/1/28 3,000 3,470 Winston-Salem NC Revenue 4.000% 3/1/15 2,400 2,634 Winston-Salem NC Revenue 5.000% 3/1/17 5,000 5,964 720,619 92 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Ohio (3.3%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.230% 5/7/12 LOC 12,600 12,600 Akron OH GO 5.000% 12/1/18 (2) 5,300 6,037 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 17,155 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 33,766 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 18,711 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,000 15,428 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 12,076 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,535 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,818 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,644 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 17,555 19,531 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 120,360 98,057 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 39,390 31,616 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 8,756 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,674 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 7,190 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,885 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 12,649 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 8,150 8,787 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 5,000 5,391 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 9,185 9,903 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 14,710 15,860 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 4,500 4,988 Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 8,208 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 15,377 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 8,174 Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 7,963 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.240% 5/7/12 16,500 16,500 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,151 Columbus OH City School District GO 5.000% 12/1/18 1,205 1,470 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 7,091 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,305 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 8,455 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 8,708 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,642 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,825 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 4,060 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,893 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.230% 5/7/12 LOC 4,000 4,000 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.230% 5/7/12 1,445 1,445 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 9,145 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 25,551 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 20,531 Huber Heights OH City School District GO 4.750% 12/1/24 890 1,020 Huber Heights OH City School District GO 4.875% 12/1/27 150 169 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 1,133 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 1,124 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 7,024 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 7,024 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,647 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,647 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,583 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,583 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 11,920 13,454 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 6,000 7,050 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,295 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.250% 5/7/12 2,000 2,000 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.240% 5/7/12 5,000 5,000 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.280% 5/1/12 5,800 5,800 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 5,500 5,875 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,071 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 6,101 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/21 10,000 11,885 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 2,201 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/17 5,565 6,647 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/17 2,295 2,746 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,664 Ohio Common Schools GO VRDO 0.230% 5/7/12 3,800 3,800 93 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Ohio Conservation Projects GO 5.000% 3/1/17 2,000 2,156 Ohio Conservation Projects GO 5.000% 9/15/19 9,655 11,928 Ohio GO 5.000% 8/1/13 7,160 7,581 Ohio GO 5.000% 8/1/13 2,525 2,673 Ohio GO 5.000% 8/1/13 5,750 6,088 Ohio GO 5.250% 8/1/13 (4) 12,435 13,205 Ohio GO 5.500% 8/1/13 2,945 3,137 Ohio GO 5.000% 9/15/13 9,500 10,112 Ohio GO 5.000% 8/1/14 8,265 9,110 Ohio GO 5.000% 8/1/14 6,670 7,352 Ohio GO 5.000% 8/1/14 6,500 7,165 Ohio GO 5.000% 9/15/14 5,000 5,537 Ohio GO 5.000% 9/15/14 2,155 2,387 Ohio GO 5.500% 11/1/14 7,000 7,866 Ohio GO 5.000% 8/1/16 3,000 3,525 Ohio GO 5.000% 9/15/16 5,415 6,389 Ohio GO 5.000% 9/15/16 5,130 6,050 Ohio GO 5.000% 9/15/18 12,755 14,654 Ohio GO 5.000% 11/1/18 7,710 8,891 Ohio GO 5.000% 9/15/19 13,000 14,935 Ohio GO 5.000% 9/15/19 9,025 11,150 Ohio GO 5.000% 4/1/21 4,440 5,414 Ohio GO VRDO 0.230% 5/7/12 1,800 1,800 Ohio Higher Education Capital Facilities Revenue 5.250% 11/1/12 (Prere.) 3,710 3,804 Ohio Higher Education GO 5.000% 11/1/23 7,405 8,436 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.250% 5/7/12 4,025 4,025 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,427 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,880 2,113 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 29,583 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,853 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 10,150 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 12,760 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.250% 5/7/12 1,900 1,900 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 3,750 3,971 Ohio Infrastructure Improvement GO VRDO 0.230% 5/7/12 6,490 6,490 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 2,905 3,117 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 10,135 10,876 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,851 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,827 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 10,428 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,860 Ohio State University General Receipts Revenue 5.250% 12/1/12 (Prere.) 2,000 2,059 Ohio State University General Receipts Revenue 5.000% 12/1/13 3,135 3,366 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,865 3,151 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,750 4,542 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,500 2,922 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 2,090 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 7,992 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 7,261 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 4,282 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 7,053 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.600% 5/7/12 5,955 5,955 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.240% 5/7/12 LOC 22,550 22,550 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 425 465 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 1,575 1,724 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,987 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 6,271 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 11,597 Penta Career Center Ohio COP 5.250% 4/1/23 2,480 2,863 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,277 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,479 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,704 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,927 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,508 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 4,018 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 18,008 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,205 University of Akron Ohio General Receipts Revenue 5.000% 1/1/22 (4) 2,700 3,179 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 9,296 94 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,828 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,842 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 2,252 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 2,239 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,779 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,536 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,219 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/22 2,455 3,020 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/29 6,385 7,411 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,000 1,155 1,155,682 Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 (2) 18,070 19,990 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 (2) 12,000 13,260 Oklahoma City OK GO 5.000% 3/1/17 7,335 8,765 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 13,500 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,633 Oklahoma Development Finance Authority Revenue (Waste Management Inc. Project) PUT 2.250% 6/2/14 4,000 4,060 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,215 Oklahoma Turnpike Authority Revenue 5.000% 1/1/17 7,000 8,288 Oklahoma Turnpike Authority Revenue 5.000% 1/1/27 1,160 1,358 Oklahoma Turnpike Authority Revenue 5.000% 1/1/29 2,000 2,308 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 500 572 Oklahoma Water Resource Board Revenue 5.000% 4/1/28 750 861 Oklahoma Water Resource Board Revenue 5.000% 4/1/29 750 858 Oklahoma Water Resource Board Revenue 5.000% 4/1/30 750 855 University of Oklahoma Revenue 5.000% 7/1/26 2,030 2,413 University of Oklahoma Revenue 5.000% 7/1/27 1,055 1,247 University of Oklahoma Revenue 5.000% 7/1/29 1,895 2,207 University of Oklahoma Revenue 5.000% 7/1/30 2,230 2,585 University of Oklahoma Revenue 5.000% 7/1/31 2,000 2,306 University of Oklahoma Revenue 5.000% 7/1/32 670 768 91,049 Oregon (0.7%) Oregon Department of Administrative Services COP 5.000% 11/1/19 2,000 2,463 Oregon Department of Administrative Services COP 5.000% 11/1/20 9,660 11,718 Oregon Department of Administrative Services COP 5.000% 5/1/23 3,130 3,626 Oregon Department of Administrative Services COP 5.000% 5/1/24 1,750 2,006 Oregon Department of Administrative Services COP 5.000% 5/1/25 2,220 2,523 Oregon Department of Administrative Services COP 5.000% 5/1/26 3,520 3,963 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 6,495 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 9,475 11,166 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/28 5,120 6,171 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,776 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 6,200 7,370 Oregon Department of Transportation Highway Usertax Revenue 4.500% 11/15/24 3,000 3,422 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 5,000 6,012 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 7,500 9,015 Oregon GO 5.000% 5/1/14 1,400 1,528 Oregon GO 5.000% 5/1/15 2,475 2,802 Oregon GO 5.000% 5/1/15 1,500 1,698 Oregon GO 5.000% 5/1/15 4,000 4,528 Oregon GO 5.000% 11/1/15 5,860 6,745 Oregon GO 5.000% 5/1/16 1,750 2,036 Oregon GO 5.000% 5/1/18 1,125 1,372 Oregon GO 5.000% 5/1/18 1,500 1,829 Oregon GO 5.000% 11/1/18 3,750 4,621 Oregon GO 5.000% 5/1/19 2,770 3,428 Oregon GO 5.000% 11/1/19 7,005 8,740 Oregon GO 5.000% 5/1/26 1,570 1,879 Oregon GO 5.000% 5/1/26 1,490 1,783 Oregon GO 5.000% 5/1/27 2,415 2,868 Oregon GO 5.000% 5/1/27 2,460 2,921 Oregon GO 5.000% 5/1/28 5,165 6,091 Oregon GO 5.000% 5/1/28 2,755 3,249 Oregon GO 5.000% 5/1/29 2,890 3,390 Oregon GO 5.000% 5/1/30 5,685 6,630 Oregon GO 5.000% 5/1/31 3,370 3,916 Oregon GO 5.000% 5/1/31 1,760 2,045 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 1,650 1,989 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 2,585 3,117 95 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Oregon GO (Oregon University System Projects) 5.250% 8/1/29 2,725 3,268 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,050 2,449 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,865 3,423 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 3,015 3,586 Oregon GO (Veterans Welfare) VRDO 0.240% 5/1/12 5,720 5,720 Portland OR Sewer System Revenue 5.000% 6/1/12 (14) 27,230 27,342 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 13,236 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/27 3,000 3,484 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.230% 5/7/12 LOC 10,025 10,025 232,464 Pennsylvania (4.0%) Allegheny County PA GO 5.000% 11/1/29 15,000 15,775 Allegheny County PA GO VRDO 0.260% 5/7/12 LOC 24,995 24,995 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,290 1,457 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 2,720 3,073 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.086% 2/1/21 12,000 11,453 Allegheny County PA Industrial Development Authority Health Care Revenue (Vincentian Collaborative System) VRDO 0.260% 5/7/12 LOC 7,725 7,725 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 17,000 19,703 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 1,000 1,134 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/16 1,410 1,470 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/17 1,010 1,056 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/18 1,100 1,148 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.230% 5/7/12 LOC 11,600 11,600 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 12,500 14,444 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,773 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 15,277 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 10,330 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,595 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 3,030 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 3,768 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,637 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 16,265 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 4,021 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 4,177 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 4,326 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 12,856 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/27 1,000 1,122 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 25,000 25,454 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.250% 5/7/12 5,200 5,200 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.220% 5/7/12 LOC 12,400 12,400 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.230% 5/7/12 LOC 14,625 14,625 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 6,000 6,094 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,827 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.310% 5/7/12 LOC 5,400 5,400 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/32 1,400 1,461 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 6,113 1 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) TOB VRDO 0.250% 5/7/12 LOC 11,010 11,010 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,188 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.000% 8/15/20 1,000 1,090 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.125% 8/15/21 1,000 1,083 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/22 1,000 1,086 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/23 1,500 1,613 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/24 3,000 3,193 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.230% 5/7/12 19,290 19,290 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.230% 5/7/12 4,800 4,800 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 2,055 2,349 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 18,383 Pennsylvania GO 5.500% 5/1/12 (Prere.) 10,000 10,002 Pennsylvania GO 5.250% 7/1/12 25,200 25,418 Pennsylvania GO 5.000% 10/1/12 9,430 9,622 96 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Pennsylvania GO 5.000% 7/1/13 (Prere.) 960 1,013 Pennsylvania GO 4.000% 7/15/13 16,995 17,769 Pennsylvania GO 5.000% 7/1/14 (14) 5,010 5,277 Pennsylvania GO 5.000% 5/1/15 16,000 18,150 Pennsylvania GO 5.000% 8/1/15 5,120 5,859 Pennsylvania GO 5.000% 11/15/17 10,000 12,163 Pennsylvania GO 5.000% 7/1/18 2,250 2,758 Pennsylvania GO 5.000% 11/15/18 14,705 18,158 Pennsylvania GO 5.000% 5/1/19 15,000 18,598 Pennsylvania GO 5.000% 7/1/19 29,000 36,064 Pennsylvania GO 5.375% 7/1/21 4,950 6,420 Pennsylvania GO 5.000% 11/15/23 4,705 5,792 Pennsylvania GO 5.000% 11/15/26 8,000 9,591 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.240% 5/7/12 LOC 16,170 16,170 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.240% 5/7/12 LOC 5,200 5,200 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/27 1,745 1,810 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.230% 5/7/12 LOC 4,100 4,100 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 4,200 4,773 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 6,618 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,300 1,508 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,515 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.230% 5/7/12 LOC 7,400 7,400 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 2,405 2,815 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/13 5,000 5,280 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.230% 5/7/12 LOC 64,155 64,155 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 543 1 Pennsylvania Higher Educational Facilities Authority Revenue TOB VRDO 0.250% 5/1/12 4,760 4,760 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 2,000 2,238 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 2,000 2,337 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 1,500 1,776 2 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/18 3,000 3,524 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 14,494 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 20,000 23,156 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 11,606 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,657 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 12,161 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 7,233 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 12,603 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 10,888 Pennsylvania State University Revenue VRDO 0.240% 5/7/12 33,350 33,350 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,881 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.250% 5/7/12 11,000 11,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 5,298 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 19,749 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 14,210 16,324 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 9,863 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 4,018 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,755 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 1,710 1,988 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 13,470 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 4,015 4,603 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 54,440 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 6,185 7,185 Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 10,000 11,287 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.400% 5/7/12 (12) 4,330 4,330 Pennsylvania Turnpike Commission Revenue VRDO 0.250% 5/7/12 18,200 18,200 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,409 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,229 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,296 Philadelphia PA Gas Works Revenue VRDO 0.300% 5/7/12 LOC 18,400 18,400 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 25,541 Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 14,977 Philadelphia PA GO VRDO 0.230% 5/7/12 LOC 23,085 23,085 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 26,975 97 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.240% 5/1/12 3,100 3,100 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,836 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.250% 5/7/12 LOC 23,975 23,975 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.300% 5/7/12 LOC 6,645 6,645 Philadelphia PA Municipal Authority Revenue 5.250% 5/15/13 (4) 11,105 11,562 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 5,965 6,311 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 3,904 Philadelphia PA School District GO 5.500% 8/1/12 (14) 10,815 10,950 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 8,123 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 20,153 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,583 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,517 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 34,607 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,869 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,597 Southeastern Pennsylvania Transportation Authority Revenue VRDO 0.250% 5/1/12 LOC 6,000 6,000 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue 5.000% 9/15/17 3,990 4,803 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 3,152 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 11,134 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 12,500 14,648 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,769 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,250 13,058 1 University of Pittsburgh PA Revenue TOB VRDO 0.250% 5/7/12 6,660 6,660 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,381 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,527 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 4,767 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,200 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,359 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,569 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,634 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,668 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 6,819 1,381,376 Puerto Rico (1.0%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/14 4,420 4,789 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,000 5,657 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 37,972 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 19,425 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 25,713 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,698 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 19,427 2 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/29 30,000 30,866 Puerto Rico GO 5.250% 7/1/13 (Prere.) 14,955 15,828 Puerto Rico GO 5.500% 7/1/13 (14) 5,000 5,237 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 5,390 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/13 (14) 7,220 7,610 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/15 (14) 5,590 6,299 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/16 (3) 8,885 9,222 1 Puerto Rico Highway & Transportation Authority Revenue TOB VRDO 0.260% 5/7/12 (4) 6,800 6,800 Puerto Rico Municipal Finance Agency GO 5.750% 8/1/12 (4) 2,470 2,480 Puerto Rico Public Buildings Authority Government Facilities Revenue 0.000% 7/1/12 (3) 34,465 34,284 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 14,992 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/17 (2) 6,390 7,167 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 5,930 6,706 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 9,826 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 835 920 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/19 (Prere.) 255 329 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 29,745 33,728 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 29,165 31,388 347,753 Rhode Island (0.3%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,529 Rhode Island & Providence Plantations GO 5.500% 8/1/28 9,805 11,931 98 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Rhode Island & Providence Plantations GO 5.500% 8/1/30 3,610 4,354 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/12 (4) 5,000 5,031 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 24,115 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 29,795 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 5,191 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 3,069 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,413 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,707 94,135 South Carolina (1.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,539 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/26 12,610 14,034 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/27 33,070 36,637 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 2,730 3,024 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.230% 5/7/12 75,565 75,565 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.250% 5/7/12 6,000 6,000 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/27 1,400 1,668 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/29 2,745 3,219 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,665 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,940 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 3,124 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 40,968 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 31,553 1 Greenville County SC School District Installment Revenue TOB VRDO 0.250% 5/7/12 3,445 3,445 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/26 6,220 7,029 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.250% 8/15/12 (Prere.) 13,000 13,229 North Charleston SC Tax Revenue 5.000% 12/1/12 (12) 2,945 3,021 North Charleston SC Tax Revenue 5.000% 12/1/13 (12) 4,525 4,828 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 5,219 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,358 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/19 18,995 22,458 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 10,000 11,826 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 6,954 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/22 6,000 7,050 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 5,827 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 2,400 1,508 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 15,052 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 4,080 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 9,118 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 8,600 9,540 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 2,800 3,115 South Carolina GO 5.000% 3/1/16 6,165 7,179 South Carolina GO 5.000% 4/1/16 3,560 4,158 2 South Carolina GO 5.000% 4/1/18 1,255 1,538 2 South Carolina GO 5.000% 4/1/18 1,310 1,605 2 South Carolina GO 5.000% 4/1/18 2,635 3,229 2 South Carolina GO 5.000% 4/1/18 1,610 1,973 2 South Carolina GO 5.000% 4/1/18 2,445 2,996 2 South Carolina GO 5.000% 4/1/18 7,325 8,976 2 South Carolina GO 5.000% 4/1/18 2,400 2,941 2 South Carolina GO 5.000% 4/1/19 1,320 1,644 2 South Carolina GO 5.000% 4/1/19 1,715 2,135 2 South Carolina GO 5.000% 4/1/19 7,825 9,744 2 South Carolina GO 5.000% 4/1/19 2,495 3,107 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,321 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 6,850 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 6,200 6,727 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 7,446 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 14,471 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 1,775 1,827 South Carolina Public Service Authority Revenue 5.500% 1/1/13 (4) 5,000 5,093 South Carolina Public Service Authority Revenue 5.000% 12/1/16 7,225 8,550 South Carolina Public Service Authority Revenue 5.000% 1/1/28 6,735 7,539 South Carolina Public Service Authority Revenue 5.000% 1/1/29 2,900 3,230 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 5,200 5,539 99 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) South Carolina Transportation Infrastructure Revenue 5.250% 10/1/25 (2) 4,035 4,385 Spartanburg County SC Regional Health Services District Revenue VRDO 0.650% 5/7/12 (12) 36,845 36,845 531,641 South Dakota (0.0%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 2,203 Tennessee (1.3%) Greeneville TN Health & Educational Facilities Board Revenue (Laughlin Memorial Hospital Project) VRDO 0.430% 5/7/12 LOC 39,900 39,900 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 9,108 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 8,592 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 21,479 Memphis TN GO 5.000% 11/1/15 (Prere.) 16,000 18,481 Memphis TN GO 5.000% 11/1/15 (Prere.) 4,730 5,463 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,637 Memphis TN GO 5.000% 7/1/21 6,250 7,688 Memphis TN GO 5.000% 7/1/22 15,000 18,224 Memphis TN GO 5.000% 11/1/22 (14) 4,750 5,405 Memphis TN GO 5.000% 5/1/28 3,145 3,676 Memphis TN GO 5.000% 5/1/30 1,715 1,982 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/16 3,825 4,494 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/18 (Prere.) 5,000 6,093 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/20 15,000 18,780 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 15,000 18,910 3 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.850% 10/1/17 11,500 11,501 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 2,500 3,046 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/21 2,000 2,450 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/22 1,000 1,232 Murfreesboro TN GO 5.000% 6/1/19 645 795 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 124 Shelby County TN GO 5.000% 4/1/19 400 492 Shelby County TN GO 5.000% 3/1/23 17,995 22,724 Shelby County TN GO 5.000% 3/1/27 3,595 4,297 Shelby County TN GO 5.000% 3/1/28 4,360 5,167 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 8,553 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,388 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,865 5,074 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 15,085 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/21 5,000 5,551 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/22 5,000 5,512 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 19,800 21,825 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,290 44,030 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,570 64,647 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,000 10,718 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,000 5,266 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 10,175 10,663 Tennessee GO 5.000% 5/1/17 (Prere.) 2,075 2,495 Tennessee GO 5.000% 8/1/17 3,165 3,834 Tennessee GO 5.000% 10/1/17 6,000 7,300 Tennessee GO 5.000% 8/1/22 6,000 7,733 465,414 Texas (8.7%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 24,215 20,925 Austin TX Independent School District GO 5.000% 8/1/13 10,000 10,593 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 350 436 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 3,029 Board of Regents of the Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/24 14,925 16,158 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 13,670 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 13,436 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 14,222 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 14,572 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 14,793 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 15,132 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 5,970 5,979 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Camino Real Texas Mobility Authority Revenue 5.000% 8/15/21 260 260 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,282 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 2,442 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 2,191 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 3,116 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 3,487 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 2,315 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 2,052 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,597 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 1,678 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,000 4,404 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 1,215 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 1,132 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 1,318 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 1,294 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 769 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 927 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 1,107 Clear Creek TX Independent School District GO 5.000% 2/15/23 (4) 10,270 11,394 Clear Creek TX Independent School District GO 5.000% 2/15/25 (4) 11,635 12,731 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 5,080 6,059 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 4,305 5,079 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 5,995 6,989 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 6,180 7,164 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,190 3,669 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 6,535 7,510 1 Comal TX Independent School District GO TOB VRDO 0.240% 5/7/12 LOC 10,250 10,250 Conroe TX Independent School District GO 5.000% 2/15/26 8,190 9,732 Conroe TX Independent School District GO 5.000% 2/15/31 2,930 3,382 Conroe TX Independent School District GO 5.000% 2/15/32 2,000 2,297 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/26 4,545 5,401 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/27 13,815 16,321 Dallas County TX Community College District GO 5.000% 2/15/27 2,690 3,183 Dallas County TX GO 4.000% 2/15/14 2,375 2,528 Dallas County TX GO 5.000% 2/15/15 1,845 2,072 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,021 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,021 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 11,385 12,463 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 14,130 15,380 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 11,163 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 8,345 9,351 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 5,618 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,819 Dallas TX GO 5.000% 2/15/19 11,675 13,021 Dallas TX Independent School District GO 5.000% 2/15/23 14,000 17,105 Dallas TX Independent School District GO 5.000% 2/15/24 17,450 21,142 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 2,000 2,470 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/30 6,920 7,884 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 3,074 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 2,000 2,226 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/22 2,500 2,758 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/23 1,500 1,645 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/27 6,745 7,541 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 7,335 8,144 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 6,360 7,022 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 6,680 7,344 Fort Worth TX GO 5.000% 3/1/17 5,090 6,064 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/29 6,155 7,126 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/30 6,430 7,412 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/31 6,255 7,174 Frisco TX GO 5.000% 2/15/17 1,000 1,188 Frisco TX Independent School District GO 5.000% 8/15/15 1,690 1,934 Frisco TX Independent School District GO 5.000% 8/15/16 4,205 4,948 Frisco TX Independent School District GO 5.000% 8/15/32 6,665 7,704 Garland TX Independent School District GO 5.000% 2/15/19 3,985 4,910 Garland TX Independent School District GO 5.000% 2/15/22 10,975 13,575 Garland TX Independent School District GO 5.000% 2/15/23 11,000 13,440 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 7,375 7,521 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 2,000 2,002 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 11,418 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 14,013 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 20,367 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/19 4,000 4,698 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/20 10,225 11,830 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.625% 2/15/25 39,530 45,809 Harris County TX Flood Control District Revenue 5.000% 10/1/29 2,950 3,410 Harris County TX Flood Control District Revenue 5.000% 10/1/30 3,000 3,453 Harris County TX GO 5.000% 10/1/16 4,755 5,638 Harris County TX GO 5.000% 10/1/17 4,705 5,706 Harris County TX GO 5.000% 10/1/21 8,000 9,939 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.240% 5/1/12 LOC 4,395 4,395 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/27 5,000 5,989 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/29 4,000 4,341 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.270% 5/1/12 10,695 10,695 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.260% 5/1/12 15,820 15,820 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,407 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 7,312 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 6,356 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/29 6,270 6,987 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/12 3,100 3,167 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/13 3,290 3,488 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,812 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 5,443 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 4,355 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 5,121 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 3,499 Harris County TX Toll Road Revenue 5.375% 8/15/12 (4) 10,000 10,150 Harris County TX Toll Road Revenue 5.000% 8/15/14 1,000 1,103 Harris County TX Toll Road Revenue 5.000% 8/15/15 1,435 1,639 Harris County TX Toll Road Revenue 5.000% 8/15/18 1,500 1,804 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,433 Harris County TX Toll Road Revenue 5.000% 8/15/27 4,000 4,572 Harris County TX Toll Road Revenue 5.000% 8/15/28 5,000 5,717 Harris County TX Toll Road Revenue 5.000% 8/15/29 2,000 2,274 Houston TX Airport System Revenue 5.000% 7/1/16 1,500 1,717 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 2,078 Houston TX Airport System Revenue 5.000% 7/1/19 1,750 2,066 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,486 Houston TX Airport System Revenue 5.000% 7/1/25 1,000 1,151 Houston TX Airport System Revenue 5.000% 7/1/26 3,000 3,420 Houston TX Airport System Revenue 5.000% 7/1/31 10,000 11,147 Houston TX Community College GO 5.000% 2/15/17 1,000 1,189 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 10,465 Houston TX GO 5.000% 3/1/17 17,880 21,281 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 5,600 6,256 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 12,115 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 13,575 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 15,324 Houston TX Utility System Revenue 5.250% 5/15/13 (14) 3,500 3,681 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,746 Houston TX Utility System Revenue 5.000% 11/15/16 3,730 4,421 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 16,527 Houston TX Utility System Revenue 5.250% 11/15/29 16,650 19,633 Houston TX Utility System Revenue 5.000% 11/15/30 14,670 16,931 Houston TX Utility System Revenue 5.000% 11/15/30 8,020 9,299 Houston TX Utility System Revenue 5.250% 11/15/30 23,805 27,873 Houston TX Utility System Revenue 5.000% 11/15/31 10,335 11,863 Houston TX Utility System Revenue 5.000% 11/15/31 5,010 5,778 Houston TX Utility System Revenue 5.000% 11/15/32 8,190 9,387 Houston TX Water & Sewer System Revenue 5.750% 12/1/12 (Prere.) 8,000 8,257 Houston TX Water & Sewer System Revenue 0.000% 12/1/25 (ETM) 8,525 5,829 Lake Travis TX Independent School District GO 5.000% 2/15/33 2,665 3,041 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Lower Colorado River Authority Texas Revenue 5.375% 5/15/12 (14) 2,755 2,761 Lower Colorado River Authority Texas Revenue 5.375% 5/15/13 (14) 2,045 2,053 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 3,055 3,067 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,080 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,018 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 1,365 1,370 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 (14) 1,895 1,902 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 105 132 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 830 833 Lower Colorado River Authority Texas Revenue 5.000% 5/15/29 10,000 11,080 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 9,999 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,385 2,662 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 10,933 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 4,000 4,413 Lubbock TX GO 5.000% 2/15/23 700 857 Lubbock TX GO 5.000% 2/15/27 5,735 6,663 Lubbock TX GO 5.000% 2/15/29 4,335 4,964 Lubbock TX GO 5.000% 2/15/30 6,660 7,605 Lubbock TX GO 5.000% 2/15/31 4,120 4,681 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 8,485 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,685 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 5,903 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 6,943 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 9,887 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 8,866 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,531 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,747 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 18,058 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 26,526 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 49,413 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 31,139 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 51,483 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 23,405 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 13,030 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 5,992 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 5,196 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,651 North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,703 North Texas Tollway Authority System Revenue 5.500% 9/1/28 1,250 1,484 North Texas Tollway Authority System Revenue 5.250% 9/1/29 4,130 4,794 North Texas Tollway Authority System Revenue 5.000% 9/1/30 3,150 3,580 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 10,228 North Texas Tollway Authority System Revenue 5.000% 9/1/31 4,000 4,529 North Texas Tollway Authority System Revenue 5.000% 9/1/31 25,000 28,304 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 86,686 1 North Texas Tollway Authority System Revenue TOB VRDO 0.260% 5/7/12 (13) 2,200 2,200 North Texas University Revenue 5.000% 4/15/20 1,500 1,844 Northside TX Independent School District GO PUT 0.950% 8/1/13 10,000 10,078 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.268% 10/1/20 5,000 4,962 Pasadena TX Independent School District GO 5.000% 2/15/32 1,000 1,163 Pasadena TX Independent School District GO VRDO 0.360% 5/7/12 18,600 18,600 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,000 17,822 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 21,234 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 24,961 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 10,728 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,382 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 17,705 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 260 270 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 4,740 4,919 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 14,865 15,441 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 10,000 10,387 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 9,750 11,053 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 25,450 28,851 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 22,000 24,992 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/24 15,000 16,441 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,891 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 7,309 San Antonio TX Independent School District GO 5.000% 8/15/28 6,000 7,032 San Antonio TX Independent School District GO 5.000% 8/15/29 5,000 5,822 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) San Antonio TX Water Revenue 5.000% 5/15/27 5,435 6,374 San Antonio TX Water Revenue 5.000% 5/15/27 10,000 11,959 Sharyland TX Independent School District GO 5.000% 2/15/27 1,620 1,905 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,758 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 10,894 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 4,984 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/30 2,000 2,302 Sugar Land TX GO 5.000% 2/15/30 3,445 3,962 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 42,979 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 9,581 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 10,136 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 10,608 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 16,500 19,241 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.300% 5/7/12 LOC 23,000 23,000 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/31 5,000 5,800 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,890 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,708 Texas (Veterans Housing Assistance Program) GO VRDO 0.300% 5/7/12 44,665 44,665 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,535 5,808 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 4,495 5,265 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/28 4,475 5,200 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/30 3,940 4,581 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/31 1,505 1,741 Texas GO 5.375% 10/1/12 (Prere.) 21,310 21,772 Texas GO 5.000% 4/1/15 1,435 1,621 Texas GO 5.000% 8/1/17 3,165 3,812 1 Texas GO TOB VRDO 0.250% 5/1/12 90,690 90,690 1 Texas GO TOB VRDO 0.250% 5/1/12 28,100 28,100 Texas GO TOB VRDO 0.250% 5/1/12 9,000 9,000 1 Texas GO TOB VRDO 0.250% 5/1/12 13,800 13,800 1 Texas GO TOB VRDO 0.250% 5/1/12 39,100 39,100 1 Texas GO TOB VRDO 0.250% 5/7/12 5,000 5,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 40,775 45,493 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,370 11,207 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,260 3,500 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 24,890 29,437 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (ETM) 375 375 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (2) 4,800 4,794 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (ETM) 125 124 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 11,375 11,271 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 123 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,430 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 107 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 9,800 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 106 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 21,547 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 390 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 28,592 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 38,210 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 57,398 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 2,000 2,279 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 84,889 Texas State University System Revenue 5.000% 3/15/28 3,870 4,459 Texas State University System Revenue 5.000% 3/15/29 4,000 4,459 Texas State University System Revenue 5.000% 3/15/30 3,255 3,713 Texas State University System Revenue 5.000% 3/15/31 4,480 5,084 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/23 (2) 10,040 11,417 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/24 (2) 11,940 13,578 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/29 1,000 1,158 Texas TRAN 2.500% 8/30/12 60,000 60,460 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,098 Texas Transportation Commission Mobility Fund GO VRDO 0.250% 5/7/12 9,900 9,900 Texas Transportation Commission Revenue 5.000% 4/1/19 10,000 11,504 Texas Transportation Commission Revenue 5.000% 4/1/20 8,850 10,162 Texas Transportation Commission Revenue 5.000% 4/1/21 10,555 12,107 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 27,538 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,859 Texas Transportation Commission Revenue 4.750% 4/1/24 9,500 10,705 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 7,414 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,697 104 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Texas Water Development Board Revenue 5.000% 7/15/21 4,535 5,571 Texas Water Financial Assistance GO 5.000% 4/1/20 20,000 23,647 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,461 Texas Water Financial Assistance GO 5.000% 8/1/28 5,755 6,750 Texas Water Financial Assistance GO 5.000% 8/1/29 2,555 2,976 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,594 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 9,449 University of Houston Texas Revenue 5.000% 2/15/29 5,000 5,768 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 11,401 University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 2,700 3,400 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 5,000 6,349 University of Texas System Revenue Financing System Revenue 5.000% 8/15/26 5,000 6,072 University of Texas System Revenue Financing System Revenue 5.000% 8/15/27 5,225 6,295 University of Texas System Revenue Financing System Revenue 5.000% 8/15/28 8,440 10,182 University of Texas System Revenue Financing System Revenue 5.000% 8/15/29 8,850 10,615 University of Texas System Revenue Financing System Revenue 5.000% 8/15/31 9,835 11,690 University of Texas System Revenue Financing System Revenue 5.000% 8/15/32 4,180 4,944 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.240% 5/7/12 5,490 5,490 Williamson County TX GO 5.000% 2/15/23 6,000 7,502 3,012,394 Utah (0.4%) Central Utah Water Conservancy District GO 5.000% 4/1/14 1,405 1,529 Central Utah Water Conservancy District GO 5.000% 4/1/26 6,155 7,366 Central Utah Water Conservancy District GO 5.000% 4/1/27 4,000 4,759 Central Utah Water Conservancy District GO 5.000% 4/1/28 765 903 Central Utah Water Conservancy District GO 5.000% 4/1/28 3,000 3,541 Central Utah Water Conservancy District GO 5.000% 4/1/29 7,000 8,148 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 7,484 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,100 2,520 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/26 2,000 2,421 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/28 2,000 2,385 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/29 2,000 2,368 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/32 2,000 2,327 Salt Lake County UT GO 5.000% 12/15/15 5,000 5,791 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 26,666 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 12,953 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 4,997 Utah GO 5.000% 7/1/16 3,070 3,618 Utah GO 5.000% 7/1/16 23,735 27,975 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/17 (4) 1,135 1,376 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/18 (4) 3,100 3,822 132,949 Vermont (0.0%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 8,925 Vermont Educational & Health Buildings Financing Agency Revenue (Middlebury College Project) 5.000% 11/1/31 4,130 4,817 13,742 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 5,012 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,369 Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 5,360 5,378 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 1,076 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 5,223 20,058 Virginia (1.8%) Arlington County VA GO 5.000% 8/1/22 5,655 7,307 Fairfax County VA Economic Development Authority Revenue (Public Facilities Projects) 5.000% 4/1/18 1,280 1,549 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 2.000% 4/1/14 2,905 2,994 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 2,320 2,693 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 9,730 11,107 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 5,000 5,696 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 4,890 5,534 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,267 Fairfax County VA Public Improvement GO 5.000% 10/1/16 12,950 15,369 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Fairfax County VA Public Improvement GO 5.000% 4/1/20 10,940 13,801 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 2,500 3,109 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 2,000 2,460 Hampton VA GO 4.000% 1/15/19 3,000 3,520 Hampton VA GO 5.000% 1/15/20 3,000 3,662 Loudoun County VA GO 5.000% 12/1/21 9,185 11,529 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 32,000 33,999 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 10,000 10,625 Newport News VA GO 4.000% 7/15/17 2,825 3,268 Norfolk VA Water Revenue 5.000% 11/1/15 550 634 Norfolk VA Water Revenue 5.000% 11/1/18 725 893 Norfolk VA Water Revenue 5.000% 11/1/19 2,615 3,262 Portsmouth VA GO 5.000% 7/1/14 (4) 3,530 3,880 Richmond VA GO 5.000% 7/15/16 4,120 4,866 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/21 2,500 2,947 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/22 3,040 3,574 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/23 3,000 3,482 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 1,400 1,585 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 11,515 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/26 1,475 1,660 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,546 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 19,405 20,183 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 49,025 1 University of Virginia Revenue TOB VRDO 0.250% 5/1/12 9,000 9,000 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 8,420 9,043 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 6,237 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/22 10,000 10,665 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 5,957 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 6,283 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,557 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,978 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 1,000 1,190 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 12,479 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,260 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/28 5,840 6,836 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/17 11,035 13,323 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 8,010 9,220 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,430 9,703 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,855 10,192 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 9,320 10,728 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 18,000 22,814 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 9,105 10,480 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 13,765 16,297 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 30,140 34,986 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 31,550 36,433 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 14,025 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 7,815 9,408 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/22 14,000 17,760 Virginia Public Building Authority Revenue 5.000% 8/1/14 (Prere.) 10,000 11,044 Virginia Public School Authority Revenue 5.000% 4/15/13 7,160 7,491 Virginia Public School Authority Revenue 5.000% 8/1/13 (Prere.) 8,865 9,393 Virginia Public School Authority Revenue 5.000% 8/1/13 5,060 5,364 Virginia Public School Authority Revenue 5.000% 8/1/17 10,660 12,850 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 3,097 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 10,352 106 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 13,250 13,948 618,934 Washington (2.2%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 6,150 Clark County WA GO 4.750% 12/1/14 (Prere.) 3,275 3,638 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 25,000 30,878 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 20,000 24,919 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 6,710 7,638 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 9,735 11,417 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/18 14,000 17,070 King County WA (Bellevue School District) GO 5.000% 12/1/27 16,505 19,532 King County WA (Bellevue School District) GO 5.000% 12/1/28 17,335 20,360 King County WA (Bellevue School District) GO 5.000% 12/1/29 18,200 21,233 King County WA GO 5.000% 7/1/17 5,360 6,439 King County WA Sewer Revenue 5.250% 1/1/27 1,890 2,278 1 King County WA Sewer Revenue TOB VRDO 0.250% 5/1/12 3,685 3,685 1 King County WA Sewer Revenue TOB VRDO 0.250% 5/7/12 6,950 6,950 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,172 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,605 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 6,459 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,453 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,377 Port of Seattle WA Revenue 5.000% 8/1/27 18,635 21,617 Port of Seattle WA Revenue 5.000% 8/1/28 7,485 8,626 Port of Seattle WA Revenue 5.000% 6/1/30 6,000 6,692 Port of Seattle WA Revenue 5.000% 8/1/30 8,000 9,130 Port of Seattle WA Revenue 5.000% 8/1/31 5,500 6,251 University of Washington Revenue 5.000% 4/1/15 9,830 11,118 University of Washington Revenue 5.000% 7/1/27 6,925 8,329 University of Washington Revenue 5.000% 4/1/28 10,195 12,007 University of Washington Revenue 5.000% 7/1/28 11,490 13,702 University of Washington Revenue 5.000% 7/1/29 5,000 5,919 University of Washington Revenue 5.000% 4/1/30 9,315 10,842 University of Washington Revenue 5.000% 7/1/30 10,495 12,363 University of Washington Revenue 5.000% 4/1/31 10,500 12,150 University of Washington Revenue 5.000% 4/1/32 11,375 13,067 University of Washington Revenue 5.000% 7/1/32 5,000 5,809 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,941 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/29 10,545 12,211 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,525 8,675 Washington GO 6.000% 6/1/12 1,000 1,005 Washington GO 5.700% 10/1/15 (4) 7,700 8,258 Washington GO 5.000% 7/1/17 32,460 38,976 Washington GO 5.000% 7/1/19 6,940 8,572 Washington GO 0.000% 6/1/20 (3) 5,500 4,588 Washington GO 5.000% 7/1/20 10,000 11,861 Washington GO 5.000% 8/1/20 4,845 5,995 Washington GO 5.000% 7/1/23 10,000 12,405 Washington GO 5.000% 1/1/25 1,750 2,074 Washington GO 5.000% 2/1/28 10,000 11,604 Washington GO 5.000% 8/1/28 8,000 9,347 Washington GO 5.000% 2/1/29 6,790 7,898 Washington GO 5.000% 2/1/29 9,650 11,126 Washington GO 5.000% 7/1/30 5,000 5,676 Washington GO 5.000% 8/1/30 10,000 11,911 Washington GO 5.000% 8/1/30 20,980 24,237 Washington GO 5.000% 6/1/31 5,250 6,017 Washington GO 5.000% 2/1/32 6,170 7,077 Washington GO 5.000% 6/1/32 5,500 6,261 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.250% 5/7/12 35,100 35,100 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Research Center) VRDO 0.270% 5/1/12 LOC 18,570 18,570 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,260 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 4,384 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 4,870 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 7,370 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 6,149 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,870 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 3,986 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Face Market Maturity Amount Value s Coupon Date ($000) ($000) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 4,090 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 4,035 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,920 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 4,196 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 4,313 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 26,735 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 21,909 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.280% 5/7/12 LOC 10,000 10,000 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/21 2,580 2,932 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/22 3,005 3,374 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/23 4,470 4,982 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/24 2,000 2,209 Washington State University General Revenue 5.000% 10/1/28 3,070 3,581 Washington State University General Revenue 5.000% 10/1/29 3,070 3,557 Washington State University General Revenue 5.000% 10/1/30 3,140 3,619 Washington State University General Revenue 5.000% 10/1/31 3,170 3,631 Washington State University General Revenue 5.000% 10/1/32 1,600 1,823 774,055 West Virginia (0.2%) West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 10,000 10,432 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 3,000 3,129 West Virginia Economic Development Authority Revenue 5.000% 6/15/19 1,395 1,719 West Virginia Economic Development Authority Revenue 5.000% 6/15/21 3,500 4,294 West Virginia Economic Development Authority Revenue 5.000% 6/15/22 2,055 2,491 West Virginia Economic Development Authority Revenue 5.000% 6/15/23 1,745 2,098 West Virginia Economic Development Authority Revenue 5.000% 6/15/25 2,445 2,871 West Virginia Economic Development Authority Revenue 5.000% 6/15/27 5,085 5,873 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 7,060 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,598 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,339 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,430 3,812 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,600 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,180 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 13,559 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 3,027 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,903 West Virginia University Revenue 5.000% 10/1/17 1,500 1,787 West Virginia University Revenue 5.000% 10/1/30 3,000 3,407 87,179 Wisconsin (0.7%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 2,017 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,617 Madison WI Metropolitan School District Revenue TOB VRDO 0.250% 5/1/12 18,200 18,200 2 Milwaukee WI GO 5.000% 5/1/18 11,655 14,150 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,475 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 813 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,147 Wisconsin GO 5.250% 5/1/12 15,975 15,977 Wisconsin GO 5.000% 5/1/13 (14) 2,000 2,095 Wisconsin GO 5.000% 5/1/13 2,500 2,619 Wisconsin GO 5.500% 5/1/13 (14) 7,000 7,369 Wisconsin GO 5.000% 5/1/14 (14) 7,390 8,072 Wisconsin GO 5.000% 5/1/14 3,500 3,823 Wisconsin GO 5.000% 5/1/15 3,000 3,399 Wisconsin GO 5.500% 5/1/15 (14) 15,000 17,220 Wisconsin GO 5.000% 5/1/16 (14) 6,000 6,758 Wisconsin GO 5.000% 5/1/16 4,000 4,670 Wisconsin GO 5.000% 11/1/17 4,500 5,449 2 Wisconsin GO 5.000% 5/1/18 3,800 4,626 Wisconsin GO 5.000% 5/1/19 7,135 8,567 Wisconsin GO 5.000% 5/1/22 3,500 4,235 2 Wisconsin GO 5.000% 5/1/26 2,775 3,338 2 Wisconsin GO 5.000% 5/1/27 1,400 1,673 Wisconsin GO 6.000% 5/1/27 10,000 12,381 2 Wisconsin GO 5.000% 5/1/28 2,060 2,441 2 Wisconsin GO 5.000% 5/1/29 1,715 2,018 108 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,877 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,853 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 6,156 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,798 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/28 8,500 9,196 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 12,953 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,805 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.290% 5/1/12 LOC 1,975 1,975 2 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 11,800 12,663 Wisconsin Transportation Revenue 5.000% 7/1/17 3,000 3,601 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,686 232,712 Total Tax-Exempt Municipal Bonds (Cost $32,001,158) Shares Temporary Cash Investment (1.4%) Money Market Fund (1.4%) 4 Vanguard Municipal Cash Management Fund (Cost $494,656) 0.227% 494,656,421 494,656 Total Investments (100.1%) (Cost $32,495,814) 34,802,829 Other Assets and Liabilities (–0.1%) Other Assets 556,299 Liabilities (574,207) (17,908) Net Assets (100%) 34,784,921 At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 32,574,234 Undistributed Net Investment Income — Accumulated Net Realized Losses (96,328) Unrealized Appreciation (Depreciation) 2,307,015 Net Assets 34,784,921 Investor Shares—Net Assets Applicable to 528,698,670 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,512,021 Net Asset Value Per Share—Investor Shares $14.21 Admiral Shares—Net Assets Applicable to 1,919,476,113 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 27,272,900 Net Asset Value Per Share—Admiral Shares $14.21 s See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the aggregate value of these securities was $943,688,000, representing 2.7% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2012. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.3%) Alabama (0.4%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,528 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 8,455 9,395 East Alabama Health Care Authority Health Care Facilities Revenue (East Alabama Medical Center) PUT 5.000% 9/1/13 (ETM) 5,000 5,304 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 9,097 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 2,000 2,109 31,433 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,000 6,740 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 6,000 7,050 13,790 Arizona (2.3%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,171 Arizona COP 5.000% 9/1/23 (4) 12,140 13,525 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 13,462 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,340 4,378 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,905 4,948 Arizona State University COP 5.375% 7/1/12 (Prere.) 5,345 5,392 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,460 4,499 Arizona State University COP 5.375% 7/1/12 (Prere.) 5,520 5,568 Arizona State University COP 5.375% 7/1/12 (Prere.) 2,285 2,305 Arizona State University COP 5.375% 7/1/13 (14) 2,905 2,928 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 3,500 4,193 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 5,147 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 15,265 18,782 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 5,000 5,404 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/21 3,190 4,035 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 5,877 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 10,197 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 6,024 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,686 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 7,360 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,500 8,151 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 15,000 16,301 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,769 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 11,444 Tucson AZ Water System Revenue 5.500% 7/1/12 (Prere.) 4,850 4,990 179,536 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (14) 3,710 3,942 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 2,170 2,566 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 2,845 3,337 9,845 California (16.4%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 1,656 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) 8,450 2,869 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) 12,000 3,412 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/31 (4) 16,235 16,474 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 11,000 12,447 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/27 8,000 9,143 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 4,156 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 6,370 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 5,000 5,051 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 6,000 6,061 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 3,165 3,687 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,149 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 8,993 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 6,091 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,272 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 8,883 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 11,590 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 4,145 4,568 California Economic Recovery Bonds GO 5.000% 7/1/15 5,990 6,529 California Economic Recovery Bonds GO 5.250% 7/1/21 8,750 10,614 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 7,000 7,815 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 5,566 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 1,000 1,139 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,673 California GO 6.250% 9/1/12 1,655 1,688 California GO 5.000% 2/1/14 (Prere.) 3,565 3,847 California GO 5.000% 2/1/14 (Prere.) 1,500 1,619 California GO 5.500% 4/1/18 7,000 8,481 California GO 5.000% 6/1/19 (14) 4,500 5,152 California GO 5.000% 9/1/20 5,130 5,851 California GO 5.000% 10/1/20 10,000 12,045 California GO 5.250% 11/1/21 2,000 2,133 California GO 5.250% 9/1/22 11,500 14,133 California GO 5.250% 9/1/24 12,500 14,711 California GO 5.625% 4/1/26 21,900 25,599 California GO 6.000% 3/1/33 4,000 4,758 California GO 6.500% 4/1/33 41,500 50,572 California GO 6.000% 11/1/35 10,000 11,716 California GO 4.500% 10/1/36 1,500 1,518 California GO 6.000% 4/1/38 10,340 11,923 California GO 6.000% 11/1/39 5,000 5,808 California GO 5.250% 11/1/40 18,000 19,703 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 6,129 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,550 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 5,192 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 15,000 15,878 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 6,735 6,754 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 9,056 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 7,132 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 4,000 4,223 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 17,583 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.250% 5/1/12 (ETM) 2,300 2,300 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/39 15,000 16,541 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 10,000 10,202 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,446 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 9,340 9,371 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 6,000 6,588 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 2,500 2,732 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 11,471 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/20 2,000 2,314 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,437 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 4,000 4,314 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 5,000 5,243 California State University Revenue Systemwide 5.000% 11/1/21 5,000 6,170 California State University Revenue Systemwide 5.000% 11/1/32 (4) 10,000 11,240 California State University Revenue Systemwide 5.250% 11/1/34 8,600 9,522 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 12,500 13,335 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 7,000 7,300 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 10,500 11,364 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,338 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 4,216 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 11,533 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.220% 5/7/12 10,750 10,750 Foothill-De Anza CA Community College District GO 5.000% 8/1/40 10,000 11,193 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 26,020 27,314 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 13,410 13,947 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 20,000 21,385 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 12,090 10,306 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 5,345 4,381 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 16,587 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,939 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,700 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,881 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 7,423 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 11,827 Los Angeles CA Community College District GO 5.250% 8/1/39 3,000 3,417 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 10,861 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 13,682 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,473 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 5,430 Los Angeles CA GO 5.000% 9/1/22 3,475 4,257 Los Angeles CA GO 5.000% 9/1/22 9,745 11,938 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 9,000 9,521 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 11,024 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 7,927 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 7,838 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 8,423 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 30,859 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 8,185 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 13,089 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,832 M-S-R California Energy Authority Revenue 6.500% 11/1/39 4,000 4,892 M-S-R California Energy Authority Revenue CP 6.500% 11/1/39 10,000 12,230 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 3,925 4,021 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 8,485 10,577 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,586 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 6,118 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 20,225 25,440 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 4,195 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) TOB VRDO 0.280% 5/7/12 8,650 8,650 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 (12) 4,000 4,735 Palomar Pomerado Health System California Revenue GO 0.000% 8/1/38 (12) 10,000 7,963 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 6.500% 9/1/28 10,000 10,699 1 Riverside CA Electric Revenue TOB VRDO 0.250% 5/1/12 1,050 1,050 Riverside CA Electric Revenue VRDO 0.240% 5/7/12 LOC 2,000 2,000 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 10,000 11,221 Sacramento CA Municipal Utility District Revenue 6.500% 9/1/13 (14) 4,730 4,897 2 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 4,750 5,554 2 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,605 Sacramento CA Municipal Utility District Revenue VRDO 0.300% 5/7/12 LOC 17,200 17,200 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 11,777 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 18,232 San Diego CA Unified School District GO 0.000% 7/1/13 (ETM) 7,160 7,132 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 11,770 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 3,671 San Diego CA Unified School District GO 0.000% 7/1/39 6,300 1,477 San Diego CA Unified School District GO 0.000% 7/1/40 7,500 1,667 San Diego CA Unified School District GO 0.000% 7/1/41 10,000 2,101 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 10,000 11,803 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 11,554 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 4,093 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 11,415 11,868 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 4,989 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 5,320 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 3,525 3,794 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,172 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,743 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 3,017 Southern California Public Power Authority Revenue (Transmission Project) 0.000% 7/1/14 8,500 8,307 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 17,515 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 2,500 1,911 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 4,840 5,284 University of California Revenue 4.500% 5/15/31 (4) 14,920 15,622 University of California Revenue 5.000% 5/15/35 3,675 4,007 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 14,048 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 13,545 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 9,579 1,272,959 Colorado (2.3%) Aurora CO COP 5.000% 12/1/27 3,675 4,088 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.270% 5/1/12 LOC 5,800 5,800 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 4,000 4,527 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,595 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 2/1/41 4,000 4,265 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/40 2,035 2,139 Colorado Springs CO Utility System Revenue 5.375% 11/15/16 (2) 12,790 13,117 Colorado Springs CO Utility System Revenue 5.375% 11/15/17 (2) 13,490 13,828 Colorado Springs CO Utility System Revenue 5.000% 11/15/43 12,725 13,285 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 10,000 9,741 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 5,368 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 9,105 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 10,069 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 20,775 12,342 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 4,975 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 5,951 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.700% 6/15/16 (Prere.) 15,000 17,978 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 16,000 19,241 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 5,000 5,557 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 11,500 12,598 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,235 180,804 Connecticut (0.6%) Connecticut GO 5.000% 12/1/19 8,225 10,243 Connecticut GO 5.000% 12/1/20 10,000 12,245 Connecticut GO 5.000% 11/1/22 7,150 8,869 Connecticut GO 5.000% 4/15/25 10,000 12,144 Connecticut GO 5.000% 4/15/26 5,000 6,013 49,514 District of Columbia (0.4%) District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,388 District of Columbia Revenue (Washington Drama Society) VRDO 0.260% 5/7/12 LOC 1,900 1,900 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 8,000 8,944 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 14,602 30,834 Florida (6.8%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 1.196% 12/1/37 10,000 6,627 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 15,000 16,600 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,170 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 18,000 19,920 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,704 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,841 Davie FL Water & Sewer Revenue 6.375% 10/1/12 (ETM) 720 737 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,000 11,342 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (14) 13,770 15,928 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 14,780 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (14) 11,900 12,582 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 8,000 9,083 Florida Board of Education Public Education Capital Outlay GO 5.500% 6/1/19 5,565 7,041 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,284 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 3,059 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 3,000 3,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.260% 5/7/12 9,600 9,600 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,591 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 9,988 Florida Department of Transportation GO 5.000% 7/1/32 (4) 9,750 10,519 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,575 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,661 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,309 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 282 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 213 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 294 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) 6,130 6,395 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) 6,390 6,650 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 4,085 4,323 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,367 Hillsborough County FL School Board COP 5.250% 7/1/16 (14) 13,300 15,268 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 3,500 3,911 Jacksonville FL Transportation Revenue 5.000% 10/1/31 2,000 2,210 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 5,000 5,330 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 12,730 13,164 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 7,750 7,945 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,382 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,438 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 15,305 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 4,270 4,592 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 5,785 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 8,840 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/18 3,000 3,376 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,823 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 18,669 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 6,888 Miami-Dade County FL School Board COP 5.000% 8/1/18 (2) 5,000 5,686 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,367 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 10,000 10,861 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 5,265 5,577 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/13 (14) 9,695 10,481 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.250% 5/7/12 LOC 17,000 17,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 3,910 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,681 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 5,000 5,339 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 20,000 22,342 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) 17,835 19,397 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 8,000 9,009 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,147 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 4,300 4,838 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,370 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,267 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/32 8,000 8,428 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 14,328 2 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,124 Tampa FL Utility Revenue 6.750% 10/1/12 (2) 10,635 10,903 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,829 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,912 529,187 Georgia (2.8%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 3,948 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) 10,020 10,629 2 Atlanta GA Airport Revenue 5.000% 1/1/33 2,615 2,880 2 Atlanta GA Airport Revenue 5.000% 1/1/33 5,000 5,507 2 Atlanta GA Airport Revenue 5.000% 1/1/34 2,750 3,022 2 Atlanta GA Airport Revenue 5.000% 1/1/34 5,000 5,494 2 Atlanta GA Airport Revenue 5.000% 1/1/37 3,235 3,538 2 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,469 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,807 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 26,425 26,465 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,232 Cobb County GA Kennestone Hospital Authority Revenue 5.250% 4/1/41 10,000 10,867 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 13,265 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,241 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 6,650 7,402 Georgia GO 5.000% 12/1/15 1,680 1,945 Georgia GO 5.000% 9/1/21 2,175 2,789 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 2,815 3,585 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 4,801 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,585 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 11,629 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 16,534 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 10,960 12,685 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 8,000 9,610 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/19 5,000 6,031 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 7,907 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/18 7,000 8,333 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,674 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.250% 5/7/12 2,955 2,955 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 5,000 5,597 213,426 Hawaii (0.8%) Hawaii GO 5.000% 12/1/21 5,150 6,511 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,544 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,546 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Honolulu HI City & County GO 5.250% 4/1/28 8,000 9,329 Honolulu HI City & County GO 5.250% 4/1/30 8,000 9,220 Honolulu HI City & County GO 5.250% 8/1/31 2,680 3,181 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,347 Honolulu HI City & County GO 5.250% 8/1/34 1,500 1,751 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 5,000 5,761 University of Hawaii Revenue 6.000% 10/1/38 2,500 2,919 University of Hawaii University System Revenue 5.500% 7/15/12 (Prere.) 4,615 4,666 University of Hawaii University System Revenue 5.500% 7/15/12 (Prere.) 2,330 2,356 59,131 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 7,071 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,558 14,629 Illinois (6.5%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 7,861 Chicago IL Board of Education GO 0.000% 12/1/13 (2) 5,000 4,918 Chicago IL Board of Education GO 0.000% 12/1/14 (2) 5,000 4,838 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,941 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,976 Chicago IL GO 5.600% 1/1/16 (Prere.) 7,010 8,304 Chicago IL GO 5.610% 1/1/16 (Prere.) 3,695 4,378 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,985 9,473 Chicago IL GO 5.530% 1/1/20 (14) 5,000 5,655 Chicago IL GO 5.000% 1/1/21 (4) 3,000 3,241 Chicago IL GO 5.580% 1/1/22 (14) 5,000 5,663 Chicago IL GO 5.000% 12/1/22 3,230 3,676 Chicago IL GO 5.600% 1/1/24 (14) 2,480 2,785 Chicago IL GO 5.610% 1/1/25 (14) 1,305 1,466 Chicago IL GO 5.000% 1/1/28 (4) 7,500 7,934 Chicago IL GO 5.650% 1/1/28 (14) 2,820 3,127 Chicago IL GO 5.250% 1/1/35 5,000 5,454 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 8,681 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 (4) 17,000 18,602 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 19,116 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/40 2,000 2,073 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.400% 5/7/12 (12) 5,805 5,805 Chicago IL Park District GO 5.000% 1/1/36 4,000 4,368 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 36,601 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,753 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,015 Chicago IL Water Revenue 5.750% 11/1/30 (2) 12,000 14,646 Cook County IL GO 5.250% 11/15/28 6,000 6,721 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,908 2 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 4,000 4,348 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 5,500 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,690 Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 4,000 4,303 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 16,509 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 10,000 10,468 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 3,208 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 17,839 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,345 7,117 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,233 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 17,758 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 5,430 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 3,000 3,234 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 7,750 9,253 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/37 10,000 11,480 Illinois GO 5.000% 3/1/21 4,000 4,443 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 20,885 25,293 Illinois Sales Tax Revenue 5.000% 6/15/17 3,000 3,560 Illinois Sales Tax Revenue 5.000% 6/15/19 5,000 6,036 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 10,000 10,960 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,930 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 7,095 7,910 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,896 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 21,825 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/14 (14) 16,100 15,351 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,778 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 12,000 12,808 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.750% 5/7/12 (ETM) 11,455 11,455 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,714 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,021 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,392 Will County IL Community School District GO 0.000% 11/1/13 (ETM) 10,000 9,918 502,639 Indiana (1.2%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/18 4,450 5,286 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 3,052 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,227 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.270% 5/7/12 LOC 10,300 10,300 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.250% 5/1/12 6,435 6,435 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.250% 5/7/12 3,890 3,890 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 7,045 7,255 Indiana Municipal Power Agency Revenue 6.125% 1/1/13 (ETM) 2,545 2,636 Indiana Municipal Power Agency Revenue 5.750% 1/1/34 8,000 8,505 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 11,214 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/28 (4) 6,160 6,909 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 6,245 6,972 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 10,325 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 8,250 9,012 95,018 Iowa (0.1%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/38 5,000 5,535 Kansas (0.3%) Burlington KS Pollution Control Revenue (Kansas Gas & Electric Co. Project) 4.850% 6/1/31 (14) 7,500 7,755 Overland Park KS Development Corp. Revenue (Convention Center Hotel Project) 5.250% 1/1/32 (2) 20,000 18,580 26,335 Kentucky (1.1%) Kentucky Asset/Liability Commission General Fund Revenue 0.766% 11/1/17 (14) 8,750 8,440 Kentucky Asset/Liability Commission General Fund Revenue 0.886% 11/1/21 (14) 23,945 20,291 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,685 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 6,225 6,580 Kentucky Property & Building Commission Revenue 5.250% 2/1/18 5,080 6,098 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 15,000 18,150 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,492 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,057 80,793 Louisiana (1.3%) Louisiana Gasoline & Fuel Tax Revenue 5.375% 6/1/18 (2) 5,000 5,020 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/23 (14) 8,065 8,986 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/24 (14) 6,880 7,528 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/25 (14) 5,000 5,471 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,753 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 4,000 4,670 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 14,000 15,234 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 10,000 10,151 New Orleans LA GO 0.000% 9/1/13 (2) 9,000 8,735 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 5,002 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 12,500 12,952 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 14,500 14,558 101,060 Maryland (1.1%) Maryland Department of Transportation Revenue 5.000% 5/1/16 24,840 29,156 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,854 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (11) 500 516 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/33 (11) 2,500 2,552 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Maryland GO 5.000% 2/15/15 3,295 3,711 Maryland GO 5.000% 3/15/15 1,175 1,327 Maryland GO 5.000% 8/1/15 1,100 1,259 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,558 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/30 1,000 1,140 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/32 2,000 2,257 Maryland Health & Higher Educational Facilities Authority Revenue (Medlantic/Helix) 5.250% 8/15/38 (2) 13,475 15,271 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 12,025 14,703 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/34 (14) 2,900 3,019 85,323 Massachusetts (3.9%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,864 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 6,680 7,763 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 7,235 9,627 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 4,060 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.600% 5/7/12 10,341 10,341 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.750% 5/7/12 12,990 12,990 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 7,027 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,734 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 8,943 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 8,863 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,525 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 11,362 3 Massachusetts GO 0.630% 9/1/14 5,000 5,000 Massachusetts GO 5.500% 8/1/20 1,000 1,290 Massachusetts GO 0.936% 5/1/37 (13) 20,000 16,293 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 9,029 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 10,000 12,021 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,657 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (ETM) 3,315 3,349 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 7,755 8,729 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 10,000 11,123 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 18,630 20,609 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 8,275 9,014 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 7,295 7,888 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 10,000 10,896 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 8,727 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 20,000 24,260 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 4,000 4,612 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 23,492 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 13,320 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,598 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 5,000 5,755 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 3,000 3,324 304,085 Michigan (2.2%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 3,062 Detroit MI GO 5.000% 4/1/16 (12) 3,015 3,236 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,408 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,528 Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) 13,000 14,432 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 6,576 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 10,805 11,523 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 1,500 1,828 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 3,100 3,745 Michigan GO 5.250% 9/15/26 (4) 14,000 15,449 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,560 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 5,483 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 12,000 12,409 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 10,229 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 11,505 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 4,625 4,031 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 8,618 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 3,484 Oakland University of Michigan Revenue VRDO 0.250% 5/7/12 LOC 23,320 23,320 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 8,818 University of Michigan University Revenue 5.000% 4/1/18 6,950 8,454 166,698 Minnesota (0.3%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 4,970 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/17 1,940 2,248 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/19 2,100 2,478 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,411 University of Minnesota Revenue 5.000% 8/1/35 10,300 11,595 22,702 Mississippi (0.5%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) 10,000 10,090 Mississippi GO 5.000% 10/1/36 10,000 11,306 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 11,088 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 4,750 5,012 37,496 Missouri (1.1%) Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 11,660 11,934 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,781 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 4,175 4,337 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.260% 5/7/12 LOC 2,830 2,830 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) VRDO 0.300% 5/7/12 LOC 9,850 9,850 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 12,750 14,692 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 9,236 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,474 1 Springfield MO Public Utility Revenue TOB VRDO 0.310% 5/7/12 14,300 14,300 St. Louis MO Special Obligation Revenue 5.000% 12/1/19 4,045 4,943 81,377 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,414 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,378 Nebraska Investment Finance Authority Single Family Housing Revenue 5.900% 9/1/36 3,855 4,340 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,580 University of Nebraska Student Fee Revenue 5.000% 7/1/37 5,000 5,611 24,323 Nevada (0.8%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 6,215 Clark County NV School District GO 5.000% 6/15/19 (14) 12,590 13,948 Clark County NV School District GO 5.000% 6/15/19 (14) 9,155 10,188 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,112 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 12,281 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,356 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,700 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 11,486 64,286 New Hampshire (0.1%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,753 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 5,000 5,897 8,650 New Jersey (4.6%) Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/14 (14) 10,185 11,172 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (14) 10,820 12,283 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/12 (Prere.) 10,000 10,065 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 25,000 30,971 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 (2) 6,515 7,002 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 25,000 30,449 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 12,431 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 11,158 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 22,000 24,828 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 3,285 3,599 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,273 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.250% 12/1/12 5,830 5,962 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 8,792 New Jersey GO 5.000% 8/15/20 4,750 5,916 1 New Jersey GO TOB VRDO 0.250% 5/1/12 1,000 1,000 118 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 9,118 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 2,125 2,163 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,800 3,001 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 1,315 1,411 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.230% 5/7/12 4,600 4,600 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (ETM) 310 326 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (4) 55 57 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 580 606 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 3,200 3,711 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 7,000 8,512 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 44,821 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 5,000 6,056 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 10,397 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 8,073 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 7,203 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 10,419 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,933 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 3,035 3,373 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 328 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 790 936 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 31,321 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 3,000 3,308 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 7,320 7,355 354,929 New Mexico (0.2%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 11,049 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 6,905 17,954 New York (14.8%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 6,672 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,200 4,655 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 8,120 9,661 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 1,000 1,175 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.240% 5/7/12 LOC 8,975 8,975 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 11,075 10,978 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 7,000 7,900 Liberty New York Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 10,000 10,926 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/13 (4) 11,000 10,943 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,579 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 2,500 2,695 Long Island NY Power Authority Electric System Revenue VRDO 0.240% 5/7/12 LOC 8,000 8,000 Nassau County NY Tobacco Settlement Corp. Revenue 5.000% 6/1/35 6,355 4,493 New York City NY GO 5.000% 8/1/17 10,000 11,936 New York City NY GO 5.000% 8/1/19 2,000 2,437 New York City NY GO 5.000% 8/1/19 14,000 17,061 New York City NY GO 5.000% 8/1/21 6,000 7,319 New York City NY GO 5.000% 8/1/21 15,000 18,559 New York City NY GO 5.125% 12/1/23 12,875 15,397 New York City NY GO 5.000% 8/1/24 5,000 5,884 New York City NY GO 5.000% 8/1/25 5,000 5,759 New York City NY GO 5.000% 10/1/25 11,800 13,965 New York City NY GO 5.000% 8/1/27 7,000 7,942 New York City NY GO 5.000% 8/1/31 5,000 5,703 New York City NY GO 5.000% 8/1/32 14,000 15,932 New York City NY GO VRDO 0.250% 5/1/12 LOC 5,260 5,260 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,630 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 6,560 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 3,211 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 6,110 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/25 (12) 5,000 2,990 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 11,340 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 16,517 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 7,527 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 8,513 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 3,500 4,005 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,258 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 10,000 10,892 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 17,331 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 12,000 13,111 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 23,892 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,734 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 19,310 21,129 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.240% 5/1/12 23,000 23,000 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 13,316 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 16,000 17,995 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,594 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 2,750 3,107 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,195 3,989 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,135 3,914 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 7,000 8,740 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 2,000 2,457 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 7,225 8,709 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/26 7,000 7,353 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,780 13,436 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,693 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 7,000 7,790 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 12,220 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 7,050 7,720 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 9,000 10,037 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 14,420 15,921 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.260% 5/7/12 2,140 2,140 New York GO 5.000% 2/1/30 3,385 3,870 New York GO 5.000% 2/15/30 4,000 4,614 New York Liberty Development Corp. Revenue 5.000% 11/15/31 3,000 3,314 New York Liberty Development Corp. Revenue 5.000% 12/15/41 10,000 10,926 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,550 21,914 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 6,811 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (12) 8,415 10,463 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 5,000 5,430 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 7,500 8,207 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 4,146 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 6,050 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,630 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 2,000 2,398 2 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 7,000 8,116 2 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 9,885 11,327 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,000 8,767 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/19 4,000 4,580 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 8,700 9,408 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 10,000 11,140 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 7,000 7,953 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.750% 7/1/20 (14) 7,500 9,526 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 12 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 3,890 4,752 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 12,778 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 2,800 3,131 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 5,800 6,470 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,500 5,522 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 12,063 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 12,363 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,804 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/24 (2) 10,000 11,089 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 4,750 5,479 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 20,000 22,498 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 10,989 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 7,500 8,240 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/38 3,000 3,426 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 4,000 4,768 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,240 8,526 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.240% 5/7/12 LOC 2,865 2,865 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,691 New York State Environmental Facilities Corp. Revenue ( State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 3,907 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 4,000 4,465 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.250% 5/7/12 7,700 7,700 New York State Local Government Assistance Corp. Revenue VRDO 0.250% 5/7/12 1,600 1,600 120 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.290% 5/7/12 4,600 4,600 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 11,495 13,216 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 7,500 9,031 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) 5,000 6,361 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/22 15,650 19,485 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,674 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 5,000 5,750 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 6,265 7,200 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 9,177 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,853 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,405 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 30,175 35,881 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 12,290 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/25 (14) 1,965 2,613 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 8,395 9,608 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 11,084 Suffolk County NY Water Authority Revenue 5.750% 6/1/13 (ETM) 1,415 1,427 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 5,500 4,856 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 4,000 3,289 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/12 (Prere.) 11,355 11,404 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 4,055 4,071 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 12,565 13,240 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) 12,000 12,615 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) 5,000 5,254 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/17 5,000 5,133 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,717 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 13,876 1,149,525 North Carolina (1.2%) Charlotte NC Airport Revenue 5.000% 7/1/39 1,000 1,087 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 15,000 17,182 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.125% 1/15/37 2,000 2,167 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.250% 1/15/42 6,000 6,640 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 3,300 3,439 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Wake Forest University) 5.000% 1/1/38 2,975 3,246 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 4,140 4,632 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/23 5,000 5,626 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 5,000 5,571 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/26 3,000 3,440 North Carolina GO 5.000% 5/1/21 2,955 3,773 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,333 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 10,000 11,523 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 10,000 11,819 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,693 Wake County NC GO 5.000% 2/1/22 5,100 6,544 94,715 Ohio (2.1%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.230% 5/7/12 LOC 1,700 1,700 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,255 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.250% 5/1/12 LOC 1,650 1,650 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 8,000 8,482 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 9,930 7,970 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 4,273 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 8,860 6,890 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 6,422 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,506 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.260% 5/7/12 2,500 2,500 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 6,265 6,293 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.230% 5/7/12 3,600 3,600 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.400% 10/1/21 8,000 8,102 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,250 3,708 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,560 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 5,270 5,843 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,763 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 5,152 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.240% 5/7/12 1,400 1,400 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 3,000 3,205 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/20 8,600 10,543 Ohio Common Schools GO 5.000% 3/15/13 (Prere.) 7,020 7,312 Ohio GO 5.000% 5/1/18 4,450 4,993 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.240% 5/7/12 LOC 1,800 1,800 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 11,024 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 10,000 10,297 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 1,810 1,897 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 6,530 8,190 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,713 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 3,000 3,677 165,720 Oklahoma (0.1%) Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,526 Oregon (0.5%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,565 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 10,000 11,784 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,776 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,972 37,097 Pennsylvania (3.1%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 9,272 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.230% 5/7/12 LOC 1,000 1,000 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 10,739 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.250% 5/7/12 2,800 2,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.260% 5/7/12 LOC 1,000 1,000 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,548 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,310 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,624 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 2,500 2,608 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 3,500 3,618 Norwin PA School District GO 3.250% 4/1/31 (4) 8,915 8,396 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 6,815 7,791 Pennsylvania GO 5.000% 9/1/14 (4) 5,000 5,537 1 Pennsylvania GO TOB VRDO 0.250% 5/7/12 5,300 5,300 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.250% 5/7/12 LOC 1,800 1,800 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/40 5,160 5,521 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.250% 5/7/12 3,320 3,320 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/12 (Prere.) 775 790 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/15 (2) 20,030 20,399 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 15,000 15,919 1 Pennsylvania State University Revenue TOB VRDO 0.250% 5/7/12 1,700 1,700 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,533 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,478 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,265 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,785 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 2,135 2,535 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 22,708 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 7,595 8,137 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 2,000 2,222 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.240% 5/7/12 1,800 1,800 Philadelphia PA GO 5.250% 8/1/17 (4) 12,665 14,703 Philadelphia PA GO 5.000% 8/1/18 (4) 17,440 19,845 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) 5.000% 7/1/32 2,000 2,228 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.240% 5/1/12 1,000 1,000 Philadelphia PA School District GO 6.000% 9/1/38 7,000 7,935 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (14) 3,440 3,568 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (ETM) 3,435 3,593 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 1,875 2,035 122 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,786 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,766 240,914 Puerto Rico (1.1%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 3,338 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 6,130 6,304 2 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 10,000 9,984 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 7,249 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/34 (2) 15,305 4,025 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 415 457 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 14,585 15,697 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,705 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 3,013 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 26,500 31,070 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 69,500 5,546 88,388 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 7,355 8,903 Rhode Island & Providence Plantations GO 5.500% 8/1/31 2,520 3,028 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/32 (4) 1,000 1,039 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,803 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,768 17,541 South Carolina (2.4%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/17 5,000 5,480 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 11,703 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 11,800 13,073 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 7,000 7,673 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.250% 5/7/12 1,690 1,690 Greenville County SC School District GO 5.000% 12/1/27 6,700 7,455 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.375% 8/15/12 (Prere.) 7,750 7,890 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) 2,035 2,349 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) 12,210 13,929 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/18 1,000 1,165 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/21 3,200 3,814 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,598 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 2,080 2,141 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 11,262 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,623 1 South Carolina Public Service Authority Revenue TOB VRDO 0.270% 5/7/12 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/20 (2) 20,840 22,708 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/21 (2) 27,170 29,606 Tobacco Settlement Revenue (Authority of South Carolina Tobacco Settlement) 5.000% 6/1/18 2,435 2,438 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 6,067 1 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.320% 5/7/12 (4) 12,340 12,340 188,284 Tennessee (0.2%) Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Meharry Medical College) 6.000% 12/1/12 (2) 1,200 1,222 Shelby County TN Health Educational & Housing Facility Board Hospital Revenue (Methodist Health System) 5.500% 8/1/12 (ETM) 465 470 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 382 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 4,660 5,128 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,350 5,606 12,808 Texas (7.6%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,411 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.330% 5/7/12 6,675 6,675 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,000 1,103 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,450 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,312 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,472 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 2,125 2,311 Dallas TX GO 5.000% 2/15/19 15,000 18,415 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,463 Harris County TX GO 0.000% 10/1/15 (14) 17,545 17,099 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/31 3,250 3,895 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.270% 5/1/12 2,600 2,600 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.250% 5/1/12 (ETM) 8,000 8,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.260% 5/1/12 13,500 13,500 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,446 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,622 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,320 Houston TX Airport System Revenue 5.000% 7/1/31 1,930 2,151 Houston TX Airport System Revenue 5.000% 7/1/32 3,000 3,317 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,518 Houston TX Utility System Revenue 5.250% 11/15/30 7,500 8,782 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 5,830 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 6,115 6,321 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) 3,055 3,475 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,930 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 262 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 26 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,521 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,765 5,313 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,355 Lubbock TX Independent School District GO VRDO 0.310% 5/7/12 14,800 14,800 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 8,562 Montgomery County TX GO 5.125% 3/1/31 4,000 4,515 Montgomery County TX GO 5.250% 3/1/32 5,000 5,720 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 11,139 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 7,955 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,402 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 14,286 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,768 North Texas Tollway Authority System Revenue 5.500% 9/1/41 10,000 11,615 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 2,994 1 North Texas Tollway Authority System Revenue TOB VRDO 0.260% 5/7/12 (13) 5,800 5,800 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 7,425 7,449 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,126 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.268% 10/1/20 5,000 4,962 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,000 5,626 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 6,926 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) VRDO 0.250% 5/7/12 13,335 13,335 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,406 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/29 2,500 2,920 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/31 1,675 1,937 Texas City TX Industrial Development Corp. Marine Terminal Revenue (ARCO Pipe Line Co. Project) 7.375% 10/1/20 17,310 23,558 Texas GO 5.750% 8/1/32 10,380 10,420 1 Texas GO TOB VRDO 0.250% 5/1/12 13,300 13,300 1 Texas GO TOB VRDO 0.250% 5/1/12 19,205 19,205 1 Texas GO TOB VRDO 0.250% 5/1/12 400 400 3 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.720% 9/15/17 4,370 4,184 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 38,730 38,375 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 33,568 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 31,962 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 4,776 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 5,734 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 16,000 16,796 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,099 1 Texas Transportation Commission Revenue TOB VRDO 0.310% 5/7/12 5,000 5,000 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 5,049 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 13,188 University of Houston Texas Revenue 5.000% 2/15/43 20,235 22,129 124 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 5,215 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 17,395 18,296 23,511 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/34 (4) 10,000 10,442 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,000 4,265 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 4,000 4,179 8,444 Virginia (1.3%) Chesterfield County VA GO 5.000% 1/1/22 6,340 8,133 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 11,172 Fairfax County VA Public Improvement GO 5.000% 4/1/21 7,800 9,931 Fairfax County VA Public Improvement GO 5.000% 4/1/22 8,000 10,278 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 3,753 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 7,500 7,968 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 6,000 6,165 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,530 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 19,946 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 10,000 11,387 100,263 Washington (2.2%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/14 (14) 5,000 4,893 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 12,585 12,094 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 10,527 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 8,681 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 10,000 12,193 King County WA Sewer Revenue 5.000% 1/1/39 7,500 8,341 King County WA Sewer Revenue 5.250% 1/1/42 7,500 8,442 King County WA Sewer Revenue 5.750% 1/1/43 7,170 8,099 Port of Seattle WA Revenue 5.000% 8/1/29 10,500 12,032 Port of Seattle WA Revenue 5.000% 8/1/32 3,000 3,393 Port of Seattle WA Revenue 5.000% 8/1/33 2,000 2,251 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,297 Washington GO 6.750% 2/1/15 2,205 2,412 Washington GO 5.000% 2/1/19 5,000 6,130 Washington GO 5.000% 2/1/20 5,000 6,188 Washington GO 5.000% 8/1/20 9,660 12,031 Washington GO 5.000% 2/1/35 10,000 11,292 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,376 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,403 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 5,881 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.625% 10/1/38 12,000 13,396 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 11/15/41 6,500 8,015 170,367 West Virginia (0.7%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 6,000 6,212 West Virginia Building Commission Lease Revenue (Jail & Correction Facility Authority Projects) 7.000% 7/1/12 (ETM) 7,840 7,929 West Virginia Economic Development Authority Revenue 5.000% 6/15/28 4,340 4,982 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,691 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 6,982 West Virginia Hospital Finance Authority Hospital Revenue (United Hospital Center Inc. Project) 5.250% 6/1/41 (2) 13,500 13,858 West Virginia University Revenue 5.000% 10/1/20 1,500 1,850 West Virginia University Revenue 5.000% 10/1/36 5,985 6,767 51,271 Wisconsin (1.4%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 2,100 2,111 Milwaukee WI Redevelopment Authority Revenue (Yankee Hill Apartments) VRDO 0.240% 5/7/12 LOC 5,100 5,100 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,461 2 Wisconsin GO 5.000% 5/1/23 10,000 12,404 Wisconsin GO 6.000% 5/1/36 10,000 12,104 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 8,520 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 7,381 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 6,767 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 13,088 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,213 2 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,950 3,166 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.270% 5/7/12 LOC 13,300 13,300 Wisconsin Transportation Revenue 4.500% 7/1/26 (14) 11,470 12,356 105,971 Total Tax-Exempt Municipal Bonds (Cost $7,033,040) 7,621,972 Shares Temporary Cash Investment (1.5%) Money Market Fund (1.5%) 4 Vanguard Municipal Cash Management Fund (Cost $120,519) 0.227% 120,519,263 120,519 Total Investments (99.8%) (Cost $7,153,559) 7,742,491 Other Assets and Liabilities (0.2%) Other Assets 145,192 Liabilities (130,984) 14,208 Net Assets (100%) At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,241,356 Undistributed Net Investment Income — Accumulated Net Realized Losses (73,589) Unrealized Appreciation (Depreciation) 588,932 Net Assets Investor Shares—Net Assets Applicable to 99,209,603 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 570,966,993 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares s See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the aggregate value of these securities was $185,691,000, representing 2.4% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2012. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.6%) Alabama (0.7%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,317 Auburn University Alabama General Fee Revenue 5.000% 6/1/34 5,535 6,266 Camden AL Industrial Development Board Exempt Facilities Revenue (Weyerhaeuser Co. Project) 6.125% 12/1/13 (Prere.) 3,000 3,276 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 5,114 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 6,300 6,296 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 4,000 4,217 University of Alabama at Birmingham Hospital Revenue VRDO 0.320% 5/7/12 LOC 18,400 18,400 46,886 Alaska (0.4%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,105 6,858 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 4,000 4,515 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 12,400 14,570 25,943 Arizona (1.2%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,171 Arizona Board Regents Arizona State University System Revenue VRDO 0.230% 5/7/12 LOC 6,430 6,430 Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 5,495 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 5,900 6,354 1 Arizona School Facilities Board Revenue TOB VRDO 0.310% 5/7/12 3,900 3,900 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.250% 7/1/32 5,950 6,357 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 6,024 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,175 11,142 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 5.250% 10/1/40 12,500 12,995 Salt Verde AZ Financial Project Revenue 5.250% 12/1/27 17,000 18,024 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,836 83,728 Arkansas (0.0%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (14) 2,845 3,023 California (16.7%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 10,750 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/24 (2) 4,500 4,483 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 2,500 2,829 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/26 1,920 2,269 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 5,000 6,228 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 10,000 12,297 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 6,301 California Economic Recovery Bonds GO 5.000% 7/1/20 5,000 6,032 California Economic Recovery Bonds GO 5.250% 7/1/21 8,250 10,008 California GO 5.500% 4/1/18 15,000 18,173 California GO 5.000% 10/1/20 10,000 12,045 California GO 5.000% 11/1/21 13,845 16,176 California GO 5.250% 9/1/22 8,830 10,851 California GO 5.250% 9/1/24 6,500 7,650 California GO 5.000% 9/1/29 4,565 5,068 California GO 6.000% 3/1/33 3,000 3,569 California GO 5.125% 4/1/33 15,000 15,954 California GO 6.500% 4/1/33 34,000 41,432 California GO 4.500% 10/1/36 1,500 1,519 California GO 5.250% 3/1/38 5,000 5,363 California GO 5.500% 11/1/39 10,000 11,087 California GO 6.000% 11/1/39 5,000 5,808 California GO 5.250% 11/1/40 13,500 14,778 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 5,014 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 8,654 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 15,000 15,878 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.250% 8/15/41 3,000 3,134 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 7,924 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 5,000 5,706 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/35 2,075 2,248 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 5,900 6,228 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 14,067 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/30 10,000 10,961 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 3,905 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.650% 8/1/12 40,000 40,004 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,654 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,230 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.000% 7/1/27 6,185 6,583 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 8,000 8,181 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 6,500 6,647 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 6,000 6,016 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 8,232 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,332 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 3,044 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 7,000 7,567 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 8,795 9,657 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 5,000 5,465 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,437 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 3,600 3,887 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 12,650 14,227 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 5,000 5,243 California State University Revenue Systemwide 5.000% 11/1/20 (2) 20,995 23,518 California State University Revenue Systemwide 5.250% 11/1/34 9,275 10,269 California State University Revenue Systemwide 5.250% 11/1/38 2,490 2,741 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 11,040 11,578 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 16,500 17,603 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 28,000 29,201 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 3,735 4,042 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 8,433 Carlsbad CA Assessment District No. 2002-01 Improvement Revenue (Poinsettia Lane East) 5.200% 9/2/35 2,710 2,699 Cerritos CA Community College District GO 0.000% 8/1/33 4,000 1,319 Cerritos CA Community College District GO 0.000% 8/1/36 2,200 607 Contra Costa County CA Multifamily Housing Revenue (Pleasant Hill BART Transit Village Apartments Project) VRDO 0.330% 5/7/12 LOC 18,800 18,800 East Side CA Union High School District GO 5.000% 8/1/37 10,000 10,712 El Monte CA High School District GO 5.500% 6/1/34 (12) 8,575 9,643 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 25,000 25,444 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 10,345 8,818 Golden State Tobacco Securitization Corp. California 0.000% 6/1/37 7,000 5,230 Golden State Tobacco Securitization Corp. California 5.125% 6/1/47 7,650 5,659 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 4,207 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,939 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.200% 9/1/26 750 769 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.250% 9/1/36 2,000 2,013 Kern County CA GO 5.750% 8/1/35 (12) 4,500 4,995 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.450% 9/1/13 (Prere.) 890 966 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.750% 9/1/13 (Prere.) 885 964 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.900% 9/1/13 (Prere.) 890 971 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.950% 9/1/13 (Prere.) 3,555 3,882 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 2,670 2,917 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 3,963 Los Angeles CA Community College District GO 5.000% 8/1/25 4,620 5,283 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 7,021 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 16,340 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 8,000 9,012 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.270% 5/7/12 (13) 5,000 5,000 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,000 8,976 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 9,229 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,832 M-S-R California Energy Authority Revenue 6.500% 11/1/39 11,000 13,453 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 12,129 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 (12) 9,305 10,859 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 6,917 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,472 128 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Oakland CA Unified School District GO 5.500% 8/1/32 3,000 3,224 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 9,775 Palomar Pomerado Health System California Revenue GO 0.000% 8/1/38 (12) 10,740 8,552 Port of Oakland CA Revenue 5.000% 5/1/22 4,290 4,815 Port of Oakland CA Revenue 5.000% 5/1/23 5,890 6,555 Port of Oakland CA Revenue 5.000% 5/1/29 2,250 2,344 Port of Oakland CA Revenue 5.125% 5/1/30 2,000 2,104 Port of Oakland CA Revenue 5.125% 5/1/31 2,000 2,099 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/38 18,995 18,884 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.250% 5/7/12 3,900 3,900 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 11,840 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 4,145 4,651 2 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 4,800 5,612 2 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,605 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 10,656 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 15,387 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 35,369 San Diego CA Community College District GO 5.250% 8/1/33 5,500 6,313 San Diego CA Unified School District GO 5.500% 7/1/19 (14) 10,140 12,374 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 16,286 San Diego CA Unified School District GO 0.000% 7/1/30 20,000 8,113 San Diego CA Unified School District GO 0.000% 7/1/45 29,520 4,977 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,565 24,547 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 31,221 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,000 5,456 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 2,095 2,275 San Francisco CA City & County International Airport Revenue 5.250% 5/1/32 5,000 5,595 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,461 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,161 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,674 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 944 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 7,035 San Marcos CA Unified School District GO 5.000% 8/1/34 7,000 7,690 San Marcos CA Unified School District GO 5.000% 8/1/38 5,000 5,423 Santa Margarita CA Water District Community Facilities District No. 99-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 3,000 3,229 Santa Monica CA Community College District GO 0.000% 8/1/24 5,000 3,106 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 3,228 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,172 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,743 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/20 10,505 12,365 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 6,807 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 9,030 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 10,661 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 7,000 7,420 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,746 1,177,644 Colorado (2.6%) Aurora CO Hospital Revenue (Children’s Hospital Association Project) 5.000% 12/1/40 5,000 5,303 Colorado Education Loan Program Revenue TOB VRDO 0.250% 5/1/12 400 400 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.270% 5/1/12 LOC 7,000 7,000 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 4.500% 9/1/38 15,475 15,687 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 11,500 11,624 Denver CO City & County Airport Revenue 5.000% 11/15/12 (14) 4,205 4,307 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 8,306 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 1,949 2,098 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/12 (14) 26,795 26,622 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 5,000 4,871 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 7,617 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,632 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 4,087 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 16,090 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 7,642 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/27 (14) 9,890 4,388 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 8,361 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 14,200 5,121 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 10,000 12,026 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 6,000 6,668 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 11,500 12,598 University of Colorado Hospital Authority Revenue VRDO 0.270% 5/7/12 LOC 4,870 4,870 180,318 Connecticut (0.5%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) PUT 1.550% 4/1/15 6,000 6,014 Connecticut GO 5.000% 12/1/15 1,200 1,384 Connecticut GO 5.000% 12/1/15 (14) 6,650 7,245 Connecticut GO 5.000% 11/1/16 8,100 9,576 Connecticut GO 5.000% 11/1/16 6,000 7,094 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,288 35,601 Delaware (0.1%) Delaware GO 5.000% 7/1/21 3,420 4,376 Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 2,230 2,334 6,710 District of Columbia (0.7%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/33 6,965 7,949 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 11,232 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 1,215 1,369 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 11,523 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/27 4,500 4,950 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/28 1,500 1,635 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 5.000% 10/1/39 8,000 8,562 47,220 Florida (5.7%) Alachua County FL Industrial Development Revenue (North Florida Retirement Village Inc. Project) 5.625% 11/15/22 5,000 4,766 Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 14,960 15,361 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,616 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.250% 5/7/12 LOC 4,900 4,900 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,171 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 10,000 11,067 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,704 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,701 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 2,390 2,522 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,268 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 16,574 Florida Board of Education Lottery Revenue 5.500% 7/1/27 4,000 4,575 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 7,230 8,208 1 Florida Education System University System Improvement Revenue TOB VRDO 0.270% 5/7/12 2,100 2,100 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.250% 4/1/42 2,000 2,103 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 6,240 6,387 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 11,575 11,634 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 5,000 5,357 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 8,980 9,557 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.300% 5/7/12 7,340 7,340 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,575 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,661 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,866 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,309 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.400% 5/7/12 5,000 5,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 437 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,744 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,624 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 2,185 2,215 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/32 9,000 10,092 Jacksonville FL Transportation Revenue 5.000% 10/1/28 8,425 9,465 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 18,350 18,975 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 19,924 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 7,793 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 11,440 12,352 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/38 (11) 8,770 8,860 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 8,840 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 4,000 4,414 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 4,650 4,928 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 6.125% 8/1/42 3,500 4,002 130 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.625% 8/1/14 4,000 4,059 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,693 Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,556 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 1,103 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 997 Orange County FL Health Facilities Authority Mortgage Revenue (Orlando Lutheran Towers Inc. Project) 5.000% 7/1/12 300 300 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 25,000 29,714 Orlando FL Special Assessment Revenue (Conroy Road Interchange Project) 5.800% 5/1/26 2,755 2,756 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 1,945 2,259 Palm Beach County FL Airport System Revenue 5.750% 10/1/12 (14) 7,220 7,368 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 7,096 Palm Glades FL Community Development District Revenue 7.250% 8/1/16 2,150 2,073 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 8,700 9,789 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,774 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 9,342 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,804 2 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,124 402,794 Georgia (3.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/20 6,420 7,672 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,315 Atlanta GA Airport Revenue 5.000% 1/1/23 4,000 4,531 Atlanta GA Airport Revenue 5.000% 1/1/29 1,000 1,101 Atlanta GA Airport Revenue 5.000% 1/1/30 3,000 3,182 2 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,282 2 Atlanta GA Airport Revenue 5.000% 1/1/42 8,000 8,439 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 2,960 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 17,588 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,387 Clarke County GA Hospital Authority Revenue (Athens Regional Medical Center) 5.000% 1/1/32 2,000 2,217 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 4,290 4,621 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/33 2,750 3,126 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,241 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 7,500 8,348 Fulton County GA Residential Care Facilities for the Elderly Authority Revenue (Canterbury Court Project) 6.125% 2/15/34 2,000 1,907 Georgia GO 5.000% 7/1/15 8,200 9,362 Georgia GO 5.000% 7/1/15 2,570 2,934 Georgia GO 5.000% 7/1/15 2,400 2,740 Georgia GO 5.000% 7/1/15 7,820 8,928 Georgia GO 5.500% 7/1/15 19,095 22,100 Georgia GO 5.000% 11/1/16 8,055 9,584 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,459 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 4,060 4,679 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,000 5,640 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 16,953 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 4,148 Marietta GA Development Authority Revenue 7.000% 6/15/39 6,000 6,143 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.250% 5/7/12 LOC 15,830 15,830 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 7,000 8,409 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 7,907 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 3,125 213,858 Hawaii (1.1%) Hawaii Airports System Revenue 5.000% 7/1/22 5,000 5,725 Hawaii Airports System Revenue 5.000% 7/1/23 5,000 5,678 Hawaii Airports System Revenue 5.000% 7/1/24 5,000 5,609 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 8.000% 11/15/33 8,750 9,129 Hawaii GO 5.000% 12/1/29 17,000 19,969 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,544 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,546 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 7,352 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Hawaii Pacific Health Revenue 5.750% 7/1/40 2,250 2,418 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 5,343 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,715 74,028 Idaho (0.3%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,802 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,838 17,640 Illinois (5.4%) Chicago IL Board of Education GO 5.000% 12/1/31 5,000 5,421 Chicago IL GO 5.620% 1/1/16 (Prere.) 7,795 9,239 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,445 8,832 Chicago IL GO 5.000% 12/1/23 6,970 7,891 Chicago IL GO 5.620% 1/1/26 (14) 2,755 3,096 Chicago IL GO 5.650% 1/1/27 (14) 2,630 2,923 Chicago IL GO 5.250% 1/1/35 6,000 6,545 1 Chicago IL GO TOB VRDO 0.350% 5/7/12 3,030 3,030 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,000 8,102 Chicago IL Midway Airport Revenue 5.500% 1/1/14 (4) 6,410 6,432 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,774 Chicago IL Midway Airport Revenue 5.500% 1/1/16 (4) 7,135 7,156 Chicago IL Midway Airport Revenue 5.500% 1/1/17 (4) 7,525 7,545 Chicago IL Midway Airport Revenue 5.500% 1/1/18 (4) 7,940 7,959 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/30 3,655 4,077 Chicago IL O’Hare International Airport Revenue 5.625% 1/1/35 7,000 8,008 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/39 3,000 3,436 Chicago IL Park District GO 5.000% 1/1/33 4,500 4,892 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 13,310 Chicago IL Sales Tax Revenue 5.250% 1/1/38 7,300 8,124 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,015 Chicago IL Water Revenue 5.250% 11/1/38 15,000 16,324 Cook County IL GO 5.250% 11/15/28 6,000 6,721 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 558 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,908 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,200 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,690 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 22,500 23,554 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.375% 8/15/40 4,500 4,725 Illinois Finance Authority Revenue (Navistar International Project) 6.500% 10/15/40 11,400 12,335 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 6,000 6,278 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 7,500 7,847 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 6,416 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 11,893 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,345 7,117 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,233 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 12,259 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 15,539 Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 3,000 2,778 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 1,500 1,735 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 1,500 1,731 3 Illinois Finance Authority Student Housing Revenue (Fullerton Village Project) 5.125% 6/1/35 4,000 3,440 Illinois GO 5.000% 3/1/22 5,000 5,547 Illinois Health Facilities Authority Revenue (Centegra Health System) 5.250% 9/1/18 (2) 2,500 2,504 Illinois Sales Tax Revenue 5.000% 6/15/17 7,000 8,308 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 8,635 9,464 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,538 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,500 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/42 (14) 10,000 10,145 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,777 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 7,210 7,695 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.750% 5/7/12 (ETM) 11,485 11,485 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,714 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,021 381,786 Indiana (1.9%) Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 0.600% 6/1/12 10,450 10,450 Indiana Finance Authority Environmental Revenue (Duke Energy Indiana Inc. Project) 4.950% 10/1/40 5,000 5,325 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.270% 5/7/12 LOC 14,150 14,150 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 17,535 18,058 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 27,620 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 15,208 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 14,500 16,473 Indianapolis IN Local Public Improvement Bond Bank Revenue 6.750% 2/1/14 10,040 10,630 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/30 (4) 2,720 3,023 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 5,866 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 7,374 134,177 Iowa (0.3%) Tobacco Settlement Authority Iowa Revenue 5.600% 6/1/34 25,000 22,299 Kansas (0.0%) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/29 3,000 3,254 Kentucky (0.8%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/17 (14) 7,500 8,311 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 8,000 8,569 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 5,415 5,757 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/31 5,000 5,771 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary’s Healthcare Inc. Project) 5.750% 2/1/18 (Prere.) 9,400 11,753 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,492 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,057 55,710 Louisiana (1.3%) Lafayette LA Utilities Revenue 5.000% 11/1/33 5,000 5,509 Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 7,139 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 5,620 6,128 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 9,990 10,870 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 6.000% 10/1/44 8,095 8,884 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 17,650 17,923 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,954 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 17,665 18,304 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 13,495 13,549 94,260 Maine (0.1%) 2 Maine Housing Authority Mortgage Revenue 4.500% 11/15/28 4,000 4,265 Maryland (0.9%) Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,467 Harford County MD GO 5.000% 7/1/15 2,000 2,285 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 6,110 6,541 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 2,621 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,762 Maryland GO 5.000% 11/1/15 6,000 6,926 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,558 Maryland Health & Higher Educational Facilities Authority Revenue (King Farm Presbyterian Retirement Community) 5.000% 1/1/17 2,655 2,608 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/41 3,500 3,747 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/20 420 433 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/35 2,000 2,040 Prince Georges County MD GO 5.000% 9/15/15 3,740 4,299 Prince Georges County MD GO 5.000% 9/15/16 10,000 11,852 64,139 Massachusetts (2.5%) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.600% 5/7/12 10,164 10,164 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.750% 5/7/12 13,050 13,050 Massachusetts College Building Authority Revenue 5.000% 5/1/36 10,000 11,221 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 13,619 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 9,449 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 4,201 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,720 Massachusetts GO 5.000% 8/1/14 11,865 13,093 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 9,183 Massachusetts GO 5.000% 10/1/15 2,000 2,300 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 6,440 6,504 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.250% 5/1/12 2,200 2,200 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 6,076 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 7,005 8,433 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.290% 5/1/12 LOC 2,400 2,400 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,698 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 6,000 6,753 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 7,000 8,046 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/41 14,105 15,808 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 15,000 16,344 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 5,000 5,754 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 6,295 6,975 178,991 Michigan (2.0%) Detroit MI Sewer System Revenue 5.125% 7/1/33 (14) 6,030 6,126 Detroit MI Sewer System Revenue 7.500% 7/1/33 (4) 12,000 15,037 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 5,380 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 10,325 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 10,430 Michigan GO 5.250% 9/15/26 (4) 12,000 13,242 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 39,500 40,848 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,669 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 14,582 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 3,742 Oakland University of Michigan Revenue VRDO 0.250% 5/7/12 LOC 975 975 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 7,716 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,187 143,259 Minnesota (0.6%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 8,222 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/28 4,500 4,693 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/37 9,250 9,520 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 9,648 Minnesota Housing Finance Agency Residential Housing Revenue 4.000% 7/1/40 1,000 1,067 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,186 39,336 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 11,365 11,495 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 5,500 5,803 17,298 Missouri (0.8%) Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,611 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,601 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 9,000 9,211 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 7,021 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 5,090 5,415 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 2,820 3,043 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 5,095 5,448 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 2,057 Sugar Creek MO Industrial Development Revenue (Lafarge North America Inc. Project) 5.650% 6/1/37 11,000 10,412 53,819 Montana (0.1%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 2,705 2,833 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 4.750% 1/1/40 3,000 3,186 6,019 Nebraska (0.0%) Nebraska Public Power District Revenue 5.000% 1/1/33 1,000 1,132 Nebraska Public Power District Revenue 5.000% 1/1/34 1,000 1,127 2,259 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Nevada (0.4%) Clark County NV School District GO 5.000% 6/15/25 10,000 11,130 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 8,790 9,218 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,904 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 2,970 3,090 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,841 30,183 New Hampshire (0.1%) New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 8,255 New Jersey (6.6%) New Jersey COP 5.250% 6/15/27 5,000 5,568 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 695 693 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 700 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,171 New Jersey Economic Development Authority Mortgage Revenue (Presbyterian Home at Montgomery Project) 6.375% 11/1/31 10,000 9,335 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Nui Corp.) VRDO 0.240% 5/1/12 LOC 5,000 5,000 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 2,000 1,976 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 1,877 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 6,500 7,201 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 20,000 22,264 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 2,250 2,519 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 21,479 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 4,375 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 7,000 8,375 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 6,400 7,795 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/21 4,495 5,353 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,810 3,457 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 4,500 5,499 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 5,100 5,995 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 10,000 11,865 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 7,000 8,547 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 6,300 7,855 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 11,381 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 6.625% 9/15/12 14,595 14,822 New Jersey Economic Development Authority Special Facility Revenue (Port Newark Container) VRDO 0.270% 5/7/12 LOC 7,500 7,500 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 6,500 7,882 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,465 5,125 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,586 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,563 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 7,459 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,502 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 470 491 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 27,129 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,517 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 10,000 11,896 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 7,000 8,571 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 3,160 3,924 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 15,250 18,987 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 12,680 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 16,146 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 7,203 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,554 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 22,887 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 16,940 19,595 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 4,275 1,628 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 15,000 4,425 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 5,000 5,587 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 14,500 3,509 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,933 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 11,000 2,491 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.310% 5/7/12 LOC 2,600 2,600 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 19,514 Rutgers State University New Jersey Revenue VRDO 0.230% 5/1/12 2,000 2,000 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,500 30,194 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 3,884 Vineland NJ (Electric Utility) GO VRDO 0.240% 5/7/12 LOC 8,200 8,200 464,264 New Mexico (0.1%) New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 5,020 5,373 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 3,910 4,198 9,571 New York (12.4%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 5,560 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 5,000 5,541 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,745 4,150 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,500 4,987 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 14,500 14,373 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 13,000 14,671 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,000 11,950 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/24 5,000 5,869 Nassau County NY GO 4.000% 10/1/21 9,400 10,263 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.230% 5/7/12 2,000 2,000 New York City NY GO 5.000% 8/1/20 4,330 5,324 New York City NY GO 5.000% 8/1/20 3,905 4,802 New York City NY GO 5.000% 1/1/25 5,750 6,507 New York City NY GO 5.000% 11/1/26 15,000 16,386 New York City NY GO 5.000% 8/1/30 15,000 17,259 New York City NY GO 5.000% 8/1/31 6,000 6,843 New York City NY GO 5.000% 8/1/32 10,000 11,380 New York City NY GO VRDO 0.260% 5/1/12 1,500 1,500 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,630 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 2,813 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/27 (12) 4,195 2,225 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/28 (12) 4,200 2,095 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 8,075 8,277 3 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 31,000 31,620 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,292 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,872 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,817 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,573 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 5,000 5,909 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,258 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,000 16,772 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 7,795 8,517 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,377 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 10,985 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.240% 5/1/12 2,700 2,700 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,812 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,561 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 9,400 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,213 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 8,000 9,448 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 2,135 2,544 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,693 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,283 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,170 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 5,500 6,134 New York Liberty Development Corp. Revenue 5.000% 11/15/31 2,000 2,209 New York Liberty Development Corp. Revenue 5.000% 11/15/44 5,000 5,332 New York Liberty Development Corp. Revenue 6.375% 7/15/49 8,750 9,742 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 6,811 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (14) 6,650 8,100 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 13,000 14,225 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 5/1/12 LOC 12,700 12,700 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 11,945 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,593 136 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 (2) 5,000 6,126 2 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 6,000 6,676 2 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 5,000 5,440 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 18,500 20,273 2 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/47 3,000 3,207 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,644 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 5/1/12 LOC 9,995 9,995 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,910 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,184 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 9,403 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/31 3,955 4,557 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/32 3,800 4,365 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 1.096% 5/1/18 22,885 21,616 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,739 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 5,500 6,107 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 13,400 15,074 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/35 7,000 7,791 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 4,250 4,702 New York State Dormitory Authority Revenue (State University Educational Facilities) 7.500% 5/15/13 13,380 14,375 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/21 10,710 13,202 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,566 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 7,000 7,149 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 6,579 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 7,000 7,762 New York State Housing Finance Agency Revenue (Nursing Home & Health Care Project) 5.100% 11/1/12 (14) 4,975 4,989 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.330% 5/7/12 10,000 10,000 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (American Ref-Fuel Co. of Niagara LP Facility) PUT 5.550% 11/15/13 12,500 12,634 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.450% 11/15/12 16,000 16,200 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.625% 11/15/14 3,000 3,041 Port Authority of New York & New Jersey Revenue 5.000% 10/1/15 27,700 31,226 Port Authority of New York & New Jersey Revenue 5.000% 10/15/24 5,985 6,865 Port Authority of New York & New Jersey Revenue 5.000% 7/15/25 (4) 8,690 9,398 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,573 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 9,494 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 9,900 10,779 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 28,769 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 5/7/12 7,000 7,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.300% 5/7/12 23,105 23,105 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.310% 5/7/12 5,555 5,555 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.310% 5/7/12 3,335 3,335 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 4,367 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 14,409 Suffolk County NY Economic Development Corp. Revenue (Peconic Landing at Southold Project) 6.000% 12/1/40 1,225 1,320 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 4,500 3,973 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 3,500 2,878 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 9,500 6,606 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 4,796 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,435 870,201 North Carolina (1.3%) Charlotte NC Airport Revenue 5.000% 7/1/36 3,275 3,460 Charlotte NC Airport Revenue 5.000% 7/1/41 3,000 3,151 Charlotte NC GO 5.250% 6/1/14 1,300 1,432 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 2,750 2,865 Nash Health Care Systems North Carolina Health Care Facilities Revenue 5.000% 11/1/41 2,500 2,610 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/16 3,000 3,101 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/17 2,000 2,068 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 5,000 5,571 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) North Carolina GO 5.000% 4/1/14 10,100 11,001 North Carolina GO 5.500% 3/1/15 2,355 2,690 North Carolina GO 5.000% 6/1/15 3,000 3,415 North Carolina GO 5.000% 5/1/21 8,000 10,214 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 1,750 1,784 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 4,380 4,587 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,847 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.300% 5/7/12 LOC 10,095 10,095 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 2,000 2,134 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.240% 5/7/12 LOC 6,800 6,800 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,840 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/33 3,000 3,047 Wake County NC GO 5.000% 2/1/16 7,800 9,057 93,769 Ohio (2.3%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,255 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 7,000 7,273 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 14,300 15,161 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 5,176 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 22,040 17,956 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,085 3,279 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 14,136 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 0.000% 6/1/37 5,000 3,882 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 5,000 3,888 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 5,215 4,448 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 4,406 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,506 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.250% 5/7/12 LOC 7,325 7,325 Columbus OH GO 5.000% 12/15/15 3,210 3,650 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.625% 8/15/32 1,810 1,834 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.230% 5/7/12 865 865 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,506 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/19 4,705 5,741 Ohio GO 4.500% 9/15/22 (14) 2,030 2,257 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 12,000 12,357 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.240% 5/7/12 3,700 3,700 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.600% 5/7/12 900 900 Penta Career Center Ohio COP 5.250% 4/1/26 3,505 3,909 Penta Career Center Ohio COP 5.250% 4/1/27 3,490 3,879 Scioto County OH Marine Terminal Facilities Revenue (Norfolk Southern Corp. Project) 5.300% 8/15/13 14,750 14,796 161,085 Oklahoma (0.4%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,845 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,510 5,141 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 2,820 2,986 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 2,570 2,807 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 3,520 3,799 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 5,455 6,137 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 5,113 30,828 Oregon (0.2%) Oregon Health Sciences University Revenue 5.750% 7/1/39 6,750 7,673 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.270% 5/7/12 3,900 3,900 11,573 Pennsylvania (3.7%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,434 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 500 517 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/35 2,165 2,203 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.186% 2/1/37 10,150 8,245 Bucks County PA Water & Sewer Authority Water System Revenue 5.000% 12/1/41 (4) 2,000 2,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.250% 6/1/39 1,750 1,911 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 1,003 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 497 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.290% 5/1/12 LOC 5,900 5,900 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.310% 5/7/12 LOC 5,000 5,000 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 2,946 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,745 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 5,000 5,215 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 6,500 6,719 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.230% 5/7/12 2,200 2,200 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 6,103 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/15 (2) 3,500 3,545 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 10,408 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.600% 7/2/12 5,000 5,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 4.700% 11/1/14 2,250 2,414 Pennsylvania GO 5.000% 9/1/14 (4) 10,000 11,075 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.240% 5/7/12 LOC 17,970 17,970 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 2,275 2,319 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.420% 5/7/12 3,875 3,875 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 9,550 10,750 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 11,203 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,601 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,344 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,785 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 14,455 15,486 Philadelphia PA Airport Revenue 5.000% 6/15/17 10,495 11,784 Philadelphia PA Gas Works Revenue VRDO 0.300% 5/7/12 LOC 12,700 12,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.240% 5/1/12 1,300 1,300 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 10,000 10,579 Philadelphia PA School District GO 6.000% 9/1/38 13,000 14,737 Philadelphia PA Water & Waste Water Revenue VRDO 0.250% 5/7/12 LOC 12,030 12,030 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.977% 12/1/17 29,370 27,537 258,280 Puerto Rico (2.3%) Puerto Rico Aqueduct & Sewer Authority Revenue 6.125% 7/1/24 25,000 29,416 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 5,000 5,124 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 5,150 5,296 2 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 10,000 9,984 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/39 (3) 2,610 2,655 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 12,245 13,749 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.000% 7/1/46 5,000 5,001 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/18 (4) 17,570 19,863 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 402 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 33,000 33,219 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 47,495 10,164 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 18,000 21,104 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 62,390 4,979 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/56 33,000 2,328 163,284 South Carolina (1.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/25 5,000 5,565 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 11,149 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/29 14,650 16,230 Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.250% 5/7/12 2,000 2,000 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,415 1,283 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/32 10,900 11,678 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,742 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,598 Richland County SC Environmental Improvement Revenue (International Paper) 6.100% 4/1/23 7,750 8,049 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,512 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.500% 2/1/38 (12) 2,250 2,424 South Carolina Public Service Authority Revenue 5.250% 1/1/34 6,000 6,714 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 16,893 108,837 South Dakota (0.1%) 2 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) 5.000% 7/1/42 3,535 3,699 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.500% 11/1/40 5,000 5,475 9,174 Tennessee (1.8%) Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 21,479 Shelby County TN GO VRDO 0.240% 5/7/12 3,735 3,735 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,370 27,164 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 22,300 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 21,365 23,017 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 5,680 6,366 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,000 5,240 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 6,010 6,243 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 7,885 8,047 123,591 Texas (8.8%) Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 1,321 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 911 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,654 Conroe TX Independent School District GO 5.000% 2/15/35 11,710 13,246 Denton TX Independent School District GO VRDO 0.300% 5/7/12 3,750 3,750 Harris County TX GO 0.000% 10/1/13 (14) 9,630 9,562 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 7,005 Houston TX Airport System Revenue 5.000% 7/1/22 10,000 11,450 Houston TX Airport System Revenue 5.000% 7/1/23 3,000 3,407 Houston TX Airport System Revenue 5.000% 7/1/24 5,000 5,588 Houston TX Airport System Revenue 5.000% 7/1/32 5,000 5,401 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,518 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 10,047 Houston TX Utility System Revenue 5.500% 11/15/26 (12) 12,010 14,315 Houston TX Utility System Revenue 5.500% 11/15/27 (12) 11,415 13,549 Lake Travis TX Independent School District GO 5.000% 2/15/36 8,000 9,011 1 Lone Star College System Texas GO TOB VRDO 0.250% 5/7/12 15,460 15,460 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 5,500 5,685 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 19 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 262 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 8,935 9,874 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,467 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 7,440 8,091 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 11,042 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,770 5,319 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 6,000 6,426 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 5,049 Matagorda County TX Navigation District No. 1 Collateralized Revenue (Centerpoint Energy Houston Electric LLC Project) 5.600% 3/1/27 7,500 7,802 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.500% 2/15/25 2,100 2,132 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.625% 2/15/35 3,195 3,211 North Texas Higher Education Authority Student Loan Revenue VRDO 0.380% 5/7/12 LOC 27,240 27,240 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 22,277 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 10,397 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 7,955 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 13,206 140 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) North Texas Tollway Authority System Revenue 5.625% 1/1/33 8,145 8,931 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 31,305 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 17,462 North Texas Tollway Authority System Revenue 5.500% 9/1/41 7,705 8,950 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 5,988 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,863 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 6,840 7,569 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.250% 8/15/28 4,000 4,294 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 6.250% 11/15/14 730 730 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 4,000 4,002 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Stayton at Museum Way Project) 8.250% 11/15/44 10,000 10,602 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.350% 5/7/12 3,125 3,125 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 4,335 4,622 Texas GO 5.750% 8/1/31 1,745 1,752 1 Texas GO TOB VRDO 0.250% 5/1/12 8,000 8,000 1 Texas GO TOB VRDO 0.250% 5/1/12 16,100 16,100 4 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.720% 9/15/17 4,370 4,184 Texas Municipal Gas Acquisition & Supply Corp. Revenue 1.017% 9/15/17 30,445 29,632 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 8,400 9,212 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 10,910 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,000 16,276 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 269 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 53,594 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,424 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 24,167 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 12,084 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 5,734 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 10,000 10,497 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/37 3,500 3,907 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,099 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,328 618,274 Utah (0.2%) Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/20 11,000 11,570 Utah GO 5.000% 7/1/15 5,000 5,713 17,283 Vermont (0.1%) 2 Vermont Housing Finance Agency Revenue 4.125% 11/1/42 5,000 5,220 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 9,145 9,175 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 3,400 3,625 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 6,000 6,268 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 2,081 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 2,036 23,185 Virginia (1.7%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 (ETM) 455 604 Charles City County VA Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 2,500 2,505 1 Chesterfield VA Industrial Development Authority Revenue (Brandermill Woods Project) 6.500% 1/1/28 11,319 11,322 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/27 1,875 1,923 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.125% 10/1/37 5,000 5,058 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,334 Fairfax County VA Public Improvement GO 5.000% 4/1/22 12,000 15,417 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.600% 11/15/12 (Prere.) 315 324 Lynchburg VA Industrial Development Authority Healthcare Facilities Revenue (Centra Health Inc.) 5.200% 1/1/18 515 516 Norfolk VA Water Revenue 5.000% 11/1/21 1,500 1,899 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,811 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 11,070 11,375 Tobacco Settlement Financing Corp Virginia Revenue 5.000% 6/1/47 4,995 3,411 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value s Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,530 Tobacco Settlement Financing Corp. Virginia Revenue 5.200% 6/1/46 9,500 6,735 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 5,000 5,693 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.250% 1/1/32 8,000 8,215 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 6.000% 1/1/37 15,000 16,295 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.500% 1/1/42 8,000 8,230 118,197 Washington (2.4%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 2,952 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,671 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/12 (14) 19,650 19,644 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 8,855 10,937 King County WA GO 5.000% 7/1/22 9,140 11,457 1 King County WA GO TOB VRDO 0.250% 5/1/12 1,400 1,400 King County WA Sewer Revenue 5.000% 1/1/52 7,000 7,574 Port Bellingham WA Industrial Development Corp. Environmental Facilities Revenue (BP West Coast Products LLC Project) 5.000% 1/1/16 5,095 5,751 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/16 2,000 2,272 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 2,000 2,403 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,931 Port of Seattle WA Revenue 5.000% 8/1/22 2,500 2,921 Port of Seattle WA Revenue 5.000% 8/1/23 2,810 3,234 Port of Seattle WA Revenue 5.000% 8/1/24 2,425 2,757 Port of Seattle WA Revenue 5.000% 9/1/25 3,000 3,394 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 10,037 University of Washington Revenue 5.000% 4/1/33 8,880 10,112 University of Washington Revenue 5.000% 4/1/34 3,275 3,713 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,000 8,070 Washington GO 5.000% 8/1/14 3,390 3,739 Washington GO 5.000% 7/1/15 (2) 2,425 2,762 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.250% 5/7/12 5,000 5,000 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Research Center) VRDO 0.270% 5/1/12 LOC 2,400 2,400 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/38 (4) 7,395 7,959 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 10,712 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) VRDO 0.300% 5/7/12 LOC 6,500 6,500 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,432 Washington State University General Revenue 5.000% 10/1/37 6,605 7,355 171,089 West Virginia (0.3%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 10,205 10,567 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,691 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 6,444 19,702 Wisconsin (1.7%) Madison WI Metropolitan School District Revenue TOB VRDO 0.250% 5/1/12 13,700 13,700 Public Finance Authority of Wisconsin Continuing Care Retirement Community Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 12,000 13,119 Wisconsin GO 6.000% 5/1/27 17,000 21,048 Wisconsin GO 6.250% 5/1/37 20,200 24,811 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 5,995 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 10,810 11,683 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/34 3,500 3,567 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,439 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.250% 5/7/12 LOC 7,000 7,000 2 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,500 2,683 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.270% 5/7/12 LOC 8,300 8,300 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.230% 5/7/12 1,625 1,625 118,970 Total Tax-Exempt Municipal Bonds (Cost $6,506,984) 6,951,079 High-Yield Tax-Exempt Fund Market Value s Coupon Shares ($000) Temporary Cash Investment (1.2%) Money Market Fund (1.2%) 5 Vanguard Municipal Cash Management Fund (Cost $82,952) 0.227% 82,951,622 82,952 Total Investments (99.8%) (Cost $6,589,936) 7,034,031 Other Assets and Liabilities (0.2%) Other Assets 131,419 Liabilities (118,888) 12,531 Net Assets (100%) 7,046,562 At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 6,790,538 Undistributed Net Investment Income — Accumulated Net Realized Losses (188,071) Unrealized Appreciation (Depreciation) 444,095 Net Assets Investor Shares—Net Assets Applicable to 141,917,066 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 498,134,245 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares s See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the aggregate value of these securities was $198,245,000, representing 2.8% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2012. 3 Non-income producing. Security failed to make last scheduled interest payment. 4 Adjustable-rate security. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. F952 062012 Semiannual Report | April 30, 2012 Vanguard Municipal Bond Funds Vanguard Tax-Exempt Money Market Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Vanguard High-Yield Tax-Exempt Fund > For the six months ended April 30, 2012, Vanguard Tax-Exempt Money Market Fund returned 0.02%, reflecting the Federal Reserve’s policy of low interest rates. > Total returns for Vanguard’s municipal bond funds ranged from 0.74% for Investor Shares of the Short-Term Tax-Exempt Fund to 6.70% for Admiral Shares of the High-Yield Tax-Exempt Fund. > Although tax revenues continued to grow, the fiscal situation remained strained for many state and local governments. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 5 Tax-Exempt Money Market Fund 7 Short-Term Tax-Exempt Fund 32 Limited-Term Tax-Exempt Fund 38 Intermediate-Term Tax-Exempt Fund 44 Long-Term Tax-Exempt Fund 50 High-Yield Tax-Exempt Fund 56 About Your Fund’s Expenses 62 Trustees Approve Advisory Arrangements 64 Glossary 65 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2012 Taxable- Ticker Total Income Capital Equivalent Vanguard Tax-Exempt Fund Symbol Returns Return Return Yield 1 Yield 2 Money Market VMSXX 0.02% 0.02% 0.00% 0.11% 0.17% Short-Term Investor Shares VWSTX 0.74 0.55 0.19 0.40 0.62 Admiral TM Shares 3 VWSUX 0.78 0.59 0.19 0.48 0.74 Limited-Term Investor Shares VMLTX 1.91 1.01 0.90 0.71 1.09 Admiral Shares 3 VMLUX 1.95 1.05 0.90 0.79 1.22 Intermediate-Term Investor Shares VWITX 5.04 1.69 3.35 1.92 2.95 Admiral Shares 3 VWIUX 5.08 1.73 3.35 2.00 3.08 Long-Term Investor Shares VWLTX 5.97 2.02 3.95 2.50 3.85 Admiral Shares 3 VWLUX 6.01 2.06 3.95 2.58 3.97 High-Yield Investor Shares VWAHX 6.66 2.10 4.56 2.96 4.55 Admiral Shares 3 VWALX 6.70 2.14 4.56 3.04 4.68 Your Fund’s Performance at a Glance October 31, 2011, Through April 30, 2012 Distributions Per Share Starting Ending Income Capital Vanguard Tax-Exempt Fund Share Price Share Price Dividends Gains Money Market $1.00 $1.00 $0.000 $0.000 Short-Term Investor Shares 15.90 15.93 0.087 0.000 Admiral Shares 15.90 15.93 0.094 0.000 Limited-Term Investor Shares 11.07 11.17 0.111 0.000 Admiral Shares 11.07 11.17 0.115 0.000 Intermediate-Term Investor Shares 13.75 14.21 0.229 0.000 Admiral Shares 13.75 14.21 0.235 0.000 Long-Term Investor Shares 11.13 11.57 0.220 0.000 Admiral Shares 11.13 11.57 0.224 0.000 High-Yield Investor Shares 10.53 11.01 0.216 0.000 Admiral Shares 10.53 11.01 0.220 0.000 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 35%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The municipal bond market performed well during the six months ended April 30, 2012, posting returns more than double those of the taxable bond market. While the overall situation for state and local governments remained challenging, the market was underpinned by investors apparently willing to take on greater interest rate risk and credit risk for more potential yield. In this environment, returns were strong for Investor Shares of Vanguard Intermediate-Term Tax-Exempt Fund (5.04%), Long-Term Tax-Exempt Fund (5.97%), and High-Yield Tax-Exempt Fund (6.66%). The performances of funds holding securities with shorter maturities were more subdued given the Federal Reserve’s efforts to keep short-term interest rates low. Investor Shares returned 1.91% for Vanguard Limited-Term Tax-Exempt Fund and 0.74% for the Short-Term Tax-Exempt Fund, while the Tax-Exempt Money Market Fund returned 0.02%. Demand for municipal bonds, which raises bond prices, put the 30-day SEC yields for Vanguard funds lower at the end of the period than where they had started. (Bond yields and prices move in opposite directions.) For example, the 30-day SEC yield dropped from 0.51% to 0.40% for Investor Shares of the Short-Term Fund and from 3.78% to 3.04% for Admiral Shares of the High-Yield Fund. Please note that in March, we changed the benchmark indexes for the five Vanguard tax-exempt bond funds in this report. The new benchmarks more accurately represent the funds’ actual bond exposure, particularly the maturities of the bonds the funds hold. There are no changes to the funds’ objectives, investment strategies, or policies. Taxable bonds and stocks track investors’ shifting moods The taxable bond market produced a solid, if unremarkable, return of 2.44% for the six-month period. The yields of U.S. Treasury bonds bobbed higher during the period but dropped at the end as investors put a premium on the safest securities. This “flight to quality” boosted bond prices modestly. Market Barometer Total Returns Periods Ended April 30, 2012 Six Months One Year Five Years 1 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.44% 7.54% 6.37% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 5.50 11.36 5.60 Citigroup 3-Month Treasury Bill Index 0.01 0.04 1.03 Stocks Russell 1000 Index (Large-caps) 12.89% 4.11% 1.23% Russell 2000 Index (Small-caps) 11.02 –4.25 1.45 Dow Jones U.S. Total Stock Market Index 12.66 3.43 1.56 MSCI All Country World Index ex USA (International) 2.73 –12.90 –2.75 CPI Consumer Price Index 1.62% 2.30% 2.17% 1 Annualized. 2 U.S. stocks delivered strong returns for the six months. Signs of economic acceleration in the United States, strength in corporate earnings, and apparent progress in Europe’s debt negotiations created a sense of optimism through much of the period. In fact, the broad U.S. stock market turned in its best first-quarter gain since 1998. By the end of the fiscal half-year, however, apprehension about the same sources of the earlier good news began to weigh on stock prices. Rapid changes in investor sentiment have been a prominent feature of the financial markets since the 2008–2009 crisis, a reflection of broader economic uncertainties. International stocks generated a modestly positive return. European companies were the weakest performers, trailing the returns of emerging markets and the developed markets of the Pacific region. Falling interest rates and a reevaluation of risk The six-month period under review saw the continuation of some longer-term trends regarding interest rates and the creditworthiness of municipal bond issuers. The recession spurred the Federal Reserve to make dramatic cuts in its target short-term interest rates. They have been at a range of 0%–0.25% for more than three years—that is why money market fund yields are paper thin, if not zero—and the central bank announced in January that short-term rates were likely to stay very low at least until late in 2014. In the past year, the Fed launched a program aimed at lowering longer-term rates as well. The severity of the recession also left the finances of state and local governments in disarray. The sharp drop in tax revenues that ensued has left these groups scrambling to make similar-sized cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditworthiness. While the situation remained strained during the six months under review, it’s worth noting some bright spots: Overall state tax revenues rose to levels higher than their previous peak; default rates remained low; debt servicing typically continued to represent a very small percentage of expenditures for issuers; and although state and local governments issued more bonds, many were earmarked for refinancing existing debt at lower rates. During the six-month period, the funds’ advisor, Vanguard Fixed Income Group, favored revenue bonds for essential services such as water and sewer treatment, which benefit from a revenue stream dedicated to repaying the debt (as opposed to general obligation bonds, which depend on general tax revenues and are therefore more affected by economic cycles). The advisor also favored certain sectors, primarily health care, which offered yields that, in the advisor’s judgment, represented an attractive level of compensation for the risk. In this environment, the 0.02% return of the Tax-Exempt Money Market Fund, which invests in securities well less than one year in maturity, was ahead of the 0% average return for its peer group. In their search for higher yields, many investors turned to longer-maturity bond funds, which helped yields sink lower as demand (and prices) rose. The Short-Term Tax-Exempt Fund (0.74%), which has an average effective portfolio maturity of about one year, was in line with its peer group (0.75%) and slightly ahead of its benchmark (0.64%). The Limited-Term Tax-Exempt Fund (1.91%), which has an average effective maturity of 2.7 years, also was in line with its benchmark (2.09%) when the fund’s expense ratio is taken into account (benchmarks don’t have expenses) and ahead of its peer average (1.71%). Indeed, see the table on page 4 to see how our funds’ much lower expense ratios compared with their peer groups’. The Intermediate-Term Tax-Exempt Fund (5.04%), with an average effective portfolio maturity of 5.5 years, finished a few steps ahead of its benchmark (4.43%) and its peers (4.74%). Helping its return was its Higher rates, higher risk As the yields of shorter-term bond funds have tumbled to historic lows, investors have sought higher yields in long-term bond funds. This strategy may make sense, but it’s not without risk. The key to managing this risk is to know what to expect. When bond yields rise, the price of a long-term bond fund will drop more than the price of a short-term bond fund. When yields fall, on the other hand, a long-term bond fund will rise more sharply than a short-term fund. A bond fund’s average duration is a gauge of this “interest rate risk.” (You can find a fund’s duration in the “Fund profile” of its annual and semiannual report and on vanguard.com.) A duration of 1 year means that for every 1 percentage point change in yield, a bond fund’s price will change by about 1%. At the end of April, Vanguard Short-Term Tax-Exempt Fund had a duration of 1.1 years. The Long-Term Tax-Exempt Fund had a duration of 6.4 years. If interest rates rise, the higher-yielding, long-term fund will experience a sharper, short-term setback. 3 longer duration relative to its benchmark index, as well as exposure to bonds in the health care sector. The Long-Term (5.97%) and High-Yield (6.66%) Funds outperformed their shared benchmark, which returned 5.50%. The Long-Term Fund benefited from skillful security selection and its longer-dated holdings, while investors’ comfort with lower-quality issues helped the High-Yield Fund’s relative performance. The returns of the two funds lagged the average returns of their peers, however. The Long-Term Fund, with an average effective portfolio maturity of 6.6 years, had a heavier dose of intermediate-term bonds in its portfolio than its peer group did. The High-Yield Fund had bonds in its portfolio that tended to be far less risky than those held by its peers. This puts both funds at a competitive disadvantage when investors, as they were during the period, are willing to take on extra risk in the hopes of achieving higher yields. In more defensive investment climates, this orientation tends to give the funds a boost compared with their peers. Market challenges play to some of our funds’ strengths Strained state and local government finances have put the spotlight on credit quality. With more than 55,000 issuers in this fragmented market, the job of assessing the willingness and ability of issuers to service their debt obligations is a challenging undertaking. Our seasoned fixed income credit analysts are part of a deep team that has spent the past 30 years developing the analytical expertise to make sense of this complex market; they apply that expertise in analyzing bonds being considered for inclusion in the funds as well as in reviewing those already held in the portfolios. And while low costs are always important, they have a greater relative impact on performance at times when returns are low. Vanguard’s dedicated group of traders plays an instrumental role in keeping transaction costs low. Together, keeping expense ratios low and paying attention to transaction costs help you to keep more of the fund’s returns, both when yields are generous and when, as now, they hover near generational lows. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 16, 2012 Total Returns Six Months Ended April 30, 2012 Vanguard Peer Group Tax-Exempt Fund Investor Shares Fund Average 1 Money Market 0.02% 0.00% Short-Term 0.74 0.75 Limited-Term 1.91 1.71 Intermediate-Term 5.04 4.74 Long-Term 5.97 6.54 High-Yield 6.66 8.43 Expense Ratios 2 Your Fund Compared With Its Peer Group Investor Admiral Peer Group Tax-Exempt Fund Shares Shares Average 1 Money Market 0.17% — 0.33% Short-Term 0.20 0.12% 0.68 Limited-Term 0.20 0.12 0.73 Intermediate-Term 0.20 0.12 0.86 Long-Term 0.20 0.12 0.98 High-Yield 0.20 0.12 1.06 1 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 1–2 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 1–5 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund, General Municipal Funds; and for the High-Yield Tax-Exempt Fund, High-Yield Municipal Funds. Peer-group values are derived from data provided by Lipper Inc. and capture data through year-end 2011. 2 The fund expense ratios shown are from the prospectus dated February 24, 2012 , and represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the funds’ annualized expense ratios were: for the Tax-Exempt Money Market Fund. 0.15%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Tax-Exempt Money Market reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. 4 Advisor’s Report For the six months ended April 30, 2012, the Vanguard Municipal Bond Funds posted returns that ranged from 0.74% for the Investor Shares of the Short-Term Tax-Exempt Fund to 6.70% for the Admiral Shares of the High-Yield Tax-Exempt Fund. Among the bond funds, all except the Limited-Term Tax-Exempt Fund outperformed their benchmark indexes; compared with the average returns of peer-group funds, results were mixed. Because of Federal Reserve policy aimed at stimulating the economy by lowering short-term interest rates, the Tax-Exempt Money Market Fund returned 0.02%, marginally higher than the 0% average return of peer-group funds. The investment environment The six-month period was one of generally declining yields. As the reporting period drew to a close, the Federal Reserve reiterated its view that it expected short-term interest rates to remain at low levels through late 2014. At the other end of the yield spectrum, the Fed continued a bond buying program aimed at lowering longer-term yields. (Bond prices rise as yields fall.) Yields declined during the first half of the reporting period, then climbed higher, only to fall again as the period drew to a close amid concerns that the U.S. economy might be weakening and that Europe’s fiscal situation again might be unraveling. The effect of economy-wide yield moves was reinforced by seasonal trends in the municipal bond market. A relatively light supply of new bonds earlier in the period pushed up prices in response to demand. As issues came to market in February and March, the supply-demand dynamic was reversed. Throughout the period, new issues met solid demand from two sources: individual investors, who buy individual bonds or participate through mutual funds, and banks, which have come to see municipals as a higher-yielding alternative to their lending activities. Interest in municipal bonds was robust, as it had been following a plunge in prices late in 2010 and early in 2011, even as state and local governments have continued their struggle to balance their budgets in the long aftermath of the Great Recession. (The aftereffects of more typical recessions tend not to be as prolonged.) Overblown fears of widespread defaults seem behind us, despite the economic weakness of a handful of issuers. Of course, this in no way means that the state and local governments are out of the woods; more likely they’re entering a new phase of their fiscal retrenchment. State budget-cutting programs probably still have a way to go, and, at the local level, municipalities are feeling the effect of cutbacks in state funding, especially in education. In addition, local governments are feeling the impact on their property tax revenues of the plunge in home values, a process that typically occurs with a lag as home values are reassessed. One measure of the strain: State and local payrolls were cut by more than 160,000 jobs for the 12 months ended April 30. States and municipalities are addressing their fiscal issues at their own pace based on local economic conditions and political situations. The economy is recovering slowly, and state tax revenues are on the rise, surpassing their prerecession peak. The new austerity that state and local governments are facing can be seen in their bond issuance: Current surveys put the expected volume of new bonds at perhaps $330 billion in calendar 2012. Of that, only about $160 billion is expected to be earmarked for new spending as projects are closely considered in light of budgetary restraints. The remaining $170 billion will represent refinancing, at today’s lower interest rates, of outstanding higher-interest bonds. The resulting savings in interest rate costs to the states and municipalities is expected to be significant. Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, April 30, Maturity 2011 2012 2 years 0.44% 0.31% 5 years 1.26 0.82 10 years 2.39 1.87 30 years 3.75 3.25 Source: Vanguard. 5 In addition, almost $200 billion of outstanding bonds are scheduled to be redeemed. Taken together, the refinancing and redemptions will result in a diminished supply of new bonds. Coupled with expected demand, this could temporarily boost municipal bond prices and performances. Management of the funds The Federal Reserve’s operations at both ends of the interest rate spectrum have had a major influence in lowering yields. In this lower-rate environment, many muni investors (including those whose higher-rate bonds have been called, or redeemed early, by the borrower) have sought higher-yielding opportunities, and this trend has affected our funds. Some investors have moved from money market and short-term bond funds to longer-maturity funds, or they’ve taken on extra credit risk by turning to high-yield bond funds. Indeed, tax-exempt investors’ willingness to take extra risk can be seen in the demand-driven decline in yield “spreads” in various sectors of the municipal bond market, such as the health care industry. In this instance, the “spread” refers to the amount of extra yield available from bonds of slightly lower quality over that available from the most creditworthy bonds. This yield premium has narrowed, indicating that the prices of the riskier bonds are rising. It’s a phenomenon we would expect later in an economic recovery, when typically the pace of expansion would be stronger, balance sheets would be healthier, and confidence would be higher. Vanguard Tax-Exempt Money Market Fund’s near-zero yield is, of course, a direct consequence of the Federal Reserve’s short-term rate policy. Close behind are the Short-Term and Limited-Term Tax-Exempt Funds, with yields of less than 1%. The Intermediate-Term Tax-Exempt Fund benefited from both the compression in spreads noted above and a focus on longer-maturity bonds, which have a longer duration, a measure of interest rate sensitivity. The longer the duration, the greater a bond’s price will rise when yields fall. The Long-Term Tax-Exempt and High-Yield Tax-Exempt Funds also benefited from an emphasis on longer-duration bonds. Other decisions, such as security selection, had a favorable impact on fund returns. We have been favoring essential service bonds and have been highly selective in our choices of local government general-obligation bonds. Our focus on bonds in the health care industry was a major driver of returns for the funds generally; toll-road bonds in the long-term and high-yield funds also performed well. In addition, we continued to take advantage of another consequence of Fed policy, the wide difference between shorter- and longer-term yields, which can produce price gains as bonds move closer to their maturity. Tactical adjustments to our duration position in response to the ebbs and flows of bond issuance also helped returns. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Marlin G. Brown, Portfolio Manager Mathew M. Kiselak, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Vanguard Fixed Income Group May 21, 2012 6 Tax-Exempt Money Market Fund Fund Profile As of April 30, 2012 Financial Attributes Yield 1 0.11% Average Weighted Maturity 26 days Expense Ratio 2 0.17% Largest Area Concentrations Texas 10.7% Georgia 5.2 New York 5.0 California 4.6 Tennessee 4.1 Wisconsin 4.0 Illinois 3.9 Michigan 3.6 Florida 3.3 Massachusetts 3.2 Top Ten 47.6% Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about credit ratings, see the Glossary entry for Credit Quality. 1 7-day SEC yield. See the Glossary. 2 The expense ratio shown is from the prospectus dated February 24, 2012, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2012, the annualized expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 7 Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): October 31, 2001–April 30, 2012 Fiscal Total Peer Group Year Return Average 1 2002 1.5% 0.9% 2003 1.0 0.5 2004 1.0 0.5 2005 2.1 1.5 2006 3.3 2.6 2007 3.6 3.0 2008 2.6 2.0 2009 0.6 0.3 2010 0.1 0.0 2011 0.1 0.0 2012 2 0.0 0.0 7-day SEC yield (4/30/2012): 0.11% Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Tax-Exempt Money Market 6/10/1980 0.04% 1.12% 0.00% 1.53% 1.53% 1 Average returns for Tax-Exempt Money Market Funds are derived from data provided by Lipper Inc. 2 Six months ended April 30, 2012. See Financial Highlights for dividend information. 8 Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (96.7%) Alabama (0.6%) 1 Alabama Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.350% 5/7/12 LOC 8,060 8,060 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 2,000 2,000 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 2,750 2,750 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.250% 5/7/12 16,325 16,325 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.300% 5/7/12 165 165 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.310% 5/7/12 5,100 5,100 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/12 5,775 5,775 1 Auburn University Alabama General Fee Revenue TOB VRDO 0.250% 5/7/12 14,400 14,400 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.260% 5/7/12 LOC 4,300 4,300 Homewood AL Educational Building Authority Revenue (Samford University) VRDO 0.250% 5/7/12 LOC 24,655 24,655 2 Huntsville AL GO 2.000% 11/1/12 1,550 1,563 1 Shelby County AL Board of Education Revenue TOB VRDO 0.250% 5/7/12 LOC 10,270 10,270 95,363 Alaska (0.0%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.230% 5/7/12 LOC 4,930 4,930 Arizona (2.5%) Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.240% 5/7/12 LOC 10,000 10,000 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.250% 5/7/12 9,750 9,750 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.220% 5/7/12 LOC 71,740 71,740 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.220% 5/7/12 LOC 60,240 60,240 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.220% 5/7/12 LOC 30,915 30,915 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.250% 5/7/12 LOC 9,900 9,900 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.260% 5/7/12 LOC 20,600 20,600 1 Arizona School Facilities Board Revenue TOB VRDO 0.310% 5/7/12 6,675 6,675 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.250% 5/7/12 7,860 7,860 1 BlackRock MuniYield Arizona Fund, Inc. VRDP VRDO 0.390% 5/7/12 LOC 7,800 7,800 Coconino County AZ Pollution Control Corp. Revenue (Tuscan Electric Power Navajo Project) VRDO 0.290% 5/7/12 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.250% 5/7/12 28,120 28,120 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.260% 5/7/12 LOC 10,000 10,000 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.250% 5/7/12 11,805 11,805 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.400% 5/7/12 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.240% 5/7/12 LOC 30,555 30,555 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.240% 5/7/12 LOC 20,455 20,455 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.500% 7/1/12 (Prere.) 3,000 3,026 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.250% 5/7/12 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.250% 5/7/12 4,995 4,995 1 Phoenix AZ GO TOB VRDO 0.240% 5/7/12 17,085 17,085 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.250% 5/7/12 1,750 1,750 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.250% 5/7/12 4,560 4,560 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.250% 5/7/12 6,500 6,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.250% 5/7/12 16,000 16,000 Tempe AZ Transit Excise Tax Revenue VRDO 0.250% 5/7/12 13,655 13,655 431,526 Arkansas (0.2%) Pulaski County AR Health Facilities Board Revenue (St. Vincent Infirmary - Catholic Health Initiatives) VRDO 0.250% 5/7/12 27,300 27,300 9 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California (4.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.230% 5/7/12 LOC 7,000 7,000 California Department of Water Resources Power Supply Revenue 5.000% 5/1/12 (Prere.) 1,000 1,010 California Department of Water Resources Power Supply Revenue 5.125% 5/1/12 (Prere.) 4,600 4,646 California Department of Water Resources Power Supply Revenue 5.125% 5/1/12 (Prere.) 7,500 7,575 California Department of Water Resources Power Supply Revenue 5.250% 5/1/12 (Prere.) 1,300 1,313 California Department of Water Resources Power Supply Revenue 5.250% 5/1/12 (Prere.) 2,500 2,525 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 3,100 3,131 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 18,400 18,584 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.270% 11/8/12 19,935 19,935 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.250% 5/7/12 5,050 5,050 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.240% 5/7/12 LOC 6,000 6,000 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.220% 5/7/12 LOC 5,600 5,600 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.250% 5/1/12 (ETM) 4,000 4,000 California RAN 2.000% 5/24/12 200,000 200,204 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/12 13,800 13,818 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.240% 5/7/12 79,245 79,245 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.400% 5/7/12 17,545 17,545 East Bay CA Municipal Utility District Water System Revenue (Extendable) CP 0.230% 7/17/12 18,600 18,600 Kern County CA TRAN 3.000% 6/29/12 75,000 75,328 Livermore CA COP VRDO 0.230% 5/7/12 LOC 11,285 11,285 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 5/7/12 LOC 6,210 6,210 Los Angeles CA Harbor Department Revenue CP 0.180% 5/14/12 30,000 30,000 Los Angeles CA Wastewater System Revenue VRDO 0.300% 5/7/12 LOC 19,900 19,900 Los Angeles County CA TRAN 2.500% 6/29/12 52,500 52,678 3 Metropolitan Water District of Southern California Revenue PUT 0.250% 7/9/12 15,000 15,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.350% 5/7/12 4,985 4,985 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.370% 5/7/12 LOC 26,000 26,000 1 Orange County CA Sanitation District COP TOB VRDO 0.250% 5/7/12 15,000 15,000 San Bernardino County CA TRAN 2.000% 6/29/12 25,000 25,069 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.230% 5/7/12 1,710 1,710 San Diego County CA Water Authority Revenue CP 0.180% 5/3/12 20,000 20,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.280% 5/7/12 2,600 2,600 San Francisco CA City & County Unified School District TRAN 2.000% 6/29/12 10,000 10,028 1 San Mateo County CA Community College District GO TOB VRDO 0.400% 5/7/12 9,500 9,500 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue PUT 1.000% 1/10/13 15,000 15,023 1 University of California Revenue TOB VRDO 0.250% 5/7/12 14,000 14,000 1 University of California Revenue TOB VRDO 0.310% 5/7/12 5,000 5,000 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.230% 5/7/12 LOC 9,600 9,600 784,697 Colorado (3.0%) 1 Board of Governors of the Colorado State University System Revenue TOB VRDO 0.230% 5/7/12 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.380% 5/7/12 LOC 10,400 10,400 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.240% 5/1/12 LOC 7,815 7,815 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.240% 5/1/12 LOC 8,980 8,980 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.220% 5/7/12 10,000 10,000 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.250% 5/7/12 10,560 10,560 Colorado Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.220% 5/7/12 LOC 9,600 9,600 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.400% 5/7/12 9,415 9,415 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.240% 5/7/12 21,250 21,250 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.210% 5/7/12 LOC 5,830 5,830 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.270% 5/7/12 LOC 2,400 2,400 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.250% 5/7/12 6,770 6,770 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.250% 5/7/12 7,000 7,000 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.230% 5/7/12 31,595 31,595 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.230% 5/7/12 59,510 59,510 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.230% 5/7/12 20,000 20,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/12 29,000 29,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/12 LOC 10,700 10,700 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/12 LOC 22,730 22,730 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/12 LOC 4,640 4,640 10 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/12 LOC 16,895 16,895 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/12 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.250% 5/7/12 12,500 12,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.250% 5/7/12 10,135 10,135 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.260% 5/7/12 23,000 23,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.270% 5/7/12 11,800 11,800 1 Colorado Regional Transportation District Sales Tax Revenue (FasTracks Project) TOB VRDO 0.250% 5/7/12 20,610 20,610 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.230% 5/7/12 11,360 11,360 Colorado Springs CO Utility System Revenue VRDO 0.250% 5/7/12 12,800 12,800 1 Denver CO City & County Airport Revenue TOB VRDO 0.280% 5/7/12 LOC 25,000 25,000 Denver CO Urban Renewal Authority Tax Increment Revenue (Stapleton) VRDO 0.260% 5/7/12 LOC 14,045 14,045 1 El Paso CO COP TOB VRDO 0.240% 5/7/12 LOC 11,090 11,090 University of Colorado Hospital Authority Revenue VRDO 0.270% 5/7/12 LOC 7,715 7,715 512,165 Connecticut (0.2%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.250% 5/1/12 2,900 2,900 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.240% 5/7/12 7,300 7,300 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program PUT 0.330% 11/15/12 8,220 8,220 Hartford CT BAN 2.000% 4/11/13 20,000 20,307 38,727 Delaware (0.1%) Delaware Health Facilities Authority Revenue (Bayhealth Medical Center Project) VRDO 0.240% 5/7/12 LOC 4,740 4,740 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.300% 5/7/12 5,140 5,140 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.500% 5/7/12 2,905 2,905 12,785 District of Columbia (1.7%) 1 District of Columbia COP TOB VRDO 0.230% 5/7/12 LOC 17,350 17,350 District of Columbia GO TOB VRDO 0.250% 5/1/12 16,000 16,000 1 District of Columbia GO TOB VRDO 0.240% 5/7/12 LOC 22,780 22,780 District of Columbia GO VRDO 0.240% 5/7/12 LOC 13,600 13,600 1 District of Columbia Income Tax Revenue TOB VRDO 0.250% 5/7/12 9,995 9,995 1 District of Columbia Income Tax Revenue TOB VRDO 0.400% 5/7/12 7,990 7,990 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.260% 5/7/12 12,000 12,000 District of Columbia Revenue (The Pew Charitable Trust) VRDO 0.240% 5/7/12 LOC 31,000 31,000 District of Columbia Revenue (Washington Drama Society) VRDO 0.260% 5/7/12 LOC 12,000 12,000 District of Columbia Revenue (Wesley Theological Seminary) VRDO 0.260% 5/7/12 LOC 4,800 4,800 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.260% 5/7/12 LOC 21,200 21,200 District of Columbia TRAN 2.000% 9/28/12 100,000 100,704 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB PUT 0.300% 10/11/12 LOC 12,840 12,840 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.270% 5/7/12 11,865 11,865 294,124 Florida (3.3%) 1 Broward County FL GO TOB VRDO 0.230% 5/7/12 8,165 8,165 1 Broward County FL School Board COP TOB VRDO 0.230% 5/7/12 LOC 34,515 34,515 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.250% 5/7/12 5,660 5,660 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.250% 5/7/12 LOC 7,095 7,095 Florida Board of Education Capital Outlay GO 3.000% 6/1/12 23,485 23,536 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.230% 5/7/12 12,800 12,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.240% 5/7/12 10,240 10,240 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 8,800 8,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 3,995 3,995 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 12,000 12,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.250% 5/7/12 5,680 5,680 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.310% 5/7/12 5,970 5,970 1 Florida Department of Management Services COP TOB VRDO 0.250% 5/7/12 6,955 6,955 1 Florida Department Transportation Revenue TOB VRDO 0.250% 5/7/12 8,225 8,225 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.300% 5/7/12 7,240 7,240 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.300% 5/7/12 4,895 4,895 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.300% 5/7/12 5,705 5,705 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.300% 5/7/12 2,475 2,475 Florida Keys Aqueduct Authority Water Revenue VRDO 0.220% 5/7/12 LOC 11,350 11,350 1 Florida Ports Financing Commission Revenue TOB VRDO 0.600% 5/7/12 3,930 3,930 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.220% 5/7/12 LOC 12,200 12,200 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.220% 5/7/12 LOC 5,000 5,000 Jacksonville FL Electric Authority Electric System Revenue CP 0.240% 5/24/12 18,750 18,750 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.220% 5/7/12 LOC 17,310 17,310 11 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.240% 5/7/12 LOC 5,090 5,090 Jacksonville FL Transportation Revenue VRDO 0.240% 5/7/12 LOC 11,900 11,900 1 Jacksonville FL US Government Guaranteed Notes TOB VRDO 0.250% 5/7/12 3,900 3,900 1 Lee Memorial Health System Florida Hospital Revenue TOB VRDO 0.240% 5/7/12 LOC 14,395 14,395 Lee Memorial Health System Florida Hospital Revenue VRDO 0.250% 5/7/12 LOC 5,160 5,160 Liberty County FL Industrial Development Revenue (Georgia-Pacific Corp. Project) VRDO 0.250% 5/7/12 LOC 6,000 6,000 1 Miami-Dade County FL School Board COP TOB VRDO 0.240% 5/7/12 LOC 16,045 16,045 1 Miami-Dade County FL School Board COP TOB VRDO 0.260% 5/7/12 (13) 36,630 36,630 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.250% 5/1/12 LOC 21,280 21,280 North Broward FL Hospital District Revenue VRDO 0.210% 5/7/12 LOC 27,500 27,500 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.240% 5/7/12 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.240% 5/7/12 25,555 25,555 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.240% 5/7/12 4,050 4,050 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.300% 5/7/12 2,010 2,010 1 Orange County FL School Board COP TOB VRDO 0.240% 5/7/12 LOC 35,005 35,005 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.230% 5/7/12 8,455 8,455 Palm Beach County FL Revenue (Children’s Home Society Project) VRDO 0.390% 5/7/12 LOC 11,670 11,670 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.260% 5/7/12 LOC 5,700 5,700 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 8,190 8,296 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.250% 5/7/12 5,535 5,535 Polk County FL Industrial Development Authority Health Care Facilities Revenue (Winter Haven Hospital Project) VRDO 0.240% 5/7/12 LOC 9,300 9,300 1 South Florida Water Management District COP TOB VRDO 0.270% 5/7/12 9,800 9,800 1 South Florida Water Management District COP TOB VRDO 0.310% 5/7/12 17,970 17,970 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.270% 5/7/12 4,505 4,505 558,137 Georgia (5.2%) Atlanta GA Airport Revenue CP 0.250% 5/8/12 LOC 18,043 18,043 Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.250% 5/7/12 LOC 10,000 10,000 1 Augusta GA Water & Sewer Revenue TOB VRDO 0.350% 5/7/12 (4) 7,645 7,645 Cobb County GA Water & Sewer Revenue 5.000% 7/1/12 1,535 1,547 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/12 1,000 1,024 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.240% 5/7/12 LOC 26,385 26,385 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.250% 5/7/12 LOC 13,610 13,610 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.250% 5/7/12 LOC 31,125 31,125 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.250% 5/7/12 LOC 49,000 49,000 Fulton County GA Development Authority Revenue (Lovett School Project) VRDO 0.250% 5/7/12 LOC 25,100 25,100 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.250% 5/7/12 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.250% 5/7/12 LOC 69,415 69,415 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.250% 5/7/12 LOC 22,000 22,000 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.250% 5/7/12 LOC 37,000 37,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.250% 5/7/12 LOC 8,600 8,600 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.250% 5/7/12 LOC 3,400 3,400 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.250% 5/7/12 LOC 13,000 13,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.250% 5/7/12 LOC 32,000 32,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.250% 5/7/12 LOC 20,595 20,595 1 Gainesville GA Redevelopment Authority Revenue (Brenau University Inc. Project) VRDO 0.240% 5/7/12 LOC 10,300 10,300 Georgia GO 5.000% 5/1/12 (Prere.) 3,500 3,500 Georgia GO 5.000% 7/1/12 2,265 2,283 Georgia GO 5.000% 8/1/12 2,125 2,150 Georgia GO 5.000% 10/1/12 9,000 9,179 1 Georgia GO TOB VRDO 0.240% 5/7/12 9,810 9,810 1 Georgia GO TOB VRDO 0.310% 5/7/12 11,000 11,000 Georgia Ports Authority Revenue (Garden City Terminal Project) VRDO 0.250% 5/7/12 LOC 3,770 3,770 Georgia Road & Tollway Authority Revenue 4.000% 3/1/13 1,000 1,031 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.220% 5/7/12 LOC 7,000 7,000 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project ) RAN VRDO 0.250% 5/7/12 LOC 45,610 45,610 1 Gwinnett County GA School District GO TOB VRDO 0.230% 5/7/12 12,225 12,225 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.250% 5/7/12 LOC 42,155 42,155 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.250% 5/7/12 LOC 15,075 15,075 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.250% 5/7/12 89,900 89,900 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue CP 0.170% 5/11/12 33,000 33,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue CP 0.160% 5/17/12 15,000 15,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue CP 0.160% 5/18/12 51,000 51,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue CP 0.170% 5/24/12 14,000 14,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.240% 5/7/12 LOC 42,000 42,000 Municipal Electric Authority Georgia Revenue (Project One) VRDO 0.230% 5/7/12 LOC 9,700 9,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.230% 5/7/12 15,225 15,225 12 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.250% 5/7/12 5,795 5,795 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.250% 5/7/12 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.250% 5/7/12 9,745 9,745 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.250% 5/7/12 3,700 3,700 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.250% 5/7/12 LOC 2,550 2,550 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.250% 5/7/12 LOC 3,700 3,700 888,357 Hawaii (0.5%) 1 Hawaii Harbor System Revenue TOB VRDO 0.250% 5/7/12 LOC 14,620 14,620 1 Hawaii Housing Finance & Development Revenue TOB VRDO 0.250% 5/7/12 LOC 12,510 12,510 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.240% 5/7/12 LOC 7,000 7,000 1 Honolulu HI City & County GO TOB VRDO 0.400% 5/7/12 7,715 7,715 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.240% 5/7/12 LOC 16,260 16,260 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.250% 5/7/12 2,000 2,000 1 University of Hawaii Revenue TOB VRDO 0.240% 5/7/12 LOC 12,815 12,815 1 University of Hawaii Revenue TOB VRDO 0.260% 5/7/12 (13) 19,800 19,800 92,720 Idaho (1.6%) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.240% 5/7/12 LOC 5,985 5,985 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.240% 5/7/12 LOC 8,670 8,670 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.240% 5/7/12 LOC 12,910 12,910 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 11,000 11,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 7,570 7,570 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 7,850 7,850 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 10,330 10,330 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 12,270 12,270 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 12,905 12,905 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 13,465 13,465 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 5,500 5,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 9,445 9,445 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 9,420 9,420 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 12,390 12,390 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 11,735 11,735 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 5,400 5,400 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 7,265 7,265 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 9,205 9,205 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 4,600 4,600 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 6,625 6,625 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 8,910 8,910 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 4,460 4,460 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 7,100 7,100 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.320% 5/7/12 11,580 11,580 Idaho TAN 2.000% 6/29/12 50,000 50,140 266,730 Illinois (3.9%) Bartlett IL Special Service Area No. 1 (Bluff City LLC) GO VRDO 0.260% 5/7/12 LOC 11,080 11,080 Channahon IL Revenue (Morris Hospital) VRDO 0.250% 5/7/12 LOC 4,060 4,060 Channahon IL Revenue (Morris Hospital) VRDO 0.250% 5/7/12 LOC 5,105 5,105 Chicago IL Board of Education GO VRDO 0.230% 5/7/12 LOC 17,400 17,400 Chicago IL Board of Education GO VRDO 0.240% 5/7/12 LOC 5,900 5,900 Chicago IL Board of Education GO VRDO 0.250% 5/7/12 LOC 20,700 20,700 1 Chicago IL GO TOB VRDO 0.280% 5/7/12 6,000 6,000 1 Chicago IL GO TOB VRDO 0.350% 5/7/12 12,150 12,150 1 Chicago IL GO TOB VRDO 0.400% 5/7/12 5,500 5,500 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.240% 5/7/12 LOC 29,530 29,530 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.250% 5/7/12 10,150 10,150 1 Chicago IL Water Revenue TOB VRDO 0.350% 5/7/12 17,870 17,870 Chicago IL Water Revenue VRDO 0.260% 5/7/12 LOC 19,575 19,575 Chicago IL Water Revenue VRDO 0.260% 5/7/12 LOC 5,285 5,285 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.240% 5/7/12 LOC 2,500 2,500 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.210% 5/7/12 LOC 14,900 14,900 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.440% 5/3/12 15,000 15,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.310% 5/7/12 9,185 9,185 Illinois Finance Authority Industrial Development Revenue (Gusto Packing Co. Inc. Project) Revenue VRDO 0.600% 5/7/12 LOC 5,640 5,640 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.220% 5/7/12 29,605 29,605 3 Illinois Finance Authority Revenue (Advocate Health Care) PUT 0.370% 11/26/12 11,500 11,500 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.250% 5/7/12 26,810 26,810 Illinois Finance Authority Revenue (Bradley University) VRDO 0.240% 5/7/12 LOC 3,750 3,750 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.250% 5/7/12 8,750 8,750 13 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.260% 5/7/12 LOC 12,000 12,000 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.400% 5/7/12 13,330 13,330 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.250% 5/7/12 LOC 4,925 4,925 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 5/4/12 25,485 25,485 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.170% 5/15/12 17,970 17,970 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.150% 6/1/12 29,985 29,985 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.170% 7/9/12 10,000 10,000 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.150% 7/10/12 15,710 15,710 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.230% 5/7/12 LOC 4,165 4,165 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.240% 5/7/12 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.250% 5/7/12 4,375 4,375 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.250% 5/7/12 LOC 5,350 5,350 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.250% 5/7/12 6,000 6,000 Illinois Finance Authority Revenue (Northwestern University) PUT 1.200% 3/1/13 1,350 1,359 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.250% 5/7/12 8,165 8,165 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.240% 5/7/12 LOC 5,000 5,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.240% 5/7/12 LOC 12,870 12,870 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.280% 5/7/12 10,200 10,200 Illinois Finance Authority Revenue (University of Chicago Medical Center) VRDO 0.250% 5/1/12 LOC 2,715 2,715 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.230% 5/7/12 20,500 20,500 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.250% 5/7/12 3,000 3,000 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.230% 5/7/12 4,669 4,669 Illinois Finance Authority Revenue (YMCA Metropolitan Chicago Project) VRDO 0.250% 5/7/12 LOC 4,200 4,200 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 0.250% 4/19/13 8,000 8,000 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.200% 5/7/12 LOC 8,600 8,600 Illinois Regional Transportation Authority Revenue 5.375% 6/1/12 (Prere.) 7,730 7,841 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.250% 5/7/12 (13) 11,285 11,285 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.250% 5/7/12 6,040 6,040 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.250% 5/7/12 14,430 14,430 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.250% 5/7/12 5,330 5,330 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.220% 5/7/12 LOC 20,000 20,000 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.250% 5/7/12 10,355 10,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.250% 5/7/12 9,205 9,205 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.400% 5/7/12 12,640 12,640 1 Schaumburg IL GO TOB VRDO 0.270% 5/7/12 (13) 11,330 11,330 1 Southern Illinois University Revenue TOB VRDO 0.240% 5/7/12 LOC 11,390 11,390 667,864 Indiana (1.7%) Indiana Bond Bank Revenue Interim Advance Funding Program TAN 1.250% 1/3/13 19,150 19,266 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.250% 5/7/12 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.200% 5/7/12 LOC 17,400 17,400 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.260% 5/7/12 LOC 6,700 6,700 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.240% 5/7/12 LOC 36,890 36,890 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.250% 5/1/12 31,340 31,340 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.250% 5/7/12 4,615 4,615 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.210% 5/7/12 12,000 12,000 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.260% 5/7/12 5,850 5,850 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.270% 5/7/12 3,300 3,300 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/12 19,275 19,275 1 Indiana Health Facility Financing Authority Hospital Revenue (Community Hospital Project) TOB VRDO 0.230% 5/7/12 LOC 6,420 6,420 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.240% 5/7/12 13,000 13,000 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.260% 5/7/12 47,080 47,080 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.300% 5/7/12 1,520 1,520 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.380% 5/7/12 3,385 3,385 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.270% 5/7/12 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.270% 5/7/12 3,500 3,500 Lawrenceburg IN Pollution Control Revenue VRDO 0.230% 5/7/12 LOC 5,500 5,500 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.240% 5/7/12 LOC 30,445 30,445 289,261 Iowa (0.2%) Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.300% 5/7/12 2,800 2,800 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.300% 5/7/12 8,830 8,830 14 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.300% 5/7/12 9,965 9,965 Polk County IA GO 5.000% 6/1/12 (Prere.) 4,070 4,086 25,681 Kansas (0.5%) 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.230% 5/7/12 6,155 6,155 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.400% 5/7/12 8,285 8,285 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.290% 5/7/12 34,000 34,000 Wichita KS BAN 0.250% 2/7/13 37,995 37,996 86,436 Kentucky (0.9%) Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.240% 5/7/12 LOC 11,700 11,700 Jeffersontown KY Lease Program Revenue (Kentucky League of Cities Funding Trust) VRDO 0.240% 5/7/12 LOC 2,400 2,400 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.260% 5/1/12 LOC 4,000 4,000 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.230% 5/7/12 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.250% 5/7/12 LOC 5,000 5,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.250% 5/7/12 LOC 35,000 35,000 3 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.350% 11/26/12 10,000 10,000 3 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.350% 11/26/12 10,000 10,000 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.300% 5/7/12 7,040 7,040 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.310% 5/7/12 2,515 2,515 Kentucky Housing Corp. Housing Revenue VRDO 0.270% 5/7/12 LOC 5,770 5,770 Kentucky Housing Corp. Housing Revenue VRDO 0.270% 5/7/12 4,750 4,750 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.230% 5/7/12 10,345 10,345 1 Lexington-Fayette Urban County Airport Board Kentucky General Airport Revenue TOB VRDO 0.250% 5/7/12 4,660 4,660 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.250% 5/7/12 6,125 6,125 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.240% 5/7/12 LOC 7,100 7,100 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.250% 5/7/12 LOC 3,650 3,650 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.240% 5/7/12 LOC 3,625 3,625 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.240% 5/7/12 LOC 3,900 3,900 149,580 Louisiana (0.9%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.250% 5/7/12 LOC 17,000 17,000 East Baton Rouge Parish LA Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) VRDO 0.250% 5/7/12 LOC 3,550 3,550 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.250% 5/7/12 LOC 34,000 34,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.250% 5/7/12 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.250% 5/7/12 LOC 20,355 20,355 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.270% 5/7/12 LOC 17,500 17,500 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.270% 5/7/12 LOC 12,500 12,500 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.270% 5/7/12 LOC 10,000 10,000 144,905 Maine (0.5%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.250% 5/7/12 LOC 32,500 32,500 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.250% 5/7/12 LOC 4,600 4,600 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.300% 5/7/12 3,720 3,720 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.310% 5/7/12 5,510 5,510 Maine Housing Authority Mortgage Revenue VRDO 0.290% 5/7/12 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.290% 5/7/12 9,000 9,000 Maine Municipal Bond Bank Revenue 5.200% 11/1/12 (Prere.) 1,000 1,024 Old Town ME Solid Waste Disposal Revenue (George-Pacific Corp. Project) VRDO 0.250% 5/7/12 LOC 4,260 4,260 80,614 Maryland (2.3%) Baltimore County MD BAN 2.500% 12/17/12 47,000 47,666 Baltimore County MD BAN 2.500% 12/17/12 110,000 111,557 1 Baltimore County MD GO TOB VRDO 0.250% 5/7/12 7,115 7,115 Frederick County MD GO 3.000% 12/1/12 2,335 2,371 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.300% 5/7/12 5,095 5,095 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.310% 5/7/12 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.310% 5/7/12 4,235 4,235 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.310% 5/7/12 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.310% 5/7/12 6,325 6,325 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.310% 5/7/12 8,250 8,250 Maryland GO 5.000% 8/1/12 5,250 5,313 15 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland GO 5.250% 8/15/12 12,200 12,377 1 Maryland GO TOB VRDO 0.310% 5/7/12 10,125 10,125 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Hospital) VRDO 0.240% 5/7/12 LOC 8,100 8,100 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.160% 7/10/12 42,555 42,555 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.230% 5/7/12 7,645 7,645 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.220% 5/7/12 12,500 12,500 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.240% 5/7/12 LOC 4,600 4,600 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.240% 5/7/12 LOC 9,560 9,560 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.240% 5/7/12 LOC 5,000 5,000 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.230% 5/7/12 15,410 15,410 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.250% 5/7/12 8,800 8,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.260% 5/7/12 13,860 13,860 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.350% 5/7/12 9,000 9,000 Maryland Transportation Authority Passenger Facility Charge Revenue (BWI Airport) VRDO 0.260% 5/7/12 LOC 12,350 12,350 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.240% 5/7/12 LOC 5,065 5,065 1 Washington Suburban Sanitation District Maryland GO TOB VRDO 0.250% 5/7/12 9,155 9,155 395,979 Massachusetts (3.2%) Boston MA Convention Center Revenue 5.000% 5/1/12 (Prere.) 4,975 4,975 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.230% 5/7/12 5,400 5,400 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.240% 5/7/12 LOC 11,510 11,510 Massachusetts Development Finance Agency Revenue (Fay School) VRDO 0.230% 5/7/12 LOC 10,600 10,600 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.240% 5/7/12 LOC 8,690 8,690 Massachusetts GO 2.000% 5/31/12 120,000 120,181 Massachusetts GO 5.250% 11/1/12 (Prere.) 15,000 15,376 1 Massachusetts GO TOB VRDO 0.230% 5/7/12 13,545 13,545 1 Massachusetts GO TOB VRDO 0.230% 5/7/12 LOC 40,000 40,000 1 Massachusetts GO TOB VRDO 0.250% 5/7/12 6,665 6,665 1 Massachusetts GO TOB VRDO 0.250% 5/7/12 3,750 3,750 1 Massachusetts GO TOB VRDO 0.250% 5/7/12 23,935 23,935 1 Massachusetts GO TOB VRDO 0.250% 5/7/12 19,000 19,000 1 Massachusetts GO TOB VRDO 0.250% 5/7/12 1,850 1,850 1 Massachusetts GO TOB VRDO 0.250% 5/7/12 23,485 23,485 1 Massachusetts GO TOB VRDO 0.310% 5/7/12 42,825 42,825 1 Massachusetts GO TOB VRDO 0.310% 5/7/12 9,475 9,475 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.260% 5/1/12 LOC 3,000 3,000 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 3,000 3,006 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.250% 5/7/12 10,000 10,000 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.220% 5/7/12 LOC 25,200 25,200 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.300% 5/7/12 10,635 10,635 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.310% 5/7/12 5,515 5,515 1 Massachusetts Housing Finance Agency Single Family Housing Revenue TOB VRDO 0.250% 5/7/12 8,540 8,540 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.250% 5/7/12 5,000 5,000 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.250% 5/7/12 3,070 3,070 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.310% 5/7/12 7,280 7,280 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.250% 5/7/12 2,040 2,040 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.250% 5/7/12 5,000 5,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.250% 5/7/12 15,590 15,590 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.250% 5/7/12 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.250% 5/7/12 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.350% 5/7/12 6,650 6,650 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.400% 5/7/12 7,500 7,500 Massachusetts Water Resources Authority Revenue VRDO 0.200% 5/7/12 28,000 28,000 Massachusetts Water Resources Authority Revenue VRDO 0.240% 5/7/12 785 785 3 University of Massachusetts Building Authority Revenue PUT 0.340% 11/26/12 13,800 13,800 537,378 Michigan (3.6%) 1 BlackRock MuniYield Michigan Quality Fund II, Inc. VRDP VRDO 0.390% 5/7/12 LOC 15,400 15,400 1 BlackRock MuniYield Michigan Quality Fund, Inc. VRDP VRDO 0.390% 5/7/12 LOC 21,000 21,000 Eastern Michigan University Revenue VRDO 0.270% 5/1/12 LOC 20,000 20,000 Michigan Building Authority Revenue VRDO 0.250% 5/7/12 LOC 35,000 35,000 16 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Finance Authority State Aid RAN 2.000% 8/20/12 50,000 50,212 Michigan Finance Authority State Aid RAN 2.000% 8/20/12 LOC 57,560 57,856 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.300% 5/7/12 LOC 59,245 59,245 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.300% 5/7/12 LOC 66,995 66,995 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.300% 5/7/12 LOC 67,945 67,945 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.300% 5/7/12 LOC 36,545 36,545 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.260% 5/7/12 LOC 6,700 6,700 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.230% 5/7/12 10,000 10,000 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.250% 5/7/12 10,765 10,765 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.250% 5/7/12 7,225 7,225 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.240% 5/7/12 LOC 23,220 23,220 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 18,900 18,900 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.375% 10/1/12 (Prere.) 5,875 6,001 1 Michigan State University Board of Trustees General Revenue TOB VRDO 0.250% 5/7/12 9,855 9,855 Michigan State University Revenue CP 0.160% 5/14/12 18,250 18,250 Michigan State University Revenue CP 0.170% 7/6/12 13,225 13,225 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.250% 5/7/12 LOC 16,215 16,215 Regents of the University of Michigan CP 0.150% 7/10/12 16,800 16,800 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.220% 5/7/12 1,050 1,050 University of Michigan University Revenue VRDO 0.200% 5/7/12 6,300 6,300 1 Wayne State University Michigan Revenue TOB VRDO 0.270% 5/7/12 5,295 5,295 1 Wayne State University Michigan Revenue TOB VRDO 0.350% 5/7/12 5,000 5,000 604,999 Minnesota (1.8%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.250% 5/7/12 23,640 23,640 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.250% 5/7/12 LOC 20,000 20,000 Minnesota GO 2.000% 10/1/12 27,350 27,550 Minnesota GO 3.000% 10/1/12 16,000 16,183 Minnesota GO 5.250% 11/1/12 (Prere.) 1,005 1,030 1 Minnesota GO TOB VRDO 0.250% 5/7/12 3,510 3,510 1 Minnesota GO TOB VRDO 0.250% 5/7/12 9,415 9,415 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.270% 5/7/12 19,000 19,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.270% 5/7/12 11,135 11,135 Minnesota School District TRAN 2.000% 9/9/12 38,000 38,234 Minnesota School District TRAN 2.000% 9/11/12 12,000 12,076 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.180% 8/9/12 50,000 50,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.180% 8/14/12 50,000 50,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.220% 9/13/12 8,300 8,300 University of Minnesota Revenue CP 0.170% 7/6/12 22,315 22,315 312,388 Mississippi (0.3%) Mississippi Business Finance Corp. Revenue (Hattiesburg Project) VRDO 0.260% 5/7/12 LOC 7,800 7,800 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.250% 5/7/12 LOC 16,245 16,245 1 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) TOB VRDO 0.240% 5/7/12 LOC 5,000 5,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.230% 5/7/12 8,000 8,000 Perry County MS Pollution Control Revenue (Leaf River Forest Product Project) VRDO 0.230% 5/7/12 LOC 10,430 10,430 47,475 Missouri (1.1%) 1 Columbia MO Special Obligation Electrical Improvement Revenue TOB VRDO 0.240% 5/7/12 LOC 16,540 16,540 Missouri Development Finance Board (Missouri Association of Municipal Utilities Lease Financing Program) CP 0.150% 5/8/12 LOC 28,652 28,652 Missouri Development Finance Board (Missouri Association of Municipal Utilities Lease Financing Program) CP 0.150% 5/8/12 LOC 8,000 8,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.240% 5/7/12 LOC 6,490 6,490 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.240% 5/7/12 8,000 8,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.250% 5/1/12 7,300 7,300 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.230% 5/7/12 13,930 13,930 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.250% 5/7/12 5,570 5,570 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.230% 5/7/12 25,320 25,320 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.310% 5/7/12 18,295 18,295 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.250% 5/7/12 LOC 16,000 16,000 St. Louis County MO Special Obligation TAN 0.750% 8/1/12 22,080 22,088 St. Louis MO General Fund TRAN 2.000% 6/29/12 10,000 10,026 186,211 17 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Montana (0.1%) Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.220% 3/1/13 8,945 8,945 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.220% 3/1/13 14,675 14,675 23,620 Multiple States (6.8%) 1 BlackRock Muni Intermediate Duration Fund, Inc. VRDP VRDO 0.360% 5/7/12 LOC 65,600 65,600 1 BlackRock MuniEnhanced Fund, Inc. VRDP VRDO 0.390% 5/7/12 LOC 30,000 30,000 1 BlackRock MuniHoldings Investment Quality Fund VRDP VRDO 0.450% 5/7/12 LOC 90,000 90,000 1 BlackRock MuniYield Fund, Inc. VRDP VRDO 0.450% 5/7/12 LOC 53,400 53,400 1 BlackRock MuniYield Quality Fund III, Inc. VRDP VRDO 0.390% 5/7/12 LOC 48,500 48,500 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.300% 5/7/12 LOC 37,948 37,948 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.300% 5/7/12 LOC 18,935 18,935 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.300% 5/7/12 LOC 287,500 287,500 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.390% 5/7/12 LOC 185,000 185,000 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.360% 5/7/12 LOC 34,100 34,100 1 Nuveen Premier Insured Municipal Income Fund, Inc. VRDP VRDO 0.390% 5/7/12 LOC 24,000 24,000 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.360% 5/7/12 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.360% 5/7/12 LOC 100,000 100,000 1,144,983 Nebraska (1.4%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.250% 5/7/12 89,135 89,135 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.260% 5/7/12 LOC 6,000 6,000 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.300% 5/7/12 1,220 1,220 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.230% 5/7/12 44,135 44,135 1 Nebraska Public Power District Revenue TOB VRDO 0.260% 5/7/12 (13) 15,995 15,995 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.230% 5/7/12 10,115 10,115 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.250% 5/7/12 7,000 7,000 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.250% 5/7/12 6,975 6,975 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.240% 5/7/12 LOC 18,175 18,175 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.260% 5/7/12 (13) 34,610 34,610 233,360 Nevada (1.8%) Clark County NV Airport System Revenue VRDO 0.260% 5/7/12 LOC 15,000 15,000 Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.240% 5/7/12 LOC 9,100 9,100 1 Clark County NV GO TOB VRDO 0.230% 5/7/12 LOC 44,550 44,550 1 Clark County NV GO TOB VRDO 0.310% 5/7/12 9,770 9,770 1 Clark County NV GO TOB VRDO 0.400% 5/7/12 7,615 7,615 1 Clark County NV School District GO TOB VRDO 0.230% 5/7/12 18,715 18,715 1 Clark County NV Water Reclamation District GO TOB VRDO 0.250% 5/7/12 6,085 6,085 1 Clark County NV Water Reclamation District GO TOB VRDO 0.250% 5/7/12 14,800 14,800 1 Clark County NV Water Reclamation District GO TOB VRDO 0.250% 5/7/12 7,495 7,495 1 Las Vegas NV GO TOB VRDO 0.400% 5/7/12 10,850 10,850 Las Vegas Valley Water District Nevada GO 5.250% 12/1/12 (Prere.) 4,800 4,939 Las Vegas Valley Water District Nevada GO CP 0.170% 5/2/12 29,945 29,945 Las Vegas Valley Water District Nevada GO CP 0.150% 5/10/12 14,675 14,675 Las Vegas Valley Water District Nevada GO CP 0.180% 8/6/12 10,500 10,500 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.250% 5/7/12 4,685 4,685 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.250% 5/7/12 48,455 48,455 1 Nevada GO TOB VRDO 0.350% 5/7/12 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.240% 5/7/12 LOC 13,010 13,010 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.400% 5/7/12 LOC 7,440 7,440 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.250% 5/7/12 LOC 5,400 5,400 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.240% 5/7/12 LOC 9,990 9,990 302,419 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.400% 5/7/12 10,000 10,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.400% 5/7/12 8,000 8,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.400% 5/7/12 7,000 7,000 25,000 New Jersey (1.9%) Burlington County NJ BAN 1.500% 9/7/12 15,000 15,064 Cape May County NJ BAN 2.000% 8/31/12 8,000 8,043 New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.340% 5/7/12 LOC 8,000 8,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.230% 5/7/12 13,985 13,985 18 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey TRAN 2.000% 6/21/12 260,000 260,630 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.390% 5/7/12 LOC 20,000 20,000 325,722 New Mexico (1.0%) Albuquerque NM GO 3.000% 7/1/12 7,000 7,032 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.310% 5/7/12 24,495 24,495 New Mexico Educational Assistance Foundation Revenue VRDO 0.260% 5/7/12 LOC 6,950 6,950 New Mexico Educational Assistance Foundation Revenue VRDO 0.260% 5/7/12 LOC 6,700 6,700 1 New Mexico Finance Authority Revenue TOB VRDO 0.240% 5/7/12 LOC 10,240 10,240 1 New Mexico Finance Authority Revenue TOB VRDO 0.240% 5/7/12 10,695 10,695 1 New Mexico Finance Authority Transportation Revenue TOB VRDO 0.310% 5/7/12 24,975 24,975 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.250% 5/7/12 79,650 79,650 170,737 New York (5.0%) 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.450% 5/7/12 LOC 30,000 30,000 1 BlackRock MuniYield New York Quality Fund, Inc. VRDP VRDO 0.370% 5/7/12 LOC 15,000 15,000 Erie County NY Fiscal Stability Authority BAN 1.500% 7/31/12 21,000 21,060 1 New York City NY GO TOB VRDO 0.400% 5/7/12 15,000 15,000 New York City NY GO VRDO 0.200% 5/7/12 LOC 11,730 11,730 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.230% 5/7/12 LOC 4,500 4,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.230% 5/7/12 22,500 22,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.240% 5/7/12 LOC 19,510 19,510 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 5/1/12 8,730 8,730 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.400% 5/7/12 15,000 15,000 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.400% 5/7/12 6,200 6,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.230% 5/7/12 8,000 8,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.270% 5/1/12 7,000 7,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.260% 5/7/12 16,595 16,595 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.270% 5/7/12 25,190 25,190 1 New York GO TOB VRDO 0.250% 5/7/12 4,000 4,000 New York Liberty Development Corp. Revenue PUT 0.270% 11/8/12 62,000 62,000 New York Liberty Development Corp. Revenue PUT 0.280% 11/8/12 25,000 25,000 New York Liberty Development Corp. Revenue PUT 0.300% 11/8/12 67,800 67,800 New York Metropolitan Transportation Authority Revenue CP 0.140% 5/3/12 LOC 20,000 20,000 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.230% 5/7/12 LOC 4,415 4,415 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.220% 5/7/12 LOC 11,600 11,600 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.240% 5/7/12 LOC 7,200 7,200 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.310% 5/7/12 14,800 14,800 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) VRDO 0.210% 5/7/12 LOC 2,000 2,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/12 3,510 3,510 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/12 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/12 1,000 1,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/12 5,000 5,000 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (Prere.) 28,695 28,748 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (Prere.) 755 756 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 (Prere.) 12,720 12,743 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.200% 5/7/12 LOC 26,900 26,900 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.230% 5/7/12 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.230% 5/7/12 LOC 10,400 10,400 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.250% 5/7/12 41,000 41,000 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.260% 5/1/12 5,400 5,400 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.260% 5/7/12 25,000 25,000 1 New York State Mortgage Agency Revenue TOB VRDO 0.250% 5/1/12 7,690 7,690 New York State Thruway Authority BAN 2.000% 7/12/12 60,000 60,194 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/12 LOC 34,945 34,945 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.250% 5/7/12 LOC 37,000 37,000 1 Nuveen New York Investment Quality Municipal Fund VRDP VRDO 0.370% 5/7/12 LOC 20,000 20,000 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.370% 5/7/12 LOC 10,000 10,000 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.230% 5/7/12 LOC 1,000 1,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.330% 5/7/12 7,320 7,320 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.230% 5/7/12 LOC 12,490 12,490 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.250% 5/7/12 4,000 4,000 19 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.210% 5/7/12 LOC 6,800 6,800 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.210% 5/7/12 LOC 8,200 8,200 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.230% 5/7/12 LOC 6,850 6,850 838,196 North Carolina (3.1%) Cary NC GO VRDO 0.240% 5/7/12 19,395 19,395 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.250% 5/7/12 5,945 5,945 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.250% 5/7/12 7,580 7,580 Charlotte NC Water & Sewer System Revenue VRDO 0.210% 5/7/12 4,400 4,400 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.250% 5/7/12 LOC 22,415 22,415 Guilford County NC GO VRDO 0.230% 5/7/12 6,700 6,700 Mecklenburg County NC COP VRDO 0.250% 5/7/12 7,865 7,865 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.250% 5/7/12 LOC 11,000 11,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.250% 5/1/12 9,900 9,900 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.240% 5/7/12 3,500 3,500 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.250% 5/7/12 47,945 47,945 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.250% 5/7/12 2,495 2,495 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.250% 5/7/12 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.250% 5/7/12 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.250% 5/7/12 14,100 14,100 1 North Carolina Capital Improvement Revenue TOB VRDO 0.230% 5/7/12 10,770 10,770 1 North Carolina Capital Improvement Revenue TOB VRDO 0.250% 5/7/12 5,515 5,515 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.220% 5/7/12 12,485 12,485 1 North Carolina Infrastructure Financial Corp. Capital Improvements COP TOB VRDO 0.240% 5/7/12 10,085 10,085 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.250% 5/7/12 95,530 95,530 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.250% 5/7/12 LOC 13,220 13,220 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.220% 5/7/12 LOC 37,200 37,200 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.240% 5/7/12 LOC 14,735 14,735 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.400% 5/7/12 3,800 3,800 3 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.370% 11/26/12 12,000 12,000 Orange County NC Public Facilities Co. Revenue 2.000% 10/1/12 2,515 2,534 Raleigh Durham NC Airport Authority Revenue VRDO 0.270% 5/7/12 LOC 10,400 10,400 1 Raleigh NC Combined Enterprise System Revenue TOB VRDO 0.250% 5/7/12 8,995 8,995 1 Sampson County NC COP TOB VRDO 0.240% 5/7/12 LOC 5,000 5,000 Union County NC GO VRDO 0.220% 5/7/12 15,970 15,970 Union County NC GO VRDO 0.220% 5/7/12 19,495 19,495 Union County NC GO VRDO 0.220% 5/7/12 12,295 12,295 1 University of North Carolina University Revenue TOB VRDO 0.250% 5/7/12 6,710 6,710 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.250% 5/7/12 6,735 6,735 Winston-Salem NC Water & Sewer System Revenue VRDO 0.250% 5/7/12 17,700 17,700 Winston-Salem NC Water & Sewer System Revenue VRDO 0.250% 5/7/12 6,000 6,000 518,114 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.210% 5/7/12 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.250% 5/7/12 9,600 9,600 31,450 Ohio (2.5%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.240% 5/7/12 LOC 8,000 8,000 Central OH Solid Waste Authority BAN 1.000% 6/13/12 12,500 12,506 Cleveland OH Water BAN 1.000% 7/26/12 10,500 10,512 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.250% 5/7/12 LOC 3,295 3,295 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 5/7/12 LOC 8,525 8,525 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.260% 5/7/12 LOC 28,275 28,275 Columbus OH TAN 2.000% 11/29/12 14,850 15,001 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.250% 5/7/12 LOC 7,580 7,580 Delaware OH BAN 1.500% 4/24/13 11,262 11,386 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.220% 5/7/12 LOC 8,570 8,570 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.220% 5/7/12 LOC 14,085 14,085 Lancaster Port Authority Ohio Gas Revenue VRDO 0.250% 5/7/12 56,115 56,115 Miamisburg OH City School District BAN 1.500% 7/19/12 13,100 13,127 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.240% 5/7/12 LOC 15,000 15,000 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.240% 5/7/12 10,000 10,000 20 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.230% 5/7/12 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.230% 5/7/12 8,875 8,875 Ohio Common Schools GO VRDO 0.230% 5/7/12 17,490 17,490 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 20,000 20,000 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 11,330 11,330 Ohio GO VRDO 0.230% 5/7/12 8,375 8,375 Ohio GO VRDO 0.230% 5/7/12 4,200 4,200 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.160% 5/1/12 13,000 13,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.160% 6/6/12 3,000 3,000 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.250% 5/1/12 8,130 8,130 Ohio Infrastructure Improvement GO VRDO 0.230% 5/7/12 9,295 9,295 Ohio State University General Receipts Revenue VRDO 0.230% 5/7/12 10,000 10,000 Ohio State University General Receipts Revenue VRDO 0.230% 5/7/12 36,000 36,000 Pickerington OH BAN 1.250% 1/30/13 2,545 2,561 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.250% 5/7/12 LOC 6,000 6,000 2 Stow OH BAN 1.500% 5/3/13 5,225 5,281 University of Cincinnati OH BAN 2.000% 7/19/12 4,000 4,014 University of Cincinnati OH BAN 2.000% 12/13/12 6,100 6,163 University of Cincinnati Ohio General Receipts BAN 2.000% 5/11/12 16,000 16,007 415,698 Oklahoma (0.3%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.300% 5/7/12 3,930 3,930 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.250% 5/7/12 24,995 24,995 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.250% 5/7/12 LOC 28,830 28,830 57,755 Oregon (1.0%) Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.150% 6/6/12 10,000 10,000 1 Jackson County OR School District GO TOB VRDO 0.350% 5/7/12 6,000 6,000 1 Oregon Business Development Commission Revenue TOB VRDO 0.250% 5/7/12 5,925 5,925 1 Oregon Department of Administrative Services COP TOB VRDO 0.240% 5/7/12 LOC 15,405 15,405 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.270% 5/7/12 44,650 44,650 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.310% 5/7/12 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.270% 5/7/12 7,100 7,100 Oregon TAN 2.000% 6/29/12 75,000 75,213 172,958 Pennsylvania (0.9%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.250% 5/7/12 4,000 4,000 3 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.420% 8/2/12 9,900 9,900 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.230% 5/7/12 LOC 2,100 2,100 Emmaus PA General Authority Revenue VRDO 0.280% 5/7/12 LOC 2,800 2,800 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.220% 5/7/12 24,000 24,000 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.390% 5/7/12 LOC 22,000 22,000 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.230% 5/7/12 LOC 10,950 10,950 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.300% 5/7/12 12,060 12,060 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.250% 5/7/12 15,000 15,000 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.250% 5/7/12 LOC 10,000 10,000 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.300% 5/7/12 LOC 15,350 15,350 1 Philadelphia PA Industrial Development Authority Lease Revenue (Fox Chase Cancer Center) TOB VRDO 0.250% 5/1/12 LOC 1,000 1,000 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation BAN 1.250% 12/12/12 20,000 20,128 1 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.250% 5/7/12 LOC 7,955 7,955 157,243 Rhode Island (0.4%) 1 Narragansett RI Commission WasteWater System Revenue TOB VRDO 0.240% 5/7/12 LOC 11,840 11,840 Rhode Island & Providence Plantations GO 2.000% 8/1/12 2,955 2,967 Rhode Island & Providence Plantations GO 2.000% 8/1/12 3,770 3,785 Rhode Island & Providence Plantations TAN 2.000% 6/29/12 27,000 27,074 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.250% 5/7/12 LOC 8,035 8,035 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.250% 5/7/12 LOC 7,350 7,350 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.420% 5/7/12 5,000 5,000 66,051 South Carolina (0.7%) Anderson County SC Joint Municipal Water System Waterworks System Revenue 5.500% 7/15/12 (Prere.) 1,445 1,460 Greenville County SC Hospital System Revenue VRDO 0.220% 5/7/12 LOC 34,495 34,495 21 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Greenville County SC School District Installment Revenue 5.500% 12/1/12 (Prere.) 18,030 18,763 1 Greenville County SC School District Installment Revenue TOB VRDO 0.250% 5/7/12 15,995 15,995 1 Greer SC Combined Utility System Revenue TOB VRDO 0.250% 5/7/12 (13) 9,635 9,635 1 South Carolina Housing Revenue TOB VRDO 0.250% 5/7/12 6,000 6,000 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.220% 5/7/12 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.290% 5/7/12 LOC 6,900 6,900 1 South Carolina Public Service Authority Revenue TOB VRDO 0.240% 5/7/12 LOC 5,930 5,930 1 South Carolina Public Service Authority Revenue TOB VRDO 0.260% 5/7/12 4,000 4,000 114,178 South Dakota (0.3%) South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.260% 5/7/12 LOC 6,465 6,465 South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.260% 5/7/12 LOC 15,000 15,000 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.210% 5/7/12 8,105 8,105 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.250% 5/7/12 17,000 17,000 46,570 Tennessee (4.1%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/12 LOC 4,900 4,900 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/12 20,700 20,700 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/12 LOC 24,930 24,930 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/12 LOC 14,670 14,670 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/12 LOC 10,975 10,975 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/12 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/12 LOC 4,000 4,000 Jackson TN Energy Authority Gas System Revenue VRDO 0.250% 5/7/12 LOC 8,340 8,340 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.230% 5/7/12 LOC 6,830 6,830 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.230% 5/7/12 LOC 10,000 10,000 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.240% 5/7/12 15,940 15,940 Metropolitan Government of Nashville & Davidson County TN GO CP 0.200% 8/1/12 42,000 42,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.200% 8/2/12 54,000 54,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.240% 8/6/12 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.240% 8/7/12 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Belmont University) VRDO 0.250% 5/7/12 LOC 10,600 10,600 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Lipscomb University) VRDO 0.250% 5/7/12 LOC 13,500 13,500 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.250% 5/7/12 8,250 8,250 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.400% 5/7/12 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.250% 5/7/12 24,500 24,500 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.250% 5/7/12 LOC 4,800 4,800 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.320% 5/7/12 LOC 11,100 11,100 Shelby County TN GO VRDO 0.190% 5/7/12 78,990 78,990 Shelby County TN GO VRDO 0.240% 5/7/12 10,115 10,115 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 6.500% 9/1/12 (Prere.) 5,890 6,012 Tennessee GO CP 0.200% 6/5/12 2,000 2,000 Tennessee GO CP 0.140% 6/6/12 25,000 25,000 Tennessee GO CP 0.160% 7/12/12 25,000 25,000 Tennessee GO CP 0.200% 8/1/12 63,471 63,471 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.300% 5/7/12 5,490 5,490 Tennessee School Bond Authority Revenue CP 0.180% 5/2/12 25,000 25,000 Tennessee School Bond Authority Revenue CP 0.180% 5/2/12 42,958 42,958 Tennessee School Bond Authority Revenue CP 0.180% 5/3/12 25,619 25,619 Tennessee School Bond Authority Revenue CP 0.150% 5/10/12 15,000 15,000 Tennessee School Bond Authority Revenue CP 0.160% 5/23/12 9,500 9,500 686,090 22 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas (10.7%) Austin TX GO 4.400% 9/1/12 (Prere.) 1,000 1,014 1 Austin TX Revenue TOB VRDO 0.250% 5/7/12 (13) 10,000 10,000 1 Austin TX Revenue TOB VRDO 0.250% 5/7/12 (13) 18,245 18,245 Austin TX Water & Wasterwater System Revenue 5.000% 11/15/12 1,000 1,025 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.230% 5/7/12 LOC 16,815 16,815 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.250% 5/7/12 (13) 5,635 5,635 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.250% 5/7/12 28,515 28,515 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.230% 5/7/12 5,100 5,100 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.310% 5/7/12 29,215 29,215 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.350% 5/7/12 6,600 6,600 1 Collin County TX GO TOB VRDO 0.260% 5/7/12 10,925 10,925 1 Conroe TX Independent School District GO TOB VRDO 0.250% 5/7/12 6,010 6,010 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.230% 5/7/12 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.240% 5/7/12 LOC 19,490 19,490 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.310% 5/7/12 12,465 12,465 1 Dallas TX Independent School District GO TOB VRDO 0.250% 5/7/12 14,720 14,720 Dallas TX Waterworks & Sewer System Revenue 5.000% 4/1/13 (Prere.) 1,100 1,148 1 Denton TX Independent School District GO TOB VRDO 0.250% 5/7/12 3,690 3,690 Denton TX Independent School District GO VRDO 0.350% 5/7/12 18,305 18,305 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.250% 5/7/12 12,020 12,020 2 Fort Bend County TX 2.000% 3/1/13 1,905 1,932 1 Fort Bend TX Independent School District GO TOB VRDO 0.250% 5/7/12 5,000 5,000 1 Frisco TX GO TOB VRDO 0.250% 5/7/12 4,060 4,060 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.250% 5/7/12 LOC 22,000 22,000 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project)TOB VRDO 0.250% 5/7/12 8,755 8,755 1 Harris County TX Flood Control District GO TOB VRDO 0.250% 5/7/12 5,000 5,000 1 Harris County TX GO TOB VRDO 0.250% 5/7/12 2,515 2,515 1 Harris County TX GO TOB VRDO 0.400% 5/7/12 8,070 8,070 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.220% 5/7/12 LOC 2,500 2,500 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.250% 5/7/12 13,000 13,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.260% 5/1/12 20,000 20,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.350% 5/7/12 18,000 18,000 Harris County TX Hospital District Revenue VRDO 0.250% 5/7/12 LOC 9,700 9,700 Harris County TX Industrial Development Corp. Revenue (Baytank (Houston) Inc. Project) VRDO 0.250% 5/7/12 LOC 8,000 8,000 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.250% 5/7/12 9,995 9,995 1 Harris County TX Toll Road Revenue TOB VRDO 0.260% 5/7/12 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.400% 5/7/12 12,000 12,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.200% 5/3/12 10,000 10,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.140% 6/5/12 10,000 10,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.250% 5/7/12 6,665 6,665 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.250% 5/7/12 4,000 4,000 1 Houston TX Independent School District Revenue TOB VRDO 0.310% 5/7/12 19,610 19,610 Houston TX TRAN 1.750% 6/29/12 120,000 120,298 1 Houston TX Utility System Revenue TOB VRDO 0.230% 5/7/12 LOC 9,000 9,000 1 Houston TX Utility System Revenue TOB VRDO 0.240% 5/7/12 LOC 15,325 15,325 1 Houston TX Utility System Revenue TOB VRDO 0.250% 5/7/12 LOC 45,000 45,000 1 Houston TX Utility System Revenue TOB VRDO 0.310% 5/7/12 12,240 12,240 1 Hutto TX Independent School District GO TOB VRDO 0.400% 5/7/12 21,130 21,130 1 Katy TX Independent School District GO TOB VRDO 0.250% 5/7/12 5,730 5,730 1 Keller TX Independent School District GO TOB VRDO 0.250% 5/7/12 5,655 5,655 1 Leander TX Independent School District GO TOB VRDO 0.250% 5/7/12 15,345 15,345 Lubbock TX GO 2.000% 2/15/13 3,170 3,211 Lubbock TX GO 2.000% 2/15/13 2,095 2,122 1 Mansfield TX Independent School District GO TOB VRDO 0.250% 5/7/12 7,960 7,960 1 Mansfield TX Independent School District GO TOB VRDO 0.310% 5/7/12 4,250 4,250 1 McKinney TX Independent School District GO TOB VRDO 0.240% 5/7/12 LOC 10,185 10,185 Mesquite TX Independent School District GO PUT 0.200% 8/14/12 25,255 25,255 1 North East TX Independent School District GO TOB VRDO 0.230% 5/7/12 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.250% 5/7/12 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.250% 5/7/12 3,355 3,355 23 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.230% 5/7/12 LOC 13,160 13,160 North Texas Higher Education Authority Student Loan Revenue VRDO 0.310% 5/7/12 LOC 16,900 16,900 North Texas Higher Education Authority Student Loan Revenue VRDO 0.380% 5/7/12 LOC 25,900 25,900 1 North Texas Tollway Authority System Revenue TOB VRDO 0.260% 5/7/12 (13) 10,000 10,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.400% 5/7/12 (13) 22,360 22,360 1 North Texas Tollway Authority System Revenue TOB VRDO 0.400% 5/7/12 27,805 27,805 1 Northside TX Independent School District GO TOB VRDO 0.250% 5/7/12 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.250% 5/7/12 17,315 17,315 Northwest Texas Independent School District GO VRDO 0.250% 5/7/12 8,170 8,170 1 Pearland TX GO TOB VRDO 0.240% 5/7/12 LOC 10,150 10,150 1 Pearland TX Independent School District GO TOB VRDO 0.350% 5/7/12 9,000 9,000 1 Plano TX Independent School District GO TOB VRDO 0.250% 5/7/12 14,055 14,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.230% 5/7/12 10,660 10,660 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.250% 5/7/12 4,700 4,700 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.250% 5/7/12 5,000 5,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.400% 5/7/12 7,665 7,665 San Antonio TX Electric & Gas Systems Revenue VRDO 0.230% 5/7/12 96,400 96,400 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.250% 5/7/12 LOC 8,500 8,500 1 San Antonio TX Independent School District Revenue TOB VRDO 0.310% 5/7/12 10,355 10,355 1 San Antonio TX Water Revenue TOB VRDO 0.240% 5/7/12 LOC 11,110 11,110 1 San Antonio TX Water Revenue TOB VRDO 0.250% 5/7/12 10,000 10,000 South Texas Community College District GO 5.500% 8/15/12 (Prere.) 4,875 4,949 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.200% 5/7/12 19,000 19,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.220% 5/7/12 LOC 5,600 5,600 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.250% 5/7/12 LOC 5,400 5,400 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.240% 5/7/12 10,325 10,325 1 Texas A&M University System Revenue Financing System Revenue TOB VRDO 0.250% 5/7/12 4,575 4,575 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.300% 5/7/12 6,000 6,000 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.310% 5/7/12 4,250 4,250 1 Texas GO TOB VRDO 0.250% 5/1/12 116,695 116,695 1 Texas GO TOB VRDO 0.250% 5/7/12 9,915 9,915 1 Texas GO TOB VRDO 0.250% 5/7/12 21,560 21,560 1 Texas GO TOB VRDO 0.250% 5/7/12 12,000 12,000 1 Texas GO TOB VRDO 0.300% 5/7/12 17,655 17,655 1 Texas GO TOB VRDO 0.310% 5/7/12 8,700 8,700 1 Texas GO TOB VRDO 0.350% 5/7/12 8,750 8,750 1 Texas GO TOB VRDO 0.400% 5/7/12 5,360 5,360 1 Texas GO TOB VRDO 0.250% 8/30/12 13,000 13,000 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.250% 5/7/12 LOC 11,650 11,650 1 Texas State University Student Loan GO TOB VRDO 0.300% 5/7/12 20,065 20,065 Texas TRAN 2.500% 8/30/12 200,000 201,479 Texas TRAN CP 0.170% 8/30/12 24,000 24,000 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.250% 5/7/12 21,925 21,925 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.280% 5/7/12 13,540 13,540 1 Texas Transportation Commission Revenue TOB VRDO 0.230% 5/7/12 20,570 20,570 1 Texas Transportation Commission Revenue TOB VRDO 0.230% 5/7/12 13,910 13,910 1 Texas Transportation Commission Revenue TOB VRDO 0.250% 5/7/12 7,500 7,500 1 Texas Transportation Commission Revenue TOB VRDO 0.350% 5/7/12 4,925 4,925 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.250% 5/7/12 14,360 14,360 1 Texas Water Development Board Revenue TOB VRDO 0.350% 5/7/12 7,500 7,500 1 Travis County TX GO TOB VRDO 0.260% 5/7/12 11,050 11,050 Trinity River Authority Texas Solid Waste Disposal Revenue VRDO 0.340% 5/7/12 LOC 3,830 3,830 1 University of Houston Texas Revenue TOB VRDO 0.250% 5/7/12 7,600 7,600 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.230% 5/7/12 6,560 6,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.250% 5/7/12 11,815 11,815 1 Waco TX Education Finance Corp. Revenue (Baylor University) TOB VRDO 0.250% 5/7/12 9,855 9,855 1,812,523 Utah (0.8%) 1 Riverton UT Hospital Revenue (IHC Health Services Inc.) TOB VRDO 0.250% 5/7/12 5,500 5,500 Utah Board of Regents Student Loan Revenue VRDO 0.270% 5/7/12 LOC 13,800 13,800 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.750% 5/7/12 1,545 1,545 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 8,715 8,715 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 12,885 12,885 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.270% 5/7/12 13,985 13,985 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 4,100 4,100 24 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.260% 5/7/12 LOC 5,530 5,530 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.230% 5/7/12 11,400 11,400 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.250% 5/7/12 28,600 28,600 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.250% 5/7/12 1,175 1,175 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.250% 5/7/12 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.350% 5/7/12 9,720 9,720 127,645 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.220% 5/7/12 LOC 11,770 11,770 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.300% 5/7/12 2,550 2,550 14,320 Virginia (1.4%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.270% 5/7/12 LOC 7,885 7,885 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.290% 5/7/12 LOC 15,185 15,185 Fairfax County VA Industrial Development Authority Revenue (Fairfax Hospital System Inc.) VRDO 0.220% 5/7/12 5,120 5,120 Fairfax County VA Public Improvement GO 5.000% 10/1/12 5,300 5,405 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.230% 5/7/12 19,095 19,095 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.250% 5/7/12 LOC 2,300 2,300 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.250% 5/7/12 LOC 4,800 4,800 1 Newport News VA GO TOB VRDO 0.240% 5/7/12 10,720 10,720 Norfolk VA GO VRDO 0.290% 5/7/12 22,815 22,815 1 Richmond VA Public Utility Revenue TOB VRDO 0.350% 5/7/12 4,990 4,990 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.230% 5/7/12 LOC 12,200 12,200 Stafford County VA Industrial Development Authority Revenue (VML/VA Co Commonwealth Loan Program) VRDO 0.240% 5/7/12 LOC 4,000 4,000 1 University of Virginia Revenue TOB VRDO 0.250% 5/1/12 11,065 11,065 1 University of Virginia Revenue TOB VRDO 0.230% 5/7/12 7,500 7,500 1 University of Virginia Revenue TOB VRDO 0.250% 5/7/12 3,300 3,300 1 University of Virginia Revenue TOB VRDO 0.250% 5/7/12 12,000 12,000 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.230% 5/7/12 12,230 12,230 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.250% 5/7/12 8,710 8,710 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.300% 5/7/12 6,485 6,485 1 Virginia Housing Development Authority Rental Housing Revenue TOB VRDO 0.300% 5/7/12 13,735 13,735 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.250% 5/7/12 13,650 13,650 Virginia Public Building Authority Facility Revenue VRDO 0.200% 5/7/12 25,000 25,000 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/12 1,325 1,341 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.230% 5/7/12 5,000 5,000 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.400% 5/7/12 4,490 4,490 239,021 Washington (2.7%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.230% 5/7/12 6,200 6,200 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.250% 5/7/12 76,755 76,755 Everett WA Industrial Development Corp. Exempt Facilities Revenue (Kimberly-Clark Corp. Project) VRDO 0.270% 5/7/12 6,400 6,400 1 King County WA Sewer Revenue TOB VRDO 0.250% 5/7/12 2,100 2,100 1 King County WA Sewer Revenue TOB VRDO 0.250% 5/7/12 4,610 4,610 1 Port of Seattle WA Revenue TOB VRDO 0.300% 5/7/12 13,645 13,645 1 Port of Seattle WA Revenue TOB VRDO 0.310% 5/7/12 25,830 25,830 1 Port of Seattle WA Revenue TOB VRDO 0.330% 5/7/12 7,370 7,370 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.230% 5/7/12 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.250% 5/7/12 11,200 11,200 1 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.250% 5/7/12 5,000 5,000 1 Seattle WA Water System Revenue TOB VRDO 0.230% 5/7/12 LOC 12,785 12,785 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.290% 5/7/12 LOC 13,100 13,100 1 TES Properties Washington Lease Revenue TOB VRDO 0.250% 5/7/12 10,120 10,120 1 University of Washington Revenue TOB VRDO 0.240% 5/7/12 LOC 38,300 38,300 1 University of Washington Revenue TOB VRDO 0.250% 5/7/12 7,470 7,470 1 Washington GO TOB VRDO 0.230% 5/7/12 10,525 10,525 1 Washington GO TOB VRDO 0.230% 5/7/12 LOC 8,650 8,650 1 Washington GO TOB VRDO 0.230% 5/7/12 15,200 15,200 1 Washington GO TOB VRDO 0.240% 5/7/12 18,595 18,595 1 Washington GO TOB VRDO 0.240% 5/7/12 LOC 11,030 11,030 1 Washington GO TOB VRDO 0.250% 5/7/12 8,325 8,325 1 Washington GO TOB VRDO 0.250% 5/7/12 5,100 5,100 1 Washington GO TOB VRDO 0.250% 5/7/12 7,995 7,995 25 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Washington GO TOB VRDO 0.250% 5/7/12 10,000 10,000 1 Washington GO TOB VRDO 0.310% 5/7/12 13,925 13,925 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.250% 5/7/12 15,010 15,010 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Center) VRDO 0.250% 5/7/12 LOC 11,505 11,505 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.230% 5/7/12 LOC 2,000 2,000 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.250% 5/7/12 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.250% 5/7/12 8,610 8,610 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.250% 5/7/12 10,800 10,800 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.250% 5/7/12 9,995 9,995 Washington Housing Finance Commission Multi-Family Housing Revenue (Canyon Lakes II Project) VRDO 0.270% 5/7/12 LOC 5,435 5,435 Washington Housing Finance Commission Multi-Family Housing Revenue (Deer Run West Apartments Project) VRDO 0.260% 5/7/12 LOC 5,200 5,200 Washington Housing Finance Commission Multi-Family Housing Revenue (New Haven Apartments Project) VRDO 0.230% 5/7/12 LOC 4,000 4,000 Washington Housing Finance Commission Multi-Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.270% 5/7/12 LOC 11,880 11,880 456,955 West Virginia (0.6%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.250% 5/7/12 LOC 35,600 35,600 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.250% 5/7/12 LOC 9,700 9,700 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.250% 5/7/12 LOC 50,410 50,410 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) VRDO 0.250% 5/7/12 LOC 7,815 7,815 1 West Virginia Housing Development Revenue TOB VRDO 0.300% 5/7/12 3,595 3,595 107,120 Wisconsin (4.0%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 14,270 14,341 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.375% 6/1/12 (Prere.) 4,025 4,045 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 7.000% 6/1/12 (Prere.) 17,500 17,597 Milwaukee WI GO 2.000% 5/1/12 2,585 2,585 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.250% 5/7/12 LOC 6,210 6,210 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.250% 5/7/12 5,000 5,000 Wisconsin GO 5.000% 5/1/12 2,000 2,000 Wisconsin GO 5.250% 5/1/12 (Prere.) 1,000 1,000 Wisconsin GO CP 0.190% 5/15/12 33,160 33,160 Wisconsin GO CP 0.210% 7/9/12 15,389 15,389 Wisconsin GO CP 0.250% 7/19/12 60,000 60,000 Wisconsin GO CP 0.260% 8/8/12 6,600 6,600 1 Wisconsin GO TOB VRDO 0.230% 5/7/12 12,635 12,635 1 Wisconsin GO TOB VRDO 0.310% 5/7/12 23,600 23,600 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.400% 5/7/12 750 750 1 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.)TOB VRDO 0.250% 5/7/12 LOC 10,275 10,275 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.250% 5/7/12 LOC 3,805 3,805 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.260% 5/7/12 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.260% 5/7/12 LOC 10,535 10,535 Wisconsin Health & Educational Facilities Authority Revenue (Franciscan Sisters) VRDO 0.220% 5/7/12 LOC 4,800 4,800 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.250% 5/7/12 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.140% 5/14/12 5,770 5,770 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.170% 7/6/12 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) CP 0.180% 5/4/12 LOC 25,530 25,530 Wisconsin Health & Educational Facilities Authority Revenue (St. Norbert College Inc.) VRDO 0.260% 5/7/12 LOC 7,130 7,130 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.310% 5/7/12 4,325 4,325 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.300% 5/7/12 14,070 14,070 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.300% 5/7/12 33,170 33,170 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.350% 5/7/12 28,285 28,285 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.350% 5/7/12 12,300 12,300 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.250% 5/7/12 10,000 10,000 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.350% 5/7/12 9,815 9,815 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.350% 5/7/12 10,775 10,775 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.350% 5/7/12 5,095 5,095 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.350% 5/7/12 5,220 5,220 1 Wisconsin Public Power System Power Supply System Revenue TOB VRDO 0.240% 5/7/12 LOC 10,125 10,125 26 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin School Districts Cash Flow Administration Program Revenue 1.000% 10/15/12 6,000 6,017 Wisconsin TRAN 2.000% 6/15/12 206,000 206,449 680,403 Wyoming (0.4%) Wyoming Community Development Authority Housing Revenue VRDO 0.260% 5/7/12 LOC 14,000 14,000 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.250% 5/7/12 LOC 50,000 50,000 64,000 Total Tax-Exempt Municipal Bonds (Cost $16,368,463) Shares Temporary Cash Investment (3.0%) Money Market Fund (3.0%) Vanguard Municipal Cash Management Fund (Cost $502,450) 0.227% 502,450,266 502,450 Total Investments (99.7%) (Cost $16,870,913) Other Assets and Liabilities (0.3%) Other Assets 184,356 Liabilities (125,665) 58,691 Net Assets (100%) Applicable to 16,927,804,075 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At April 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 16,929,570 Undistributed Net Investment Income — Accumulated Net Realized Gains 34 Net Assets • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2012, the aggregate value of these securities was $6,419,215,000, representing 37.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2012. 3 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 27 Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 28 Tax-Exempt Money Market Fund Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Interest 1 15,915 Total Income 15,915 Expenses The Vanguard Group—Note B Investment Advisory Services 1,600 Management and Administrative 9,400 Marketing and Distribution 2,676 Custodian Fees 90 Shareholders’ Reports 148 Trustees’ Fees and Expenses 8 Total Expenses 13,922 Expense Reduction—Note B (689) Net Expenses 13,233 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 5 Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 2,682 15,968 Realized Net Gain (Loss) 5 68 Net Increase (Decrease) in Net Assets Resulting from Operations 2,687 16,036 Distributions Net Investment Income (2,682) (15,968) Realized Capital Gain — — Total Distributions (2,682) (15,968) Capital Share Transactions (at $1.00) Issued 7,815,371 17,592,119 Issued in Lieu of Cash Distributions 2,591 15,376 Redeemed (8,481,685) (18,419,340) Net Increase (Decrease) from Capital Share Transactions (663,723) (811,845) Total Increase (Decrease) (663,718) (811,777) Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $309,000. See accompanying Notes, which are an integral part of the Financial Statements. 29 Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0002 .001 .001 .006 .026 .036 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0002 .001 .001 .006 .026 .036 Distributions Dividends from Net Investment Income (.0002) (.001) (.001) (.006) (.026) (.036) Distributions from Realized Capital Gains — Total Distributions (.0002) (.001) (.001) (.006) (.026) (.036) Net Asset Value, End of Period Total Return 1 0.02% 0.09% 0.14% 0.60% 2.63% 3.65% Ratios/Supplemental Data Net Assets, End of Period (Millions) $16,930 $17,593 $18,405 $20,420 $23,881 $22,019 Ratio of Total Expenses to Average Net Assets 0.15% 2 0.17% 0.17% 0.17% 3 0.11% 0.10% Ratio of Net Investment Income to Average Net Assets 0.03% 0.09% 0.14% 0.61% 2.59% 3.59% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16%. See Note B in Notes to Financial Statements. 3 Includes 0.04% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 30 Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2012, the fund had contributed capital of $2,535,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended April 30, 2012, Vanguard’s management and administrative expenses were reduced by $689,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of April 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 31 Short-Term Tax-Exempt Fund Fund Profile As of April 30, 2012 Financial Attributes Comparative Broad Fund Index 1 Index 2 Number of Issues 1,329 3,784 46,437 Yield 3 0.49% 2.46% Investor Shares 0.40% Admiral Shares 0.48% Yield to Maturity 0.6% 4 0.5% 2.5% Average Coupon 2.8% 4.9% 4.9% Average Effective Maturity 1.3 years 1.4 years 13.5 years Average Duration 1.1 years 1.3 years 7.5 years Expense Ratio 5 — — Investor Shares 0.20% Admiral Shares 0.12% Short-Term Reserves 32.3% — — Largest Area Concentrations 6 New York 13.9% Texas 11.7 California 10.0 Florida 8.7 Pennsylvania 6.0 Illinois 4.3 Massachusetts 3.3 New Jersey 3.2 Ohio 3.1 North Carolina 2.8 Top Ten 67.0% Volatility Measures 7 Fund Versus Fund Versus Comparative Index 1 Broad Index 2 R-Squared 0.76 0.57 Beta 1.22 0.10 Distribution by Maturity (% of portfolio) Under 1 Year 56.0% 1–3 Years 27.5 3–5 Years 13.4 Over 5 Years 3.1 Distribution by Credit Quality (% of portfolio) AAA 21.0% AA 60.1 A 16.8 BBB 1.7 BB 0.0 Not Rated 0.4 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 Barclays Capital 1 Year Municipal Bond Index. 2 Barclays Capital Municipal Bond Index. 3 30-day SEC yield for the fund; index yield assumes that all bonds are called or prepaid at the earliest possible dates. See the Glossary. 4 Before expenses. 5 The expense ratios shown are from the prospectus dated February 24, 2012, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2012, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 6 Percentage of net assets, excluding any futures contracts. 7 For an explanation of R-squared, beta, and other terms used here, see the Glossary. 32 Short-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2001–April 30, 2012 Barclays Investor Shares Capital 1 Fiscal Capital Income Total Total Year Return Return Return Return 2002 –0.1% 2.9% 2.8% 3.3% 2003 0.3 2.0 2.3 2.4 2004 –0.6 1.8 1.2 1.2 2005 –0.9 2.2 1.3 1.2 2006 0.3 2.9 3.2 3.1 2007 0.3 3.4 3.7 3.8 2008 0.4 3.3 3.7 4.2 2009 1.3 2.3 3.6 4.4 2010 0.4 1.4 1.8 1.8 2011 –0.3 1.2 0.9 1.2 2012 2 0.2 0.5 0.7 0.6 Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 1.61% 2.59% 0.20% 2.27% 2.47% Admiral Shares 2/12/2001 1.69 2.67 0.20 2.34 2.54 1 Barclays Capital 1 Year Municipal Bond Index. 2 Six months ended April 30, 2012. See Financial Highlights for dividend and capital gains information. 33 Short-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Short-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2012 ($000) Investment Income Income Interest 1 73,042 Total Income 73,042 Expenses The Vanguard Group—Note B Investment Advisory Services 367 Management and Administrative— Investor Shares 2,087 Management and Administrative— Admiral Shares 3,500 Marketing and Distribution— Investor Shares 407 Marketing and Distribution— Admiral Shares 1,311 Custodian Fees 60 Shareholders’ Reports—Investor Shares 41 Shareholders’ Reports—Admiral Shares 22 Trustees’ Fees and Expenses 5 Total Expenses 7,800 Net Investment Income 65,242 Realized Net Gain (Loss) Investment Securities Sold 1,222 Futures Contracts (134) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 65,242 148,107 Realized Net Gain (Loss) 1,088 (11,813) Change in Unrealized Appreciation (Depreciation) 21,628 (27,737) Net Increase (Decrease) in Net Assets Resulting from Operations 87,958 108,557 Distributions Net Investment Income Investor Shares (14,494) (34,633) Admiral Shares (50,748) (113,474) Realized Capital Gain Investor Shares — — Admiral Shares — — Return of Capital Total Distributions (65,242) (148,107) Capital Share Transactions Investor Shares (55,830) (447,032) Admiral Shares 163,918 (272,454) Net Increase (Decrease) from Capital Share Transactions 108,088 (719,486) Total Increase (Decrease) 130,804 (759,036) Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $78,000. See accompanying Notes, which are an integral part of the Financial Statements. 34 Short-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .087 .196 .217 .357 .509 .526 Net Realized and Unrealized Gain (Loss) on Investments .030 (.050) .070 .200 .060 .040 Total from Investment Operations .117 .146 .287 .557 .569 .566 Distributions Dividends from Net Investment Income (.087) (.196) (.217) (.357) (.509) (.526) Distributions from Realized Capital Gains — Total Distributions (.087) (.196) (.217) (.357) (.509) (.526) Net Asset Value, End of Period Total Return 1 0.74% 0.92% 1.82% 3.59% 3.68% 3.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,618 $2,668 $3,126 $2,761 $1,319 $1,040 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% 0.15% Ratio of Net Investment Income to Average Net Assets 1.10% 1.23% 1.36% 2.15% 3.23% 3.37% Portfolio Turnover Rate 19% 28% 29% 32% 32% 51% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .094 .209 .230 .370 .520 .537 Net Realized and Unrealized Gain (Loss) on Investments .030 (.050) .070 .200 .060 .040 Total from Investment Operations .124 .159 .300 .570 .580 .577 Distributions Dividends from Net Investment Income (.094) (.209) (.230) (.370) (.520) (.537) Distributions from Realized Capital Gains — Total Distributions (.094) (.209) (.230) (.370) (.520) (.537) Net Asset Value, End of Period Total Return 1 0.78% 1.00% 1.90% 3.67% 3.76% 3.77% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,742 $8,561 $8,863 $7,637 $3,723 $3,078 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% 0.08% Ratio of Net Investment Income to Average Net Assets 1.18% 1.31% 1.44% 2.23% 3.30% 3.44% Portfolio Turnover Rate 19% 28% 29% 32% 32% 51% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 35 Short-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Short-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). The fund had no open futures contracts at April 30, 2012. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and for the period ended April 30, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2012, the fund had contributed capital of $1,674,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.67% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 36 Short-Term Tax-Exempt Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
